               EXHIBIT 2

                         Part 18




Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 1 of 272
        LexisNexis~

User Name: T8PVBDU
Date and Time: Tuesday, October 23,20184:05:00 PM EDT
Job Number: 76113250


Documents (50)

 1. Snyder's-Lance, Inc. to Release First Quarter 2013 Results on Tuesday, May 7th Before Market Opens. Will
    Host Conference Call and Webcastat 9:00 am Eastern on Tuesday, May 7th.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                      Narrowed by
            News                              Timeline: Apr 21,2012 to Dec 31,2018

 2. Snyder's-Lance, Inc. to Release First Quarter 2013 Results on Tuesday, May 7th Before Market Opens. Will
    Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, May 7th.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                      Narrowed by
            News                              Timeline: Apr 21,2012 to Dec 31,2018

 3. Lance introduces new snacks in US
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
            News                               Timeline: Apr 21, 2012 to Dec 31, 2018

 4. US: Snyder's-Lance launches sandwich cracker NPD.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                       Narrowed by
            News                               Timeline: Apr 21,2012 to Dec 31, 2018

 5. Lance® Gives Consumers More Products To Love In 2013
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 2 of 272
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
          News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

6. Lance;R Gives Consumers More Products To Love In 2013.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
          News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

7. Lance[R] Gives Consumers More Products To Love In 2013.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
          News                                 Timeline: Apr 21,2012 to Dec 31, 2018

8. A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive
   look at dozens of supermarket categories;The State of the Industry ALMANAC 2013;lndustry overview
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

9. A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive
   look at dozens of supermarket categories.(The State of the Industry ALMANAC 2013)(lndustry overview)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

10. Lance[R] Sandwich Crackers Is Giving You 100 Days To Win $100,000.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

11. Lance;R Sandwich Crackers Is Giving You 100 Days To Win $100,000.

            LexhNt'xis"   About LexisNexis , privacy PolkY' I~mi?_& Conditions' Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 3 of 272
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

12. Lance® Sandwich Crackers Is Giving You 100 Days To Win $100,000
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

13. Lance Brand 'Relaunches' For 100th Anniversary
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

14. Classic Cape Cod® Flavor with 40% Less Fat
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

15. Classic Cape Cod;R Flavor with 40% Less Fat.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

16. VMG Partners Announces Promotion of Wayne Wu To Principal
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018




    Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 4 of 272
17. BLOG: Stylize: Gilt City Boston Warehouse Sale: It's Back
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                     Narrowed by
             News                             Timeline: Apr 21,2012 to Dec 31,2018

18. Snyder's-Lance to close bakery in Canada
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                     Narrowed by
             News                             Timeline: Apr 21,2012 to Dec 31,2018

19. US: Snyder's-Lance to shutter Ontario plant.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                     Narrowed by
             News                             Timeline: Apr 21,2012 to Dec 31, 2018

20. Snyder's-Lance Announces Plant Closing - Cambridge, Ontario
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                     Narrowed by
             News                             Timeline: Apr 21,2012 to Dec 31,2018

21. Snyder's-Lance Announces Plant Closing - Cambridge, Ontario.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                     Narrowed by
             News                             Timeline: Apr 21,2012 to Dec 31,2018

22. Snyder's-Lance, Inc. Announces Webcast of Investor Presentation on Tuesday, February 26th at 8:45 am
   Eastern
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                     Narrowed by




    Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 5 of 272
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

23. Snyder's-Lance, Inc. Announces Webcast of Investor Presentation on Tuesday, February 26th at 8:45 am
   Eastern.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

24. Snyder's-Lance 04 net income decreases
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

25. Snyder's-Lance Posts Full Year 2012 Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

26. Snyder's-Lance Posts Full Year 2012 Results;Financial report
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

27. Snyder's-Lance kicks off 100-year celebration
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21, 2012 to Dec 31, 2018

28. America's Favorite Sandwich Cracker Celebrates 100 Years
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


               LexisNexis' I About LexisNexis I Privacy Policy I Term$JLConQ.i!l.on~ I QQgyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 6 of 272
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

29. Snyder's-Lance Reports Full Year 2012 Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr21, 2012 to Dec 31,2018

30. Snyder's-Lance Reports Full Year 2012 Results;Financial report
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

31. Snyder's-Lance posts 65.3% decline in 04 net earnings
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

32. US: Snyder's-Lance 2013 outlook below Wall St estimates.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

33. Snyder's-Lance fiscal 2012 net income up 54.4%
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

34. The Supply Side: Wal-Mart Supplier News Briefs
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            LexisNcxis"   About LexisNexis , Privacv Policy' Terms & Conditions' Copyright (~) 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 7 of 272
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

35. Q4 2012 Lance, Inc. Earnings Conference Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

36. Event Brief of Q4 2012 Lance, Inc. Earnings Conference Call- Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

37. Snyder's-Lance, Inc. Reports Results for Full Year 2012.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

38. Snyder's-Lance, Inc. Reports Results for Full Year 2012;-- Grows earnings per diluted share more than 51%
   vs. prior year, 35% excluding special items
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

39. Snyder's-Lance reports slight earnings decrease in 2012
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

40. Lance Earnings: Here's Why Investors are Not Excited Now
 Client/Matter: 23756-1001



    Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 8 of 272
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21.2012 to Dec 31.2018

41. Snyder's-Lance income takes 4Q hit. still up for the year
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21.2012 to Dec 31.2018

42. Snyder's-Lance Q4 Profit Incl. Special Items Decreases - Quick Facts
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21.2012 to Dec 31. 2018

43. Super savings for Super Bowl Parties
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21.2012 to Dec 31. 2018

44. STELLAR CELEBRATION;The more fun, the more money Tradition continues at the 13th annual Naples
   Winter Wine Festival
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                          Narrowed by
             News                                  Timeline: Apr 21,2012 to Dec 31,2018

45. Whole Planet Foundation and Partners to Host (Unofficial) Pre-Grammy Benefit at Historic East West
   Studios
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
  Narrowed by:
             Content Type                           Narrowed by
             News                                   Timeline: Apr 21,2012 to Dec 31.2018


              LexisNexb:1   !:\Q.Q.ut LexisNexis.1 Privacy PoliQY I JJ?.lms & Conditiol1§.1 Copyriqht © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 9 of 272
46. Global Snack Foods Industry
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

47. Snyder's-Lance, Inc. to Release Fourth Quarter 2012 Results on Tuesday, February 12th Before Market
   Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, February 12th.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

48. Snyder's-Lance, Inc. to Release Fourth Quarter 2012 Results on Tuesday, February 12th Before Market
   Opens. Will Host Conference Call and Webcast at 9:00 am Eastern on Tuesday, February 12th.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

49. Spice Up Your Big Game Party with Cabot Creamery's Bold amp; Tasty 'Superb Bowl' Recipes
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

50. Spice Up Your Big Game Party With Cabot® Creamery's Bold & Tasty 'Superb Bowl' Recipes;'Get Pinning
   to Win!' for The Big Game with Cabot Cheese and Pinterest
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018




            LexisNexis'   l2-bQut LexisNexis I Privacy Policy I Terms & Conditions I Copyrigllt © 2018 LexisNexis


   Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 10 of 272
~/
     \
 Snyder's-Lance, Inc. to Release First Quarter 2013 Results on Tuesday, May
 7th Before Market Opens. Will Host Conference Call and Webcastat 9:00 am
                        Eastern on Tuesday, May 7th.
                                                        Benzinga.com
                                                        April 18, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 407 words

Body


Byline: Newswire

CHARLOTTE, N.C., April 18, 2013 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its 2013 first quarter results before the market opens on Tuesday, May 7th, 2013.
Management will also conduct a conference call and live webcast at 9:00 am Eastern time on Tuesday, May 7th,
2013 to review the Company's results. Participating in the conference call will be Carl Lee, Jr, incoming CEO,
President and Chief Operating Officer; Rick Puckett, Executive Vice President and Chief Financial Officer and Mark
Carter, Vice President and Investor Relations Officer.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO)

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation willbe available to
download and print approximately 30 minutes before the webcast at     www.snyderslance.com.

To participate in the conference call, the dial-in number is (866)814-7293 for U.S. callers or (702)   696-4943 for
international callers. A continuous telephone replay of the call will be available between 1:OOpm on   May 7th and
midnight on May 14th. The replay telephone number is (855) 859-2056 for U.S. callers or (404)          537-3406 for
international callers. The replay access code is 44012629. Investors may also access a web-based       replay of the
conference call at www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel Crisps(R),
Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(R), O-Ke-Doke(R), Grande(R) and
Padrinos(R) brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

SOURCE Snyder's-Lance, Inc.

[Graphic omitted]


         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 11 of 272
    Snyder's-Lance, Inc. to Release First Quarter 2013 Results on Tuesday, May 7th Before Market Opens. Will
                           Host Conference Call and Webcastat 9:00 am Eastern on T ....


Load-Date: April 19, 2013


  End or DO(,UHlt'lll




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 12 of 272
Snyder's-Lance, Inc. to Release First Quarter 2013 Results on Tuesday, May
7th Before Market Opens. Will Host Conference Call and Webcast at 9:00 am
                       Eastern on Tuesday, May 7th.
                                                           PR Newswire
                                            April 18, 2013 Thursday 11 :00 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 414 words
Dateline: CHARLOTTE, N.C., April 18, 2013

Bod


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its 2013 first quarter results
before the market opens on Tuesday, May 7th, 2013. Management will also conduct a conference call and live
webcast at 9:00 am Eastern time on Tuesday, May 7th, 2013 to review the Company's results. Participating in the
conference call will be Carl Lee, Jr, incoming CEO, President and Chief Operating Officer; Rick Puckett, Executive
Vice President and Chief Financial Officer and Mark Carter, Vice President and Investor Relations Officer.

(Logo: http://photos.prnewswire .com/prn h/20 110411 /CL80943LOGO)

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
to download and print approximately 30 minutes before the webcast at       http://www.snyderslance.com.

To participate in the conference call, the dial-in number is (866) 8·14-7293 for U.S. callers or (702) 696-4943 for
international callers. A continuous telephone replay of the call will be available between 1:OOpm on May 7th and
midnight on May 14th. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 44012629. Investors may also access a web-based replay of the
conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart®, O-Ke-Ooke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, Investor Relations Officer (704) 557-8386, Joe Calabrese, Financial Relations Board (212)
827-3772




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 13 of 272
    Snyder's-Lance, Inc. to Release First Quarter 2013 Results on Tuesday, May 7th Before Market Opens. Will
                            Host Conference Call and Webcast at 9:00 am Eastern on ....


Load-Date: April 19, 2013


  End or DotUHH'!li




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 14 of 272
                                    Lance introduces new snacks in US
                                              Progressive Media - Company News
                                                    April 17, 2013 Wednesday


Copyright 2013 Progressive Media Group Limited All Rights Reserved




Section: QUICK SERVICE RESTAURANT & FAST FOOD; Savory Snacks
Length: 196 words
Highlight: Lance, a brand owned by US-based Snyder's-Lance, has introduced new Xtra Fulls Toastchee and Xtra
Fulls Toasty as well as product extensions for its Cracker Creations, Captain's Wafers sandwich crackers and
Nekot Sandwich cookies.

Body


Lance Xtra Fulls are sandwich cracker varieties, which are made with real, whip-churned peanut butter. The
products offer up to 6 grams of protein per serving.

In addition, the company has introduced Lance Graham Cracker Creations - the are all-natural, premium sandwich
crackers made with crunchy, slightly sweet graham wafers; Jalapeno Cheddar Captain's Wafers - add a spicy twist
to the well-known line of light and flaky sandwich crackers; and Chocolate Nekot - chocolate cookie sandwiches
filled with creamy peanut butter or sweet chocolate creme.

These newly launched products contain no high fructose corn syrup, no preservatives and 0 grams of trans fat.

The new products, priced at a suggested retail prices ranging from $3.39 to $3.59, will be available at all major
retailers across the nation.

Snyder's-Lance offers pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant
style crackers, nuts and other snacks. The company manufactures its products under various brand names,
including Snyder's of Hanover, Lance, Cape Cod, Pretzel Crisps, Krunchers!, Tom's, Archway, Jays, Stella O'oro,
Eatsmart, O-Ke-Ooke, Grande and Padrinos.


Load-Date: April 18, 2013


   End or   llot'lHlll'lll




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 15 of 272
                     US: Snyder's-Lance launches sandwich cracker NPD.
                                                  just-food.com
                                                  April 17, 2013


Copyright 2013 Gale GrouP. Inc.
All Rights Reserved
ASAP
Copyright 2013 AROa Limited

Length: 795 words

Bod


Byline: Katy Askew

Snack maker Snyder's-Lance is expanding its line-up of peanut butter filled sandwich crackers this month.

The company is launching Xtra Fulls, Toastchee, and Xtra Fulls Toasty, as well as product extensions for its
Cracker Creations, Captain's Wafers sandwich crackers and Nekot Sandwich cookies.

Snyder's-Lance said the swathe of product development was being announced to celebrate its 100th anniversary.

"We're confident that consumers will love our delicious new offerings, and we look forward to satisfying America's
snacking appetite for another 100 years," Tom Ingram, senior brand director, bakery, said.

Press release follows:

Lance&reg; Gives Consumers More Products To Love In 2013

CHARLOTTE, N.C., April 16, 2013 IPRNewswire-USNewswirel -- Delivering on its promise to give consumers
"more of what they love" in 2013, Lance&reg; is launching new Xtra FullsTM Toastchee&reg; and Xtra FullsTM
ToastyTM, as well as product extensions for its Cracker Creations&reg;, Captain's Wafers&reg; sandwich crackers
and Nekot&reg; Sandwich cookies. The new products will begin shipping to major retailers nationwide this month.

(Photo: http://photos.prnewswire.com/prnh/20130416/DC95517 )

Lance&reg; Xtra FullsTM, the lead items to celebrate the brand's 100th anniversary. offer more peanut butter filling
for an extra satisfying snacking experience. Over the years, more peanut butter has been a top consumer request.
The new sandwich cracker varieties - made with real, whip-churned peanut butter that is freshly-ground in Georgia -
offer up to 6 grams of protein per serving.

"Our 100th anniversary is all about giving our fans more of what they love and delivering on the many consumers
requests we've heard over the years," said Tom Ingram, Senior Brand Director, Bakery at Snyder's-Lance, Inc.
"We're confident that consumers will love our delicious new offerings, and we look forward to satisfying America's
snacking appetite for another 100 years."

In addition to Xtra FulisTM, consumers will be treated to several Lance&reg; product extensions. Lance &reg;
Graham Cracker Creations&reg; with peanut butter or chocolate filling are all-natural. premium sandwich crackers
made with crunchy, slightly sweet graham wafers. Bringing a zesty. new flavor to the snack aisle. Jalapeno
Cheddar Captain's Wafers &reg; add a spicy twist to the well-known line of light and flaky sandwich crackers.
Chocolate Nekot&reg; - an expansion of one of Lance's most popular cookies - are chocolate cookie sandwiches




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 16 of 272
                               US: Snyder's-Lance launches sandwich cracker NPD.

filled with creamy peanut butter or sweet chocolate cr&egrave;me. The new products will be available for suggested
retail prices ranging from $3.39 to $3.59 each.

Like all Lance&reg; snacks, the new products contain no high fructose corn syrup, no preservatives and 0 grams of
trans fat. For more information about Lance&reg; products and the brand's 100th anniversary celebrations, visit the
Lance Snacks Facebook page,www.lance.com or            www.Happy100Lance.com.

About Lance&reg; Sandwich Crackers Lance&reg; sandwich crackers and Lance&reg; Cracker Creations&reg; are
available in nearly twenty varieties, including Toastchee&reg;, Whole Grain, Cracker Creations&reg; and new Xtra
FulisTM. Each product is made with freshly-baked, crispy crackers, graham or granola wafers, and real peanut
butter, cheese, cream cheese or chocolate filling. Lance&reg; sandwich crackers andLance&reg; Cracker
Creations&reg; have 0 grams trans fat, no preservatives and no high fructose corn syrup. For more information
about Lance&reg; sandwich crackers, visit www.lance.com or the Lance Snacks Facebook page.

About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. The Company's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover &reg; , Lance
&reg; , Cape Cod &reg; , Pretzel Crisps &reg; , Krunchers! &reg; , Tom's &reg; , Archway &reg; , Jays &reg; ,
Stella D'oro &reg; ,Eatsmart &reg; , O-Ke-Doke &reg; , Grande &reg; and Padrinos &reg; brand names along with a
number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

Original source: Snyder's-Lance

This article was originally published on just-food.com on 17 April2013. For authoritative and timely food business
information visit http://www.just-food.com.


Load-Date: April 18, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 17 of 272
                Lance® Gives Consumers More Products To Love In 2013
                                                           PR Newswire
                                            April 16, 2013 Tuesday 12:18 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 616 words
Dateline: CHARLOTTE, N.C., April 16, 2013

Body


Delivering on its promise to give consumers "more of what they love" in 2013, Lance® is launching new Xtra
Fulls(TM) Toastchee® and Xtra Fulls(TM) Toasty(TM), as well as product extensions for its Cracker Creations®,
Captain's Wafers® sandwich crackers and Nekot® Sandwich cookies. The new products will begin shipping to
major retailers nationwide this month.

(Photo: http://photos.prnewswire.com/prnh/20130416/DC95517)

Lance® Xtra Fulls(TM), the lead items to celebrate the brand's 100th anniversary, offer more peanut butter filling for
an extra satisfying snacking experience. Over the years, more peanut butter has been a top consumer request. The
new sandwich cracker varieties - made with real, whip-churned peanut butter that is freshly-ground in Georgia -
offer up to 6 grams of protein per serving.

"Our 100th anniversary is all about giving our fans more of what they love and delivering on the many consumers
requests we've heard over the years," said Tom Ingram, Senior Brand Director, Bakery at Snyder's-Lance, Inc.
"We're confident that consumers will love our delicious new offerings, and we look forward to satisfying America's
snacking appetite for another 100 years."

In addition to Xtra Fulls(TM), consumers will be treated to several Lance® product extensions. Lance® Graham
Cracker Creations® with peanut butter or chocolate filling are all-natural, premium sandwich crackers made with
crunchy, slightly sweet graham wafers. Bringing a zesty, new flavor to the snack aisle, Jalapeno Cheddar Captain's
Wafers® add a spicy twist to the well-known line of light and flaky sandwich crackers. Chocolate Nekot® - an
expansion of one of Lance's most popular cookies - are chocolate cookie sandwiches filled with creamy peanut
butter or sweet chocolate creme. The new products will be available for suggested retail prices ranging from $3.39
to $3.59 each.

Like all Lance® snacks, the new products contain no high fructose corn syrup, no preservatives and 0 grams of
trans fat. For more information about Lance® products and the brand's 100th anniversary celebrations, visit
theLance Snacks Facebook page,http://www.lance.comorhttp://       www.Happy100Lance.com.

About Lance® Sandwich Crackers
Lance® sandwich crackers and Lance® Cracker Creations® are available in nearly twenty varieties, including
Toastchee®, Whole Grain, Cracker Creations® and new Xtra Fulls(TM). Each product is made with freshly-baked,
crispy crackers, graham or granola wafers, and real peanut butter, cheese, cream cheese or chocolate filling.
Lance® sandwich crackers and Lance® Cracker Creations® have 0 grams trans fat, no preservatives and no high
fructose corn syrup. For more information about Lance® sandwich crackers, visithttp://www.lance.comor theLance
Snacks Facebookpage.

About Snyder's-Lance, Inc.




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 18 of 272
                            Lance® Gives Consumers More Products To Love In 2013

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart®, O-Ke-Ooke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Lance® Sandwich Crackers


Load-Date: April 17,2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 19 of 272
               Lance; R Gives Consumers More Products To Love In 2013.
                                                        Benzinga.com
                                                        April 16, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 642 words

Body


Byline: Newswire

CHARLOTTE, N.C., April 16, 2013 IPRNewswire-USNewswirel -- Delivering on its promise to give consumers
"more of what they love" in 2013, Lance(R) is launching new Xtra Fulls(TM) Toastchee(R) and Xtra Fulls(TM)
Toasty(TM), as well as product extensions for its Cracker Creations(R), Captain's Wafers(R) sandwich crackers and
Nekot(R) Sandwich cookies. The new products will begin shipping to major retailers nationwide this month.

(Photo: http://photos.prnewswire.com/prnh/20130416/DC95517 )

Lance(R) Xtra Fulls(TM), the lead items to celebrate the brand's 100th anniversary, offer more peanut butter filling
for an extra satisfying snacking experience. Over the years, more peanut butter has been a top consumer request.
The new sandwich cracker varieties -- made with real, whip-churned peanut butter that is freshly-ground in Georgia
-- offer up to 6 grams of protein per serving.

"Our 100th anniversary is all about giving our fans more of what they love and delivering on the many consumers
requests we've heard over the years," said Tom Ingram, Senior Brand Director, Bakery at Snyder's-Lance, Inc.
"We're confident that consumers will love our delicious new offerings, and we look forward to satisfying America's
snacking appetite for another 100 years."

In addition to Xtra Fulls(TM), consumers will be treated to several Lance(R) product extensions. Lance(R) Graham
Cracker Creations(R) with peanut butter or chocolate filling are all-natural, premium sandwich crackers made with
crunchy, slightly sweet graham wafers. Bringing a zesty, new flavor to the snack aisle, Jalapeno Cheddar Captain's
Wafers(R) add a spicy twist to the well-known line of light and f1akysandwich crackers. Chocolate Nekot(R) -- an
expansion of one of Lance's most popular cookies -- are chocolate cookie sandwiches filled with creamy peanut
butter or sweet chocolate creme. The new products will be available for suggested retail prices ranging from $3.39
to $3.59 each.

Like all Lance(R) snacks, the new products contain no high fructose corn syrup, no preservatives and 0 grams of
trans fat. For more information about Lance(R) products and the brand's 100th anniversary celebrations, visit the
Lance Snacks Facebook page, www.lance.com or           www.Happy100Lance.com.

About Lance(R) Sandwich Crackers

Lance(R) sandwich crackers and Lance(R) Cracker Creations(R) are available in nearly twenty varieties, including
Toastchee(R), Whole Grain, Cracker Creations(R) and new Xtra Fulls(TM). Each product is made with freshly-
baked, crispy crackers, graham or granola wafers, and real peanut butter, cheese, cream cheese or chocolate
filling. Lance(R) sandwich crackers and Lance(R) Cracker Creations(R) have 0 grams trans fat, no preservatives




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 20 of 272
                             Lance; R Gives Consumers More Products To Love In 2013.

and no high fructose corn syrup. For more information about Lance(R) sandwich crackers, visit www.lance.com or
the Lance Snacks Facebook page.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel Crisps(R),
Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(R), O-Ke-Doke(R), Grande(R) and
Padrinos(R) brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Lance(R) Sandwich Crackers

[Graphic omitted]


Load-Date: April 17, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 21 of 272
               Lance[R] Gives Consumers More Products To Love In 2013.
                                                        Benzinga.com
                                                        April 16, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 642 words

Body


Byline: Newswire

CHARLOTTE, N.C., April 16, 2013 IPRNewswire-USNewswirel -- Delivering on its promise to give consumers
"more of what they love" in 2013, Lance[R) is launching new Xtra Fulls[TM) Toastchee[R) and Xtra Fulls[TM)
Toasty[TM), as well as product extensions for its Cracker Creations[R), Captain's Wafers[R) sandwich crackers and
Nekot[R) Sandwich cookies. The new products will begin shipping to major retailers nationwide this month.

(Photo: http://photos.prnewswire.com/prnh/20130416IDC95517 )

Lance[R) Xtra Fulls[TM), the lead items to celebrate the brand's 100th anniversary, offer more peanut butter filling
for an extra satisfying snacking experience. Over the years, more peanut butter has been a top consumer request.
The new sandwich cracker varieties -- made with real, whip-churned peanut butter that is freshly-ground in Georgia
-- offer up to 6 grams of protein per serving.

"Our 100th anniversary is all about giving our fans more of what they love and delivering on the many consumers
requests we've heard over the years," said Tom Ingram, Senior Brand Director, Bakery at Snyder's-Lance, Inc.
"We're confident that consumers will love our delicious new offerings, and we look forward to satisfying America's
snacking appetite for another 100 years."

In addition to Xtra Fulls[TMJ, consumers will be treated to several Lance[R) product extensions. Lance[R) Graham
Cracker Creations[R) with peanut butter or chocolate filling are all-natural, premium sandwich crackers made with
crunchy, slightly sweet graham wafers. Bringing a zesty, new flavor to the snack aisle, Jalapeno Cheddar Captain's
Wafers[R) add a spicy twist to the well-known line of light and flakysandwich crackers. Chocolate Nekot[R) -- an
expansion of one of Lance's most popular cookies -- are chocolate cookie sandwiches filled with creamy peanut
butter or sweet chocolate cr(c)me. The new products will be available for suggested retail prices ranging from $3.39
to $3.59 each.

Like all Lance[R) snacks, the new products contain no high fructose corn syrup, no preservatives and 0 grams of
trans fat. For more information about Lance[R) products and the brand's 100th anniversary celebrations, visit the
Lance Snacks Facebook page, www.lance.com or           www.Happy100Lance.com.

About Lance[R) Sandwich Crackers

Lance[R) sandwich crackers and Lance[R) Cracker Creations[R) are available in nearly twenty varieties, including
Toastchee[R), Whole Grain, Cracker Creations[R) and new Xtra Fulls[TM). Each product is made with freshly-
baked, crispy crackers, graham or granola wafers, and real peanut butter, cheese, cream cheese or chocolate
filling. Lance[R) sandwich crackers and Lance[R) Cracker Creations[R) have 0 grams trans fat, no preservatives




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 22 of 272
                             Lance[R] Gives Consumers More Products To Love In 2013.

and no high fructose corn syrup. For more information about Lance[R] sandwich crackers, visit www.lance.com or
the Lance Snacks Facebook page.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover[R], Lance[R], Cape Cod[R], Pretzel Crisps[R],
Krunchers![R], Tom's[R], Archway[R], Jays[R], Stella D'oro[R], Eatsmart[R], O-Ke-Doke[R], Grande[R] and
Padrinos[R] brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Lance[R] Sandwich Crackers

[Graphic omitted]


Load-Date: April 17, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 23 of 272
  A numbers game: the grocery headquarters annual State of the Industry
 almanac takes a comprehensive look at dozens of supermarket categories;
       The State of the Industry ALMANAC 2013; Industry overview
                                                    Grocery Headquarters
                                                        April 1. 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 MacFadden Communications Group LLC

Section: Pg. 52(28); Vol. 79; No.4; ISSN: 1094-1088
Length: 29816 words

Body

  vlRITTEN AND DEVELOPED BY THE GROCERY HEADQUARTERS EDITORIAL STAFF
   THE SUPEK'1ARKET INDUSTRY IS IN A B.z\TTLE FOR ITS COLLECTIVE LIFE. Alackluster economy and I ugli'2r costs
are impacting industry sales and profits. Competition is increasing from virtually every angle.
    [ILLUSTR.Z\TION OMITTED]
    [ILLUSTRATION OMITTED]
   The result has been a downturn in sales i.n some major categories at         the food store.   As our annual
State of the Industry report, developed with the SymplionyIRI Croup and sponsored in part by Kraft Foods,
shows, many k'2Y segments posted drops in dollar and unit sales at supermarkets during the 12-month period
'2nded Jan. 27.

    High profile categories such as carbonated beverages, milk, br'2ad and rolls and cereal showed drops in
vol.ume during the tracked periodas consumers either moved on to replacement products or found other
locations to purchase these items. "We don 1 t just compete v,Ti th other supermarket chains and V'Jalmart and
Target these days," says a senior executive with a \'Jest Coast chain. "Now, we have to vJorry about drug
store chains, convenience store chains, dolJ.ar store chains, independent specialty operations and, more
recently, Amaz.on. com and other e-commerce outl'2ts. I t is natural. that they "lOuld take some bus i ness
from      us jLlst by Offering a sampling of products."
    The $113 billi::))) carbonated beverage segment is a great example of losing sal'2s to other retailers and a
change in consumer shopping behavior. Down by about 2.1% in dollars and 2.7% in units during the tracked
period, the carbonated beverage segment is quickly changing as more consumers seek healthier alternatives
to these products. Of course, the big plaY'2rs in the fi.'2ld are moving into other products, especially
bottled \\Tater, flavored teas and energy drinks.     I In fact, bottled water produced a solid 5.196 increase
                                                          I


in dollar sales and 4% increase 110 in unit sales during the tracked period, testament to the change in
consumer purchasing patterns. Wine, another growth area, showed a 4.2% increase in dollar sales and a 2.2%
increase in unit sales.         Yogurt, cof fee-thanks to new delivery systems--and beer / ale/ alcoholic cider
also showed strong returns during the year.
     [ILLUSTRz\TION mHTTED]
   Many industry observers say changing consumer behavior is responsible for this change in sales. t-.]ith
more shoppers looking for healthy alternatives, grocery retailers will have to respond accordingly, mostly
by changing their merchandise mix to include new items that consumers want to at least experiment with, if
not simply purchase on a regular basis.
   Take the snack nuts/seeds/com nuts category for instance. This segment that once 'ldaS the domain of
convenience stores has now become a huge business in grocery stores. So huge that it accounted for more
than Sl.7 billion in sales at the supermarket, a 10.2% increase from the previous year. It is growing for
tHO reasons. One is that consumers      want to pGrchase the products at the same place that they buy
theirother grocery needs. The second is that suppliers are adding new packaging that fits into a
supermarket planogram.




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 24 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the I. ...

   "We see a lot of suppliers changing packaging and promoting their products differently because they see
an opportunity in the supermarket," says       the West Coast    retailer.  "I expect that to continue
becauseconsumers are thinking differently."
   Jl.s we always say in this spot, we encourage you to review our annual almanac and let us know your
thoughts. ~le welcome your feedback.
 Top 50 Supermarket Categories

 52 weeks ended Jan.27

 CATEGORY                         $sales     CHANGE   UNIT VOLLt~E   CHANGEVS.
                             (milutions)   VS. YEAR     (MILIONS)     YEAR AGO
                                                AGO

Carbonated beverages           11.504.5       -2.F;       5,175.2         2.7 9,

 t1iH                          10.553.3        -2.7       3,608.6         -3.1

 Fresh bread A roUs             9,356.8        -2.5       4.101.9          2.7

 Sa lJ. y snacks                8.871.9         2.8       3,596.8          0.2

 Beer/ale /alcoholic            8.864.4         4.1       1,002.6          3.8
 cider

 Natural cheese                 7,967.5         2.4       2,474.4          2   ?




 \vine                          6,515.5         4.2         727.2          2.2

 Cold cereal                    5.722.0         2.1       1,821.9         -3.4

 Frozen dinners/entrees         5,567.1         4.1       2,135.5         -5.6


 Yogurt                         4,654.1         4.8       3,796.7          4.2

 Bottled Hater                  4,340.4         5.2       2,251..9         4.0

 Ice cream/Sherbet              4,262.3         1.9       1,188.2          1 .2

 Refrigerated                   4,259.8         1.1       1,460.1         -0.9
 juices/drinks

 Coffee                          4,229.1        7.5         633.9          5.2


 Crackers                        4,082.9        3.4       1,549.4           2.4

 Cigarettes                      4,035.3       -5,2         549.2           2.6

 Cookies                        3,873.1         2,8       1,474.6          1.0

 Soup                           3,786,5         0.7       2.909.0          3.7

 Refrigerated fresh              3,450.2        1.6       1,526.4         -0.5
 eggs

 Lunche-on meats                 3,450.2       -1.8       1,142.8           2.3

 Breakfast meats                 3,409.7        0.8         924.5           2.6

 Battled juices    - shelf       3,294.4       -4.4       1.394.1           4.6
 stable




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 25 of 272
 A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                        at dozens of supermarket categories; The State of the I. ...

Total chocolate candy       3,242.3       3.4      1,713.2        -3.9

Toilet tissue               3,096.9      -0.2        587.3        -4.0

Dog food                    3,064.9      -0.2        835.3         2.5

Refrigerated                2,917.3       1.3      1,086.2         0.7
salad/coleslaw

Frozen pizza                2,8l3.2       4.0        909.0        -3.1

Spirits/liquor              2,757.2      12.3        183.8        11.7

Frozen novelties            2,743.3       0.0        874.4        -2.6

Laundr detergent             2,367.7      -3.0         368.5       -4.4

Frozen seafood              2,339.8       1.7        332.1        -1.7

Veget.ables                 2,327.0       0.2      2,238.0        -3.0

Snack/granola bars          2,265,9       4.3        972,0         5.6

Frozen/refrigerated         2,226.0       8.1        394.3         2.0
poultry

Shortening & oil            2,l36.9       0.5        468.0        -0.8

Spice a/seasonings          2,090,4       4.4         916.0        1.5

Baby                        2,053.2       0.1        146.1        -8.1
formula/electrolytes

Dinner sausage              2,052.9       3.5        559.5         4.0

Processed cheese            2,037.9       3.3        622.8        -5.3

Cat food                    2,030.4       0.8      1,411.2        -4.2

Creams/ rearne.rs           .l., 962.1    3.8        721.5         1.0

Paper towels                J.,879.2     -0.3         499.9        3,6


Processed                   1,779.2       4.8        347.1         3.9
frozen/refrigerat.ed
poult.ry

Frozen plain                1,777.1      -0.9      1,043.7         2.7
vegetab.l.es

Snack nuts/seeds/com        1.,771.0     1.0.2        493.7        1.3
nuts

Frankfurt.ers               1,721.0      -0.9         677.0       -3.4

l'1exican foods             1,682.7       1.3         801.7       -0.3

Pastry/doughnuts            1,657.7       0.5         618.3        0.7

Frozen breakfast foed       1,654.4       1.6         555.4       -1.9




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 26 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

 Sports drinks               1,649.1       2.9       1,104.3       1.5
   Natural Cheese Chunks
   Private label continues to dominate and observers say that will not        change. Kraft has 13.4-% of
dollars thanks to the company's association with cheese products. Many say that they expect sales to grow
in this category for the foreseeable future.
   [ILLUSTRATION OMITTED]
 TOP              $SALES CHANGE SHARE UNIT SALES CHANGE        AVG
 VENDORS      (r~ILLIONS)    VS.         (t~lLLIONS)    VS.  PRICE
                           YEAR                       YEAR     PER
                            AGO                        AGO    UNIT

 Private       $1.174.9       -1.7'~      35.2'6            328.7      -1.2%            $3.57
 label

 Kraft             447.8       0.0         13.4            142.8         2.1             3.l3
 Foods


 Tillamook         217.8       4.8         6.5              38.9         2.3             5.59
 County
 Creamery


 Cabot             169.3      10.0         5.0              51.5        12.0             3.28
 Creamery


 Lactali.s         150.6      -4.3         4.5              30.4        -5.3             4.94
 USA

 Total U.S.   sales through   supermark~ts,            drugstores,
 mass merchandise outlets and        s~lect      club and dollar
 chains for the 52 weeks ended Jan. 27.

 TOP                $SALES    CHP.NGE SHARE             UNIT SALES CHANGE                  AVG
 BR}l,NDS      (milutions)         VS.                    (MLLIONS)   VS.                PRICE
                                YEAR                                 YEAR                  PER
                                  AGO                                        P.GO         UNIT

 Private         $1,174.9       1. 7'(;    35.   25~         328.7       1.2',           $3.57
 label

 Kraft.             250.5        2.5          7.5             87.2       -5.5             2.B7



 Tillamook         179.4          1.6         5.3              32.3          0.1          5.55



 Cabot             129.2          6.1         3.8              38. 7         8.8          3.33
 Vermont


 Kraft             115.1         7.2          3.4              34.6      29.4             3.33
 Cracker
 Barrel

 Laughing          10B.5        -1.5             3.2           23.7      -
                                                                             ~     .)
                                                                             ...... J     ~.   57
 Cow Mini
 Babybel

 Crystal           93.7           0.0            2.8           37.3      -2.3             2.51
 Fa.rms

 Belgioioso        91. 7          9.4            2.7           19.6      10.7             4.67




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 27 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I ....

 President        53.2         -3.0           1.6             9.0      5.4         5.88

Cacique           48.9          2.8           1.4            14.4    -0.8          3.38
Ranchero

Category      3,328.8           1.4                        884.4       1.2         3.76
total

 Source: SymphonyIRI Group
   Natural Cheese Slices
   The consumer fascination "ieh cheese has definitely played a role in the growth of natural cheese
slices. The category grew by 7.1', in dollars and 9.H, in units. Competition from a number of companies
hashelped keep price increases down.
    [ILLUSTRATION 0I1ITTED]
 TOP                  $SALES CHP.NGE SHARE UNIT SALES CHANGE   AVG
 VENDORS        (t"lILLIONS)      VS.       (t1LLIONS)   VS. PRICE
                               YEAR                    YEP.R   PER
                                 AGO                    AGO   UNIT

 Private          $595.7       5.4'1,   38.0",           217.8       5.3%          $2.73
 label

 Sargento          425.7        16.2     27.2            142.2       18.7           2.99
 Food Co.

 Kraft             155.3         5.2        9.9            52.5      12.5           2.90
 Foods

 Tillamook           63.4       -1.9        4.0             13.2       4.2          4.78
 County
 Creamery

 Belgioioso          33.3       18.3        2.1              4.7     19.9           $7.07

 Total U.S . sales through supermarkets, drugstores,
 mass merchandise outl.ets and select club and dollar
 chains for the 52 weeks ended Jan. 27.

 TOP                $SALES    CHANGE    SHARE        UNIT SALES CHANGE               AVG
 BRANDS       (mi.1.uticns)       VS.                  (l"lLLIONS)  V"'" .         PRICE
                                YEAR                               YEAR              PER
                                 AGO                                AGO             UNIT

 Private          $595.7        5.4     38 .. Os~;        217.8      5 ..   35!5   $2.73
 label

 Sargento          289.1        25.2      18.4              95.6     28.3           3.02

 Sargento          111. 6       -2.4        7.1             37.8     -1.0           2.95
 Deli Style

 Kraft Big           65.2       16.3        4.1             23.7     19.7           2.75
 SHce

 Tillamook            63.1      -2.0        4.0             13 .1    -4.5           4.79


 Kraft                38.2     -20.6        2.4             12.0     19.6           3.17

 Belgioioso           33.3      18.3        2.1              4.7     19.9           7.07

 Crystal              25.6      24.2        1.6              8.2     26.7           3.13




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 28 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

 Farms

Castle \'Jood          25.2      0.7         1.6            2.7        3.6          9.12
Reserve

Sargento               24.9     1S.2         1.5             8.7      24.4          2.84
Natural
Blends

 Category        1,564.5         7.7                      492.8         9.1          3.17
 total

 Source: SymphonyIRI Group
   Natural Shredded Cheese
   Private label sales are the clear leader in the $4.1 billion category. Store brands captured almost 60'
of dollars. Kraft was the top national brand, at 17.6% market share, up 2.4%. Overall the category was up
3.7% in dollars and 2.5% in units.
    [ILLUSTRATION OMITTED)
 TOP                  $SALE:S CHllJ'JGE: SHARE UNIT SALES CfLz\NGE    AVG
 VENDORS        (t'lILLIONS)       VS.          (MLLTONS)      VS.  PRICE
                                 YEI'.R                      YE.I'R   PER
                                   AGO                         AGO   UNIT

Nestle           S699.1         2.2'1,      78.4 't      581. 6        4.9%        $1. 20
HealthGare
Nutrition

 Beech-Nut        98.6          10.9         11.1         152.3         15.0         0.65
 Corp.

 The Hain         47.4          -5.5          5.3          46.4         -4.9         1. 02
 Celestial
 Group

 Private          21.4          10.6          2.4          24.8          9.5          0.87
 label

Bay                5.6         -27.4           0.6         11. 6        -31.1         0.48
Valley
Foods

 Total U.S. sales through supermarkets, drugstores,
 mass merchandise outlets and select club and dDllar
 chains for the 52 weeks ended Jan. 27.


 TOP                 SSALES     CHANGE SHARE           UNIT S.Z\LES    CHANGE           AVG
 BRA1WS         (milutions)         VS.                  (~1LLIONS)       VS.        PRICE
                                  YEAR                                   YEAR          PER
                                   AGO                                    AGO         UNIT

 Private         ~2.   433.4       2.8',:    59.1            790.6       1. 5;~      $3.0S
 label

 Kraft                 726.0       2.4         17.6          245.0           0.7      2.96



 Sargonto              306.4       l. I         7. 4         103.1       0.5          2.97



 Crystal               127.4       7. 7         3.1           47. 7      8.4          2.96
 Farms




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 29 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..


Kraft                      93.3            41. 8           2.2                 33.9          36.1       2.75
Philadelphia


Borden                     62.9             6.2             1 ..5               27.2          6.0       2.31

Sargento                   35.2            -8.2             0.8                 12.4         -8.7       2.80
Artisan
Blends


Dr Giorno                  27 .8           -5.7             0.6                   6.1        -9.5       4.50


Tillamook                  27.1            0.9              0.6                   7.6        -7.5       3.54


Stella                     23.9            6.8              0.5                   6.4         5.5       3.70


Category total       4,111.6               3.7                               1,351.8          2.5       3.04

 Source: SymphonyIRI Group
  Refrigerated Bacon
  There is 2 grovd.ng         battle         for      bacon         in   the    consumer t s         refrigerator.         Nhile private label holds a
slight lead over Kraft for first place,Hormel is inching up with its                                           0'd11   brands. Still, Oscar Heyer is the
top selling brand.
  [ILLUSTRATION OHITTED]
TOP           $SALES CHANGE                  SHAEE         UNIT SALES           CHANGE         AVG PEICE
VENDOES      (t1ILLIONS)             VS.                      (t1LLIONS)            VS.            PER UNIT
                                   YEI'.R                                         YEAR
                                    AGO                                               AGO

 Private        $745.8             2.5·"     20.    5'~              192.0        4.6%                $3.88
 label


Kraft            736.5             -4.5          20.3                166.7        -6.7                 4.42
Foods


Hormel           442.8              1.7          12.2                 93.1            0.9              4.75
 Foods

Wright           260.0             13.6            7.1                30.6            19.7             8.49
 brand
 Foods


 Farmland        184.8             10.3            5.1                47.9             14.8            3.85
 Foods


 Total U.S. sales through supermarkets,                          drugstores,
mass merchandise outlets and select club and dollar
chains for the 52 weeks ended Jan. 27.


 TOP                 $SALES         CHANGE          SHARE:          UnIT SALES CHI'.NGE                AVG
 BRANDS        (milutions)                  VS.                       (f1LLIONS)    VS.              PRICE
                                       YEP.~R                                               YEAR       PER
                                           AGO                                               AGO      UNIT


 Private            $745.8             2.5'1,        20.5%               192.0              4.6%     $3.88
 label


 Oscar               726.6             -5.2               20.0               163.5          -7.7      4.44
 Hayer


 Hormel              322.7             -0. 4               8.9                 65.9         -1.5      4.89




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 30 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

Black
Label

l'lright            256.3          13.9               7.0               30.4      19.9         8.43

Farmland            180.8          11.2               4.9               46.6      16.7         3.87

Smithfield          143.8          18.0               3.9               36.7      30.8         3.92

Gwaltney            114.8          -1.4               3.1               33.4          2.9      3.43

Bar-S                90.9          -5.4               2.5               29.6      -2.6         3.07

Harmel               90.5             5.6             2.5               20.2          4.4      4.48

Butterball           65.2          14.9               1.8               28.4      14.3         2.29
Everyday

Category          3,628.0             1.2                             888.4           2.3      4.08
 total

 Source: SymphonyIRI Group
   Refri.gerated Frankfurters
   Brand names dominate this segment, with Ball Park, Oscar Meyer, Bar-S and Hebrew National all posting
solid market    share  numbers. Unitsfell  slightly but   dollars  picked up   a  bit  suggesting price
increasesduring the tracked period.
   [ILLUSTRATION Of"lIT TED]
TOP               $SALES     CHANGE         SHi'.EE          UNIT SALES      CHANGE           AVG
VENDORS                            VS.                        (f"lLLIONS)       VS.         PErCE
                               YEAR                                            YEAR           PER
                                ~Z".!..GO                                       AGO         UNIT

Hil1sh.ire        $608.2        1.5%         23.8",                179.2        0.5',       $3.39
Brands

Kraft              526.2        -5.2          20.6                 173 .1      -11. 0        3.04
 Foods


 Bar-S             326.7           2.0        12.8                 279.2        -1.7         1.17
 Foods
 Co.

 Coni'.gra         188.1        -5.2            7 ",                43.9        -9.3         4.28
 Foods

 Specialty         176.2        14.7            6.9                 43.5        16.6         4.04
 Foods
 Group

 Total u. S. sales throclgh supermarkets,                     drugstores,
 mass merchandise outlets and sel.ect club and doll.ar
 chains for the 52 '.-Jeeks ended Jan. 27.

 TOP                $SALES     CHANGE SHARE                    UNIT SALES      CHANGE          .;'VG
 BRANDS        (milutions)         VS.                           (t"lLLIONS)      VS.        PRICE
                                 YEAR                                            Y8AR          PER
                                  AGO                                             AGO         UNIT

 Ball Park         $567.1          2.n         22 .   2~{,           162.2       1.1%        $3.49


 Oscar              526.2          -5.2         20.6                 173.1      -11. 0        3.04




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 31 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Mayer

Bar-S              323.5        2.2       12.6       278.7           -1.7         1. 16



Hebrew             188.1       -5.2        7.3         43.9          -9.3         4.28
National

Nathan's          169.2        15.5        6.6         39.4          19.0         4.30
Famous

Private             97.2        5.3        3.8             39.4      -4.0         2.47
label

Gwaltney            67.7        0.5        2.6             44.6      -8.2        1. 52



Sabrett             32.0        5.2        1.2              5.7          6.1      5.54



E;ckrich            27.0       -0.8        1.0             15.2          4.1      1. 78



Gwaltney            26.4        7.1        1.0              6.9      -1. 9        3.83
Great Dogs

Cateqory        2,553.0         0.8                 1,011. 7         -2.8         2.52
total

 Source: SymphonyIRI Group
   Refrigerated Sliced Lunchmeat
   Not surprisingly, Oscar t-1eyer dominated sales in the lunchmeat category during the tracked period.
However, this mature category is notseeing much grovlth and tha t has some retail~rs concerned. Can some
company spark some growth in the lunch-meat segment?
   [ILLUSTRATION Ot~ITTEDJ
 TOP             $SALE;S CHl'.NGE SHARE UNIT SALES CH.".NGE  AVG
 VENDORS      (MILLIONS)       VS.       (MLLIONS)      VS. PRICE
                           YEAR                      YEAR     PER
                              AGO                     AGO    UNIT

 Kraft         $2,071.2      O.O!t    38.7';,      605.5      -1 .O'l          $3.42
 Foods

 Private          774.8      -2.5      14.5       250.9           -0.4          3.09
 label

 Hi llshir",      643" 5     -6.5      12.0       175.9           -4.8          3.66
 Brands

 Land             415.2       5.1       7.7       113.3            4.0          3.66
 O'Frost

 Bar-S            176.3       8.5        3.3       100.1          14.9          1.76
 Foods
 Co.

 Total U.S. sales through supermarkets, drugstores,
 mass merchandise outlets and select club and dollar
 chains for the 52 weeks ended Jan. 27.

 TOP                $SALES    CHANGE      SHARE   UNIT SALES        CHANGE             ."A,.VG




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 32 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. '"

BRl,NDS           (mil utions)                 \IS.                (t1LLIONS)             VS.      PRICE
                                             YEAR                                         YEAR       PER
                                              AGO                                          AGO      UNIT



Oscar t-'1aye.r         $1,165.1         -1.6%            21.8%           367.7      -2.3%         $3.17

Oscar Mayer                818.9              1.9          15.3           215.8            1.0      3.80
DeLi Fresh

Private                    774.6             -2.5          14.5           250.9            -0.4     3.09
label


Hill shi re                427.3        -19.5               8.0           117.7           -17.9     3.63
Farm Deli
Select

Land                       302.0              4.3           5.6            74.6             6.5     4.04
Q'Frost
Premium

Bar-S                      170.9              8.9           3.2            99.1            15.2     1.72

Castle                     148.5             -0.3           2.7            18.8            -3.5     7.87
Nood
Reserve

Buddig                         99.7      -7.7              1.8            123.8            -6.1     0.81

Hormel                         99.7          7.7           1.8             32.8             5.6     3.04
Natural
Choice

Oscar iI/layer                 87.1          2.2           1.6             22.0            -1.2     3.95
Carving
Board

Category                .5,342.9         -0.5                        1,740.3               -0.8     3.07
total

Source: SymphonyIRI Group
  Dry Dinner Mixes (without meat)
  General t'1ills Betty Crocker brand has a huge lead in market sharel
                    I                                                                                      but its dollars fell by more
than 12%. Kraft's Velveeta Cheesy Skillets might have been some of the reason,                               showing a 98% increase.
  [ILLUSTRATION Ol'lITTED)
TOP            $SALES CHANGE                   SHARE        UNIT SALES        CHANGE              AVG.
VENDORS   (t1ILLIONS)       VS.                             (~lILLIONS)     VS. YEAR             PRICE
                           YEF.R                                              YE.".R               PER
                                      AGO                                         .".GO           UNIT



 General           $339.2        -12.6'8       70.2 5;            210.2       -11.7%             51.61
JVj.ills


 Kraft                  93.1          98.9         19.2            42.7             74.6          2.18
 Foods


 Private                19,6       -14.2            4.0            15.5           -16.7           1. 20
 label

 Golden                 14.6       -12.9            3.0            13.4             -9.3          1.09




           Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 33 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..

Grain
t":Jacaroni
Co.


ConAgra                 6.1      21 . 8     1.2            1.8      31.4       3.20
Foods


Total U.S. sales through supermarkets. drugstores, mass
merchandise outlets and select club and dollar chains for
the 52 weeks ended Jan. 27.


TOP                  $Sl'.LES   CHl'.NGE   SHARE    UNIT SALES     CHANGE       AVG.
VENDORS       (I"lI LLIONS)          VS.            (I"ilLLIONS)       VS.     PRICE
                                  YEAR                                YEl'.R     PER
                                   AGO                                 l'.GO    UNIT

Betty              $260.4         2.6'e    .53.9%         164.4     -5.2%      $1. 58
Crocker
Hmbrgr
Helper


Kraft                  92.8       98.4      19.2           42.6      74.2       2.10
Velveeta
Cheesy
Skillets


Betty                  34.5      -14.2       7.1           21. 6    -18.2       1. 59
Crocker
Tuna
Helper


Private                19.6      -14.2       4.0           15.5     -16.7       1. 2 6
label


Pasta                  14.6       -7.9       3.0           13.4      -6.4       1. 09
Honi


Betty                  10.0      -12.7       2.0            6.7     -12.6       1. 48
Crocker
Chicken
Helper


Betty                   8.9      -12.2       1.8            5.0     -19.0       1.77
Crocker
]\sian
Chckn
Helper


Betty                   7.5      -33.5       1.5            4.9     -33.7       1. 53
Cracker
v,rhie grn
flmbrgr
H1pr


Progresso                6.6    5,872.0      1.3            1.9    6,420.1      3.46
Kitchen
Favorites


Zatarain's               5.6       19.5      1.1            3.3       23.1      1. 68


Category             482.9         -1.1                   289.6       -4.2      1. 67




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 34 of 272
    A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                            at dozens of supermarket categories; The State of the I. ...

 total

 Source: SymphonyIRI Group
   Dry Macaroni and Cheese Mixes
   A combination of steady sales growth and a jump in prices helped the category post a solid 7.3% gain in
dollars.             Kraft,   well known for its product in this category had a                         79~   market share.   Private label had   a
13.9 5, share.
   [ILLUSTRATION OMITTED]
 TOP               $SALES CHANGE                   SHARE     UNIT SALES     CHANGE     AVG.
 VENDORS       (MILLIONS)    VS.                             (t~l LLIONS)      VS.    PRICE
                                         YEAR                                   YF~AR   PER
                                          AGO                                    AGO UNIT

 Kraft                        $938.7      6.0'6    79.0%           494.5     -0.4%         $1.90
 foods

 Private                        165.2      5.7      13.9           163.4       -4.9         1. 01
 label

 ~';'nnie    I   S               69.3     20.5       5.8            33.2       21.8         2.08

 General                          5.5      NIP.      0.4             6.1        NIl'.       0.89
 t~i   11s


 S T                              4.8     33.7       0.4             8.7       -4.7         0.55
 Specialty
 Foods

 TOP                         $SALES     CHANGE     SHI'.RE   UNIT SALES     CH.l'lNGE       AVG.
 VENDORS                 (MILLIONS)        VS.               (t~ILLIONS)          VS.      PRICE
                                         YEAR                                  YEAR          PER
                                          AGO                                   AGO         UNIT

 Eralt                         $433.2     5.8;,    36. 4~          276.6       l.n         ~1   . .57


 Eraft                          319.9      9.4      26.9           131.5        3.2         2.43
 Velveeta

 Private                        165.2      5.7      1.3.9          163.4       -4.9         1.01
 label

 Kraft                          118.6      8.4        9.8           50.7        4 -<        2.30
 Deluxe

 Annie's                         81.8     20.9        5.2           31.0       21.8        $1.99
 Homegr01:!D

 Kraft                           37.4     -7.6        3.1           11. 6    -11.6          3.22
 Easy
 t..]ac


 Anne'a                           7.5     17.7        0.8            2.2       21.8         3.42
 HomegroHn
 Deluxe

 Betty                            5.5      NIl'.      0.4            6.1        1'1/.11.    0.89
 Crocker

 Category                     1,188.0      7.3                     710.0        0.1         1.67
 total




             Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 35 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I ....

Source: SymphonYIRI Group
      Shredded Processed/Imitation Cheese
      Though not a huge category, sales continue to climb.                 Kraft topped the category >-lith 34.8% market share,
up 13.2%. Private label was a close second at 28.4%, which was down 11.3% from last year.
   [ILLUSTRATION OMITTED]
TOP                     $SALES   CHANGE       SHARE      UNIT SALES      CHANGE          AVG.
VENDORS           (["JILLIONS)      VS~                  (I~ILLIONS)        VS.         PRICE
                                   YEAR                                    YEAR           PER
                                    AGO                                     AGO          UNIT


 Kraft                 $16.8      13.2'1;     34. 8'!;           7.3      27. n         $2.29
 Foods
 Private                 13.7     -11. 3       28.4              7.7      -11. 8         1. 78
 label


 Galaxy                   6.4       4.4        13.2              1.7        2.2          3.57
 Nutritional
 Foods


 Dairy                    3.9     -12.9          8.2             2.6      -12.0          1. 47
 Farmers
 of
~~merica



 Roma                     1.9      75.9          3.9            .527       42.6          3.61
 Pizza
\"larks
 Co.

 Total U.S.    sales through supermarkets. drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 ,jan. 27.


 TOP                  $SALES      CHANGE       SH)l.RE    UNIT Sp·"LES     CH)l.NGE       AVG.
 VENDORS          (MILLIONS)         VS.                  (t'IILLIONS)        VS.        PRICE
                                    YEAR                                     YEAR          PER
                                     )l.GO                                        AGO     UNIT


 Kraft                  $16.0      41.5>6      33.2;,             7.0       63.3't       $2.28
 Ve1veeta


 Private                 13.7      -11 • :3    28.4               7. 7      -11. 8        1.78
 label


 Galaxy                   8.0         3.4      12.5               1.7             1.3     3.54
 Nutritional
 Foods
 Veggie


 Borden                   2.2      -11.7         4.7              1.9       -11.2         1.19
 Ched
 O-Mate

 American                 1.8        26.8        3.8               .37        24.0        4.91
 .I\.ccent


 Borden                   1.6      -15.3         3.3               .7l      -15.7         2.27
 Cheddar
 Melt


 Imo's                    1.2        11.9        2.4               .36        -1.1        3.31




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 36 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

 Whitehall

 Specialties                .788           -8.4        1.6                  .14            13.7         5.58


 Kraft                      .748        -78.8          1.5                  .30          -79.2          2.52
 Imo's


 Provel                     .700     9,624.1           1.4                  .16     7,434.4             4.26

 Category                   48.3              2.6                         21.4              2.7         2.26
 total

 Source: SymphonylRI Group
   Bottled Fruit Juice Blend (Shelf Stable)
   The category struggled mightily, dOHn                         14.1:~     in    dollars         and    13.7%   in   uni ts.   Some   of   the   smaller
brands did enjoy success,           including         Lang~r's,     Zico and Apple & Eve.
   [ILLUSTRATION OI'1ITTED]
 TOP              SSALES  CHANGE               SHARE       UNIT SAllES           CHANGE       AVG.
 VENDORS    ([.JILLIONS)     VS.                           (HI LLI ONS)             VS.      PRICE
                                    YEAR                                          YEAR         PER
                                     AGO                                           AGO        UNIT

 Campbell          $99.8         -18.8't        29.6!1;            33.0          -15.1'5     $3.02
 Soup Co.


 Nestle             77 .4           -5.7            23.0           24.7            -6.6       3.l3
 USA

 Welch              42.0           -23.7            12.5            8.9           -33.3       4.72
 Foods

 Private            30.9           -20.9             9.2           11.5           -22.3       2.68
 label

 In Zone            16.1            -S.S             4.7            6.0            -6.9       2.64

 Total U. S. sales through supermarkets, drugstores, mass
 merchandise outlets and select club and dollar chains
 for the 52 weeks ended Jan. 27.

 TOP                $S.l:.~LES     CHANGE       SHARE        UNIT SALES           CHANGE       AVG.
 VENDORS        (t1lLLlONS)           VS.                    (l'1ILLIONS)            VS.      PRICE
                                     YEAR                                          YEAR            PER
                                      AGO                                           F.GO          UNIT

 V8 V                .$98.5        -18.8 9,     29.3:,              32.9          -15.U       .$2.99
 Fusion

 Nestle                77 .3         -5.6           23.0            24.7            -6.4          3.13
 Juicy
 Juice


 \'lJelch I s          42.0         -23.7           12.5             8.9            -33.3         4.72

 Private               30.9         -20.9            9.2            1l.5            -22.3         2.68
 label

 Belly-                16.1          -8.8            4.7             6.0              -5.9        2.64
 vJashers


 Old                     9. 4       -18.6            2.S             3.6            -20.7         2.54




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 37 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Orchard

 Langer's          8.5        80.1       2.5             3.4        94.9     2.49

 Zico              5.7        11.6       1.7             2.4        14.1     2.33

Apple              3.6        33.0       1.0              .76      -19.0     4.76
& Eve


Tree Top           3.5        -8.9       1.0             1.2       -18.9     2.91

Category         336.3       -14.1                     107.5       -13.7     3.13
total

 Source: SymphonyIRI Group
   Bottled Juice and Drink Smoothies (Shelf Stable)
   With V8 holding a resounding lead in market share,               the Campbell's continues to dominate the segment.
Observers say that there is room for smaller companies to grab share by offering ne"' concocti.ons.
   [ILLUSTRATION OMITTED]
 TOP               $SALES  CHANGE SHARE UNIT SALES     CHANGE   AVG.
 VENDORS       (MILLIONS)     VS.         (l'1ILLIONS)    VS.  PRICE
                             YEAR                       YEAR     PER
                              AGO                        AGO    UNIT


 Campbell          $30.4       36.5'1;   71. 6'1;          11.6     26.2%     $2.81
 Soup Co.

 South                6.7      -17.5      15.9              5.7     -17.3      1.18
 Beach
 Beverage
 Co.

 Starbucks            2.3         6.3       5.5             .58       5.7      4.10
 Coffee Co.

 Ella's               1.7       37.3        4.1             1.2      37.7      1. 44
 Kitchen

 Revolution          .921      .12.1        2.1            .234      -6.2      3.93
 Foods
 Product


 Total U.S. sales through supermarkets, drugstores, mass
 merchandise outlets and select club and dollar chains for the
 52 weeks ended Ian. 27.

 TOP                $SALES    CEANGE     SHARE      UNIT Si'.LES   CHANGE      AVG.
 VENDORS      (t-JILLIONS)       VS.                (l'1ILLIONS)      VS.     PEICE
                                YEAR                                YEI'.R      PER
                                 AGO                                 )I.GO     UNIT

 VB V               $1.8.7     89.H      44.1               6.1     82.3;     $3.03
 Fusion

 VB Splash           11.6       -5.6      27.4              5. 4     -6.4      2.14
 Smoothj_es


 SoBe                 6.7      -17.5       15.9             5. 7    -17.3      1.18
 Smooth


 Ella's               1.7       37.3        4.1             1.2      37.7      1. 44




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 38 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the I ....

Kitchen

Vivano                1.7       8.2      4.0            .42        7.6      4.09
Stra~lberry

Banana

Revolution            .92    -12.1       2.1             .23      -6.2      3.93
Foods
t1ashup's

Vivano                .64       1.4      1.5             .16       0.8      4.10
Banana
Chocolate

VIP                   .07       1.7      0.1             .04       0.7      1. 99


Squeez R              .05     -33.7      0.1           .050      -3S.8      1.11

Sunkist               .05     -19.2      0.1             .02     -11.0      2.40
Light


Category             42.4      20.2                    19.5        8.4      2.18
total

 Source: SymphonyIRI Group
    Bottled Fruit Drinks (Shelf Stable)
    As consumers seek healthy alternatives, L'..he segment has suffered. Brand leader Hawaiian Punch was down
14.7% in dollars. Campbell's va Splash showed a solid double-digit dollar gain.
    [ILLUSTRATION Ot1IT'TED J
TOP               $SALES    CHANGE    SHARE    UNIT S1'.LES    CHANGE     ING.
VENDORS       (MILLIONS)       VS.             (MILLIONS)         VS.     PRICE
                              YEAR                               YEAR       PER
                               AGO                                1'.GO    UNIT


 Dr Pepper/       $437.6     -8.8;    27.2%          214.3      -S.l%     ~2.04
 Snapple

 Group             244.0       0.7     15.2          100.3        3.1      2.43
 Campbell
 Soup Co.

 Tampico           125.8       0.7      7.8           83.7        1.4      1. 50
 Beverages

 l"lelch           120.9       4.2      7.5           42.2       10.3      2.86
 Foods

 Private            93.6       6.6      5.8           55.6        2.2      1. 68
 label

 Total U.S. sales through supermarkets, drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 Jan. 27.


 TOP              SSl,LES   CHANGE    SHARE    UNIT SALES      CHANGE      AVG.
 VENDORS      (HILLIONS)       VS.             (t<jILLIONS)       VS.     PRICE
                              YEAR                               YEAR       PER
                               AGO                                AGO      UNIT


 Hawaiian         $311.9    -14.7'519.4:,            150.4      15.3~;    $2.07
 Punch




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 39 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...


VS Splash          166.6       13 .8      10.3      72.1    14.0    2.31

Tampico            125.8         0.9       7.8      83.7     1.7    1. 50

 Private            93.6         6.6       5.8      55.6     2.2    1. 68
 label

v,e1ch's            66.S       -8.5        4.1       205   -10.4    3.25

Kool I'.i.d         62.4       -4,2        3.S      59.4    -4.4    1. 05
Bursts

Snapple             61. 2      14.7        3.8      36.9     25.1   1. 66

SunnyD              52.S       52.0        3.3      22.9     38.8   2.30

VB V                46.9      -11. . 4     2.9      15.2     -7.2   3.07
Fusion
Light

Motts               46.2         7.5       2.8      17.5      4.6   2.63
for
Tots

Category         1,604.7       -0.5               899.4      -0.6   1.78
total

 Source: SymphonYIRI Group
   Domestic Beer
   Domestic beer sales gained momentum, with a dollar sales increase of more than 4.5~ versus last year.
Case sales ;"ere up nearly 2. O'~. Bud Liqht and Coors Light sales topped the $1 billion mark \-,hile
otherlabels such as !'1ichelob Ultra, YUEngling, Sam Adams and Shock Top Be1g ian White )'.le performEd
admirably as well.
   Total U.S. sales through supermarkets, drugstores mass rnerchandiseoutl.ets and select club and dollar
chains for thE 52 WEeks endEd jan.      27.
   [ELllSTRATION 0l'1ITTED]
 TOP BRANDS          $ SALES CHANGE VS.        CASES Cll.z\NGE VS.     AVG.
                 (MILLIONS)    YEAR AGO    (MILLION)     n;AR AGO     PRICE:
                                                                   PER CAS?;

 Bud I..ight      S 1,938.5              0.5",   107.0      -0,2%     $18.11

 Coors Liqht        1,012.4               5.6     55.9        4.6       16.10

Miller LitE           866.1               0.0     46.2        0.7       17.94

 Bud\\Teiser          735.6              -3.7     40.5       -4.3       16.16

 Natural              355.4              -3.5     24.6       -5.6       14.41
 Light

 l'lichelob           346.9               9.0      157        5.7       21.98
 Ultra Lj.qht

 Busch Light          304.5               2.3     21.4        0.4       14.21

 t1i llEr High        204.2              -3.9     l3.6        5.3       14.75
 Life

 Busch                194.9              -1.8     13.3       -4.0       14.63




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 40 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...


Keystone                 184.1        4.8    13.4        -5.9      13.72
Light

Bud Light                169.9   11,771.4     6.9    12,319.2      24.34
Platinum
Lager

Bud Light                150.0       -6.1     6.1         -6.6     24.38
Lime

Blue    I~joon           127.3        6,4     4.3          5.4     29.52
Belgian 11hite
Ale

Yuengling                125.0       12,1     6.1        11.0      20.35
Traditional
Lager

Pabst Bl.ue              118.6       22.6     7.7        20.9      15.26
Ribbon

Natural Ice               99.6       -3.5     6.9         -5.6     14.37

l'1iller                  94.9      -10.7     5.3        -9.9      17.89
Genuine
Draft

Samuel Adams              92.6       10.6     3,0          7.9     30.43
Seasonal

Coors                     91.7        9.2     5.1          9.8     17.87

Milwaukee ' s             74.0       -5.7     5.7         -6.9     12.77
Seat Li.ght

t1il1er 64                73.7       -5.5     4.0         -5.0     18.10

Bud~oJeiser               70.5      -15.7      37        -15.0     18.74
Select 55

Sierra Nevada             69.1        8.2     2.2          7.0     30.91
Pale    p.~le

Samuel Adams              59.9       -4.5     2.0          6.8     29.93
Boston Lager

Shock Top                 58.5       41. 3    2.1         40.9     27.36
Belgian White
Ale

Icehouse                  58.2        4.6     3.8         -4.7     14.93

8ud\oJeiser               49.1      -18.9     2.7        -18.7     18.03
Select

I'v1ilwaukee     t   5    47.5        3.7     3.7          2.5     12.69
Best Ice


Rolling Rack              46.1       12.6     2.4         26.0     18.47

Samuel Adams              45.9       16.6     1.5         14.4     26.84




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 41 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Variety Pack


 Leinenkugel              45.5         61.5           1.6               62.9         27.13
 Seasonal


NevI Belgium              44.6          3.6           1.4                2.9         31. 32
 Fat Tire l\rnb
 Ale

 Blue Moon                43.7         -3.8           1.4               -4.7         30.46
 Seasonal


 Bud Ice                  43.1          4.0           2.6                4.7         16.48

 Steel Reserve            37.9          7.1           2.3                4.4             6.19
 High Grvity
 Lgr

 Total                 9,714.3          4.6         515.1               1. 98        18.66

 Source: SyrnpiwnyIRI Group
   Imported Beer
   On the import side, dollar sales and case sales were both up (3.3%and 3.0't respectively) versus last
year. Some of the biggest gainersinclude Dos Equis XX Lager Especial, Stella Artois Lager, Guinness Black
Lager,     Tecate Light and Newcastle Seasonal The top sellers were Corona Extra and Heineken.
   Total U. S. sales through supermarkets, drugstores,                  mass     merchandise    outlets   and   select   club   and
dollar chains for the 52 weeks ended Jan. 27.
   [ILLUSTRATION Ot'iI1'1'ED]
 TOP BRANDS          $ SALES       CHANGE         CASES       CHANGE          AVG.
                 (MILLIONS)      VS. YEAR     (MILLION)     VS. YEAR         PRICE
                                      AGO                        AGO      PER CASE

 Corona Extra           $555-4       0.7%          20.4         0.3'1           527.13

 Heineken                347.0        0.0         12.7           0.6            27.31

 t1odelo                 174.5       26.6           7.1         25.0            24.40
 Especial


 Corona Light            153.0        2.0           5.9          2.5             27.34

 Stella Ariois           126.9       24.7           3.6         25.6             32.96
 Lager

 Dos Equis XX            103.7       22.9           3.7         20.8             27.56
 Lager
 E.special

 Tecate                   94.9       -2.6           5.3          0.6             17.70

 Guinness                 57.5        1.4           1.6          1.6             33.86
 Draught

 Newcastle                57.3       -2.8           1.9         -1.6             29.85
 Brown P.le

 Heineken                 53.4       -9.2           1.9         -8.1             27.77
 Premium Light
 Lager

 BECKA                    46.6       -9.8           1.7         -9.7             26.71




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 42 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..


Pacifico             46.6        3.7        1.7       4.7      26.38

Labatt Blue          43.0       -7.4        2.3      -7.1      18.21

Labatt Blue          3S.2       -3.7        2.2      -3.8      17.37
Light

Foster's             30.5       -2.S        1.2       2.5      23.81
Lager

Negra Model0         28.9       10.9        1.0      12.4      28.74

Guinness             26.2        3.6        .75       3.9      35.04
Extra Stout


Amstel light         26.0       -8.8        .90      -S.7      28.65

Dos Equis XX         25.7        1.6        .93       1.0      27.68
Ambar Lager

Red Stri.pe          24.4       -S.7        .86      -4.4      28.S6

t<lo1son             16.6       -9.0        .84       .8.2     19.65
Canadian
Beers of             16.5      120.5        .68      92.4      24.49
Hexico
Variety Pack

Tee ale              14.S       20.3        .87      24.4      17.04
Light

Victoria             12.5      -31.4        .43     -31.1      29.30

Peroni Nastre        11.5       12.7        .35      11.2      32.95
Azzurro

Bass AJ,e            11.5      -15.4        .39     -1S.0      29.01

Guinness             11.5      125.2        .35     143.9      32.79
Black Lager

Foster's             11.4       11.4         4°      11.2      23.38
Premium Ale

St Pauli             11.1      -29.0        .41     -30.4      27.20
Girl

Hoegaarden           10.6       13.5        .29      13 .0     36.07
vihi te Ale


Ne"vcas tIe            9.7     126.2        .33     128.5      29.32
Seasonal

Sapporo                9.5       5.6        .27        4.8     35.21
Premium
Draft

Pilsner                6.5     -13.5        .26      15.8      32.67
Urquel
Srni th;·:i,CK IS       73     -10.6        .22      -9.5      32.27




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 43 of 272
     A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                             at dozens of supermarket categories; The State of the I. ...

 Irish Ale

 Presidente                     7.2        -12.9                   .31            -15.6              23.30
 Pitsener

 Total                 2,424.2                   3.3             91. 2              3.0              26.58

 Source: SymphonyIRI Group
   Ground Coffee
    Starbucks was the biggest \<Jinner, up 7. 9'L in dollars and 8.1't in units. Other gainers included
Communi ty and Chock Full 0' Nuts. Top brand Folgers accounted for 32't of category sa les, neary double tha t
of number two t4a>:well House.
    [ILLUSTRATION OIHTTED]
 TOP                $ SALES    CHANGE SHl'.RE UNIT SALES   CHANGE  AVG.
 VENDORS        (t1ILLIONS)  VS. YEAR         (BILLIONS) VS. YEAR PRICE
                                           AGO                                                AGO            PER
                                                                                                         UNIT

 J M Smucker       51,801. 6             -4.4?s        41. 0%             230.3            -5.4",       $7.82
 Co.


 Kraft                 870.1               4.2          19.8              131.0               5.8        8.64
 Foods

 Private               447.7              -0.3          10.2               80.4             -3.4         5.57
 label

 Starbucks             340.3               3.5           7.7               38.6               3.2        8.82
 Coffee Co.

Hassimo                177 .2              3.4           4.0               34.6               7.3        .5.12
Zanetti
 Beverage
 USA

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chai,ns
for the 52 weeks ended Jan. 27.

 1                 $ S.l'lLES         CHANGE       SHARE        UNIT SALES               CHANGE         AVG.
                (HILL IONS )      VS.   YEAR                    (I"! I LLIONS)      V"     YEF.R       PRICE
                                         AGO                                                AGO          PER
                                                                                                        UNIT

 Folgers          $1,407.2              -3.7",     32.0\5                182.3             4.6:;-5     $7.72

 t"lax1t-lell         720.5              -4.7          16.4              1l0.6              2.7         6.51
 House

 Private              447.7              -0,3          10.2               80.4              3.4         5.57
 label

 Star-bucks           335.3               7.9           7.8               38.0              8.1         8.83

 Dunkin'              294.8              -1.8           6.7               30.7             -0.1         6.60
 Donuts

 Eight                  99.4             -0.8           2.3               17 .4            -3.2         5.70
 O'Clock

 ComxTIunity           86.5               4.1           2.0               12.1             -2.2         7.12




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 44 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...


 Chock Full              83.3            2.4            1.9             17.1              7.8           4.86
 O'Nuts

 Peets                   82.3            3.9            1.9              8.7              5.2           9.49
 Coffee

 Gevalia                 76.6      2.320.8              1.7             10.9         2,545.4            7.02

 Category             4,397.1           -0.3                           646.5            -1.1            6.80
 total

 Source: SymphonyIRI Group
   Instant Decaffeinated Coffee
   Eight of the top ten brands were down versus last year. Despite losing almost 5% of dollar sales, top
brand Folgers increased units sales by 10.6%. The only brands to see dollar gains were Nescafe
Classico    and Starbucks Via, up 13.8% and 17.3% respectively.
   [ILLUSTRATION OMITTED]
 TOP              $ SALES    CHANGE SHARE UNIT SALES CHANGE      AVG.
 VENDORS       (MILLIONS)  VS. YEAR        (MILLIONS)     VS.   E'RICE
                                ."'GO                    YEAR      PER
                                                          AGO    UNIT

 J M Smucker             $43.0          -4 .   7'~     37.H;               9.5        10.6'(;         $4.52
 Co.

 Nestle USA               30.6           -4.5           26.4               5.7        -18.5            5.33

 Kraft                    25.0           12.7           21.6               5.9        -12.3            4.24
 Foods

 Private                  12.3           -8.0           10.6               2.5         -8.1            4.85
 label

 Starbucks                 3.8           17.3            3.3               0.5         13.6            8.30
 Coffee Co.

 Total U.S. sales through supermarkets,                       drugstor~s,

mass merchandise outlets and select club and dollar
 chains for the 52 weeks ended Jan. 27.

 TOP BRANDS                 $ SAL";S     CHANGE          SHARE       UNIT SALES        CHi".NGE          IWG.
                        (I1ILLIONS)         VS.                      (fvlILLIONS)           VS.         PRICE
                                           YEAR                                           YEAR            PER
                                            AGO                                            AGO           UNIT


 Fo1gers                        $43.0      -4.7%         37.1%                 9.5       10.    6'~     $4.52

 Nescafe Taste.rs                20.9      -10.4          18.1                 4.0       -26.5           5.22
 Choice

 Private label                   12.3          -8.0       10.6                 2.5        -8.1           4.85

 t,lax\oIell House               10.2      -17.3              8.6              3.3       -14.9           3.13
 International

 Nescafe                          9.6          13 .8          8.3              1.7        11.8           5.59
 Clasico

 t'1ax~lell   House               6.8          -7.6           7 .6             1.5        -7.0           5.96




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 45 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Maxwell House                   5.9      -10.9          5.1            1.1       -10.3        5.18
 Sanka

 Starbucks Via                  3.8       17.3          3.3            .46        13.6        8.30

 Cafe Bustelo                   .26       -5.0          0.2            .06        -9.4        4.38

 Community                      .26       -6.9          0.2            .04        -7.9        6.51

 Category total                1157       -6.7                        24.4        -6.0        4.74

 Source: SymphonyIRI Group
   Single Cup Coffee
   The single cup coffee category exploded                    last year as dollars were up more than 89~. The category leader
was Green Mountain with 24.4% of    sales,                    up 62.6% from a year ago. Starbucks was the top gainer, up more
than 650%.
    [ILLUSTRATION OMITTED]
 TOP               $ SALES   CHANGE SHI'.RE                   UNIT SALES      CHANGE        AVG.
 VENDORS
                (MILLIONS) VS. YEAR                           (MILLIONS)         vs.        PRICE
                                         AGO                                    YEAR          PER
                                                                                 AGO         UNIT

 Green                $956.5           64.4'h     55.3'~;           87.0       66.1'1      $10.99
I"'.1ountain
 Coffee
 Roastrs


 J t1 Smucker          341.8            97.9       19.8             33.9        90.7       10.07
 Co.

 Starbucks             238.3           655.1       13.8             21.4       741.4        11.16
 Coffee Co.


 Diedri.ch             111.6            79.2         6.4            10.2        83.5        10.98
 Coffee

 Kraft                  27.0             6.0        1.6              3.6       -15.9         7.42
 Foods


 1'otal U.S.    sales through supermarkets,            drugstores, mass
merchandise outlets and select club and dollar chains
for the 52 weeks ended Jan. 27.

 TOP BRp.NDS           $ SALES          CHANGE      SHARE       UNIT SALES      CHANGE         P.VG.
                    (MILLIONS)        VS. YEAR                  (MILLIONS)         VS.        PRICE
                                           AGO                                    YEAR           PER
                                                                                    P.GO       UNIT

 Green                  $421.5           62. 6%      24 .4            41.4       71. 5%      $10.18
 Mountai.n


 Folgers                 267.1            95.6        15.4            25.7        87.2        10.38
 Gourmet
 Selections

 Starbucks               238.2           654.8        13.8            21. 3      741.1        11.16

 Donut House             129.8           148.1          7.5           10.7       106.3        12.10
 Collection




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 46 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

Newman's Own              126.2             36.9         7.3                8.4            27.8      15.07
Organics

Donut Shop                 82.7           105.8          4.8                7.5           1l0.9      10.97
Coffee People

Keurig                     80.7             25.3         4.7                6.2            21.9      13.01
Cari.bou
Coffee

I'1illstone                74.7           106.9          4.3                8.2           102.7       9.08

Tully's                    60.0             -0.8         3.5                6.8             0.0       8.84
Coffee

Barisca Prima              35.6           479.0          2.1                3.4           583.1      10.51
Coffeehouse

Category             1,730.5                89.3                         163.9             84.3      10.56
total

 Source: SymphonylRI Group
   Doughnuts
   Li t tIe Debbie was not so Ii t tIe last year, as the brand viaS the top                                    gainer up 39. 8~t in dolla.rs.
Consumers luoked to private label a bitless as dollars were off 3.5;5.                                       Not surpr isingl y, all Hostess
products     saw a significant dip as well.
   [ILLUSTRATION OI1I'l'TED]
 TOP                  $SALES      CHANGE       StIr.RE    UNIT Sr.LES        CHANGE           AVG.
 BRANDS         (I'1ILLIONS)         VS.                  (t1ILLIONS)           VS.          PEICE
                                   YE1'.E                                     YEAR             PER
                                    AGO                                        AGO            UNIT

 Bimbo          $260.5          8.0'6       25.1';             84.6 5;        8 ''',        $3.08
 Bakeries
 USI'.

 Hostess          198.4        -14.6        19. l.'.\          101.1         -13.3           1.96
 Brands

 Pri.vate         189.6         -3.5         18.2               83.5          -6.1           2.27
 label


 Krispy           158.5           3.0        15.3               39.7              1.5        3.99
 Kreme
 Doughnut
 Co.

 I1ckee            86.2         39.9           8.3              51. 2         32.2           1. 68
 Foods
 Corp.

 Total U.S. sales through supermarkets, drugstores, mass
 merchandise outlets and select club and dollar chains
 for the 52 weeks ended Jan. 27.

 TOP                  SSALES      CHANGE       SHARE      UNIT SALES         CHANGE           AVG.
 BRANDS         (1"llLLIONS)         VS.                  (t1ILLIONS)           VS.          PRICE
                                   YEAR                                       YEAR             PER
                                    AGO                                           ~;;GO       UNIT

 Private           5189.6          -3.5'0      18.25;                83.5     -6.1';         $2.27




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 47 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..

label

Krispy              153.0          2.6      14.7     37.8       0.9      4.05
Kreme

Hostess             146.2     -14.4         14.1      77.7    -13.3      1.88
Donettes

Entenmann's         119.0          7.4      11.4     35.0        6.3       3.40

Little               86.2         39.8       8.3      51.2     32.2        1. 68
Debbie

Entenmann ' s         69.1         6.3       6.6     19.9        4.9       3.46
Softee's

 Entenmann ' s        43.4        19.8       4.2      16.7      27.2       2.60
 Pop    terns


 Blue Bird           26.5          0.8       2.5      15.1      -2.3       1. 76


Hostess               25.9    -14.9          2.5      12.2    -15.0        2.13
Sweet
Sixteen

 Hostess             19.2     -13.9          1.8       7.6      -9.8       2.53

 Category         1,039.5          2.4               419.9       1.0       2.48
 total

 Source: SymphonyIFI Group
   Refrigerated Orange Juice
   Tropicana held the top brand with its Pure Premium products, with $945.2 million in sales. Minute Maid
was up 152.1\; in dollars though IvIinute Maid Premium was dOHn 17.7:]5. Overall, the category was flat
indollars, down 2.7% in units.
   [Il,LUSTH1'.TION mETTED]
 TOP                  $S1'.LES CiiANG8 SHAFE UNIT S.A.LES CHANGE   AVG.
 BHANDS           (HELIONS)        VS.       (t~ILLIONS)      VS. PHICE
                                YEAF                       YEAR     PEF
                                  AGO                       II.GO  UNIT

 Coca            $1,081.0    0.   4'~    33.0'b    -2.n      311.2      5347
 Cola
 Co.

 Tropicana          989.6    -1.1         30.2      -5.1     3.80      260.3
 Dole
 Beverages

 Private            555.4    -2.4         17.0     196.8       -0.8     2.82
 label

 Citrus             428.3     6.7         13.1     127.6        1.3     3.36
 \r,orld

 Sweeney             38.5     0.8          1.2      17.3        4.3     2.23
 Enterprises

 Total U.S. sales through supermarkE:ts, drugstores, mass
 merchandise outlets and select club and dollar' chains
 for the 52 weeks ended Jan. 27.




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 48 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...


TOP                $SALES    CHANGE      SHARE    UNIT SALES    CHMJGE       AVG.
BRANDS         (~lILLIONS)      VS.               (MILLIONS)       VS.      PRICE
                              YEAR                               YEAR         PER
                               AGO                                AGO        UNIT

Tropicana         $945.2      -1.6%      28.990        245.2     -5.9%      $3.86
Pure
Premium

Simply             652.5           1.3    19.9         181. 8     -1.0       3.59
Orange

Private            555.4       -2.4       17.0         196.8      -0.8       2.82
label

Florida's          402.3           7.7    12.3         116.4        2.1      3.46
Natural

t1inute            294.3      -17.7        9.0          85.6     -21. 6      3.44
l'1aid
Premium

t1inute            91.2       152.1        2.8          30.2     153.7       3.02
I'1aid


Homemaker          38.5            0.8     1.2          17 .3       4.3     2.23

Minute             36.6        -6.6        1.1          11. 3    -11. 4      3.23
t'laid
Premium
Kids Plus

Dole               19.2        64.9        0.6           7.5      48.7       2.56

Citrus             18.2        -0.7        0.6           7.9        0.3      2.31
viorJd
Donald
Duck

Category        3,272.8        -0.3                    971. 8     -2.7       3.37
total

 Source: SymphonylRI Group
   Ready-co-Eat Cereal
   Kellogg's (30.6'1;) and General ["ills (30.1      continue to go neck and    neck for cereal supremacy.
However, private label sales Dutdi.d all brands, capturing 9.0~ of dollars. though units did regress nearly
3.5%. Overall, the category remained flat.
   [ILLUSTRATION O~lITTEDJ
 TOP               $SAL8S CHANGE SHARE UNIT SALES CHANGE         AVG.
 BRANDS        (HILLIONS)    VS.          (l"lILLIONS)     VS.  PRICE
                           YEAR                          YEI'.R   PER
                            AGO                           AGO    UNIT

 Kellogg Co.    $2,896.4      O.   3~    30.6't        829.9     -1. 4'.\   53.24


General          2,858.3      -1. 6       30.1         854.1      -3.6       3.35
[-lills


 Post              984.4      -4.0        10.4         311.1      -6.3       3.16
 Holdings




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 49 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..


Pnvate            857.8       0.1         9.0           348.8       3.4     2.46
label

Mom               653.2       5.1         6.9           171.8      -0.9     3.80
Brands

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chai.ns
for the 52 weeks ended Jan. 27 .

TOP               $SALES    CHI'.NGE    SHARE      UNIT SALES    CHANGE     AVG.
BRANDS        (t~lLLIONS)        VS.               (HILLIONS)       VS.    PRICE
                             YEAR                                 YEI'.R     PER
                              AGO                                  AGO      UNIT

Private           $857.8      o    1      9. 0'5        348.8     -3.4%    $2.46
label


General.           543.1        1..4       5.7          151. 4     -0.8     3.59
Hills
Hny Nt
Cheerios


I<elloggs          435.1        9.4        4.6          133.3       5.0     3.27
Frosted
Flakes

Post               392.6      -9.8         4.1          118.6     -12.6      3.31
Honey
Bunches
of Oats

Gensral            374.7        0.1        ,1. 0        113.9      -2.6      3.29
l'lU.ls
Cheerios

Genera1            292.8      -6.0         3.1           84.7     -12.3      3.45
Hills
Cnnrnon
Tst Crnch

KellGggs           287.3        1.3        3.0           85.1       1.0      3.38
Frosted
Mini
I'iheats


Gensral            247.4          4.1      2.6           73.5       0.1      3.37
l'lills
Lucky
Charms


I<elloggs          225.6     -14,4         2.4           67.6     -15.0      3.34
Special. I<

General            192.9      24.3         2.0           54.7      25.7      3.53
t'lills
Mitt Grn
Cheeri.os

Category         9,480.7      -0.2                    2,957.4      -2.4       3.21




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 50 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the 1.. ..

 total

Source: SymphonyIRI Group
  Frozen Yogurt
  Frozen yogurt sales continue                    co    soar.      Dollar and units "'ere              up   28.5%   and 33.8%   repsecti vely.   Ben   &

Jerry's brands "'ere the biggest gainers followed by Kemps.                                  Like its ice cream counterpart,           private label
sales remained strong.
    [ILLUSTRATION OMITTED)
TOP                     $SAL8S         CblANGE     SHARE      UNIT SALES        CHANGE         AVG.
BRANDS              (MILLIONS)            VS.                   (I'1ILLIONS)        VS.        PRICE
                                        YEAR                                      YEII.R         PER
                                         AGO                                       AGO          UNIT

 Private            $59.1        19.9%       19.2%                 19.0          32.9%     ~3.10
 label

Ben &                49.1        ll8.5           16.0              14.0          133.4         3.49
Jerry's
 Homemade

 Dreyer's            42.8        -24.9           13.9              10.6          -26.9          4.03
 Grand Ice
 C.t:'eam
 Hldngs

 Kemp's             28.6         17.8             9.3               7.6           17.9          3.76

Turtle              26.0         16.8            8.50               4.8            7.0          5.33
Mountain


 Total U.S. sales through supermarkets, drugstores, mass merchandise
 outlets and select dub and dollar chains for the 52 weeks
 ended Jan. 27.

 TOP BRANDS                 ~S.I\LES     CHANGE VS YEAR             SHARE      UNIT SALES
                      (t"jILLIONS)                  AGO                        (t~ILLIONS)



 Private                     $59.1                      19.%        19.2';            19.0
 label

 Ben &                        25.8         10,601,403.4               8.4                8.0
 Jerry's


 Ben & ,Jerry IS              23.2                         3.4        7.5                6.0
 Froyo

 Kemp's                       18.6                       27.8         6.0                5.0

 i-vells Blue                 18.2                       17.2         5.9                4.5
 Bunny

 Dreyel~    I   s             17.3                      -24.2         5.6                4.3
 Edy's
 Slololchurned

 Healthy                      13.7                         Nil'.      4.4                4.7
 Choice

 So Delicious                 12.4                      156.9         4.0                2.3

 Haagen-Dazs                  11.6                      -29.0         3.8                2.9




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 51 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...


Turkey Hill                       9.9                    -1.1       3.2                3.2

Category                        306.9                    28.5                     84.1
total

TOP BRANDS               C[·lANGE VS         AVG
                          YEAR AGO         PRICE
                                             PER
                                            UNIT

Private                          32.9%     $3.10
label

Ben   &                 12,916,0981         3.22
Jerry's

Ben     &   Jerry 1 s              0.3      3.84
Froyo


Kemp's                            27.7      3.72

vlells Blue                       13.7      4.00
Bunny

Dreyer's                         -26.4      4.03
Edy's
Slowchurned

Healthy                            N/A      2.88
Choice

 So Delicious                    145.4      6.31

 Haagen-Dazs                     -31. 2     3.97

Turkey Hill                       -1.9      3.10

Category                          33.8      3.65
 total

 Source: SymphonyIEI Group
   Ice Cream
   Ice cream continues to be a consumer favor i te as sales increased 2. 1 ~:5 versus last year. Top gaining
brands include Dryer I s Edy' 5 Grand, Breyers Blasts and vJells Blue Bunny. Pri va te brand remained strong,
accounting for more than 22% of sales.
     [ILLUSTPATION GllITTED]
 TOP                 $SALES CHANGE                 SHl'.F.E   UNIT SP.~LES   CHANGE           AVG.
 BPI'-.NDS       (MILLIONS)    VS.                            (t"iILLIONS)      VS.          PPTCE
                             YEAP                                             YE1'lR           PEP
                              AGO                                              AGO            UNIT

 Private            $1,138.1        0.1                         353.1        -1.2'\      53.22
 label

 Dreyer's               960.6       -0.2     18.9               243.6         -2.9           3.94
 Grand
 Ice Crm
 Hldngs

 Good                   680.4       -8.1     13.4               187.8         -6.3           3.62




            Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 52 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the I. ...

Humor/
Breyers
Ice Crm

Blue                501.9       7.3          9.9              123.7            6.2       4.06
Bell
Creameries

\'1ells             386.2       8.8          7.6               89.8            5.4       4.30
Dairy


Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains
for the 52 weeks ended Jan. 27.

TOP                    $SALES    CHANGE        SHARE        UNIT SALES       CHlI.NGE    IWG.
BRANDS             (MILLIONS)       VS.                     (MILLIONS)           vs.     PRICE
                                  YEAR                                        YEAR        PER
                                   AGO                                         AGO       UNIT

Private            $1.,1.38.1         0.1%         22.4';         353.1          -1. 2    $3.22
label

Blue                  501.9            7.3           9.9          123.7          6.2       4.06
Bell

Breyers               473.8           -8.5           9.3          130.8        -8.4        3.62

Haagen-Dazs           318.9            8.9           6.3              77.0       5.9       4.14

Ben                   314.4            2.3           6.2              83.0     -0.3         319
&Jerry's


Dreyer's              295.1           -4.1           5.8              75.0       6.7       3.93
Bdy's
SloHchurned


~...;rells            289.7            9.3           5.7              67.9       6.0       4.26
Blue
Bunny
ice cream


Dreyer's              182.3           26.5           3.6              47.7     23.6        3.82
Edy's
Grand

Turkey                180.8            7.0           3.5              60.7       6.5       2.98
Hill

Broyers                106.2          16.9           2.1              30.2     16.8        3.51
Blasts

Category            5,061.9            2.1                      1,381.3          0.4       3.66

Source: SymphonylRI Group
   Sherbet/Sorbet/Ices
   The category remain'2d flat. Blue Bell "ias clearly the biggest brand gainer, up more than 13t. Kemp
IS and Tal-enti also had strong years. Private label captured the lion's share with more than 44:t of
sales.
   [ILLUSTRATION OI1ITTED]
TOP                    SSALES    CiiF.NSE      SHARE        UNIT SAI"ES      CHANGE       I,VG.




             Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 53 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

BRANDS          (MILLIONS)                  VS.                (t1ILLIONS)         VS.     PRICE
                                      YEAR                                       YEAR        PER
                                       AGO                                        AGO       UNIT

Private         $95.8            O.   O,~     44.19,              37.5          -3.5%     $2.55
label

Dreyer's         42.4            -2.7             19.5            10.8           -6.3      3.92
Grand
Ice Cream

Blue              13.4           13.1              6.1             5.0           10.9      2.64
Bell
Creameries


Ciao               8.1           0.8               3.7             2.0           -3.2      3.92
Bella
Gelato
Co.

Kemp's           7.4             7.2               3.4             2.5            4.8      2.98

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select dub and dollar chains
for the 52 ·weeks ended Jan. 27.

TOP                 $SALES        CHANGE            SHARE      UNIT SALES       CHANGE      AVG.
BR]'l~NDS       (~lILLIONS)          VS.                       (MILLIONS)          VS.     PRICE
                                   YEAR                                          YEAR        PER
                                       AGO                                        AGO       UNIT

Private                $95.8           0.0"5        44.H             37.5        -3.5t     $2.55
label

l1aagen-                 32.1          -3.4          14.8                8.2      -7.4      3.90
Dazs

Blue                     13.4          13.1              6.1             5.0      10.9      2.64
Bell

Dreyer's                  8.9         -12.9              4.1             2.2     -14.4      3.98
Edy' s

Ciao                      6.1               0.8          3.7             2.0      -3.2      3.92
Beta

Kemp's                    7 .4              7.2          3.4             2.5       4.8      2.98

\"iholefrui t             5.7          10.7              2.6             2.0      -8.0      2.77

Prairie                   5.3               5.2          2.4             1.7       1.3      3.10
Farms

Dean's                    3.6               2.5          l.7             1..5      7.9      2.38

Talenti                   3.6               5.9          l.6              .8       3. 1     4.38

Category               217.2                0.3                          75.3     -1.7      2.88
total

Source: SymphonyIRI Group




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 54 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

   Frozen Handheld Entrees (Non-breakfast)
   The overall category was flat, but the top brands fared well. Sales                                  for the top three (Hot Pockets,
El Monterey and State Fair) vlere up5.1'6, 6.4% and 3.2', respectively.                                 Smucker t s Uncrustables VIas the
biggest gainer, up 16.8%.
   [ILLUSTRATION OMITTED]
 TOP            $ SALES   CHANGE SHAKE UNIT SALES CHANGES    AVG,
 VENDORS    (t1ILLIONS)      VS.        (I'll LLIONS)  VS.  PRICE
                            YEAR                      YEAR    PER
                             AGO                       AGO   UNIT

 Nestle            $948.9         -4.3       39.4 56             315.5        -6.6'b     $3.01
 USA

 Ruiz Food           268.8         5.3            11,1            90.9         -1.1          2.95
 Products

 Hillshire           190.0         5.6             7.9            30.9          6.4          8.14
 Brands

 Foster              119.5         7.1             4.9            20.0          1.9          5,98
 Poultry
 Farms

l<Jhite              111. 3       -3.1             4.6            20.6         -8.6          5.39
Castle
 System

 Total U.S. sales through supermarkEts 1 drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 ~/Jeeks ended
 Jan. 27.

 TOP VENDORS            $ SALES    CHl'.NGE         SHAKE      UNIT SALES      CHANGES          lNG,
                   ([.jILLIONS)         VS.                    (i"1ILLIONS)            VS.      RICE
                                    YEAR                                           YEl'.R        PER
                                     AGO                                            AGO         UNIT

 Hot Pockets           $637.8        5.1            26.5""           189.0         2.5%        $3.37

 £1   ~'lonterey        266.9            6.4         11.1             89.6         -0.5         2.98

 Slate Fair              177.0           3   'J          7.3          27.1             2.6      6.53

 Lean Pockets            173.4           0.3             7.1          71 6             1.4      2.41

 Foster Farms            119.4           7.2             4.9          19.9             1.9      5.98

 11hite Castle           111.3       -3.1                4.6          20.6         -8.6         5.39

 Smucker's                1084       16.8                4.5          24.8         10.2         4,42
 Uncrustables

 Pnvate label             94.3       -7.6                3.9          40.0         14.8         2.36

 Jose Ole                 54 3       -4.9                2.2          39.4             2.6      l. 38


 Amy   IS                 47. 7      16.0                1.9          18,0             137      2,65


 Category             2,403.7            0.6                         822.0         -l. 9        2.92
 total

 Source: SyrnphonyIRI Group




            Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 55 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

   Frozen Pizza
   Frozen pizza dollars and uni~s were down 3.2% and 2.3% respectively. Two brands did enjoy success. Red
Baron was up 6.3% and Jack's Original was up 2.9%. The DiGiomo brand accounted for 25% of market share.
   [ ILLUSTRATION OMITTED]
 TOP              $ SALES  CHANGE SH1'.KE UNIT S1'.LES CHANGES  AVG,
 VENDORS     (l'1ILLIONS)     VS.         (~JILLIONS)      VS. PRICE
                             YEAR                         Y8AR   PER
                                  AGO                                 AGO        UNIT

Nestle         $2,049.6         -3.n      47.3't        478.5       -1.8%       $4.28
USA

Schwan              896.8        -6.5      20.7         270.5         1.9        3.32
Food Co.

 Private            430,0        -3.4       9.9         143.1        -1. 7       2.94
 label

General             366.0        -3.7       8.5         278.7         7.0        1. 32
t1i 11s

 Pinnacle         75.2           -0.7       1.7           72.5        0.4        1. 04
 Foods
 Group


Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended
Jan. 27.

 TOP VENDORS      $ SALES       CHANGE     SHAKE    UNIT S1'.LES   CHANGES        AVG,
               (MILLIONS)          V,S.             (MILLIONS)         VS.        RICE
                                  YEAR                                YEAR         PER
                                   AGO                                 p..~GO     UNIT

 DiGiomo          $1,095.6       -3.9'6    25.3';         195.6      -4.6%       $5.60

 Red Baron           452.8         6.3      10.4          125.9       15.2        3.60

 Private             430.0        -3.4       9.9          146.1       -1.7        2.94
 label

 Tombstone           323.9        -2.3       7.4           90.5        1.9        3.58

 Totino's            316.1        -3.1       7.3          237.7       -6.8        1. 33
 Party
 Pizza

 ..Jack's            188.7         2.9       4.3           66.7        4.4        2.83
 Original

 California          147.9       -14.0       3.4           29.7      -13.3        4.96
 Pizza
 Kitchen

 Freschetta          140,0       -12.4       3.2           27.3       -5.2        5.12

 Tony's              102.4       -18.6       2.3           47.1       -9.0        2.17

 Siouffef's              90.2     -3.0       2.0           31.2       -2.4        2.89

 Category          4,326.9        -3.2                 1,373.9        -2.3        3.15




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 56 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..

 total

 Source: SymphonyIRI Group
   Frozen Pizza
   Crust/Dough Home made pizza seems to be catching on. Dollars are up         more than 60'6. Units are up
nearly 45%. Udi's outpaced the category,      up 83.5% in dollars. Category leader Freschetta also did well,
up 45.5% in dollars.
   [lLLUSTR.Zl.TlON OMITTED]
 TOP                 $ SAL8S   CHANGE SHAKE UNIT SALES CHANGES    AVG.
 VENDOES          (t~ILLlONS )    VS.       (MILLIONS)      VS.  PRICE
                                 YEAR                      YEAR    PER
                                  AGO                       AGO   UNIT

 Sch\~an   Food            $7.2        45. 4 ~5      27.7%            1.8      41. 6%    $3.94
Co.

 Private                    4.8      1,301.6          18.4            1.5      694.9      3.02
 label

 Udils Denver                3.7          83.5         1.4.3          .720       84.1      5.18
Co.

Kmnikrnnrck                 1.2         -1.1           4.9           .166       -2.6      8.30
Foods

 Dolimex                   .748           N/A          2.8           .150        N/A      4.98

 Total U.S. sales through supermarke-ts, drugstoreB, mass merchandise
 outlets and select club and dollar chains for the 52 \,Aleeks ended
 Jan. 27.


 TOP VENDORS             $ SALES      CHANGE          SHAKE     UNIT SALES    CHANGES      AVG.
                  (~11   LLIONS)         VS.                    (HILLIONS)        VS.      RICE
                                       YEAR                                      YL".R      PER
                                        AGO                                       AGO      UNIT

 F.reachetta                $7.2        45.4          27.7'(;          1.8      41.6%     $3.94

 Private                     4.6      1,301.6          18.4            1..5     694.9      3.02
 label

 Udi'a                       3.7          83.5         14.3           -72;       84.1      5.18

 Kinnikinnick                1 .L
                                .,        -1. 1          4.9           .16       -2.6      8.30
 Foods

 Delimex                     .74            N/.ZI.      2.8           -1.5        N/P.     4.98

 Tiaeo                       .73            3.2         2.7            .42        4.0      1. 71

 House of                    .70          -4.1.         2.7            .26        5.4      2.68
 Pasta


 Calise    &                 .62            0.7         2.3            .42        0.9      1. 49
 Son's Bakery


 Stefano's                   .60          19.1           2.3           .34       17.6      1. 78


 Porteai                     .60          24.8           2.3           .12       11.2      4.94

 Category                   26.0          60.9                         7.9       44.9      3.27




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 57 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

 total

 Source: SymphonyIRI Group
   Liquid Laundry Detergent
   Innovations in the detergent category have led to declines in liquid laundry detergent sales. Dollars
are do>m 4.3% wh.i.le units cl.re down    almost 6.0'\. Tide i.s the brand leader ,d.th mo.re than 30. O'!, of
market    share. Average unit price i.ncreased to $7.38.
   [ILLUSTRATION OMITTED]
 TOP           $ SALES CHANGE SHAKE UNIT S.z'LES      CHANGES    IWG.
 VENDORS    (MILLIONS)      VS.         (I"JILLIONS) VS. YEAR   PRICE
                          YEAR                            AGO     PER
                                   AGO                                                 UNIT

 Procter &        $3,216.5       -4.7\0     .57.3%        -4.9%         -4.9 9(;     S10.59
 Gamble

 Church      &.      854.3         5.1       15.2         177.8            0.1         4.80
 Dwight
 Co.

 Sun                 826.0        -9.9       14.7         134.0         -12.1          6.16
 Products
 Corp.

 The Dia.l           388.9        -3.5        6.9           79.3         -0.8         4.900
 Corp.

 Private             169.3       -11. 3       3.0           27.3        -20.9          6.20
 label

 Total U.S. sales thrQugh supermarkets, drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 \-leeks ended
 Jan. 27.

 TOP                   $ SALES    CHANGE      SHAKE    UNIT SII.1,2S    CHANGES          AVG.
 VENDOP,.S        (t"JILLIONS)       VS.               (111 LLIONS)    VS. YEAR         PRICE
                                    YE.~R                                     AGO         PER
                                      AGO                                                UNIT

 Tide               $1,694.7        8.1       30.2',         154.6         -8.5't      $10.96

 Gain                   661. 0      -0.4       11. 6           87.9            0.0       9.72


 lUI                    320.6      -10.4         5,7           39.6        -15.7         8.08

 Purex                  276.0         0.5        4,9           57.3          -4.6        4.81

 Arm &                  272.1       -0.9         4.8           47.8        -11.7         5.69
 Hammer

 Tide plus              207.5         2.3        3,7           15.7          -0.9       13.17
 Febresee


 X1ra                   186.7         0.5        3.3           52.6            1.6       3.54

 Arm &                  171.5         7.4        3.0           29.5            6.8       5.81
 Hammer Plus
 Oxi Clean


 Private                169.3      -11. 3        3.0           27.3        -20.9         6.20
 label




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 58 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...


 All                      143.2            8.2          2.5         20,2              3.2          7.07
 Oxi-active


 Category              5,604.4        -4.3                        759.4             -5.9           7.38
 total

 Source: SymphonylRI Group
    Paper TOvlels
    Procter & Gamble has a stronghold on paper towels. The manufacturer      controls 44.4% of the category
wi th .i. ts various Bounty brands. Private label is a distant second wi th 26. 2'b of dollars. Avergage uni t
price topped $4.50 for the category.
    [ILLUSTRATION 01>11TT8D]
 TOP                 $ SI~.LES CHANGE SHAKE UNIT S}\LES  CH.Il.NGES AVG.
 VENDORS        (l'1ILLIONS)      VS.       (t1ILLIONS) VS. YEJI.R PRICE
                                   YEJ'..R                                         AGO        PER
                                    AGO                                                      UNIT

 Procter     &      $2,140.7       0.8%          44.45,         302.5             2.4',     57.07
 Gamble

 Private             1,262.1         0.8          26.2          470.1             -1 . 6    2.68
 label

 Georgia-               857.2        2.3         -17.8          161,6              4.0       5.30
 Pacific
 Corp.

 Kimberly               497.6        5.4          10.3          103.6              2.6       4.80
 Clark
 Corp.

 Marcal
 Paper
                         19.5     -40.3            0.4             5.    °       -35.8       3.89

 l'1ills

 Total U.S. sales through supermarkets, drugstores, mass merchandise
 outlets and select club and dollar chai.ns for the 52 weeks ended
 Jan. 27.


 TOP                  $ SALES   CHANGE       SHAKE        UNIT SALES          CHF.NGES      AVG.
 VENDORS         (r'llLLIONS)      VS.                    (MILLIONS)         VS. YEAR      PRICE
                                  YEAR                                             AGO       PER
                                   AGO                                                      UNIT

 Private            1,262.1         0.8          26.2          470.1             -1.6       2.68
 label

 Sparkle              487.9        5.0           10. 1         107.7              8.6       4.53
 Bounty               296.6       -2.7            6.1           68.6              5.4       4.32
 Basic

 Kfeenex               261.3        2,7           5.4           55 . 3           -0.8       4.72
 Viva

 Scott                 167.1        6.8           3,4           32.2              6.3       5.18

 Brawny                167.3        5 -,          3.2           26.9              0.1       5.83

 Brawny                 94.4      -18.8           1, D
                                                     ~          20.3             -9.6       4.64
 Pick J'..




           Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 59 of 272
    A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                            at dozens of supermarket categories; The State of the I. ...

 Size

 l>1arathon             82.8         16.5       1.7             2.9         14.0        27.76

 Bounty                 63.9        -14.6       1.3             7.7        -22,6          8.31
 Ext.ra
 Soft

 Category           4,816.8           1.3                  1,068.5          -1.0          4.51
 total

 Source: SymphonylRI Group
   Toilet Tissue
    The big three toilet tissue manufacturers (Georgia-Pacific, Procter      & Gamble and Kimberly Clark)
vlere separated by less than 4.0:t. Yet private label was tops on the brand side, up an impressive 9.4:15 in
dollars versus a year ago.
     [ILLUSTRATION ot"lITTED]
 TOP                   $ SALES      CHANGE     SHJI.KE   UNIT S}I.LES     CHANGES          AVG.
 VENDORS          (IvJILLIONS)         VS.               (HILLIONS)      VS. YE1'.R       PRICE
                                      YEAR                                       AGO        PER
                                       AGO                                                 UNIT

 Georgia-           $2,384.5         -2.3;~    26.50.\         386.5        -5.8S~        56.17
 Pacific
 Corp.

 Procter &                             0.8      27.7           255.8            -1. 6      0.06
 Gamble

 Kimberly            2,079.6           2.1      24.8           306.1            -2.3       6.79
 Clark
 Corp.

 Prr\rale            1,442.8           9.4      17.2           407.3             4.5       3.54
 label

 t..:1arcaJ.             43.2        -10.6       0.5            10.2        -25.1          4.22
 Paper
 1'1.1115


 Total U.S.       sales through supermarkets,             drugstores,     mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 Jan.       27.

 TOP                    .,? SALES    CHANGE     SHAKE     UNIT SALES       CBANGES          AVG.
 VENDORS           (t-JILLIONS)         VS.               (IvJILLIONS)    VS. YEAR         PRICE
                                       YEAR                                    1'.GO         PER
                                        AGO                                                 UNIT

 Private              1,442.8          9.4',    17.2%           407.8            4.50.6    $3.54
 label

 Angel Soft           1,300.0          -1. 5      15.5          256.2            -5.0       5.07

 Charmin               1,025.6          3.2       12.2          103.3            -2.1       9 .-~
                                                                                               0"'

 Ultra Soft

 Scott                    985.7        -0.9       11.8          15.5.0            6.7       6.36

 Charmin                  904.3         0.9       10.8           91.4            -0.8       9.89
 Ultra




            Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 60 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..

Strong

Quilted             682.6       0.4     8.1            64.1        -3.6     6.12
Northern
Soft &
Strong

Kleenex             432.7     78.1      5.1            60.6        73.6     7.14
Cottonelle
Clean Care

Charmin             342.2     -6.4      4.1            55.3        -9.0      6.18
Basic

Kleenex             306.6       7.6     3.6            39.1         9.9     7.83
Cottonelle
Ultra

Quil ted            252.5     -9.9      3.0            35.0       -11.4     7.21
Northern
Ultra
Plush

Category          8,356.6       1.4                1,397.8         -1. 6    5.98
total

Source: SymphonyIRI Group
  Fresh Eggs
  Store brands rule the roost when it comes to fresh eggs, controlling more than 50% of the $4.7 billion
category Eggland's Best is the best of the rest,           with almost 12% of dollars. Egglands dollars were also up
an impressive 13.4i
  [ILLUSTRATION OI1ITTED]
TOP           $ S2\LES    CHANGE      SHl'.RE   UNIT Sl'.LES   CHANGEVS      AVG.
VENDORS    (MILLIONS)   VS YEAR                  (MILLONS)     YEAR AGO     PRICE
                             AGO                                              P8R
                                                                             UNIT

 Priva~e        $2,528.2       0.4    53.8%        1,212.3        -1.1.';   $2.09
 label

 Eggland's          571.3      13.3    12.2           181.6          7.4     3.15
 Best

 Country            389.4       4.7      8.3          168.9          0.7     2.30
 Creek
 Farma

 Cal fvlaine      147.6S       13.0      3.1           32.2        12.6      2.83
 Foods


 Sunny             113. 8      -9.5      2.4           54.6       -11.8      2.09
 Farms
 Corp.

 Total U.S.    sales through supermarkets,      drugstores, mass
 merchandise outlets and select club and dollar chains for
 the 52 weeks ended Jan. 27.


 TOP              $ SALES    CHANGE   SHI,RE    UNIT SALES     CHANGEVS      AVG.
 VENDORS       (MILLIONS)   VS YEAR              (MILLONS)     YEAR AGO     PRICE
                                AGO                                           PER




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 61 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

                                                                                      UNIT

 Private            $2,528.2         0.4',     53.8%        1,212.3        -1.1%     $2.09
 label

 EggJ.and's             559.8        13.4       11.9          177.8          7.6      3.15
 Best


 Great Day              193.4        -3.4        4,1           96.0         -5.1      2.01
 Farmers
I'1arket


 Country                129.2         7.6        2.8           50.6          7.3      2.56
 Creek

 Sunny                  113.8        -9.5        2.4           54.6        -11 5      2.09
 Farms

 Cal     Main~          105.7         6.7        2.3           38.6          S.9      2.74
 Sunup

 Land                    62.7        -2.5        1.3           19.4         -0.8       3.23
 Q'Lakes


 Sauder's                53.3        -0.9        1,1           16.9         -8.2       2.62
 ECJgs

 Hi Han                  4Q.1        25.2        1.0           26.2         23.4       1. 87
 dale
 Farms

 Dutch                   43.6       165.8        0.9           27.3        185.6       1. 60
 Farms

 Category             4,695.5         3.0                   2,074.5           0.2      2.26
 total

 Source: SymphonyIRI Croup
   Refrigerated Skim/Low fat Milk
   Skim/J..o\'-lfat milk sales reached nearly $10 bi.l.l.i.on yet \-H2re dO\-Jn                3:s,versus   last   year.   Like YIho.1.e mi.l.k,
private label controlled the category with 63.4~ of dollar share.
     [ILLUSTRATION OMITTED]
 TOP               $ SALES      CHANGE       SHARE     UNIT SALES     CHANGEVS      AVG.
 VENDORS         (MILLIONS)     VS YEAR                 (MILLONS)     YEAR AGO      PRICE
                                    AGO                                               PER
                                                                                    UNIT


 Private          $6,170.5        -3.2%      63.4%        2,160.8        -3.0:~     $2.86
 label

 H P                  393.7        -1.5        4.0          100.6         -3.2       3.91
 Hood

 Dean                 353.6        -1.9          9          123.7         -2.0       2.66
 Foods
 Co.

 White                313.7         3.0        3.2           68.6         -2.1       4.56
 'i'laVe

 Foods
 Co.




           Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 62 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..


 Prairie          166.4         0.6        1.7            59.5          0.6     2.BO
 Farms
 Dairy

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains
for the 52 weeks ended Jan. 27 .

TOP               $ SALES      CHANGE      SHARE     UNIT SALES     CHANGEVS      lWG.
VENDORS        (MILLIONS)     VS YEAR                 (MILLONS)     YEAR AGO     PRICE
                                  I'.GO                                            PER
                                                                                  UNIT

 Private         $6,170.5       -3.n       63.4%        2,160.8         -3.0"    $2.86
 label

Hori.zon            311. 6        4.4         3.2           68.2         -0.8     4.67
Organic


 Hood               307.8         0.7         3.2           72.3         -1.0     4.26
 Lactaid

 Prairie            149.8         2.0         1.5           53.2          2.0     2 82
 Farms


 Dean's             136.9        -3.1         1.4           40.7         -3.0     2.7B

Land                123.6         0.6         1.3           43.2         -0.3     2.B6
O'Lakes

Organic               96.3        2.9         1.0           22.5         -1.6     4.29
Valley

 Hiland               90.1        0.5         0.9           30.1          0.0     2.99

lU.ta Dena            68.1       31.1         0.7           21.4         33.8     3.18

Country               66.9       -8.2         0.7           23.0         -7,9     2.91
Fresh


Category          9,730.4        -3.0                   3,286.4          -3.2     2.96
total

 Source: SymphonyIRI Croup
   Refrigerated Whole Milk
   Private label has "Got Milk" covered. Store brands account for more  than 60.0% of whole milk sales.
However, both dollars (-3.1) and units (-3.0) Here do.,,". The top brand \-ias Horizon Organic. l'.verage
price     per unit topped $3.00.
    [ILLUSTRATION OMITTED]
TOP               $ SALES     CHANGE      SH.n.RE   UNIT SALES     CHANGEVS      I'.VG.
VENDORS        (MILLIONS)    VS YEAR                 (IVlILLONS)   YEAR I'.GO   PRICE:
                                 AGO                                              PER
                                                                                 UNIT

 Private        $2, 359.4      -3.1'6     61 .3'b         794.9       -3.0',    $2.97
 label

 \1hi te           133.2         7.5        3.5            29. 6         3.3     4.50
 Have
 Foods




           Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 63 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..

Co.

Dean             113.9         1.0      3.0            36.4          1.6    2.07
Foods
Co.

Ii P Hood         96.3         0.2      2.5            24.4         -0.7    3.94

t1i1k             82.9         7.4      2.2            27.2       9.9 .     3.04
Products

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for
the 52 vleeks ended Jan. 27.

TOP            $ SALES     CHl-.NGE   SHl-.RE   UNIT Sl-.LES   CHANGEVS      AVG.
VENDORS     (MILLIONS)    VS YEAR                (t1ILLONS)    YEAR l-.GO   PRICE
                                AGO                                           PER
                                                                             UNIT

Pri.vate      $2,359.4      -3.1'6    61.3'0          794.9       -3.0'6    $2.97
label

Horizon          133.0         8.7       3,5           29.6          4.4     4.50
Organic

Hood              75.0         1.2       1.9           17.0          0.7     4.41
Lactaid

Borden            61. 6       14.4       1.6           20.1         19.1     3.05

Hiland            54.1         3.7       1,4           18.0          4.2     3.01

Prairie           49.1         6.6       1.3           17,1          7.4     2.87
Farms


Dean's            44.1        -3.2       1.1           15.9         -3,6     2.77

Oak               41. 1       27.0       1.1           13.2         26.2     3.10
F'arms

Country           39.4        -4.8       1.0            125         -2.8     3.16
Fresh

Land              34.6         0.5       0.9           11.7          0.4     2.95
O'Lakes

Category       3,850.6        -1.7                 1,266.3          -1.7     3.04
total

 Source: SymphonyIRI Croup
   Frozen Cooked Shrimp
   One of the most popular foods in the frozen case, shrimp dollars vlere dO\>ln 1.6:~, though uni.ts were up
slightly. Store brands accounted for almost 60% of dollars. despite the average price of $7.68 was higher
than the category average, $7.53.
    [ILLUSTRATION Ot1ITTED J
 TOP VENDORS       .$ SALES   CHANGE SHARE UNIT Sl-.LES CHANGEVS  AVG .
                (MILLIONS)   VS YEAR        (MILLONS)   YEAR AGO PRICE
                                 AGO                               PEP.
                                                                  UNIT




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 64 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..

Private             $682.0           -10.3     58.H                  88.8             -7.   n      $7.68
label

Rich-Seapak          101.5            15.8           8.6             16.3                 6.5       6.22
Corp.

National              62.9            89.1           6.3                 9.6          107.5         6.59
Fish &
Seafood

Tampa Bay             34.3            15.9           2.9                 2.0           42.1        16.50
Fisheries

Aqua Star             32.9            20.1           2.8                 4.6           40.8         7.16

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for
the 52 weeks ended Jan. 27.

TOP VENDORS              $ Sl'.LES     CHANGE          SHARE       UNIT SALES          CEANGEVS          AVG.
                    (I'JiILLIONS)     VS YE:AR                      (MILLONS)          YEAR AGO         PRICE:
                                          AGO                                                             PER
                                                                                                         UNIT

Private label             $682.0        -10.3'!:       58.H                    88.8         -7.7'1:     $7.66

Seapak                      101.5            15.8          8.6                 16.3               6.5      8.22

Nobrand                      81.0            97.2          5.2                  9.2         116.9          6.59

Aqua Star                    31. 6           19.6          2.7                  4.4             41.1       7.04

Nobrand                      30.7             7.9          2.6                  1.5               8.9   20.38

Chicken of the                276        149.6             2.3                  5.0         179.3          5.51
Sea


Sea Best                     22.9            -4,6          1.9                  3.1         -11.7          7.26

Cape Gourmet                 1.4.B            5.4          1.2                  .93             -3.8    1.5.98

Gorton's Shrimp              14.3            -0.3          1.2                  2.3             -2.3       6.06
Temptations

Margaritaville               11.7            26.9          1.0                  1.9             18.7       6.16

Category total            1,172.1            -1. 6                         155.5                  0.7      7.53

 Source: SyrnphonyIRI Croup
   Frozen Dinners/Entrees (Single-serve)
   The category was do.m i.n both units (-4.8';) and dollars (-2.2;).                                             Nestl.e   and ConAgra   were   the   top
players with 32.3% and 29.8% market share respectively.
   [ILLUSTRATION OMITTED]
 TOP           $ SALES   CHANGE SHARE UNIT SALES CHANGEVS    IWG.
 VENDORS    (MILLIONS)  VS YEAR          (MILLONS) YEAR AGO PRICE
                            AGO                               PER
                                                             UNIT

 Nestle        $1.497.6       -l.SS      32.3%                   580.7           -2.8'"         $2.58
 USA




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 65 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

ConAgra         1,363.4        -6.0      29.8             766.6           -10.3      1. 80
Foods


Heinz             532.8        -4.1      11.4             240.1            -5.0     2.22
Frozen
Foods

Bellisio          265.5         1.8          5.7          262.4             2.2      1. 01
Foods

Pinnacle          206.1        -0.2          4.4           75.1            -0.4      2.74
Foods
Group

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains
for the 52 weeks ended Jan. 27.

TOP VENDORS         $ SALES      ClU'.NGE      SHARE     UNIT SALES        CHJI.NGEVS        AVG.
                 (MILLIONS)     VS YE.lIR                 (MILLONS)        YEAR AGO      PRICE
                                      AGO                                                     PER
                                                                                             UNIT

Stouffer's           $536.0       -2.H         11.5'L         197.7           -4.4'[,    $2.71

~;eight               41.5.3          1.3          8.9        194.7               0.3        2.13
t-vatchers
Smart Ones

Banquet               360.6       -1l.8            7.7        352.3           -16.4          1. 02


Marie                 327.2            6.1         7.0        124.0                8.1       2.64
Callender's

Stouffer's            266.4           55.9         5.7        123.4               66.0       2.16
In Csne Smpl
F'vrj, 1. tes


Stopfer's In          255.2     1,044.2            5.5            96.5         854.3         2.64
Csne Cl.nary
Cllctn

Healthy               171.4           -1.8         3.7            77.7            -2.0       2.20
Choice

Hungry l'lan          129.3       -16.0            2,7            46.1         -13.7         2.66

Healthy               106.9       -37.6            2.3            40.1         -36.7         2.66
Choice Cafe
Steamers


Healthy               105.6        -15.1.          2.2            41. 8        -12.9         2.53
Choice Cmplt
Slct.i.ons

Category            4,637.1           -2.2                  2,188.8               -4.8       2.12
total

Source: SymphonyIRI Croup
   Frozen Dinners/Entrees      (Multi-serve)




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 66 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the 1.. ..

   It seems as if parents are looking away from the frozen case to feed the family. The category is down
6.2'5 in dollars and 9.2';in units.    Top brand Stouffer's (32.P, market share) held its own, remaining
relatively flat.
   [ILLUSTRATION OMITTED]
 TOP               $ SALES      CHANGE          SHARE       UNIT SALES      CH]l.NGEVS      AVG.
VENDORS         (MILLIONS)     VS YEAR                       (t~ILLONS)      YEAR AGO       PRICE
                                   AGO                                                        PER
                                                                                             UNIT


Nestle              $840.3       -3.4                            119.2          -6.3'1      57.05
USA

Unilever             336.5       -15.2           15.8             47.6          -14,0        7.07
Bestfoods
Nrth
Amrica

 Bird's Eye          224.7        -0.4           10.6             51.1           -5.1        4.39
 Foods


 Can Agra            156.2         5.1            7.3             36.0          -13.5        4.30
 Foods


 Private             127.4        -5.1            6.0             18.2          -10.7        6.98
 label

 Total U.S.    sales through supermarkets,               drugstores, mass
merchandise ou~lets and select club and dollar chains
for the 52 weeks ended Jan. 27.


 TOP VENDORS         $ SALES      CHANGE          SH]l.RE    UNIT S1'.L£5      GIANGEVS        AVG.
                  (MILLIONS)     VS YEAR                       (t~ILLONS)      YE]l.R AGO     PRICE
                                        ]l.GO                                                   PER
                                                                                               UNIT


 Stoufff2r's          $661.5        0.3%          32.1               88.9         -3.0%       $7,80

Bird's Eye             224.4        -0.3           10.6              51.1           -5.0       4.39
Voila

 BertoH i              180.9        -9.9            8.5              26.6           -7.5       6.78

 P F Chang's           128.3        -8.0             6.0             16.5           -7.0       7.76
 Home Menu

 Private               127.4        -5.1             6.0             1S.2         -10.7        6.98
 label

I'-1arie                87.9        14.8             4.1             14.0           -6.9       5.89
 Callender's


 Stouffer's             67.3        -7.1             3.1             18,2           -6.4       4.14
 Easy Express
 SkiI lets


 I'1ichael              63.8        13.8             3.0              7.2            6.3       8.80
 Angelo's


 Banquet                58.2        -5.6             2.7             20.0         -18.S        2.91

 Gourmet                51.2        53.6             3.4             11. 1          72.6       4.81




           Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 67 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

 Dining

Category              2,118.1        -6.2                    351.7         -9.2        6.02
total

 Source: SymphonyIRI Croup
   Baby Formula (Ready-to-Drink)
   Though the category struggled (-6.4', in dollars, -18.9% in units) some brands enj oyed solid gains.
Ge.rber Good Sta.rt Gentile dollars IoJere 437';;, primarlily because of i.t.s $10.10 price point, more than
$2.00      above category avel:age.
    [ ILLUSTRATION OMITTED]
 TOP               $ S.Z\LES CHANGE  SHl'.RE UNIT Sl'.LES CHANGE     AVE
 VENDORS         (MILLIONS)     VS.          (l'1lLLIONS)    VS.   PRICE
                               YEp.R                        YEl'.R   PEE
                                 P.GO                                    AGO       UNIT

Abbott               $158.6        8.2'5     60.9'.,         19.3       -22.6'0   $8.21
Nutrition

 t~ead                 85.1       -1.0.0      32.6           12.7        -16.1     6.69
 Johnson
 Nutriti.on

Gerber                 15,8        63.6        6.1            1.6         16.4     9.68
Products
 Co.

 Private                1.0        -274        0.4            0.2        -28,6     6.40
 label

 Nestle                .069        10.7        0.0           .013          2.5     5.11
 Healthcare
 Nutrition

Total U. S. sales through supermarkets, drugstores,
mass merchandise 0utlets and select club and dollar
chains for the 52 weeks ended Jan. 27.

 TOP            ,-    SAl.ES    CHANGE        SHARE    UNIT SF,J,P;S   CHANGE       AVE
 VENDORS         "
               (MILLIONS)          VS.                 (1'11 LUONS)       VS.     PRICE
                                  YEAR                                   YEAR       PER
                                   AGO                                    AGO      UNIT

 Similac              $73.8       -]..3'i;   28.3              8,6      -11.4'6   $8.55
 Advance

 Enfami.l              64.6        -5.9       24.8           10, 1       -13.4     6.41
 Premium

 Simi lac              36.1        13.0       14.6             5,2         1.6     ~    ~a
                                                                                   10----'

 Sensit.i.ve

 Similac               17.9          8.9        6 9          1.9           3.2     9.49
 Expert
 Care
 Alimentum

 Gerber                13.9       437.1        5.3             1.4       242.4    10.10
 Good Start
 Gentle




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 68 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

 Similac              10.9        59.0          4.2               1.6        47.8         6.67
 isomil

Enfamil               10,2        53.6          3.9               1.2        37,9         8.23
Gent
 lease


Similac                6.0       -71,6          2.3               .92       -79.7         6.54
Sens.i ti ve
R S

 Similac               4.9        70.0          1.9               .30       320.1        16.30

Similac                4.9          3.6         1.9               .62        -0.6         7.84
Neosure
Advance

Category             260,6        -6.4                          33.8        -18.9         7.70
Total

 Source: SymphonyIRI Croup
  Baby Formula (Powder)
  Abbott Nutrtion overtook I'lead Johnson at tl.e top of the manufacturer li.st ,"i.th a 9.8', boost .i.n sales of
its Similac products. The category's biggest gainer was Gerber Good Start Gentile,                   up almost 8St. Overall,
dollars were up 4.7i.
  [ILLUSTR.Il.TION OHIT'l'ED J
TOP                 $ SALES    CHANGE         SHARE      UNIT SALES      CHANGE             AVE
VENDORS          (i'lILLIONS)     VS.                    (1)11 LLIONS)      VS.          PRICE
                                YEAR                                       YEAR            PER
                                 AGO                                        AGO           UNIT

Abbott          $1,349.9                                        747         2.3%        :;;18.07
Nutrition


Head             1,327 . 5       -1. 1        37.3             68.0         -6.8         19.51
Johnson
Nutrit.i.on

 Gerber             665.3         7.4         18,7             41.5          0.4         16.04
 Products
 Co.

 Private            201. 5        2.5           57             12.4         -3.5         16.21
 label

 The Hain             7.3        38.5          0.2               0.3         367         29.01
 Celestial
 Group

 Total U.S. sales through supermarkets, drugstores,
 mass merchandise outlets and select club and dollar
 chains for the 52 weeks ended Jan. 27.

 TOE'             $ SALES        CHANGE        SHARE       UNIT SALES       CHANGE             AVE
 VENDORS        (t~lLLIONS)         VS.                    (HILLIONS)          VS.          PRICE
                                   YEAR                                       YEF.H           PER
                                        AGO                                       AGO        UNIT

 Enfamil             $603.6         4.8·s      17.0';'            33.3       -0,8',       $18.14
 Premium




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 69 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the I. ...

Similac                SOS,6               6.4      14.2               31. 4             2.6       16.09
Advance

Gerber Good            438.2              84.9      12.3               27.9             80.0       15.69
Start
Gontle

Similac                418,2              2S.0         11. 7           23.6             18.2        17.73
Sensitive

Enfamil                271.9               9.4          7.8            13.6              3.0        20.03
Gent lease

Private                201. S              2.S          5.7            12.4             -3.S       16.21
label

Sirrni,                146.7              10.B          4.1             6.2              3.3        23.76
Advance
Early
Shield

Enfamil                114.9              14.4          3,2             4,4              6.8        25.97
Nutram.igen
Lipil

En fag row             109.4              -17.6         3.1             4.B          -19.6          22.64
Premium

Enfamil                    96.7           12.8           27             5.1              7.5        18.69
Prosobee

Category             3,560.1               4.7                     197.2                -1. 6       18.05
Total

Source: SymphonyIRI Croup
    Convenience/PET Still Water
   Nestle Waters NA stable of brands (Nestle-Pure Life, Poland Spring,     Deer Park and Ozarka) earned it
the top vendor spot with 33.2'i, of dollars. Private label vJaS the biggest individual brand at 23.2'", up
17~.   versus last year.
  [Ii"LUSTRATION Ot1ITTED]
TOP          $ SALES    CHANGE              SHARE        UNIT SALES        CHANGE
VENDORS    (t~ILLIONS)      VS.                          (MILLIONS)            VS.        PRICE
                           YEAR                                                YEAR         PER
                                  AGO                                           AGO        UNIT

 Nestle         $2,168.4          1. 5%     33. n              620.8            0.8',     $3,49

 North
 America

 Private         7,519.7          17.0       23,2              563.3            15.1        2.75
 label

 G.laceau          698.0          -1.3       10.7              469.3              87        1. 43
 ~'iJater

 Co.

 Coca              564.6           9.7           8.6           20B.S             8.0        2.71
 Cola
 Co.




            Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 70 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

 Pepsico          552.2           17            8.4           193.0             -0.5         2.86

Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar
chains for the 52 weeks ended Jan. 27.

TOP              $ SALES       CHANGE           SHI'.RE    UNIT SALES CHANGE                   AVE
VENDORS        (MILLIONS)         'IS.                      ([1ILLIONS)   'IS.               PRICE
                                 YEAR                                    YEAR                  PER
                                  AGO                                             AGO         UNIT

 Private        $1,519.7        17.0%          23.2%            553.3           15.19,       $2.75
 label

 Nestle            748.8         -1.2           11.5            199.0            -3.0         3.76
 Pure
 Life

 Dasani            558.8          9.6            8.5            206.1             7.7         2.71

Aquafma            534.4          3.5            8.2            186.8             1    '<     2 86


 Poland            407.7          1,7            6.2            124.6            -2.6         3.27
 Spring

 Glaceau           311.8         11.5            4.8            243.4           -15.7         1. 28
Vitamin
Water


 Deer              246.8          0.5            3.8             64.1            -0.2         3.85
 Park

 Ozarka            207.3         -0,3            3.2             56.4            -1.2         3.68

 Glaceau           194.3         1.4.2           3.0            103,4             7,7         1. 88
 Smart
 V'iater


 G1aceau           191.9          4.0             29            142.6             5.8         1.35
 Vitamin
 ViJater
 Zero


 Category        6,538.5          4.3                        2,580,3              0.4         2.53
 Total

 Source: SymphonyIRI Croup
   Licorice Box/Bag
   Top brand Twizzlers was up 3.0% in dollars, though down 3.2% in units. However, Twizzlers Pull n' Peel
more than picked up the slack, up      17 . O~6 in dollars and 11.1 % in units. Category dollars l,vere up
2.7%.Units were down 1.7%.
   [ILLUSTRATION OMITTED]
 TOP               $ SALES      CHANGE           SHI'.RE     UNIT SALES         CHANGE           AVE
 VEI'lJDORS      (r~TLLIONS)       'IS.                      ([1 I 1,10 IONS)         VS.      PRICE
                                  YEAR                                            YEAR           PEE
                                   AGO                                                AGO       UNIT

 The                $27 8.4        4.    O~;     74.6'i;           144.2              1.St     $1 .93
 Here:hey
 Co.




           Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 71 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

American            51. 9       -6.1    13.9            25.5        -8.1      2.04
Licorice
Co.

Foreign              7.6        15.6     2.1             5.7        16.0      1. 36
Candy Co.

Private              7.6       -21.0     2.0             4.8       -22.6      1. 60
label

Danell Lea           6.7        37.5     1.8             2.5        43.9      2.72
Chocolate
Shops Ply

Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar
chains for the 52 weeks ended Jan. 27.

TOP              $ SALES     CHANGE    SHi'.RE   UNIT SALES     CHANGE        AVE
VENDORS       (t"11LLIONS)      VS.              (t"1ILLIONS)      VS.      PRICE
                               YEAR                               YEAR        PER
                                AGO                               AGO       UNIT

Twizzlers       $205.1                               100.6        -3.n      $2.04

Red Vines           475        -6.4    12.7            23.0         9.0      2.07

Twizzlers         34.8         17.0     9.3            16.4        11.1     2.12
Pull n'
Peel

Good &            22.9         -0.9     6.2            19.2        -0.2      1. 19
Plenty

Twizzlers           6.9        -0.4     2.4             4.3         8.3      2.07
Cherry
Kick

Private             7.6       -21. 0    2.0             4.3       -22.6      1. 60
label

Rips                7.1        14.9     1.9             4.9        1 ~ -,    1. 44


Darrell             6.7        37.5     1.8             2.5        43,9      2.72
Lea

Darrell             6.6        11. 0    1.8             3.6         4,7      1,82
Lea Nibs

Lucky               3.6        17.9     1.0             1.4        25.6      2.59
Country


Category            373         2.7                   193.1        -1.7      1.93
Total

 Source: SymphonyIRI Cro1jp
    Non-Chocolate Chewy Candy
    Sour has never been sweeter. Sour Patch Kids was the category's biggest gainer, up 16.6~ in dollars and
18.8% in units. Skittles and Starburst we~e the top national brands, with 8.3% and 6.9% market
sharerespectively. Store brands topped the category with 12.1% market share, up 6.5%.
    [ILLUSTRATION m·nTTED}




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 72 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..

TOP             $ SALES     CHi'.NGE     SHi'.RE   UNIT Si'.LES   CHANGE            AVE
VENDORS        WIILLIONS)        VS.               (t~ILLlONS )      VS.          PRICE
                              YEAR                                  YEi'.R          PER
                                 AGO                                 AGO           UNIT

t"lars          3385.1        3.1'i:    22.6%          195.4        -2,1. 't      $1.97

Private          205.5          6.5      12.1          163.7           4.0         1. 26
label

Kraft              1677       11.2       11. 0          100.6          137         1.67
Foods

The              127.6          0.2       7.6            90.7          -37         1. 41
Hershey
Co.

Parley's           99.7      -11. 6       5.9            66.8       -12.3          1. 4 5
& Salhers
Candy
Co.

Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar
chains for the 52 weeks ended Jan. 27.

TOP              $ SALES    CHANGE      SHARE      UNIT SALES     CHANGE             AVE
VENDORS        (MILLIONS)      VS.                 (l'lILLIONS)        VS.         PRICE
                              YEAR                                  YEAR             PER
                               }l.GO                                 AGO            UNIT

Private          $205.5         6.5'6   12.1             163.7         4.9't       $1. 26
label

Skittles          140.8          6.3       8.3            76.3           0.2        1.85

Star               117.1        -4.0       5.9            61. 6        -8.9         1. 90
burst

Sour Patch          73.6        J.6.6      4.3            41.,9        18.8         1. 75
Kids

Reese's             66.1        -3. 7      3.9            46,6         -0.9         1. 42
Pieces

Swedish             58.1         4.1       3.4            26.9           3.1        2.01
Fish

Life                51.2      -1.5,0       3.0            29.3       -23.5          1.75
Savers
Gummies

Skittles            51.1         137       3.0             7,7         46 6         6.61
and
Starburst

Tootsie             49.0        -2.6       2.8            20.6       -10.6          2.33
Roll


Haribo              44.8        16.1       2.6            30.1               84     1. 49
Gold




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 73 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

 Bears


 Category             1,701.3               2.8                    1,100.7          -0.7           1. 55
 Total


 Source: SymphonyIRI Croup
   Sugar-Free Diet Candy
   More consumers may be watching their sugar intake, but they are not      turning to sugar-free candy. The
category >las dOI'1n almost 5% in dollars and more than 9'1; in un! ts. Overall. the ca tegory genera ted $110
million.
   [ILLUSTR.l\TION OMITTED]
 TOP                   $ SALES         CHJ..NGE      SHJ..F.E   UNIT Sl'.LES    CHANGE             AVE
 VENDORS             (t~lLLlONS)          VS.                   (MILLIONS)         VS.           PRICE
                                         YEAR                                     YEl'.R           PER
                                          AGO                                      l'.GO          UNIT


 Storck                 $32.7            5.81>      29.790            15.5         3.5%          $2.11
 USA


                         22.4            -7.4        20.4             12.5           8.1          1.79
 Wd.gley
 Jr. Co,

 The                     10.1              4.6        0.1              4.9           5.2          2.05
 Hershey
 Co.

 Farley's                  8.1           17.8           74             4.3           6.8          1. 87
 A Sathers
 Candy
 Co.

 Private                   7.8           11.4         7.1              6.0         -4.6           1. 30
 label

 Total U.S. sales through supermarkets, drugstores,
 mass merchandise outlets and select club and dollar
 chains for the 52 itleeks ended Jan. 27.

 TOP                     $ Sl'.I..ES    CHANGE        SHARE      UNIT SALE~S       CHANGE             AVE
 VENDORS              (I'1ILLlONS)          VS.                  (MILLIONS)           VS.          PRICE
                                          YEAR                                       YEAR            PER
                                           AGO                                        AGO           UNIT


 ~"ierther   I   s         $32.7            5.8%      29. H             15.5           3.5',       $2.ll
 Original


 Life Savers                 22.4           -7 .1       20.4            12-6          -7.7          1. 79


 Private                      7.8           11.4          7.1             6.0          -4.6         1. 30
 label

 Brachte                      4.8           37.1          4.4             2.4          29.0         1.96


 lee                          4.1           -6.2          3.7             2.2              3.2      1. 91
 Breakers


 Jolly                        4.0           24.6          3 6             1.8          22,4          2.16
 Rancher

 Russell                      3.6           53.2          3.3             1.8          68.4          1.99




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 74 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

Stover


Too Tarts                  3.4            -11,3             3.1                2.2             -23.1             1. 56
SmartChoice


 Hal1s                     3.2            -67.4             2.9                 1.9                 64.2         1. 68
 Refresh


Nips                       3.2            -16.3             2.9                 1.6            -19.3             1. 80


 Category                110.1                 -4.7                            60.8                 -9.3         1. 81
 Total


 Source: SymphonyIRI Croup
   Chocolate Candy Box! Bag/Bar> 3.5 ounces
   With sales up       6.3% versus             last year,         Hershey 1 s    remains the top vendor with more than   40% of dollars.
However,      the top brand was Mars' M&M's, with 15% market share.
    [ILLUSTRATION OMITTED]
 TOP VENDORS          $ SALES       CHP-.NGE          SHARE       UNIT SALES          CHP-.NGE             Ave
                   (t"lILLIONS)      VS. I                        (I'1ILLIONS)         VS.     I      PRICE
                                      TEAR                                              TEAR               PER
                                          AGO                                             AGO          UNIT


 The Hershey         $1,663.5            6.3'1,       40.2'i,           628.7           0"   95]5     $2.65
 Co.


                      1,175.4             6.9          28.4             256.9             6.0          4.57


 Nestle USA              306.9            8.9            7.4            152.3           -4.0           2.02


 Lindt &                 211. 6           6.9            5.1              66.3            2.6          3.20
 Sprungli
 A.G.

 Ghirardel.li            149.2           20.4            3.6              46.1          19.9           3.24
 Chocolate
 Co.


 Total U.S. sales through supermarkets, drugstores, mass
 merchandise outlets and select club and dollar chains for
 the 52 weeks ended Jan. 27.


 TOP                $ SALES       CHANGE          SHARE         UNIT SALES       CHANGE               AVC
 BHANDS          (MILLIONS)        VS.     "                    (I'1ILLIONS)      VS. I             PHICE
                                    TEAR                                              TEAR            PER
                                     AGO                                               AGO           UNIT


 1""1 & M's          .?620.1        5.7',         15.0                138.7           2.2%          $4.47


 Hershey's            293.2          2.8              7.1             107.4           -4.6           2.73


 Reese's              231. 2        -0.6              5.6              55.2           -6.1           4.19

 All                    74.3        12.8              4.2              24.9           -0.1           7.01
 Hershey's
 products


 HershE:Y's           170.8          8.5              4.1              41. 6           2.9           4.11
 Kisses


 Dove                 136.2          7.6              3.3              37.4            6.8           3.64




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 75 of 272
    A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the I. ...

Promises


Snickers            133.4           4.7          3.2               19.8           B.4         6.72

AIL Mars4           122.0           6.7          2.9               16.0           9.5         7.64
products


Hershey's           116.9           8.7          2.8               2B.0           6.5         4.1B
Nuggets

Lindt               113.1           0.7          2.7               30.3          -5.1         3.73
Lindor

Category         4,142.5            7.0                         1,395.0           1.3         2.97
total

 Source: SymphonYIRI Group
   Chocolate Candy Snack Size
   Snickers (13.4 9,) gave up the top spots to Reese's (13.7%), 1.-lith Kit  Kat                        (11.1'0)   a close third.   The
category suffered with units, down 9.0%, though dollars were only down 1.B%.
    [ILLUSTRATION OMITTED]
 TOP VENDORS        $ SALES  CHANGE S!'lARE UNIT SALES CHANGE    AVC
                 (MILLIONS)   VS. I         (t"lILLIONS) VS. I PRICE
                               TEAR                       TEAR   PER
                                AGO                        AGO  UNIT

The Hershey           $643.7          -3.7'15     50.0't             307.9         10.9'1;      $2.11
Co.

t<lars                 537.8              1.5       41. 4            237.7              B.5      2.26

 Nestle US.'I          105.2              8.6          B .1            36.2             3.4      2.91

 Tootsie Roll               2.6        35.0            0.2                1.0          24.0      2.61
 Industries


 Just Born                  1.4        43.2            0.1                0.5          35.1      2.96

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for
the 52 weeks ended Jan. 27.

 TOP BRANDS        $ S1,LES       CilANGE       5 HP.RE       UNIT SALES        CHA~:GE         lWC
                (MILLIONS)         VS.    "
                                                              (t1lLLlONS)        VS.    I     PRICE
                                     TEp.R                                        TEP.R         PER
                                     AGO                                           p.GO        UNIT

 Reese's             $1779         -4.3\5       13.7%               98.8        -14.6%        $1,80


 Snickers            173.9            6.9        13.4               81.1         -15.3         2.15

 Kit Kat             144.3            4.7        11 .1              74.7          -8.2         1.93

 .ll,ll               96.0         -30.0          7.4               10.5         -38.2         9.11
 Hershey's
 products


 Hershey's            93.1          15.6          7.2               47.3                       1. 97

 All t"lars'          85.3            2.9          6.6              10.0           1.0         8.54
 products




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 76 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the 1.. ..


f".1&Ml S                79.3       6.9       6.1             39.9          0.6      1.99

I'1ilky Way              77.8       114       6.0             43.9         11.0      1.77

Peter Paul               59.1       -27       4.5             33.6        -15.4      1.78
Almond ,Joy

 Twix                    58.1       -77       4.5             33.0        -16.1      1.76

Category             1,298.3       -1. 8                     584.3         -9.0      2.22
 total

 Source: SymphonyIRI Group
   Hard Sugar Candy/ Pkg & Roll Candy
   Hard sugar was on a roll last year. Dollars were up 14.3% and units       up 17.0'6. Top brand ~Jerther's
outpaced the category, up more than 22%. Overall, eight of the top ten brands were up for the year.
   (ILLUSTRATION OMITTED]
 TOP VENDOES              $ SALES             CHI'-.NGE    SHARE     UNIT SALES          CHANGE
                       (HILLIONS)              VS. I                 (I<1ILLIONS)         VS. I
                                                TEAE                                       TEAR
                                                    AGO                                     .A.GO

 The Hershey       $104,4           39.4Srs    20.4'1;      49.7            55.9't        $2.10
 Co.

 Storck USA           80.8           22.4        15.8       39.8             16.5          2,03

 Tootsie Roll         55.8             3.1       10.9       24.6              0.0          2.27
 Industries


 Spangler             49.6             715          9.7     13.7              3.8          3.62
 Candy Co.

 Charms               40.6           -3.0           7.9     31.0             -7.7          1. 31


 Total U.S. sales through supermarkets, drugstores, mass
 merchandise outlets and select club and dollar chains for
 the 52 \'Jeeks ended Jan. 27 .

 TOP BRANDS           $ SALES      CH.A.NGE   SHARE       UNIT S[,LES        CHANGE          AVC
                   (111 LLlONS)     VS. I                 (["JILLIONS)        VS. I        PRICE
                                     TEAR                                  TEAR AGO          PER
                                      .'\GO                                                 UN IT

 ~o,Jerther'   s         $80.8       224',    15.8';               39.8       16.5'2       $2,03
 Original

 Jolly                       790       6.7     15.5                32.0            2.7      2.46
 Eancher

 Spangler                 38,2         6.6       7 . .5             9.7            5.0      3.93
 Dum Dum
 Pops

 Private                  37.9       16.8        7.4               33.6           12.9      1.13
 label

 Charms Blo\'"r           35.6       -3.8        7.0               24.3           -9.6      1. 4 6
 Pop




            Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 77 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the I. ...

Tootsie                   30.1                 -6.9       5.9               13.3           -9.1     2.26
Roll Pops

Life                         287                2.1       5.6               14.4           -5.0     2.00
Severs

Jolly                     25.4       2,947.3              5.0               17.6        2,599.1     1.44
Rancher
Crunch 'N
Chew

Nips                      22.1                 18.2       4.3               21.2           17.4     1. 04

Original                  20.8                 88.4       4.1               42.2           89.0     0.49
Gourmet

Category          510.5   14.3                                             331.0           17.0     1. 54
total
Source: SymphonyIRI Group
  Granola Bars
  General Mills and Quaker Oats                           are     the      top     vendors,       capturing   38.5%and   25.9%   of   market   share
respectively. Quaker did close the gap, up6.9i in dollars and 10.6% in units while Genral Mills was down
4.4% in dollars and 9.9% in units.
    [ILLUSTRATION OI"1IT'I'ED]
 TOP           $ SALES CHANGE SHARE UNIT SALES CHANGE      AVC
 VENDORS    (MILLIONS)      VS. I    (MILLIONS)  VS. I   PRICE
                             TEAR                 TEI'.R   PER
                               I'.GO               AGO    UNIT

General                        -4.H             38.5\\            177.5       -0.9",      $3.56
Mills

Quaker            428.1             6.9          25.9             157.7          10.6      2.71
Oats
Co.


 Private         173.0             13.6          10.5              76.7          10.7      2.26
 label

Kashi            105.2             12.2           6.4              32.2          12.2      3.27
Co.


Eell099            96.1        -11.7              5.9              31 .8         -9.2      3.09
Co.

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for
 the 52 weeks ended Jan. 27.

 TOP             $ SI'.LES     CHANGE            SHAPE     UNIT    Sp~LES     CHANGE         AVC
 BR.ll.NDS   (t1ILLIONS)           VS.    I                (t~ILLI   ONS)      VS. I       PRICE
                                    TEl",P                                         TEAR      PER
                                     AGO                                            AGO     UNIT

Nature            $386.5           -0.   2'~     23.4'6            107.3         -7.0'l    $3.60
Valley

 Quaker            230.1            -5.7          13.9               79.4          -7.0     2.90
 Chewy

 Nature            179.3            -1.2          10.9               51.8          -8.1     3.46




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 78 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the 1.. ..

Valley
 S>Jeet &
Salty
Nut


 Private                 173.0        13.8     10.5         76.7       10.7         2.26
 label


Quaker                   115.4        28.2      7.0         42.0         324         275
Che>JY
 D.i.pps


Kashi                     95.1         1.5      5.8         29.3        2.3         3.24
TLC


Kelloggs                  70.6       -34.3      4.3         21. 9     -35.0         3.22
 Fiber
 Plus


Nature                    57.4       -28.5      3.5         14.2       34.5         4.05
Valley
Chewy
Trail
t1ix


Quaker                    43.9       -25.4       27         17.1      -13.3         2.57
Che>JY 90
Cat


 Sunbelt                  43.4       -48.9      2.6         21.3      -50.9         2.04

Category            1,651.9            1.2                 556 . 3     -0.4         2.97
 total


 Source: SymphonyIRI Group
   Salad Dressing Mixes
   HV      Foods   and    its    Hidden Valley Ranch      brand      control       more    than   half    of   the   category.   The   only other
si.gnificant player is              Kraft and i.ts Good Seasons brand.             Private    label      grel1 by almost 19% but       stU.I only
accounted for 4.2% of market share.
   [ILLUSTRATION OI1ITTE:D]
TOP                   $ SALE:S       CHANGE:   SHARE   UNIT SALES     CHANGE          AVC
VENDORS            (MILLIONS)         VS. I            (MILLIONS)      VS.     I    PRICF~

                                       TEAR                             TEAR          PER
                                        AGO                               AGO        UNIT


 HV Food                  .;;73.5                            31. 3       4.5'~      $2.35
 Products
 Co.


 Kraft                     53.0        -0.5     39.6         21. 1       -0.4        2.51
 Foods


 Private                     5.6       18.9      4.2           4.5       30.1        1.25
 label


 Uncle                       1. 4       3.4      1.0           .58        2.0        2.39
 Dan's


 Unilever                    0.3       10.6      0.1           .07       13.6        2.85
 Bestfoods
 North




           Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 79 of 272
    A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the 1.. ..

America

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for
the 52 weeks ended Jan. 27.

TOP BRANDS          $ SALES      CHANGE       SHlI.RE      UNIT SALES        CHANGE         AVC
                (t1ILLIONS)       VS. I                    (t1ILLIONS)        VS. I       PRICE:
                                   TEAR                                        TEAR         PER
                                    !'.GO                                       AGO        UNIT

Hidden               $73.5                                       31.3          4.5'~      .$2.35
Valley
Ranch

Good                  63.0         -0.5        39.6              21.1          -0.4         2.51
Seasons

Private                5.6         18.9          4.2              4.5          30.1         1. 25
label

Uncle Dan's            1.4           3.4         1.0               .58          2.0         2.39

Knorr                   .19        1.14          0.1               .08         14.2         2.85

J      & D's            .10          9.2         0.1               .06         11.2         1. 74


Simply                  .07          2.6         0.1               .06          2.2         1. 52
Organic

Naturally               .06        22.4          0.1               .07         18    (]     0.77
 Fresh


Braswell's              .03          0.4         0.1               .02         14.6         1. 67


The Chef in                .02     -17.6             0.1               .01      -3.8         2.33
Black

Category              134.0             4.2                       57.8              4.1      2.32
total

 Source: SymphonyIRI Group
   Shelf Stable Pourable Salad Dressings
   Strore brands cClntinue to gain market share, up 8. 8:tl in dollars. Kraft still held the top brand,        but
was down 6.2%. Category sales nearly reached $2 billion, up 3.3~. Units were relatively flat.
   [ILLUSTRATION Ot1ITTED]
 TOP             $ SALES CHANGE SHARE UNIT SALES CHANGE        AVC
 VENDORS     (t1ILL1ONS)   VS. I       (t1lLLIONS)  VS. I    PRICE
                            TEAE                      TEAR     PER
                             AGO                       AGO    UNIT

 [lV    Food      $437.3         6.7%       22.1'6            112.1
 Products
 Co.

 Kraft             405.0         -6.7         20.5            181. 3          5.8         3.23
 Foods

 Private           320.1          8.8         18.2            170.1           3.3         1. 88
 label




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 80 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..

Unilever            256.3        1.0       13.0                 115.6       -1.2     2.22
Bestfoods
Nrth
America

Ken's                205.4       5.2        10.4                 94.2         4.9       2.18
foods

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains
for the 52 weeks ended Jan. 27.

TOP                $ SALES    CHANGE       SHARE          UNIT S}\LES     CHANGE         AVC
BRANDS          (MILLIONS)     VS. I                      (t"iILLIONS)     VS. I     PRICE
                                TEAR                                        TEAR       PER
                                 AGO                                         /I.GO   UNIT

Kraft               $346.7     -6.2%       17.6%                154.B       -67'S    $2.24


Private              320.1       8.8        16.2                170.1         3.3       1.. 88
label

v~ishbone            231. 5      2.1        11. 7               104.5         0.3       2.22

Ken's                187.7       3.6         9.5                 84.4         2.8       2.22
Steak
House

Newman's              57.4       9.0         2.9                 16.5          67       3.49
Own

Newman's              38.8      -9.2         2.0                 10.9      -1l.1        3.57
O\>Jn
Lighten
Up

Brianna's             29.8       3.7         1.6                  8.1.        3.3       3.66

Gi.rard's             20.4      -1. 6        1.0                  5.2       -0.9        3.97

Kraft                 20.3      -7.6         1.0                   9. 1     -7.7        2.24
Free


Category           1,978.3       3.3                            793.6         0.3       2.49
total

 Source: SymphonyIRI Group
   Cheese Snacks
   Cheese snack sales were off last year, down 4.6% in dollars and 8.7% in units. The Cheetos brand owned
the category with nearly 75% of market share. Utz and store brands each captured 4.1% of category sales,
both down for the year.
    [ILLUSTRATION OMITTED]
 TOP VENDORS          $SALES CHANGE SHARE UNIT SALES    CHANGE AVG PRICE
                ([>jILLIONS)    VS.        (t~ILLIONS )    VS.  PER UNIT
                               YEAF<                      YEAR
                                AGO                        AGO

 F'ri to-Lay         $885.4      -4.9'(;     79.    55~            458.9       -9.8:0            $1.93


 Utz Qc:ality          46.6       -4.3          4.2                 15.2         -4.9             3.06
 Foods




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 81 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..


Private              4"
                     _.J     0
                           • .J    -13.3       4.1           25.6       -15.4            1. 7 9
label


"lise Foods          27.7           13.2       2.5           17.6        21. 4           1. 57


Herr Foods           12.2           41.1       1.1            7.7        37.6            1.59

Total U.S. sales through supermarkets drugstores T mass merchandise
outlets and select club and dollar chains for the 52 vJeeks ended
Jan. 27.


TOP Bl".l'.NDS       $SALES        CHANGE     SHARE    UNIT SALES       CHANGE      AVG PRICE
                 (I-1ILLIONS)         VS.              (I-1ILLIONS)        VS.       PER UNIT
                                     YEAE                                 YEl'.E
                                      !>.GO                                AGO

Cheetos              $832.1          0.5't    74.7%          443.4       -5.5%           $1.88


 Private                   45.9     -1.3.3      4.4           25.6       -15.4            1. 79
label

Utz                        45.3      -6.9       4.1           15.0        -6.3            3.02

Baked                      28.6     -11.6       2.6            8.3       -12.8            3.46
Cheetos

\tVise                     26.6       9.8       2.4           l7 . 1      18.7            1. 56
Cheez
Doodles


Cheetos                    13.2     -39.8       1.2            3.7       -38.0            3.54
Natural

Herr's                     12.2      41.2       1.1            7.7        37.5            1. 59


Golden                     10.8      22.8       1.0            8.2        25.0            1. 32
Flake


Cheet.os                     7.8      N/.n.     0.7            2.3         N/A            3.46
 Simply
 Natural


Robert's                     7.5     10.6       0.7            2.3         3.4            3.25
)\merican
Gourmt
Smer
Pffs

 Category           1,114.4          -4.6                     576.3       -8.7            1. 93
 total

 Source: SymphonyIHI Group
   Potato Chips
   Four of the top six brands belong to               Frito-Lay, which controls nearly 60~ of the potato chip category.
However, Procter & Gamble's Pringles vIas             the biggest ga.i..ner with dollars up 13.8:2. Overall sales surpassed
$5 billion, up 3.5% versus last year.
   [ILLUS'l'EATION 01~llTTEDJ
 TOP VENDOES           $SALES CHANGE SHAEE            UNIT SALES       CHp.NGE     li.VG PEICE
                 (t'1ILLIONS)    vs.                  (t1ILLIONS)         VS.         PEE UNIT
                                YEAE                                     YEAR




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 82 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

                                  AGO                                    AGO

Frito-Lay      $3,137.1          2.2'b       58.9'0      1,281.5       -1. 3%        $2.45

Procter    &       593.4         10.7        II .14         350.7       12.3          1. 69
Gamble

Private            420.3          6.9          7.9          211. 7       3.9          1. 99
lable

Utz Quality        205.9          5.7          3.9          llO .1       4.4          1. 87
Foods

Cape Cod           147.0         1l.5          2.8           48.1        7.7          3.06
Potato Chip

Total U.S. sales thrQugh 5upermarksts drugstores, mass merchandise
outlets and select club and dollar chains for t:he 52 weeks ended
Jan. 27.

TOP BRANDS           $SA1,ES    C!'lANGE      SHARE    UNIT SALES      CHANGE    AVG PRICE
               (t"lILLIONS)        VS.                 (f"lILLIONS)       VS.     PER UNIT
                                  YE!'.R                                 YEAR
                                   AGO                                    AGO

Lays            $1,521.4          3.   8'~    28.6%          656.6      -0.9%         $2.32

Ruffles             506.3           1.0          9.5         192.1       -3.8          2.64

Pringles            447.9         13.8          8.4          301.5       14.7          1. 49

Wavy Lays           423.0           2.9         7.9          153.5       -1.:          2.76

Private             420.3           6.9         7.9          211.7         3.9         1. 99
label

Lays Kettle         262.9         HJ.2          4.9            96.0        9.8         2.74
Cooked


Utz                 170.2           3.1          3.2           95.8        2.6         1.78

Cape Cod            1.47.0         11.5          2.8           48. 1       7.7         3.06

Kettle              145.3         -0.2           2.7          54.6       -0.5          2.66


Baked               101.8        -16.2           1.9          31.1      -16.0          3.27
Lays

Category          5,325.0           3.5                    2,380.5         1.4         2.24
total

Source: SymphonyIRI Group
  Tortilla/Tostada Chips
  Consumer favori.te Doritos nearly doubled runner-up Tostitos                    (34.2'~to    17.3',). Tostitos Scoops Has a top
gainer, up 10.6% in dollars. Overall the category generated $3.5 billion in dollars,                        up 4.6%.   Units sales
were relatively flat, up 0.7%.
   [ILLUSTRATION 0l1ITTED]
 TOP VENDORS      $SALES CHANGE              SHARE     UNIT SALES      CHANGE    AVG PElCE
               (~llLLIONS   )     VS.                  (t1ILLIONS)        VS.     PER UNIT
                                 YEI~R                                   YEAR
                                  AGO                                    1'.GO




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 83 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the 1.. ..


Frito-Lay       $2,595.7      2.3%      73.   n         966.5      -2.   O\~      $2.69

Pricate            189.6       8.0        5.4           103.4        3.5           1. 83
lable

IvIission          123.1       0.8        3.5             44.7      -0.8           2.75
Foods

Truco              113.4      55.7        3.2             37.6      56.7           3.02
Enterpr.ises

Bimbo               75.7      44.2        2.1             37.7      30.5           2.01
Bakeries
USA

Total U.S. sales through supermarkets drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended
Jan. 27.

TOP BRANDS          $SALES   CHANGE      SHARE      UNIT SALES     CHANGE      AVG PRICE
               (Hll.LIONS)      VS.                 ([>JILLIONS)      VS.       PER UNIT
                               YEl-.R                                YEAR
                                AGO                                   AGO

Doritos         $1,204.1      -1.0\"     34.210           492.0     -8.2'6         $2.45

Tostitos           610.8       -3.8       l7.3            189.1      -4.2           3.23

Tostitos           393.4       10.6       11.2            11 7.6     11.2           3.34
Scoops

Santitas           230.7       -1. 4          6.5         112.6      -3.1           2.05

Private            189.6         8.0          5.4         103.4          3.5        1. 83
label

I'-1.ission        121.0         0.7          3.4          44.3      -0.8           2.73

On The              112.9       60.0          3.2          37.2      63.4           3.03
Border

Batcel Takis         62.1      52.1           1.8          31. 0     33.8           2.00
Fuego

 Doritos             51. 1   4,337,           1.5          19.7    1,826,           5.29
 Jacked                        848,                                  844,
                              234.5                                 803.3

CaUdad               35.3      -2.1           1.0          22.0      -2.9           1. 60


 Category        3,523.4         4.6                   1,353.9           0.7        2.60
 total

 Sourc~:     SymphonylRI Group
   Noodles
   \·\1i th more than 26. O\~, of market share, pri va te label topped the noodles category. The entire category
was flat (-0. 7:~,) in dollars 1 yet units were do~t!n 4. 5:h. Average price per uni t was under $2.00, though
up        5-cents versus last year.
    [ILLUSTRATION OHITTED]
 TOP VENDORS          $SALES CHANGE SHARE UNIT SALES         CHANGE   AVG PRICE




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 84 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

                   (NILLIONS)      VS.                     (I~I   LLIONS)     VS.      PER UNIT
                                  YEAR                                       YEAR
                                   l>.GO                                      AGO

Privace                $62.8      1.5 96      26.9 55               38.4     -0.9%         $1.63
labJ.e

Ne\ol li')orld          40.9       3.0         17 .5                20.7      -3.2          1. 98
Pasta

Strom                   40.4      -5.0         17.3                 19.7     -12.8          2.05
Products


American                25.4     -11.5         10.9                 13.6     -11.1          1. 87
Italian
Pasta Co.

Dutch                    6.8      -5.4          2.9                  2.2      -7.2          3.06
Corp

Total U.S.       sales through supermarkets drugstores, mass merchandise
outlets and select club and dollar chains for the 52 \oleeks ended
Jan. 27.

TOP BRANDS              $SALES   CHANGE        SHARE        UNIT SALES       CHANGE     IWG PRICE
                    (MILLIONS)      VS.                     (t~ILLIONS)         VS.      PER UNIT
                                   YEAR                                        YEAR
                                     AGO                                        P.GO


Private                 $62.8      1.   5~5    26.9%                  38.4    -0.9't        $1. 63
label

No Yolks                 40.4      -5.0         17.3                  19.7    -12.8          2.05

Light 'N                 15.9        1.9          6.8                  8.4     -6.7          1.90
Fluffy

Pennsylvania             13.0      -3.7           5.6                  7.4     -0.4          1.77
Dutch

Creamette                 7.3        7.1          3.1                  3.5      4.4          2.09

t'lueller's               7.3     -25.4           3.1                  3.8    -26.6          1. 89


Das                       6.8      -5.4           2.9                  2.2     -7.2          3.06
Dutchman
Essenhaus


Inn Maid                  5.8     -J.O.O          2 . .5               3.4    -14.1          1.73

Hanischecli.tz            5.6        7.1          2.4                  2.9     14.2          1.96


American                  5.0      -3.3           2.1                  2.3    -10.9          2.19
Beauty

Category                233.3      -0. 7                             120.7     -4.5          1. 93
total

Source: SymphonyIRI Group
   Spaghetti/Macaroni/Pasta       (No Noodles)




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 85 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

   Pasta continues       to be a   family favorite             as   dollars   reached nearly $2 billion.   Store brands,   up 0.8%,
accounted for 29.0% of market share                     ',hile number two Barilla inched closer to the top, up 4.0%.
    [ILLUSTRATION OMITTED]
 TOP VENDORS            $SALES   CHANGE     SHARE         UNIT SI'.LES      CHI'.NGE   AVG PRICE
                    (MILLIONS)      VS.                   (MILLIONS)             VS.    PER UNIT
                                   YEAR                                       YEAR
                                    AGO                                         AGO


 Private               $561.2      0.8'1;   29.0%                425.0        0.1'1;       $1.32
 lable


 Barilla                541. 7      0.9      28.0                384.7          1.6          l. 41
Americal


 New    ~Jorld          380.0      -3.9      19.7                283.1        -5.6           l. 35
 Pasta


American                159.0       5.6       8.2                117.0          3.5          1. 36
 Italian
 Pasta Co.


l"iolino E               33.2      -6.4       1.7                   14.0      -9.6           2.37
 Pasti f:Le.i.o
 De Cecco
 pescara

 Total U.S.       sales through supermarkets drugstores mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 Jan.    27.


 TOP BRI'.NDS           $SALES   CHANGE     SHARE         UNIT SALES        CHF.NGE    I:"VG PEICE
                    (MILLIONS)      VS.                   (t1 ILL ION S )       VS.     PER UNIT
                                   YEAR                                       YEAR
                                                                                AGO


 Private               5561.2      0.8 96   29.   Os~            425.0         0.1%         $1.32
 label


 Barilla                471.7       4.0      24.4                348.8          4.6          1.35

 Ronzoni                 97.3      -1. 0      5.0                   80.0       -4.2          1. 22

 Mueller's               89.4       8.0       4.6                   70.6        5.8          l. 27


 Creamette               67.8       2.8       3.5                   47.2        2.1          l. 44


 Barilla                 57.9      -6.5       3.0                   26.5       -8.7          2.18
 Plus


 San Giorgio             44.2       6.4       2.3                   34.6       -8.8          l. 28


 }\.merican              38.9      -4.6       2.0                   25.1       -2.9          1. 55
 Beauty


 Skinner                 38.2       9.7       2.0                   27.1       14.6          1. 41


 De Cecco                33.2      -6.4       1.7                   14.0       -9.6          2.37

 Category             1,932.6       0.8                       1,435.0           0.0          1.35
 total




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 86 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

 Source: SymphonyIRI Group
   Spaghetti/Italian Sauce
   Though Campbell Soup's Prego was the top brand, Unilever garnered the top vendor spot, led by its Ragu
and Bertolli brands. Other than Prego (up 5. 05b), the only other brand to show significant gains "as
Francesco Rinaldi, up 4.0%.
   [Il.,LUSTRATION OMITTED]
 TOP VENDORS          $SALES CHANGE      SHARE    UNIT SALES    CHANGE      AVG PRICE
                 (t1ILLIONS)    VS.               (t1ILLIONS)      VS.       PER UNIT
                               YEAR                               YEAR
                                AGO                                AGO

Unilever             $756.3    -3.4~5    34.5:~        352.8                    $2.14
Bestfooods
Nrth
American

 Campbell             386.9      2.8      17.6         156.9       2.3           2.47
 Soup Co.

H J    Heinz          245.4     -4.2      11.2          96.3      -4.6           2.55
 Co.

 Private              195.5      0.6       8.9         118.2       0.1           1.65
 label

 Conagra              125.4   -12.3        5.7         119.8     -11.0           1. 05
 Foods

 Total U.S. sales through supermarkets drugstores mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 Jan. 27.

 TOP BRANDS          $SALES   CHANGE     SHARE    UNIT SALES    CHANGE      AVG PRICE
                  (mLLIONS)      VS.              (MILLIONS)       VS.       PER UNIT
                                YE.l;R                            YEAR
                                 AGO                               ]I.GO

 Prego              $352.6      5.0 ?6   16.1'6        142.2      4 .8 5,       $2.48


 Ragu                260.7      -2.6      11.9         131. 0     -0.6           1. 99


 Ragu Old            245.6      -4.9      11.2         105.9      -3.7           2.32
 ~Jorld   Style

 Private             195.5       0.6       8 a         118.2        0.1          1. 65
 label

 Bertolli            154.6       0.0       7.0           65.0       0.8          2.38


 Classico            144.7      -5.4       6.6           58.8     -6.0           2.46
 Signature
 Recipes

 Hunts               124.6     -1.2.4      5.7         119.3     -11. 0          1.04


 Classico             96.6      -3.6       4.4           36.2     -3.9           2.67
 Traditional
 Favorites


 Ragu                 73.3      -7.3       3.3                    -5.4           1.77
 Robusto




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 87 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...


 Francesco         68.0       4.0      3.1        45.2      -1.2             1. 51
 Rinaldi

 Category       2,194.2      -0.7              1,039.2     -1. 63            2.11
 total

 Source: SymphonyIEI Group
   Eefrigerated Breakfast Sausage/Ham
   The category did well last year, up 2.4'b in dollars and 3.4% in units. Hillshire and its Jimmy Dean
brand paced the category with almost       34% market share. Johnsonville also did well, up almost 10%.
   [ILLUSTRATION OMITTED J
 TOP VENDORS          SSALES CH1'.NGE SHARE UNIT SALES CHANGE       AVG.
                (t'1ILLIONS)      VS.         (1'11 LLIONS)  VS.   PRICE
                               YEAR                         YEAR     PEE
                                  II.GO                      1'.GO  UN 11'

 Hillshire         $485.8     2.n     34.4',      143.0     1.1%    $3.40
 Brands

 Johnsonville       141. 8     9.9     10.0        44.2     11.7      3.21
 Sausage

 Bob Evans          126.5     -8.9      9.0        37.9     -1. 2     3.33
 Farms


 Private            123.6      5.2      8.8        45.1      5.6     2.74
 label

 Odorn's             87.2      1.1      6.2        25.8      6.7      3.39
 Tennessee
 Pride Ssge

 Total U.S. sales through supermarke-ts, drugstores,
 mass merchandise outl.e ts and select club and do11ar
 chains for the 52 weeks ended Ian. 27.
 TOP BEANOS          $SALES CHANGE SHARE UNIT SALES       CHAGE:      AVG
               (t'1ILLIONS)     VS.         (MILLIONS)      VS.     PEICE
                               n:AR                        n:AR       Pr~R

                                AGO                         AGO      UNIT

 Jimmy Dean        $476.9     2.7:L   33.8'l     141.3%     1.1     $3.38

 Johnsonville       141. 8     9.9     10.0        44.2    11.7      3.21

 Bob Evans          123.8     -6.5      8.8        37.0     2.5      3.35

 Private            123.6      5.2      8.8        45.1     5.6      2.74
 label

 Tennessee            87.0     2.3      6.2        25.7     7.9      3.38
 Pride

 Swaggerty            30.8    29.7      2.2         5.6    35.9      5.48

 Owen's               27.8     8.2      2.0         8.0    18.6      3.47

 Eckrich              26.9    38.4      1.9        lO.4    38.6      2.58
 Smok-y

 Jennie-O             20.6    -3.1      1.5         5.3    -5.4      3.92




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 88 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the I. ...

 Turkey Store

 Farmland               18.5            2.0           1.3             10.0         6.1   1. 85

 Category            1,411. 7           2.4                          440.7
                             3.4       2.20
 total

 Source: SymphonyIRI Group
   Frozen Breakfast (handheld)
   The category was up nearly                 10'~,    led     primarily      by    Hillshire    Brands   Jimmy   Dean   products.   Overall,
Hillshire accounted for more than 55% of      dollars, up 7.9'5. Store brands also did well,                                  increasing by
more than 13% in dollars and a whopping 48.1% in units.
   [ILLUSTRATION OI~ITTEDl
 TOP            $ SALES    CHANGE SHARE UNIT SALES     CHANGE     AVG
 VENDORS     (MILLIONS)  'IS YEAR       (MILLIONS)   'IS YE)l.R PRICE
                              AGO                         )l.GO   PER
                                                                 UNIT

 HiUsh.i.re       $487.2             7.9%     55.9%                73.8         0.9%     $6.60
 Brands

 Odom's              91. 7            2.8      10.5                1.7 • 8         3.3    5.13
 Tennessee
 Pride
 Sausage


 Private             57.3            13.3       6.5                14.7         48.1      3.89
 label

 Heinz               48.2            20.0       5.5                16.6         18.2      2.89
 Frozen
 Foods

 Nestle              46.2             5.0       5.3                21. 6        12.0      2.14
 USA

 Total U.S .. sales through supermarkets, drugstores,
 mass merchandise outlets and select club and dollar
 chains for the 52 weeks ended Jan. 27,

 TOP                SSALES          CHANGE     SHARE        UNIT SALES        CHANGE      AVG.
 BRANDS                  )
                (t~ILLIONS         '13 YEAR                 (t1 ILL ION S )      'IS.    PRICE
                                       AGO                                      YEAR       PER
                                                                                 )l.GO    UNIT

 Jimrny             S386.1            7.0%     44.3%                 58.3       0.1 ';   $6.61
 Dean


 Odorn's              64.5            14.3        7.4                12.0       16.9      5.37
 Tennessee
 Pride

 Jimmy Dean           64.2          2.055,        7.3                  9.6    1.606,      6.67
 Delights                            204.9                                     964.1


 Private              57.3            13.3        6.5                14.7       48.1      3.89
 label


 l'ight               35.1           -11. 6       4.0              1l. 7'      -15.6      2.99
 Vttchrs




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 89 of 272
     A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                             at dozens of supermarket categories; The State of the I. ...

Smrt Ones
t1rnn Exp

Hot                       29.9        5.6         3.4          12.9    11.8      2.31
Pockets

Jimmy Dean                27.7     -61.9          3.1           4.0   -62.9       6.79
Dlights

Tennessee                 27.2     -16.8          3.1           5.8   -16.5       4.64
Pride

Kellogg's                 21.6        N/A         2.4           3.9     N/A       5.52
Special K

Pillsbury                 16.7        6.5         1.9           6.4      4.5      2.57

Category                  70.9        9.8                     185.6      8.2      4.69
total

 Source: SymphonyIRI Group
   Spice/Seasoning--No Salt/Pepper
   The competion is closing in on category leader McCormick. Store brands were up 13.2% and ACM was             up
8.9% versus only 1.9% for McCormick.    Overall dollars were up 6% and units 2.8%.
    [ILLUSTRATION OMITTED]
 TOP             $SALES    CHANGE SHARE UNIT SALES CHANGE      AVG
 VENDORS     (~nLLlONS)  VS YEAR        (MILLIONS)     VS.   PRICE
                              AGO                     YEI'.R   PER
                                                       AGO    UNIT

McCormick             $711.2        1.9\s      37.1%         240.7    -2.2%     $2.95
 &   Co.


 Private               285.1        l3.2        14.9         135.6      6.2      2.10
 label

}l,Gl   Food            160.0        8.9         8.4          43.7      4.7      3.66
Companies


B & G                    90.5       -2.9         4.7          29.3     -1.8      3.08
 Foods

Goya                     71.8        6.8         3.7          34.8      5.8      2.06
Foods

Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar
chains for the 52 \\reeks ended Jan. 27.

 TOP BRANDS               $SALES   CHANGE       SHARE    UNIT SALES   CHANGE      AVG.
                     (t1lLLIONS)      v ;;,.
                                        c                (MILLIONS)      VS.     PRICE
                                     YEAR                               YEAR       PER
                                      AGO                                AGO      UNIT

 t~1cCorrnick'   s       $398.4      3.3'i;     20.8'!        113.5     0.0'5    $3.51

 Private                  285.1      13.2        14.9         135.6      6.2      2.10
 label

 McCormick                122.4      -0.4         6.4          23.0     -6.6      5.32
 Gourmet




           Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 90 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Collection

McCormick                 93.2         6.0      4.9             35.3       1.0       2.64
Grill t"'.iates

Tones                     67.9        11.5       3.5            18.3       3.0       3.71

Mrs.     Dash             62.1        -2.5       3.2            21.1      -1. 0      2.94

Spice                     55.5         6.9      2.9             10.7        9.4      5 .16
Islands

Badia                     53.8        13.4      2.8             25.2      10.3       2.13

Spice I'lorld             52.1        -0.2      2.7             18.5       0.4       2.81

 Sazon Goya                44.7        6.0       2.3            21.8        5.5      2.05

Category               1,916.4         6.0                     724.5        2.8      2.65
total

 Source: SymphonyI?1 Group
   Condensed vJet Soup
   Campbell's stands unchallenged. IHth eight of the top 10 brands, the soup giant controls more than 80!1;
of the category. The only other significant player is private label, with almost 18:~ market share, dOl>m
1.2% versus last year.
    [ILLUSTRATION OI'1ITTBD]
 TOP             $SALES      CHANGE SHARE UNIT SALES CHANGE  AVG.
 VENDORS.    (t~ILLIONS)  VS. YBAR        WllLLlONS)    VS. PRICE
                                AGO                    YEA?   PER
                                                        AGO  UNIT

 Campbell         .'?1,324.9        0.6'6    81.496        1,010.0      -6.4'6     $1.31
 Soup Co.

 Privat.e            291. 4         -1.2      17.9            307.0      -5.1       0.95
 label

 Snow's/                2.2        -10.5      0.41              1.3       -9.7      1.63
 Doxsee

 Pacific                2.0         41.5        0.1             0.8       30.2      2.66
 Foods of
 Or'2gon

 Looks                  1.8         26.4        0.1             0.5       32.8      3.76
 Gourmet
 Food Co.

 Total U.S. sales through supermarkets, drugstores, mass
 merchandi.se outlets and select club and dollar chains for
 the 52 \-Ieeks end'2d Jan. 27.

 TOP BRANDS             $SALES    CHl'J1E    SHARE     UNIT SALES      CHANGE       IWG
                  (IvlILLlONS)      VS.                (IvllLLIONS)       V"      PRICE
                                   YEAH                                  YBAR       PER
                                    AGO                                   AGO      UNIT

 Campbell's         $1,089.3      -0.5S:     66.9%           847.9      -7.6%     $1. 28


 Privat.e               291.4      -1.2       17.9           307.0       -5.1      0.95




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 91 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

 label

 Campbell's         191. 1      8.5        11. 7          131. 3         3.1         1. 46
 I-leal thy
 Hequest

 Campb8J.l's         13.2     -14.4         0.8             9.1        -17 .8        1. 45
 Light

 Campbell's            7.2     13.2         0.4             5.0          9.5         1. 45
 Disney
 Princess


 Campbellls            5.9      N!A         0.4             4.1          N!A         1. 45
 Disney
 Phineas &
 Ferb

 Campbell's            .5.2     N!A         0.3             3.5          N!A         1. 46
 Scooby Doo

 Campbell's           4.2      1.5         0.3             2.9         -0.3         1. 45
 Batman

 Campbell's            3.7    -21. 8        0.2             2.6        -24.3         1. 41
 Danny
 Phantom

 Snow's                2.2    -10.5         0.1             1.3         -9.7         1. 63


 Category          1,627.3      0.3                     1,322.7         -6.0         1. 23
 total

 Source: SymphonyIRI Group
   Dry Soup
   The Lipton brand took two of the top three spots. Overall, the category was flat, with dollars around
$361 million and units around 217million. Average price per unit was $1.66, nearly 20 cents less thanlast
year ..
   [ILLUSTRATION O~nTTEDJ
 TOP              $SALES   CHANGE           SHARF..    UNIT SALES       CHANGE          lWG
 VENDOES      (MILLIONS)  VS YEAR                      (I0LLLIONS)         VS.        PRICE
                              AGO                                         YEAR          PER
                                                                           AGO         UNIT

 Unilever           S161.1      -1.46       44.6\~          110.0          0.3~_      $1.47
 Bestfoods
 Nrth
 America

 Bear Cre8k           59.6        -1. 2      16.5             17.3            2.5       3.45
 Country
 Kitch8ns

 Private              29.4        -0.5           8.1          25.3         -3.4         1.16
 label

 Nongshim             19.7           7.6         5.5          14.9            7.3       1. 32


 H . J' .. Heinz      14.6        -5.9           1.0             7.3       -3.9         2.00
 Co.




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 92 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

Total u.s. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains
for the 52 weeks ended Jan. 27.

TOP BRANDS              $SALES CHANGE        SHfI.RE    UNIT SALES       CHANGE      AVG
                   (t1ILLIONS)    VS.                    (l1ILLIOS)         VS.    PRICE
                                 YEAR                                      YEAR       PER
                                  AGO                                       AGO      UNIT

Lipton                  $83.3      -1.6%     23.1%           52.8%        -0.6:"   $1.58
Recipe
Secrets

Bear Creek               59.6       -1.2      16.5             17.3         2.5      3.45
Country
Kitchens

Lipton Soup              40.6        1.2      11.2             27.6         1.8      1. 47
Secrets

Private                  29.4       -0.5        8.1            25.3        -3.4      1.16
label

Knorr                    25.9       -0.5        7.2            21.8         4.9      1. 19


Nongshim                 19.6        7.2       5.4             14.9         7.2      1. 32

~rVylE;rs   Ers.         14.6       -5.9        4.0               7.3      -3.9      2.00
Grass

Burst's                  14.3       -0.6        4.0               5.4      -3.6      2.64
HamBeens


Lipton                   11.2      -10.6        3.1               7.8     -10.4      1. 45
Cup-a-Soup

Shore Lunch                  5.3     4 "        1.5               1.5       7.8      3.63

Category                361. 1      -0.1                      217.7         0.9      1.66
total

Source: SymphonylRI Gr01JP
  Ready-to-Serve Wet Soup
   General rvlills'    Progresso captured top brand honors.                  Hot.-l€Ver I    Campbell t sand its e>:tens i ve product line
led the way on the rnanufacturersside.                 Overall,    category dollars were up nearly 3.0S,            with sales of nearly
$1.9 billion. Units were up 1.6%.
  (Il.LUSTRATION O!\lITTED]
TOP               $SALES    CHANGE           SHARE      UNIT SAES        CHANGE      AVG.
VENDORS     (I'1ILLIONS) VS. YEAR                       (I'1ILLIONS)        VS.    PRICE
                                     AGO                                   YEAR       PER
                                                                            AGO      UNIT

 Campbell          $835.9          -0.7'1;   44.5'1,          449.3       -1.2'"    Sl.86
 Soup Co.

 General             749.0           7.8      39.9            427.7         6.8      1. 75
 Mills

 Pri~Iate             76.2          -9.1        4.1               43.1    -13.9      1.77
 label




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 93 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

Conagra            75.6       -2.4            4.0            36.3     -6.9         2.09
Foods

Amy's              40.0       20.1            2.1            14.6     16.8         2.74
Kitchen

Total U.S. sales through .supermarkets, drugstores,
mass merchandise outlets and select club and
dollar chains for the 52 weeks ended Jan. 27.

TOP BRANDS         $SALES   CHANGE         SHARE    UNIT SALES       CHANGE         AVG.
               (MILLIONS)          Vs.              (l'1ILLIONS)    VS YEJI.R      PRICE
                                  YEJI.R                                AGO          PER
                                   AGO                                              UNIT

Progresso          $722.5         9.5'\,   38.5'~         412.8         8.4%       $1.75

Campbell's          402.0          0.2       21.4         218.6            1.4       1.84
Chunky

Campbell's          144.3          5.3        7.7            80.4           5.7      1.79
Chunky
Hlthy
Reqst

Campbell's           96.2          N/A        5.1            52.5          N/A       1.83
100'~

Natural

Private              76.2         -9.1        4.1            43.1      -13.9         1. 77
label

Healthy              66.0     -10.8           3.5            33.7     -1l.8          1.96
Choice

Campbell's           50.4          7.9        2.7            27.1           3.4      1. 86


Amy's                39.6         19.0        2.1            14.6          16.5      2.72

Campbell's           36.3          N/A        1.9            22.7           N/A         1.60
Go

Campbell's           27.7         60.2        1.5             8.3          63.6         3.35
Slow
I\ettle


Category          1,878.6          2.9                 1,008.9              1.6         1. 86
total

 Source: SymphonyIRI Group
   Dog Biscuits/Treats/Beverages
   A strong year by ~1ilk-Bone (up 9.2~;) catapult'2d the brand over private label              (-2.9+) and .into the top
spot. The category as a whole didwel1. ",ith dollars just belm1 $2 billion, up                  5'~, and up almost 3'1; in
units.
   [I LLUSTRAT ION OI"iITTEDJ
 TOP            $SALES CHANGE        SHARE     UNIT SALES       CHANGE            AVG
 VENDORS    (MILLIONS)      VS.                (MILLIONS)      VS YEAR       PRICE
                           YEA?                                    AGO         PER
                            AGO                                               UNIT

 Del            $757.2    11.5%      37.9%           219.1          9.3%     $3.46




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 94 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Monte
Foods


Nestle              263.4        8.2         18.2            7S.S          4.3     4.61
Purina
Petcare
Co.

l'iiaggin'          274.3       -S.6         13.7             41.0        -5.8     6.70
Train

Private             211.3       -2.9         10.6            72.S         -5.S     2.90
label

Mars                194.7       12.S          9.7            46.4          1.4     4.20

Total u.s. sales through supermarkets, drugstores,
mass merchandise outlets and select club and
dollar chains for the 52 weeks ended Jan. 27.


TOP                   SSALES     CHANGE        SHII.RE    UNIT S)l.l.ES   CHANGE      AVG
BRANDS            (MILLIONS)        VS.                   (~lILLlONS)        VS.    PRICE
                                   YEAR                                     YEAR      PER
                                    )l.GO                                    AGO     UNIT

Milk-Bone            $216.6        8.2%        10.S",             55.0      7.n     $3.93

Private                211. 3      -2.9         10.6              72.8      -5.S     2.90
label

I'iaggin'              184.9      -11.3             9.3           21.2      -3.6     8.71
Train
,Jerky
Tenders


Purina                 169.2           0.6          8.5           29.5      -7.6     5.74
Begg.in·
Strips

Pup                    146.8       -4.3             7.4           26.6     -10.2     5.53
Peroni

Milo's                 109.S        69.5            5.5           18.2      4S.5     6.03
Kitchen

Pedigree               108.7       36.0             5.4           22.4      19.5     4.S5
Dentastix


Canine                  90.5       38.7             4.5           62.7      44.9     1. 44
Carry
Outs

Purina                  57.4           8.7          2.9           13.1      -1.5     4.39
Busy Bone

1'1.iJ. k- Bone         52.4           9.6          2.6           11.2     -12.6     4.69
Flavor
Snacks


Category             1,997.4           5.0                      510.4        2.9     3.91
total




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 95 of 272
     A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                            at dozens of supermarket categories; The State of the 1.. ..


 Source: Symphony IRI Group
   Dry Dog Food
   Private label dollar share (18%) was more than double any nationalbrand. However, Nestle Purina was far
and al,ay the top vendor with 45% market share.           Overall category dollars topped $5 billion,   up
almost    3%. Units were off slightly.
   (ILLUSTRATION OMITTED]
 TOP             $SALES  CHII.NGE SHARE UNIT S.I\LES CHANGE   AVG.
 VENDORS   (l'llLLIONS) VS YEAR         (MILLIONS)      VS.  PRICE
                                 AGO                                         YEAR          PER
                                                                              AGO         UNIT

Nestle          $2,337.3         5.0:,45.0:5                  178.9          1.H        $13.06
Purina
Petoare
 Co"


 Private           932.6         -0.4      18.0                81.9           -7.5       11.38
 label

l"lars             617.7          3.2      11.9                48.8            3.5       12.65

 Procter           556.8         -1.2      10.7                32.2           -0.9       17 .32
 &
 Gamble

 Del               489.9         -1.4          9.4             52.9           -1. 7       9.26
 Honte
 Foods

 Total U.S. sales through supermarkets,                    drugstores,
 mass merchandise outlets and select club and
 dollar chains for the 52 weeks ended Jan. 27.

 TOP BR.1\NDS         $S.1\LES    CHANGES        SHARE       UNIT SALES          CHANGE            AVG.
                  (MILLIONS)      VS YEAR                    (MILLIONS)         VS YEAR           PRICE
                                        AGO                                             AGO         PER
                                                                                                   UNIT


 Pr.1.vate            $932.6        -0.4 's      18.0:6               81. 9           -7.5't   $11.38
 label

 Pedigree               423.6            6.3         8.2              29.6              5.8       14.31


 Purina One             283.6           55.9         5.5              15.5             42.6       18.26
 Smartblend

 Purina Dog             264.2       -38.9            5.1              19.4            -36.7       13.61
 Ch\Oi HI thy
 Lif
 Nutritn

 Kibble 'n              262.6           -2.5         5.1              27.4             -2.4        9.57
 Bits

 Purina                 259" 0          -1.4         5.0              19.9              4.7       12.99
 Beneful

 Purina Dog             253.7       200.2            4.9              14.0            234.5       18.09
 Chow




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 96 of 272
     A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                            at dozens of supermarket categories; The State of the 1.. ..

 Purina                 221.4             -2.6          4.3              16.0              -4.1         13.85
Beneful
Healthy
Neight

 Imas                   156.0              5.2          3.0               8.0              11.9         19.49
 Proactive
 Health

 Purina Alpo            110.6             13.7          2.1              11. 7              5.8           9.47
 Prime Cuts

Category              5,189.9              2.9                       420.5                 -0.6         12.34
total

 Source: SymphonyIRI Group
   Net Dog Food
   Category dollars were the same as last year I"hi.le uni.ts were dOvID sl.Ight1y (-1.5',).                     Cesar Canine
Cuisine (13.9'6) and Pedigree (12.2%) were the top brands, follov,ed closely by private label                    (11.1%). ~lars
was the top vendor at 47.61.
     [ILLUSTRATION OMITTED]
 TOP               $SALES       CHANGE;        SH1,HE     UNIT SALES         CHANGE           AVG.
VENDORS        (MILLIONS)   VS YEAR                       (HILLIONS)       VS YEAR           PRICE
                                   AGO                                             PI.GO          PER
                                                                                              UNIT


[1ars              $640.8         2. n         47.6'5            533.5           -O.1~5      $1.20


 Nestle             446.9         -3.2          33.2             341.3            -2.7        1.31
 Purina
 2etcare
 Co.

 Private            150.1        -12.2          11. 1            144.4           -18.8        1. 04
 label

 Del                 48.6         29.9           3.6              67.3            49.4        0.72
 iY.ionte
 Foods

 Procter             27.6         -7.3           2.1              14.8           -12.0        1. 87
 &

 Gamble

 Total U.S. sales through supermarkets, drugstores,
 mass merchandise outlets and s~lect club and dollar
 chains for the 52 weeks ended Jan. 27.

 TOP                  $SALES      CHANGE         SHARE        UNIT SALES         CHANGE           AVG.
 BRANDS           (MILLIONS)          VS.                     (~nLUONS)             VS.       PHICE
                                     YEAR                                          YE1\R           PER
                                      AGO                                            AGO          UNIT


 Cesar                $1.87.1      -2.9%         13.9's            176.8         -10.7%       51.06
 Canine
 Cuisine

 Pedigree              164.3             6.4       12.2            145 . 2           5.7          1.13

 Private               150.1       -12.2           11.1            144.4          -18.8           1. 04
 label




            Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 97 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...


Pedigree               127.1      2.5    9.4          89.0      0.9     1.43
Choice
Cuts

Pud.na                  93.5      0.2     6.9         68.8     -0.6     1. 36
A1po Prime
Cuts

Purina                  83.8     -7.9     6.2         45.3     -9.9     1. 85
Beneful
Prepared
1'1eals

Pedigree                77.7     -4.0    5.8          30.1    -11. 9    2.58
Lit tle
Champions


Purina                   40.9    -9.4    3.0          32.3     -4.7     1. 26
Alpo Pri.me
Slices

Purina                  31.5     -4.7    2.3          27 .5     1.2     1.15
Alpo Chop
House
Originals

Purina                   28.8     7.0     2.1         31. 9     3.3     0.90
Alpo Chop
 House

 Category            1,346.8      0.0              1,121.8     -1. 5    1. 20
 total

 Source: SymphonyIRI Group
   Cat Snacks/Beverages
   Cats love their snacks. The category was up 5.2% in dollars and almost 2% in units. Top vendors Mars
(57.5%) and Nestle (34.8 5t) grabbed the lion's share of dollars and were up 6.7% and 7.2':. respectively.
Average price per unit was $1.82.
    [ILLUS'rRATION OHITTED]
 TOP              $S."'.LES  CHl'.NGE SHARE UNIT SALES    CHANGE;   AVG
 BRANDS       (MILLIONS)    VS YEAR         (I'1lLLIONS) VS YEAR  PEICF~

                                  AGO                            AGO      PER
                                                                         UNIT

 Mars                $216.5                          111. 8     3.2't   $1.94


 Nestle                131.0      7.2    34.8         76.4       3.3     1.71
 Purina
 Petca.re
 Co.

 Del. t·jonte           14.3    -15.6     3.8         10.7      -8.5     1. 33
 F'oods


 \'ljorld~'lise          5.2     -1. 9    1.4          1.5     -10.5     3.42

 Del rvlonte             3.0    -15.9     0.8          3.0     -14.4     1. 00
 Pet Foods

 Total U.S.       sales through supermarkets,   drugstores,




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 98 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I ....

mass merchandise outlets and select club and dollar
chains for the 52 weeks ended ,Jan. 27.

TOP BRANDS            SSALES        CHANGE        SHARE   UNIT SALES        CHJI.NGE      AVG.
                  (MILLIONS)           VS.                (t~ILLIONS )           VS.     PRICE
                                      YEJI.R                                  YEAR         PER
                                       AGO                                       AGO      UNIT

v~hiskas             $149.9              1.7%     39.8%             74.0       -4.2%     $2.03
Temptations

Friskies                 75.6            14.5      20.1             41. 3        8.8      1. 83
Party Mix

\'ihiskas                28.6            86.2       7.6            16.1         72.6     1.77
Temptations
Mixups

Purina                   16.4           -4.2        4.4             10.7        -4.4      1. 54
v~h.isker

Lckn's Crnch
Lvrs

Purina                   l3.8           -5.7        3.7             11. 3       -7.2      1. 22
Nhiskr
Lckn's 'I'nder
t1mnts

Whiskas                    8.6          -19.9       2.3              5.1       -11. 9     1. 70
Temptations
Natural

The Goodlife               7.4          -28.1       2.0              2.8       -31. 0     2.60
Recipe

Pounce                     7.2           -6.3       1.9              6.7         4.3      1. 08


Purina                     6.9           16.5       1.8              2.4        16.6      2.83
\,ihj.sker
Lickin's

 Friskies                  6   Co        48.6       1.8              4.6        49.8      1. 50
Crispies


Category                 376.2            5.2                      207.3         1.8      1. 82
total

Source: SymphonyIRI Group
   Dry Cat Food
   Nestle Purina was the runaway leader with 50.6% of dollar share, up    3.8%. Private label captured top
spot on the brand side \4j. th 9.8', dollar share. Overal.l category dol.lars t.opped $2.2 bi.ll.i.on, >ih.i Ie
units    Here dov.:n 3.4%.
   [ILLUSTRATION O~lITTEDJ
 TOP            $SA1.ES CHANGE SHARE UNIT SALES CHANGE    AVG.
 VENDORS   (f>1LLLIONS)     VS.      (!'11LLIONS)   VS. PRICE
                           YEAR                    YEAR    PER
                            AGO                     AGO   UNIT

 Nestle       $1,135.7         3.8 9,     50.6%           163.3%      -2.6'5     $6.95
 Purina
 Petcare




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 99 of 272
    A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                            at dozens of supermarket categories; The State of the I. ...

Co.

Del               409.6            6.4       18.2                 58.0           6.8      7.07
l'1onte
Pet
Foods

Private           219.8       -14 .2             9.8              38.4      -14.2         5.72
label

Procte.r          213 .1          -0.3           9.5              20.0           1.2     10.63
&
Gamble

Del               147.4           -1. 3          6.6              23.2          -3.1      6.34
Honte
Foods

Total LI.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar
chains for the 52 weeks ended Jan. 27.

TOP BRANDS             $SALES       CHANGE         SHARE:       UNIT SALES        CHANGE:      AVG.
                  (t1lLLIONS)          VS.                      (l'1ILLIONS)         VS.      PRICE
                                      YEAR                                          YEAR        PE:R
                                       AGO                                           AGO       UNIT

Private               $219.8        -14.n              9.8 9,            38.4     -14.2%      $5.72
label

l'1eow Mix             189.0          -22.5             8.4              22.5      -35.2         8.41

Purina Kit             146.3              42.1          6.5              17.6          29.3      8.23
& Kaboodle

Purina Cat             129.0          -28.0             5.7              13.9      -36.5         9.26
Chow Cmplte
Formula

tv'leoH t'1.i.x        123.4              34.7          5.S              18.5      115.9         7.48
Original
Choice

Purina Cat             104.2          -29.7             4.6              12.4      -40.7         8.43
Chow Indoor
Formula

Friskies                   94.8            4.7          4.2              13.0          -2.4      7.31
Seafood
Sensations


lams                       92.0            7.6          4.1               8.0           9.9   11.44
Proactive
Health

9 Lives                    80.7           -5.1          3.6              10.6          -5.0      7.68
Daily
Essentials

Friskies                   70.6           22.9          3.1              10.2           8.9      6.95
Feline




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 100 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...

 Favorites

 Category                  2,245.7               0.4                        325.7           -3.4       6.89
 total

Source: SymphonyIRI Group
   ~Je t   Ca t   Food
   Purina Fancy Feast (25.2!~) and Friskies (23.2{;) went neck and neckfor the top brand spot. No other
brand reached double-digits. Private     label held the thi rd spot ",i th 6. 6:~ market share. Overall, the
category was up 4.6%.
    [ILLUSTR},TION OMITTED]
 TOP            SSALES CHANGE SHARE UNIT SALES CHANGE    AVG.
 VENDORS    (MILLIONS)      VS.      (MILLIONS)     VS. PRICE
                          YEAR                     YEAR   PER
                            AGO                     AGO  UNIT

Nestle             $1,423.0              6.290    73.4%               1,629.3
Purina
Petcare
Co.


Del                      151. 5          -2.7          7.9              132.5       -1. 6      1. 14
t'lonte
Foods

 Private                 126.6           -5.5          6.6              186.0       -8.0       0.68
 label

Del                       97.2           20.6          5.1               75.6       18.1       1. 28
t10nte
Pet
Foods

Hars                      91. 5           6.3          4.8               63.7       -6.3       1. 44


Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar
chains for the 52 weeks ended Jan. 27.

 TOP BRANDS              SSALES             CHANGE           SHARE      UNIT SALES       CHANGE           AVG
                     (MILLIONS)            VS YEAR                      (MILLIONS)      VS YEAR         PRICE
                                               AGO                                          AGO           PER
                                                                                                         UNIT

 Purina                     $483.4               0.1\\       25.2'5             560.2        -4.4%      $0.86
 Fancy
 Feast

 Friskies                     444.9               0.5         23.2              519.1         -4.9       0.86

 Private                      J26.6              -5.5          6.6              186.0         -8.0       0.68
 label

 9 Lives                      111. 6              5.5          5.8               90.4          0.1       1. 23


 Friskies                         99.5            4.4          5.2              123.1         -9.6       0.81
 Prime
 Filets

 Purina                           95.3           -1.3          5.0               69.9         -6.8       1.36
 Fancy Feast




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 101 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the 1.. ..

 Elgant
 t~dlys



I'1eow 11j,x           80.9         0.8       4.2              59.7          -6.3           1. 35
Market
Select

 FriskieS              67.7        63.4       3.5             100.9          32.3           0.67
 Tasty
 Treasures

 Fancy Feast           53.7        41. 0      2.8              64.5          11.9           0.83
 Gravy
 Lovers


 Fancy Feast           43.9        -1.7       2.3              34.6          -4.4           1.27
 Appetizers

 Category           1,914.9         4.6                     2,119.0          -0.4           0.90
 total

 Source: SymphonyIRI Group
   Breakfast/Cereal/Snack Bars
   With five of the top six brands, Kellogg's is the first name in the       category, capturing almost 60'~
market share. Private label was a distant second at 8.1'0, down 8. 5'!; in dol.lars. General Mills took 5. 7'j
market share. Overall the category was down in dollars (-5.5~) and units (-4.4%).
   [ILLUSTRATION OI-:1I'l'TED]
 TOP VENDORS         $ SALES    CH1'.NGEVS    SHARE        UNr T SALES     CHANGEYS             1'.VG.
                  (MILLIONS)    YEAR AGO                   (t~ILLIONS)     YEAR AGO           PRICE
                                                                                                PER
                                                                                               UNIT

 Kellogg Co.          $668.8        53.1%     59.8:S            214.7           -2.3%         $3.11

 Private                91.2         -8.5           8.1          43.9                -8.3       2.08
 label

 General                64.4        -10.9           .5.7         24.6           -10.2           2.61
 Hills

 Small Planet           47.5         22.2           4.2          29.0                26.6       1. 64
 Foods

 Atkins                 33.6         21.4           3.0              5.3             20.2       6.29
 Nutritionals


 Total U.S. sales through supermarkets; drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 Jan. 27.

 TOP                $ SALES     CHANGE     SHARE       UNIT SALES       CHANGE          AVG.
 BRI'.NDS       (f1ILLIONS)    VS YEAR                 (HILLIONS)      VS YEAR         PRICE
                                   AGO                                       .".GO       PER
                                                                                        UNIT


 Kellogg's          $203.0       -3.5'5    18.1'6             65.3         -2.4'1;     $3.11


 Kellogg's           167.6        -1.3       15.0             51.8           0.5        3.23
 Rice
 Krispies




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 102 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Kellogg's          162.6     -22.0     14.5          52.2      -21.7     3.11
Special K

 Private            91.2      -8.5      8.1          43.9       -8.3     2.08
 label

Kellogg's           77 .1     -9.2      6.9          23.6      -14.8     3.26
Special K
Fruit
Crisps

Kellogg's           50.4       N/A      4.5          18.1        N/A     2.78
Special K
Pastry
Crisps

 Larabar            43.3      11.9      3.8          26.8       17.3     1. 62

 Atkins Day         33.6      21.4      3.0           5.3       20.2     6.29
 Break

 Kashi TLC          23.2     -30.8      2.0           7.3      -30.3     3.15

 General            16.6       7.2      1.4           6.2        0.1     2.66
Mills
Lucky
Charms
Treats

 Category        1,117.3      -5.5                  402.6       -4.4     2.77
 total

 Source: SymphonyIRI Group
   Margarine/Spreads/ Butter Blends
   The category struggled through an off year as dollars were down 4.5% and units were down 6.4%. Unilever
brands accounted for more than half of category sales. Overall,           sales reached Sl.9 billion.
  [ILLUSTRlI.TION OMITTED)
TOP             $ SALES    CHANGE    SHARE    UNIT SALES     CHANGE    AVG.
VENDORS      (MILLIONS)  VS YEAR              (MILLIONS)    VS YF~AR   PE10;
                              AGO                               AGO      PER
                                                                        UNIT

 Unilever        $977.5     -3.5'[   51.2'0        372.8      -3.2t    52.62
 Bestfoods
 Nrth
 America

 ConAgra           322.6     -3.5     16.9         219.6       -7.6     1. 47
 Foods


 Smart             220.8    -14.9     11.6          65.1.     -20.3     3.39
 Balance

 Land              204.8      3.3     10.7          79.6       -1.2     2.57
 Q'Lakes


 Private           103.7     -8.1      5.4          64.7      -11.7     1. 60
 label

 Total U.S.   sales through supermarkets,     drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 103 of 272
     A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                            at dozens of supermarket categories; The State of the 1....

J·an. 27.


TOP             $ SALES      CHANGE     SHl'.EE   UNIT SALES     CHANGE       AVG.
BFANOS       (MILLIONS)     VS YEAE               (MILLIONS)    VS YEAE      PEICE
                                AGO                                 AGO        PER
                                                                              UNIT

Shedds           $315.6       -0.2%     16.5'b         108.8      - o. 5'~   52.90
Country
Crock

I Cant            287.7        -6.4      15.1           87.3       -7.4       3.30
Believe
It's Not
Butter

Blue              198.1        -0.4      10.4          150.6       -5.0       1. 32
Bonnet

Smart             184.3       -11.3        9.7          53.6      -15.7       3.44
Balance

Land              176.9         5.5        9.3          67.8         0.4      2.61
O'Lakes

Private           103.7        -8.1        5.4          64.7      -11.7       1.60
label

Shedds             89.9         0.8        4.7          26.8         2.4      3.35
Country
Crock
Plus

 Imperial          84.7         7.8        4.4          80.8         4.8      1. 05


 I   Cant          78.6        -5.3        4.1          25.9       -5.1       3.04
Believe
It's Not
Butter
Light

 Parkay            73.3        -8.1        3.8          36.5      -13.3       2.01

 Category       1,908.2        -4.5                    840.2       -6.4       2.27
 total

 Source: SymphonyIRI Group
   Refrigerated Butter Apparent price decreases led to greater units (5.1%) but decreased dollars (-3.8%).
Private label accounted for more        than 55% of dollars, though down 8%. Land Q'Lakes was the top national
brand, with 25% market share.
   [ILLUSTRlI.TTON OI"iITTED]
 TOP              $ SALES     CHANGE SHARE UNIT S}\LES    CHANGE    AVG.
 VENDORS       (MILLIONS)   VS YEAR         (I'1ILLIONS) VS YLlI.R PP.ICF~
                                 AGO                         AGO      PER
                                                                    UNIT

 Private         $1,055,9      -8.0't    55.1~~         377.7        2.3:t    ;,32.80
 label

 Land               479.8        0.2       25.0         139.1          7.0     3.45
 O'Lakes




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 104 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...


Challenge          74.4           -2.6         3.9            23.3          5.9         3.19
Dairy
Products

KeUers             73.4            1.8         3.8            27.2          3.9         2.69
Creamery

Tillamook          29.3           -2.1         1.5             9.1          5.8         3.22
County
Creamery

Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for
the 52 weeks ended Jan. 27.

TOP BRl'.NDS        $ SALES        CHANGE       SHl'.RE    UNIT SALES       CHANGE         IWG.
                (t4ILLIONS)       VS YEAR                  (MILLIONS)      VS YEAR        PRICE
                                      AGO                                      AGO          PER
                                                                                           UNIT

Private          $1,055.9           -8.0"       55.H            377.7         2.3'1;      $2.80
label

Land 0' Lakes        476.6           -0.4        24.9           138.0             6.3      3.45

Challenge             68.5           -2.7            3.6         21.8             5.6      3.15
Butter

Breakstone's          33.4           -4.7            1.7         13.1         -4.8         2.56

Tillamook             29.3           -2.1            1.5             9.1     I 0.8         3.22

Crystal               21. 8         -11. 1           1.1             7.3      -4.5         2.99
Farms


Cabot                 20.5           -2.7            1.1             6.4          3.9      3.19

Keller's              19.8               3.5         1.0             6.7          9.6      2.93

Hotel Bar             10    ~;)
                          ~.J        11. 6           1.0             7.1      16.4         2.70

Smart                 16.8               N/A         0.9             7.8          N/A      2.15
Balance


Category           1,917.4           -3.8                       641.7             S.l      2.99
total

 Source: SymphonyIRI Group
   Cookies
   Cookie sales are certa::i.nly not crumbling. The cal.egory continues to   inch closer to .';7 b.Uli.on i.n
sales, up almost 5% versus last year. Consumer favorites are sp.r:ead out as no national brand was able to
capture double-digit market share.
   [ILLUSTRATION OMITTED]
 TOP              $ Sl'.LES  CHANGE: SHl'.RE UNIT Sl'.LES  CHANGE     AVG.
 VENDORS       (mLLIONS)    VS YEAR          (MILLIONS)   VS YEAR PRICE
                                AGO                           P. . GO  PER
                                                                      UNIT

 Kraft          $2,515.8            5.4'1,     -37.0%           877.4         1.5",       $2.87
 Foods




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 105 of 272
 A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                        at dozens of supermarket categories; The State of the 1....


Private            1,041.2       0.5      15.3           462.6        -5.3     2.25
label

Keebler              558.8      -4.1       8.2           209.3        -2.0     2.67
Co.

McKee Foods          458.3       3.5       6.7           236.9        -2.3     1.93
Corp.

Pepperidge           340.3      -2.8       5.0           113.5         0.1     3.00
Farm

Total U.S.    sales through supermarkets,        drugstores, mass
merchandise outlets and select club and dollar chains
for the 52 weeks ended Jan. 27.

TOP BRANDS         $ SALES    CHANGE    SHARE      UNIT SALES     CHANGE      AVG.
                (MILLIONS)   VS YEAR               (t~ILLIONS)   VS YEAR     PRICE
                                 AGO                                 AGO       PER
                                                                              UNIT

Private           $1.041.2      0.5',   15.3'~          462.6       -5.35~   $2.25
label

Nabisco              528 2       3.9      7.7           167.4         3.1     3.16
Oreo

Nabisco              519.8       0.3      7.6           198.8        -4.6     2.61
Chips ?hoy

Nabisco              237.3       7.4      3.5            77.4         4.6     3.06
Oreo Double
Stuf

Little               210.3       3.1      3.1           111. 8       -2.8     1. 88
Debbie

Lot t ho             185.8      12.1      2.7            51.6         3.8     3.59
use


Little               148.0       4.0      2.1            73.9        -2.7     2.00
Debbie
Nutty Bar

Nabisco              131.8       6.4      1.9             38.6        3.3     3.41
Nilla

Nabisco New          130.1      1.0.7     1.9            38.0         0.7     3.42
tons

Pepperidge            98.0      -7.9      1.4            34.6        -6.9     2.83
Farm
Milano

Category           6,787.7       4.9                  2,720.5         1.8     2.50
total

Source: SymphonyIRI Group
  Crackers




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 106 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

   On the vendor side Kraft was king, (33.3% market share), but Pep-peridge Farm was the biggest gainer,
up almost 10%. On the brand side Cheez It captured the top spot on the strength of $590 million in sales.
The category was up 5.1%
   (ILLUSTR.z,TION OMITTED]
 TOP               $ SALES   CHF.NGE SHARE UNIT SALES    CHANGE  AVG.
 VENDORS        (MILl.IONS) VS YEAR        (IvjILLIONS) VS YEAR PRICE
                                 AGO                        AGO   PER
                                                                 UNIT

 Kraft          $1,567,8       2.7't   33.3%           576.9       2.5°5    $2.72
 foods

 Kellogg           831. 5       6.5     l7.7           281.3        4.8      2.95
Co.

 Pepperidge        726.3        9.9     15.4           282.8        9.3      2.57
 Farm

 Keebler           477.3       -4.6     10.1           164.3       -4.1      2.90
 Co.

 Pd.vate           223.8        1.6      4.7           122.6        0.7      1.82
 label

 Total U.S. sales through supermarkets, drugstores, mass
merchandise out lees and select club and dollar chains
 for the 52 v,reeks ended Jan. 27 .

 TOP BRANDS      $ SALES     CHANGE    SHARE     UNIT SALES      CHANGE      AVG.
              (MILLIONS)    VS YEAR              (Iv!ILLIONS)   VS YEAR     PRICE
                                F.GO                                AGO       PER
                                                                             UNIT

 Sunshine         $590.7       7.8'6   12.5 90         200.0       5.8 55   $2.95
 Cheez It

 Nabisco           542.9       15.2     U.5            202.4       17.5      2.68
 Ritz

 Peppeddge          423.4      14.2       9.0          161. 5      13.4      2.62
 Farm
 Goldfish

 Nabisco            364.1       5.5       7.7          130.7        5.9      2.79
 Wheat
 Thins

 Nabisco            326.5       9.2       6.9          120.1       11.0      2.72
 Triscui.t

 Private            223.8       1.6       4.7          122.6        0.7      1. 82
 label

 Keebler            204,6      -1.0       4.3           72.9       -0.2      2.81
 Club

 Stacy's            179.4      19.2       3.8           52.0       15.7      3.44
 Pita Chips

 Snack              144.6      63.5       3.0           48.0       65.1      3.01
 Fac:tory




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 107 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the 1.. ..

 Pretzel

Crisps


 Kellogg's           136.4       25.9          2.9              46.3         27.3       2.94
 Special K

 Category          4,697.8        5.1                    1,723.3              4.4       2.73
 total

 Source: SymphonyIRI Group
   Snack Nuts
   Snack nuts were a hit         last       year.    DolJ.ars    were   up    an     impressive   11.2%,   generating   more   than   $3.5
million. Store brands led with almost 30% of market share while the Planters brand was not                                .1 far behind
at 23.6%. Average price per unit increased to $4.22.
   [ILLUSTRATION OMITTED]
 TOP           $ SALES    CHF.NGE SHARE UNIT SALES    CHANGE  AVG.
 VENDORS    (MILLIONS)  VS YEAR          (MILLIONS)  VS YEAR PRICE
                                 P~GO                                        AGO       PER
                                                                                      UNIT

 Private         $1.061.2      lO.49;       29.6',         249.0         4.4%         $4.26
 label

 Kraft              967.7        1.4         27.0          176.0        -15.9          5.50
 Foods

 Paramount          558.9       37.1         15.6          103.3         45.7          5.41
 Farms

 Blue               308.8       25.6          8.6           75.2         17 .5         4.10
 Diamond
 Growers


 Diamond            176.8       -5.2          4.9           46.8        -12.1          3.78
 Foods


 Total U.S. sales through supermarkets, drugstores, mass
 merchandise outJ.~ts and select cl..ub and dollar chains for
 the 52 ';-l~eks ended Jan~ 27.

 TOP BRANDS          $ SALES    CHANGE        SHARE     UNIT SALES       CHANGE          AVG.
                 (t1ILLIONS)   VS YEAR                  U'lILLIONS)     VS YEAR         PRICE
                                    ."'GO                                      AGO        FER
                                                                                         UNIT

 Private           $1,061.2      10.4'"       29.6%             249.0         4.4%      $4.26
 label

 Planters             845.4         O.B        23.6             154.6        -17.5       5.47

 ~'l]onderfuJ.        527.9        38 ..5       14. 7            95.9         47.8       5.50

 Blue                 30B.8       25.6           B.6             75.2         17 .5      4.10
 Di.amond

 Emerald              171. 4      -2.B           4. 7            48.0        -11.0       3.72

 Planters              83.7        51.3          2.3             14.9         38.6       5.59
 Nutrition




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 108 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories; The State of the 1.. ..

Hampton                      53.5       18.0              1.5               18.7           7.6     2.86
Farms

Everybody's                  26.0       21.1              0.7                5.6         14.4       4.64
Nuts

llines                       25.9       83.7              0.7                9.0         66.5       2.80

Imperial                     24.1            6.4          0.6                8.7         -1.2       2.76
Nuts

Category                 3,580.3        11.2                              848.0            2.6      4.22
total

 Source: SymphonyIRI Group
   Cooking & Salad Oils
   Wesson, Crisco and Hazola may be the big names, but store brands are bringing home the money. Private
label accounted for 44.4'6 of dollars up 1.4%. Overall, the category vias up 2.4';, generating almost
$1.9     billion in sales.
    [ILLUSTRATION OlviITTEDJ
 TOP                $SALES    CHANGE SHll.RE UNIT SALES    CHANGE    AGO
 VENDORS        (t1ILLION)   VS TEAR          (t'1ILLIONS) VS YEAR PRICE
                                 AGO                          AGO    PER
                                                                    UNIT

 Private                 .$840.3       1.4,,;       44 . 4 :~;           201.8        -0.7%      84.16
 label

Coni'.gra                  322.5        1.2           17.0                 64 1         -0.8       5.03

u.     t·].   Smucker      234.8       -5.8           12.4                53.5          -8.1       4.39
Co.

ACll Food                  191.7        1.0           10.1                34.0           3.7       5.83
Compani.es

Ventura                     94.5        6.4             5.0               14.4           7.6       8.55
Foods


 Total U.S.        sales through supermarkets, drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 ,Jan. 27.


 TOP                  $SALES   CllANGE             SHARE         UNIT SALES         CHANGE:       AGO
 BRi'.NDS         (HILLION)  VS TEF.R                            (t1ILL ION S )    VS YEAR       PRICE
                                   AGO                                                  AGO        PER
                                                                                                 UNIT

 Private                $840.3      1. 4:,         44.4';               201.8        -0.7 9,     $4.16
 label

 \-vesson                322.5       1.2            17.0                 64.1         -0.8        5.03

 Cirsco                  233.5      -5.5            12.3                   53.1         -8.1       4.39


 l'1azol a               168.2       1.7              8.8                28.1           5.4       5.97

 Lou Ana                  94.4       6.4              4 9                14.4           7.8       6.55

 1 2 3                    28.8      15.0              1.5                12.6           4.3       2.29




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 109 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Spectrum          28.8       91. 6           1.5              3.5          67.5            6.00
Naturals

CWP               24.7       32.6            1.3            12.0           28.4            2.05

Smart             16.6      -15.1            0.9              4.5         -18.4            4.10
Balance
Omega

t1azola           11. 7      -2.9            0.6              2.8          -2.9            4.15
Vegetable
 Plus

Category      1,892.3          2.4                         419.7            0.4            4.51
total

 Source: SymphonylRI Group
   Microwave Browning/Pan Spray
   Not surprisingly, ConAgra's PAM controlled more than half of category sales and was up 4.3% in dollars.
Private J.abel is the only significant competition, Vlith market share approaching 37~6, up 5.8%.
   [ILLUSTRATION OMITTED]
 TOP              SSALE:S  CHANGE SHARE UNIT SALES    CHANGE    AGO
 VENDORS     (f'1ILLION)  VS TEAR       (l'lILLIONS) VS YEAR PRICE
                              AGO                        AGO    PER
                                                                                          UNIT

ConAgra        $169.3                                      62.0          -1.0'6      $3.26
 Foods


 Private         121.1         S.B         38.7            52.9           -1.5            2.29
 label


J.M.              18.8       18.0           4.7              6.8          11.7            2.28
Smucker
Co.

13&G Foods         9.6       -0.4           2.9             4.3            0.2            2.22

Smart              7.0       34.4           2.1             2.5           32.7            2.60
Balance

 Total U.S. sales through supermarkets, drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 Ian. 27.

 TOP BRANDS      SSALES    Clll'.NGE VS      Slll'.RE   ONIT Sl'.LES       CHl'.NGE              AGO
              (~lILLION)    TEAR AGO                    (t1ILLIONS)       VS YEAR           PRICE
                                                                                  }l.GO       PER
                                                                                             UNIT

 PAM             S168.1          4.3'5       51. 0;            91.2         -2.H            $3.28

 Private          121.1              5.8      38.7             52.9           -1.5           2.29
 label

 Crisco            14.2           16.7            4.3              6.3        11.1           2.27

 Baker's             8.8         -2.8             2.7              4.0        -2.5           2.19
 Joy

 Smart               6.6         29.4             2.1              2.4        27.7           2.80




        Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 110 of 272
    A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                            at dozens of supermarket categories; The State of the I. ...

Balance
Omega

l'1azola                1.9            35.4               0.6                   0.8         33.8         2.30

~qinona                 1.5            92.B               0.5                   0.4        109.0         3.48
 Pure

 Pillsbury              1.4            19, 1              0.4                   0.6         16.9         5.42

Naturally               1.2      1,177.6                  0.4                   0.7        948.1         1. 69

Spectrum                1.1            24.8               0.3                   0.2         21.2         6.60
Naturals

Category             329.8               6.3                               120.8                0.3      2.73
total

 Source: SymphonyIRI Group
   Olive Oil
   Olive oil dollars dipped a bit (-1.7%) while unit sales were identical to last year. Store brands were
the best sellers at $271.8 million, though down 6.0'L Sales for the top three national brands (Bertolli,
Filippo Berio and ?ompeian) ,.,ere essentj.ally flat.
  [ILLUSTRATION mll'l'TED]
TO?           $SALES     CHANGE              SHARE          lJNIT SALES            CHANGE           AGO
VENDORS    (t~ILLION)   VS TEAR                             (t~ILLlONS)           VS YEAR         ?RICE
                            AGO                                                       AGO           PER
                                                                                                   UNIT

 Private           $271.8       -6.0'[       27 .   5~~                  43.4          -0.7%      $6.25
 label

t~1ed     Foods     211.6        -0.7          21.4                      24.5           -0.9          8.64

 Salov              144.2         1.4          14.5                      19.0            7.1          7.68
 S.P.A.

 Pompeian            81.8         0.1           8.2                      13.4           -1.2          8.08

 Colavita            34.0        -0.7           3.4                       3.0             0.6     1.1.11
 US.II.

 Total US. sales through supermarkets, drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 v,leeks ended
 Jan. 27.


 TO? BRANDS          $SALES     CHl\NGE        SHJI.RE          UNIT S}\L2S            CHJI.NGE         AGO
                  (MILLION)    VS TEAR                          (!~I   LLlONS)        VS YEAR         PRICE
                                   AGO                                                      AGO         PER
                                                                                                       UNIT

 Private            $271.8       -6.   Os~     27.5',                     43.4          -0.7'0        $6.25
 label

 Bertolli             167.6         0.9         18.9                      19.4             0.8         6.61

 Filippo              143.8        1.3          14.5                      18.9             7.0         7.57
 Berio

 Pompeian              81. 4       0.0              8.2                   13.4            -1.4         6.08




          Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 111 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Colavita              32.1       -4.7        3.2           2.8       -5.5       11.44

Star                  29.7      -18.9        3.0           3.9      -17.8        7.52

Botticelli            21.0        0.2        2,1           2.8        4.2        7.43

Carapelli             20.9       -3.3        2.1           2.5       -4.0        6.06

Capatri.ti            16.3       18.5        1.6           1.6       30.0        9.70

Crisco                15.9      -22.3        1.6           3.2      -18.1        4.92

 Category          988.4     -1. 7              138.8     0.0  7.12
 total
 Source: SycnphonyIRI Group
   Canned/Bottled Corn
   Dollars in the category ItIere flat while units decreased by 3.1%. Del Monte and General Mills continue
to chase private label for the top      spot. All three lost ground, however. The biggest brand gainer was
Libby's, up 59% in dollars.
   [ILLUSTRA.TION mlITTED]
 TOP BRANDS       $SALES   CHANGE SHARE UNIT SALES     CHANGE   AGO
               (MILLION) VS TEAR         (["jILLIONS) vs n:AR PRICE
                              AGO                         AGO   PER
                                                               UNIT

Private             $231.9      -2.6't     35.4%         335.5      -5.n        $0.69
label

Del t·lonte          188.S       -0.6       28.8         158.8      -12.4        1.19
Foods

General              109.3       -5.2       16.7          96.4       -3.8        1.13
11i11s

Seneca                40.8       47.4        6.2          47.3       49.9        0.86
Foods
Corp.

Juanita's             22.7        6.3        3.5          IO.l        1.9        2.24
Foods

Total U.S. sales through supE:.rmarkets, drugstores, mass
merchandise outlets and select club and dollar chains for
the 52 I"eeks ended J"an. 27.

TOP BRANDS             $SALES    CHANGE      SHp.RE   UNIT Sp.LES    CHP..NGE       AGO
                    (MILLION)   VS TEp.H              (t1ILLIONS)   VS YEAR       PRICE
                                    AGO                                 }l.GO       PER
                                                                                   UNIT

 Private              $231.9      -2.6%      35.4%         335.5      -5.1        $0.69
 label

 Del ~jonte            134.0       -5.8       20.4         133.8      -14.8        1. 00
 Fresh Cut

 Green Giant             95.5      -4.1       14.6          87.8       -2.5        1. 09


 Libby's                 37.4      59.0        5.7          43.5       68.7        0.86

 Del   t~1on   te        30.0      23.0        4.6           6.2       18.1        4.86




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 112 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...


Juanita's              22.7             6.3          3.5                 10.1                       1.9       2.24

Del ~lonte             17.5        10.8              2.7                 12.0                       4.6       1. 4 5
Fresh Cut
Specialties


Bush's Best            12.7             1.5          1.9                    7.8                -1. 0          1. 62

Green Giant            10,8        12.3              1.6                    7.2               -16.1           1. 47
Mexicorn


Del Monte                6.5       -3.5              1.0                    5.9                -0.1           1.11
Summer Crisp

 Category           655.2        1.0            702.5        -3.1    0.93
 total
 Source: SymphonyIRI Group
   Canned/Bottled Green Beans
   Del Monte's Fresh Cut brand \4as dO\4n 7.7% in dollars. The more expensive Del Monte brand                          ($4.73 per
unit) \4as up 34%. Private label ledthe way with 35.5% market share.
   [ILLUSTRATION OMITTED]
 TOP            $SALES    CHANGE SHARE UNIT SALES     CH.l\NGE     AGO
 VENDORS     (MILLION)  VS TEAR         (MILLIONS)   VS YEAR PRICE
                             AGO                           AGO     PER
                                                                  UNIT

Del Monte      $235.6          -0.5%      3B.2'5              185.9                    -11.   gS6         $1.27
Foods

Private          219.2          -1. 8         35.5             306.8                     -3.9              0.71
label

General           51.6          -6.6           8.4              52.6                     -1.2              0.98
Mills

Seneca            38.1          45.0           5.7              43.3                     41..4             0.81
Foods
Corp.

Aliens            30.7          -6.2           5.0              22.6                    -10.0              1. 36



Total U.S. sales through supermarkets drugstores mass merchandise
outlets and select club and dollar chains for the 52 \4eeks ended
J·an. 27.

TOP BRP.NDS          $SALES     CHANGE         SHp..~P.E   UNIT SP.. LES                 CHl'.NGE             AGO
               ([vII LLION)    VS TEAR                     (tHLLIONS)                   VS YEAR             PRICE
                                   AGO                                                         P.GO           PER
                                                                                                             UNIT

 Private          $219.2         -1.8',        35.5~s            306.8                    - 3 ..    9\~     $0.71
 label

 Del [·lonle        161. 5        -7.7          26.2             1 ............
                                                                     ~  1         r,
                                                                                  u       -15.5              1. 06
 Fresh CuI

 Del tvlonte         47.0         34.0            7.8                    9.9                  26.3           4.73


 Green Giant         41.8         -7.2            6.B                40.8                     -1.3           1. 02




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 113 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories; The State of the I. ...


Libby's             31. 4        58.9            5.1          39.3          55.0          0.80

The lI.liens        25.2         -6.3            4.1          15.5          -6.8          1. 62

 Del Monte          23.2         -4.0            3.8          15.8          -9.6          1. 46
 Fresh Cul
 Special ties

Hanover             18.0         -1. 0           2.9           8,4          -1. 8         2.14

Green Giant           9.8        -3.9            1.6          11.7          -1. 2         0.S4
Kitchen
Sliced

Glory Foods          8.9         18.5            1.4           4.1          16.0          2.16

 Category             617.5        0.6            641.7      -3.8   0.96
 total
 Source: SymphonyIRI G.roup
    Canned Mized Vegetables
    Consumers are eating their canned vegetables to "he tune of $123 million in sales. Private label led
the way with $33.2 mil1i.on in sales        good for 27.196 market share. Del t-lonte and AHens round out the
top     of the vendor list at 23.3% and 21.8% respectively.
    [ILLUSTRATION Ol-ilTTED]
 TOP             $SII.LES    CHP.NGE SHARE UNIT SALES    CHANGE    AGO
 VENDOES      (MILLION)     VS TEAR        (MILLIONS)   VS YEAE PRICE
                                 AGO                        AGO    PER
                                                                  UNIT

 Private        .;;33.2      -3.3';'     27,1%              46.3      -4.   3'~     50.72
 label

 Del Monte       28.6          1.0            23.3          24.2       -5.4             1.18
 Foods

Aliens           26.7         -3,2            21.8          20.2       -4.7             1..32

McCall           14.5         16.9            11.8          13.6       13.6             1.07
Farms

 Seneca            5.4        20.9             4.4           6.5       22 .5            0.83
 Foods
 Corp.

 Total U.S. sales through supermarkets, drugstores, mass merchandise
 outlets and select club and dollar chains for the 52 weeks ended
 Jan. 27.


 TOP BRANDS        $SALES      CHANGE           SHP.RE   UNIT SALES     CHP.NGE             AGO
                (MILLION)     VS TEAR                    (MILLIONS)    VS YEAR            PRICE
                                  AGO                                       I'.GO           PER
                                                                                           UNIT

 Private            $33.2        -3.3"5         27 .1          46.3         -4.3'1:       SO.72
 label

 Veg All              19.2             2.8       15.6          14.3               1.3       1. 35


 DEI Hante            18.8             ~
                                       u. 0
                                          ~      15.3          15.1          -6.7           1. 24




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 114 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories; The State of the I. ...

Margaret           14.0      16.9   11. 4       13.0     13.6     1. 03
Holmes

Libby's             5.3      29.9    4.4         6.4     35.4     0.83

Del Monte            4.3      7.1    3.5         4,7       0.7    0.90
Specialties

 Del Monte          3.5      12.0    2.9         2.5       6.6    1. 41
Fresh Cut
Specialties

Le Sueur            3.4      -7.5    2.8         2.1    -17.4     1. 64

Veg All Home        3.4      -4.3    2.7         1.7     -5.4     1. 93
style

The AU.ens          3.3     -28.0    2.7         3.2    -26.3     1. 05


Category          122.7       0.9              120.2      -1. 7   1. 02
total
Source: SymphonyIEI Group




Load-Date: May 1, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 115 of 272
   A numbers game: the grocery headquarters annual State of the Industry
        almanac takes a comprehensive look at dozens of supermarket
   categories.(The State of the Industry ALMANAC 2013)(lndustry overview)
                                               Grocery Headquarters
                                                    April 1,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Winsight LLC

Section: Pg. 52; Vol. 79; No.4; ISSN: 1094-1088
Length: 18830 words

Body


WRITIEN AND DEVELOPED BY THE GROCERY HEADQUARTERS EDITORIAL STAFF

THE SUPERMARKET INDUSTRY IS IN A BATTLE FOR ITS COLLECTIVE LIFE. A lackluster economy and I uglier
costs are impacting industry sales and profits. Competition is increasing from virtually every angle.

The result has been a downturn in sales in some major categories at the food store. As our annual State of the
Industry report, developed with the SymplionylRI Croup and sponsored in part by Kraft Foods, shows, many key
segments posted drops in dollar and unit sales at supermarkets during the 12-month period ended Jan. 27.

High profile categories such as carbonated beverages, milk, bread and rolls and cereal showed drops in volume
during the tracked period as consumers either moved on to replacement products or found other locations to
purchase these items. "We don't just compete with other supermarket chains and Walmart and Target these days,"
says a senior executive with a West Coast chain. "Now, we have to worry about drug store chains, convenience
store chains, dollar store chains, independent specialty operations and, more recently, Amazon.com and other e-
commerce outlets. It is natural that they would take some business from us just by offering a sampling of products."

The $113 billion carbonated beverage segment is a great example of losing sales to other retailers and a change in
consumer shopping behavior. Down by about 2.1 % in dollars and 2.7% in units during the tracked period, the
carbonated beverage segment is quickly changing as more consumers seek healthier alternatives to these
products. Of course, the big players in the field are moving into other products, especially bottled water, flavored
teas and energy drinks. 'I In fact, bottled water produced a solid 5.1 % increase in dollar sales and 4 % increase 110
in unit sales during the tracked period, testament to the change in consumer purchasing patterns. Wine, another
growth area, showed a 4.2% increase in dollar sales and a 2.2% increase in unit sales. Yogurt, coffee-thanks to
new delivery systems--and beer/ale/alcoholic cider also showed strong returns during the year.

Many industry observers say changing consumer behavior is responsible for this change in sales. With more
shoppers looking for healthy alternatives, grocery retailers will have to respond accordingly, mostly by changing
their merchandise mix to include new items that consumers want to at least experiment with, if not simply purchase
on a regular basis.

Take the snack nuts/seeds/com nuts category for instance. This segment that once was the domain of convenience
stores has now become a huge business in grocery stores. So huge that it accounted for more than $1.7 billion in
sales at the supermarket, a 10.2% increase from the previous year. It is growing for two reasons. One is that



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 116 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I. ...

consumers want to purchase the products at the same place that they buy their other grocery needs. The second is
that suppliers are adding new packaging that fits into a supermarket planogram.

"We see a lot of suppliers changing packaging and promoting their products differently because they see an
opportunity in the supermarket," says the West Coast retailer. "I expect that to continue because consumers are
thinking differently."

As we always say in this spot, we encourage you to review our annual almanac and let us know your thoughts. We
welcome your feedback.

Top 50 Supermarket Categories 52 weeks ended Jan.27 CATEGORY $sales CHANGE UNIT VOLLME
CHANGEVS. (milutions) VS. YEAR (MILIONS) YEAR AGO AGO Carbonated beverages 11.504.5 -2.1 % 5,175.2
2.7% Milk 10.553.3 -2.7 3,608.6 -3.1 Fresh bread A rolls 9,356.8 -2.5 4.101.9 2.7 Sally snacks 8.871.9 2.8 3,596.8
0.2 Beer/ale /alcoholic 8.864.4 4.1 1,002.63.8 cider Natural cheese 7,967.5 2.4 2,474.4 2.3 Wine 6,515.5 4.2727.2
2.2 Cold cereal 5.722.0 2.1 1,821.9 -3.4 Frozen dinners/entrees 5,567.1 4.1 2,135.5 -5.6 Yogurt 4,654.1 4.8
3,796.74.2 Bottled water 4,340.4 5.2 2,251.9 4.0 Ice cream/Sherbet 4,262.3 1.9 1,188.2 1.2 Refrigerated 4,259.8
1.1 1,460.1 -0.9 juices/drinks Coffee 4,229.1 7.5 633.9 5.2 Crackers 4,082.9 3.4 1,549.4 2.4 Cigarettes 4,035.3 -5,2
549.22.6 Cookies 3,873.1 2,8 1,474.61.0 Soup 3,786,5 0.7 2.909.0 3.7 Refrigerated fresh 3,450.2 1.6 1,526.4 -0.5
eggs Luncheon meats 3,450.2 -1.8 1,142.82.3 Breakfast meats 3,409.7 0.8 924.5 2.6 Battled juices - shelf 3,294.4
-4.4 1.394.1 4.6 stable Total chocolate candy 3,242.3 3.4 1,713.2 -3.9 Toilet tissue 3,096.9 -0.2 587.3 -4.0 Dog
food 3,064.9 -0.2 835.3 2.5 Refrigerated 2,917.3 1.3 1,086.20.7 salad/coleslaw Frozen pizza 2,813.24.0909.0-
3.1 Spirits/liquor 2,757.2 12.3 183.8 11.7 Frozen novelties 2,743.3 0.0 874.4 -2.6 Laundr detergent 2,367.7 -3.0
368.5 -4.4 Frozen seafood 2,339.8 1.7332.1 -1.7 Vegetables 2,327.0 0.2 2,238.0 -3.0 Snack/granola bars 2,265,9
4.3 972,0 5.6 Frozen/refrigerated 2,226.0 8.1 394.3 2.0 poultry Shortening & oil 2,136.9 0.5 468.0 -0.8 Spice
a/seasonings 2,090,4 4.4 916.0 1.5 Baby 2,053.2 0.1 146.1 -8.1 formula/electrolytes Dinner sausage 2,052.9 3.5
559.5 4.0 Processed cheese 2,037.9 3.3 622.8 -5.3 Cat food 2,030.4 0.8 1,411.2 -4.2 Creams/reamers 1,962.1 3.8
721.5 1.0 Paper towels 1,879.2 -0.3499.93,6 Processed 1,779.24.8347.1 3.9 frozen/refrigerated poultry Frozen
plain 1,777.1 -0.9 1,043.7 2.7 vegetables Snack nuts/seeds/com 1,771.0 10.2493.7 1.3 nuts Frankfurters 1,721.0 -
0.9 677.0 -3.4 Mexican foods 1,682.7 1.3 801.7 -0.3 Pastry/doughnuts 1,657.7 0.5 618.3 0.7 Frozen breakfast food
1,654.4 1.6 555.4 -1.9 Sports drinks 1,649.1 2.9 1,104.3 1.5

Natural Cheese Chunks

Private label continues to dominate and observers say that will not change. Kraft has 13.4% of dollars thanks to the
company's association with cheese products. Many say that they expect sales to grow in this category for the
foreseeable future.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS. (MLLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Private $1.174.9 -1.7% 35.2% 328.7 -1.2% $3.57 label Kraft 447.80.0 13.4
142.82.1 3.13 Foods Tillamook 217.8 4.8 6.5 38.9 2.3 5.59 County Creamery Cabot 169.3 10.05.051.512.03.28
Creamery Lactalis 150.6 -4.3 4.5 30.4 -5.3 4.94 USA Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE
SHARE UNIT SALES CHANGE AVG BRANDS (milutions) VS. (MLLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Private $1,174.91.7% 35.2% 328.71.2% $3.57 label Kraft 250.52.57.587.2 -5.5 2.87 Tillamook 179.4
1.6 5.3 32.3 0.1 5.55 Cabot 129.2 6.1 3.8 38.7 8.8 3.33 Vermont Kraft 115.1 7.2 3.4 34.6 29.4 3.33 Cracker Barrel
Laughing 108.5 -1.5 3.2 23.7 -5.3 4.57 Cow Mini Babybel Crystal 93.7 0.0 2.8 37.3 -2.3 2.51 Farms Belgioioso 91.7
9.4 2.719.610.74.67 President 53.2 -3.01.69.05.4 5.88 Cacique 48.9 2.81.4 14.4 -0.8 3.38 Ranchero Category
3,328.81.4 884.4 1.23.76 total Source: SymphonylRI Group

Natural Cheese Slices

The consumer fascination with cheese has definitely played a role in the growth of natural cheese slices. The
category grew by 7.7% in dollars and 9.1% in units. Competition from a number of companies has helped keep
price increases down.


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 117 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories.(The State of the I....

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS. (MLLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Private $595.7 5.4% 38.0% 217.8 5.3% $2.73 label Sargento 425.7 16.227.2
142.2 18.72.99 Food Co. Kraft 155.3 5.2 9.9 52.512.52.90 Foods Tillamook 63.4 -1.9 4.0 13.24.24.78 County
Creamery Belgioioso 33.3 18.3 2.1 4.7 19.9 $7.07 Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE
SHARE UNIT SALES CHANGE AVG BRANDS (milutions) VS. (MLLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Private $595.7 5.4% 38.0% 217.8 5.3% $2.73 label Sargento 289.1 25.2 18.4 95.6 28.33.02 Sargento
111.6 -2.4 7.1 37.8 -1.0 2.95 Deli Style Kraft Big 65.2 16.3 4.1 23.7 19.7 2.75 Slice Tillamook 63.1 -2.0 4.0 13.1 -4.5
4.79 Kraft 38.2 -20.6 2.4 12.0 19.63.17 Belgioioso 33.318.32.1 4.7 19.97.07 Crystal 25.6 24.2 1.68.226.73.13
Farms Castle Wood 25.2 0.7 1.6 2.7 3.6 9.12 Reserve Sargento 24.9 18.2 1.5 8.7 24.4 2.84 Natural Blends
Category 1,564.57.7492.89.1 3.17 total Source: SymphonylRI Group

Natural Shredded Cheese

Private label sales are the clear leader in the $4.1 billion category. Store brands captured almost 60% of dollars.
Kraft was the top national brand, at 17.6% market share, up 2.4%. Overall the category was up 3.7% in dollars and
2.5% in units.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS. (MLLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Nestle $699.1 2.2% 78.4% 581.6 4.9% $1.20 HealthGare Nutrition Beech-Nut
98.6 10.9 11.1 152.3 15.0 0.65 Corp. The Hain 47.4 -5.5 5.3 46.4 -4.9 1.02 Celestial Group Private 21.4 10.6 2.4
24.8 9.5 0.87 label Bay 5.6 -27.4 0.6 11.6 -31.1 0.48 Valley Foods Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
$SALES CHANGE SHARE UNIT SALES CHANGE AVG BRANDS (milutions) VS. (MLLIONS) VS. PRICE YEAR
YEAR PER AGO AGO UNIT Private $2,433.4 2.8% 59.1% 790.6 1.5% $3.08 label Kraft 726.6 2.4 17.6245.00.7
2.96 Sargonto 306.4 1.77.4 103.1 0.52.97 Crystal 127.4 7.7 3.147.78.4 2.96 Farms Kraft 93.3 41.82.233.936.1
2.75 Philadelphia Borden 62.9 6.21.527.26.02.31 Sargento 35.2 -8.2 0.812.4 -8.72.80 Artisan Blends Dr Giorno
27.8 -5.7 0.6 6.1 -9.54.50 Tillamook 27.1 0.9 0.6 7.6 -7.5 3.54 Stella 23.9 6.8 0.5 6.4 5.5 3.70 Category total
4,111.63.7 1,351.82.53.04 Source: SymphonylRI Group

Refrigerated Bacon

There is a growing battle for bacon in the consumer's refrigerator. While private label holds a slight lead over Kraft
for first place, Hormel is inching up with its own brands. Still, Oscar Meyer is the top selling brand.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE VENDORS (MILLIONS) VS. (MLLIONS) VS.
PER UNIT YEAR YEAR AGO AGO Private $745.82.5% 20.5% 192.04.6% $3.88 label Kraft 736.5 -4.5 20.3166.7
-6.74.42 Foods Horme1442.8 1.7 12.293.1 0.94.75 Foods Wright 260.0 13.67.1 30.6 19.78.49 brand Foods
Farmland 184.8 10.3 5.1 47.9 14.8 3.85 Foods Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE
SHARE UNIT SALES CHANGE AVG BRANDS (milutions) VS. (MLLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Private $745.8 2.5% 20.5% 192.0 4.6% $3.88 label Oscar 726.6 -5.2 20.0 163.5 -7.7 4.44 Mayer
Hormel 322.7 -0.4 8.9 65.9 -1.5 4.89 Black Label Wright 256.3 13.97.030.4 19.98.43 Farmland 180.8 11.24.9
46.616.73.87 Smithfield 143.8 18.03.936.730.83.92 Gwaltney 114.8 -1.4 3.1 33.4 2.9 3.43 Bar-S 90.9 -5.4 2.5
29.6 -2.6 3.07 Hormel 90.5 5.6 2.5 20.2 4.4 4.48 Butterball 65.2 14.9 1.828.4 14.32.29 Everyday Category 3,628.0
1.2888.4 2.3 4.08 total Source: SymphonylRI Group

Refrigerated Frankfurters

Brand names dominate this segment, with Ball Park, Oscar Meyer, Bar-S and Hebrew National all posting solid
market share numbers. Units fell slightly but dollars picked up a bit suggesting price increases during the tracked
period.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 118 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories.(The State of the 1.. ..

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS. (MLLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Hillshire $608.2 1.5% 23.8% 179.2 0.5% $3.39 Brands Kraft 526.2 -5.2 20.6
173.1 -11.03.04 Foods Bar-S 326.7 2.0 12.8279.2 -1.7 1.17 Foods Co. ConAgra 188.1 -5.2 7.3 43.9 -9.3 4.28
Foods Specialty 176.2 14.7 6.9 43.5 16.6 4.04 Foods Group Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES
CHANGE SHARE UNIT SALES CHANGE AVG BRANDS (milutions) VS. (MLLIONS) VS. PRICE YEAR YEAR PER
AGO AGO UNIT Ball Park $567.1 2.0% 22.2% 162.21.1% $3.49 Oscar 526.2 -5.220.6 173.1 -11.03.04 Mayer
Bar-S 323.5 2.2 12.6 278.7 -1.7 1.16 Hebrew 188.1 -5.2 7.3 43.9 -9.3 4.28 National Nathan's 169.2 15.5 6.6 39.4
19.0 4.30 Famous Private 97.2 5.3 3.8 39.4 -4.0 2.47 label Gwaltney 67.7 0.5 2.6 44.6 -8.2 1.52 Sabrett 32.0 5.2
1.2 5.7 6.1 5.54 Eckrich 27.0 -0.8 1.0 15.24.1 1.78 Gwaltney 26.4 7.1 1.0 6.9 -1.9 3.83 Great Dogs Category
2,553.00.8 1,011.7 -2.8 2.52 total Source: SymphonylRI Group

Refrigerated Sliced Lunchmeat

Not surprisingly, Oscar Meyer dominated sales in the lunchmeat category during the tracked period. However, this
mature category is not seeing much growth and that has some retailers concerned. Can some company spark
some growth in the lunch-meat segment?

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS. (MLLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Kraft $2,071.2 0.0% 38.7% 605.5 -1.0% $3.42 Foods Private 774.8 -2.5 14.5
250.9 -0.4 3.09 label Hillshire 643.5 -6.5 12.0 175.9 -4.8 3.66 Brands Land 415.2 5.1 7.7 113.3 4.0 3.66 O'Frost
Bar-S 176.3 8.5 3.3 100.1 14.9 1.76 Foods Co. Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE
SHARE UNIT SALES CHANGE AVG BRANDS (milutions) VS. (MLLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Oscar Mayer $1,165.1 -1.6% 21.8% 367.7 -2.3% $3.17 Oscar Mayer 818.9 1.9 15.3215.8 1.03.80 Deli
Fresh Private 774.6 -2.514.5250.9 -0.4 3.09 label Hillshire 427.3 -19.5 8.0117.7 -17.9 3.63 Farm Deli Select Land
302.0 4.3 5.6 74.6 6.5 4.04 O'Frost Premium Bar-S 170.9 8.9 3.2 99.1 15.2 1.72 Castle 148.5 -0.3 2.7 18.8 -3.5
7.87 Wood Reserve Buddig 99.7 -7.71.8123.8 -6.1 0.81 Hormel99.7 7.71.832.85.63.04 Natural Choice Oscar
Mayer 87.1 2.2 1.6 22.0 -1.2 3.95 Carving Board Category 5,342.9 -0.5 1,740.3 -0.8 3.07 total Source:
SymphonylRI Group

Dry Dinner Mixes (without meat)

General Mills' Betty Crocker brand has a huge lead in market share1 but its dollars fell by more than 12%. Kraft's
Velveeta Cheesy Skillets might have been some of the reason, showing a 98% increase.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS. YEAR
PRICE YEAR YEAR PER AGO AGO UNIT General $339.2 -12.6% 70.2% 210.2 -11.7% $1.61 Mills Kraft 93.1 98.9
19.242.774.62.18 Foods Private 19,6 -14.2 4.015.5 -16.71.20 label Golden 14.6 -12.9 3.013.4 -9.31.09 Grain
Macaroni Co. ConAgra 6.1 21.8 1.2 1.8 31.4 3.20 Foods Total U.S. sales through supermarkets. drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE
SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Betty $260.4 2.6% 53.9% 164.4 -5.2% $1.58 Crocker Hmbrgr Helper Kraft 92.8 98.4 19.2 42.6 74.2 2.10
Velveeta Cheesy Skillets Betty 34.5 -14.2 7.1 21.6 -18.2 1.59 Crocker Tuna Helper Private 19.6 -14.2 4.0 15.5 -16.7
1.26 label Pasta 14.6 -7.9 3.0 13.4 -6.4 1.09 Roni Betty 10.0 -12.7 2.0 6.7 -12.6 1.48 Crocker Chicken Helper Betty
8.9 -12.2 1.8 5.0 -19.0 1.77 Crocker Asian Chckn Helper Betty 7.5 -33.5 1.54.9 -33.7 1.53 Cracker whie gm
Hmbrgr Hlpr Progresso 6.6 5,872.0 1.3 1.9 6,420.1 3.46 Kitchen Favorites Zatarain's 5.6 19.5 1.1 3.3 23.1 1.68
Category 482.9 -1.1 289.6 -4.2 1.67 total Source: SymphonylRI Group

Dry Macaroni and Cheese Mixes

A combination of steady sales growth and a jump in prices helped the category post a solid 7.3% gain in dollars.
Kraft, well known for its product in this category had a 79% market share. Private label had a 13.9% share.



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 119 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the 1.. ..

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Kraft $938.76.0% 79.0% 494.5 -0.4% $1.90 foods Private 165.25.7
13.9 163.4 -4.9 1.01 label Annie's 69.3 20.5 5.8 33.221.82.08 General 5.5 N/A 0.4 6.1 N/A 0.89 Mills S T 4.833.7
0.4 8.7 -4.7 0.55 Specialty Foods TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS
(MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO AGO UNIT Krait $433.2 5.8% 36.4% 276.6 1.2%
$1.57 Kraft 319.9 9.4 26.9 131.5 3.2 2.43 Velveeta Private 165.2 5.7 13.9 163.4 -4.9 1.01 label Kraft 118.6 8.4 9.8
50.74.3 2.30 Deluxe Annie's 81.8 20.9 5.2 31.0 21.8 $1.99 Homegrown Kraft 37.4 -7.6 3.1 11.6 -11.6 3.22 Easy
Mac Anne'a 7.5 17.7 0.8 2.2 21.8 3.42 Homegrown Deluxe Betty 5.5 N/A 0.4 6.1 N/A 0.89 Crocker Category
1,188.0 7.3 710.0 0.1 1.67 total Source: SymphonylRI Group

Shredded Processed/lmitation Cheese

Though not a huge category, sales continue to climb. Kraft topped the category with 34.8% market share, up
13.2%. Private label was a close second at 28.4%, which was down 11.3% from last year.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Kraft $16.8 13.2% 34.8% 7.327.7% $2.29 Foods Private 13.7 -11.3
28.4 7.7 -11.8 1.78 label Galaxy 6.4 4.4 13.2 1.72.23.57 Nutritional Foods Dairy 3.9 -12.9 8.2 2.6 -12.01.47
Farmers of America Roma 1.9 75.9 3.9 .527 42.6 3.61 Pizza Works Co. Total U.S. sales through supermarkets.
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
$SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Kraft $16.0 41.5% 33.2% 7.0 63.3% $2.28 Velveeta Private 13.7 -11.3 28.4 7.7
-11.8 1.78 label Galaxy 8.0 3.4 12.5 1.7 1.3 3.54 Nutritional Foods Veggie Borden 2.2 -11.74.7 1.9 -11.2 1.19 Ched
O-Mate American 1.8 26.8 3.8 .37 24.0 4.91 Accent Borden 1.6 -15.3 3.3 .71 -15.7 2.27 Cheddar Melt Imo's 1.2
11.92.4 .36 -1.13.31 Whitehall Specialties .788 -8.41.6.14 -13.7 5.58 Kraft .748 -78.81.5.30 -79.2 2.521mo's
Provel .7009,624.1 1.4 .16 7,434.4 4.26 Category 48.3 2.6 21.4 2.7 2.26 total Source: SymphonylRI Group

Bottled Fruit Juice Blend (Shelf Stable)

The category struggled mightily, down 14.1 % in dollars and 13.7% in units. Some of the smaller brands did enjoy
success, including Langer's, Zico and Apple & Eve.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Campbell $99.8 -18.8% 29.6% 33.0 -15.1% $3.02 Soup Co. Nestle 77.4
-5.723.024.7 -6.6 3.13 USA Welch 42.0 -23.712.58.9 -33.3 4.72 Foods Private 30.9 -20.9 9.211.5 -22.3 2.68
label In Zone 16.1 -8.8 4.7 6.0 -6.9 2.64 Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE SHARE UNIT
SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO AGO UNIT
V8 V $98.5 -18.8% 29.3% 32.9 -15.1% $2.99 Fusion Nestle 77.3 -5.6 23.0 24.7 -6.4 3.13 Juicy Juice Welch's 42.0-
23.712.58.9 -33.3 4.72 Private 30.9 -20.9 9.211.5 -22.3 2.68 label Belly-16.1 -8.84.76.0 -5.9 2.64 washers Old
9.4 -18.6 2.8 3.6 -20.7 2.54 Orchard Langer's 8.5 80.1 2.5 3.4 94.9 2.49 Zico 5.7 11.6 1.7 2.4 14.1 2.33 Apple 3.6
33.0 1.0.76 -19.0 4.76 & Eve Tree Top 3.5 -8.9 1.0 1.2 -18.9 2.91 Category 336.3 -14.1 107.5 -13.73.13 total
Source: SymphonylRI Group

Bottled Juice and Drink Smoothies (Shelf Stable)

With V8 holding a resounding lead in market share, the Campbell's continues to dominate the segment. Observers
say that there is room for smaller companies to grab share by offering new concoctions.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Campbell $30.4 36.5% 71.6% 11.6 26.2% $2.81 Soup Co. South 6.7-
17.515.95.7 -17.31.18 Beach Beverage Co. Starbucks 2.3 6.3 5.5 .585.74.10 Coffee Co. Ella's 1.737.34.1 1.2
37.7 1.44 Kitchen Revolution .921 .12.1 2.1 .234 -6.2 3.93 Foods Product Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Ian. 27. TOP


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 120 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the 1.. ..

$SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT V8 V $18.7 89.1% 44.1% 6.182.3% $3.03 Fusion V8 Splash 11.6 -5.6 27.4 5.4
-6.4 2.14 Smoothies SoBe 6.7 -17.5 15.95.7 -17.31.18 Smooth Ella's 1.7 37.34.1 1.237.7 1.44 Kitchen Vivano
1.78.2 4.0 .42 7.64.09 Strawberry Banana Revolution .92 -12.1 2.1 .23 -6.2 3.93 Foods Mashup's Vivano .64 1.4
1.5 .16 0.84.10 Banana Chocolate VIP .07 1.7 0.1 .040.7 1.99 Squeez R .05 -33.7 0.1 .050 -38.8 1.11 Sunkist .05
-19.2 0.1 .02 -11.0 2.40 Light Category 42.4 20.2 19.5 8.4 2.18 total Source: SymphonylRI Group

Bottled Fruit Drinks (Shelf Stable)

As consumers seek healthy alternatives, the segment has suffered. Brand leader Hawaiian Punch was down 14.7%
in dollars. Campbell's V8 Splash showed a solid double-digit dollar gain.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Dr Pepper/ $437.6 -8.8% 27.2% 214.3 -8.1% $2.04 Snapple Group
244.00.7 15.2 100.33.1 2.43 Campbell Soup Co. Tampico 125.80.77.883.7 1.4 1.50 Beverages Welch 120.94.2
7.5 42.2 10.3 2.86 Foods Private 93.6 6.6 5.8 55.6 2.2 1.68 label Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
$SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Hawaiian $311.9 -14.7% 19.4% 150.4 15.3% $2.07 Punch V8 Splash 166.6
13.810.372.1 14.02.31 Tampico 125.80.97.883.71.71.50 Private 93.6 6.6 5.8 55.62.2 1.68 label Welch's 66.8
-8.54.1 205 -10.4 3.25 Kool Aid 62.4 -4,2 3.8 59.4 -4.4 1.05 Bursts Snapple 61.2 14.7 3.8 36.9 25.1 1.66 SunnyD
52.8 52.0 3.3 22.9 38.8 2.30 V8 V 46.9 -11.4 2.9 15.2 -7.2 3.07 Fusion Light Motts 46.2 7.5 2.8 17.5 4.6 2.63 for
Tots Category 1,604.7 -0.5 899.4 -0.6 1.78 total Source: SymphonylRI Group

Domestic Beer

Domestic beer sales gained momentum, with a dollar sales increase of more than 4.5% versus last year. Case
sales were up nearly 2.0%. Bud Light and Coors Light sales topped the $1 billion mark while other labels such as
Michelob Ultra, Yuengling, Sam Adams and Shock Top Belgian White Ale performed admirably as well.

Total U.S. sales through supermarkets, drugstores mass merchandise outlets and select club and dollar chains for
the 52 weeks ended jan. 27.

TOP BRANDS $ SALES CHANGE VS. CASES CHANGE VS. AVG. (MILLIONS) YEAR AGO (MILLION) YEAR
AGO PRICE PER CASE Bud Light $ 1,938.50.5% 107.0 -0,2% $18.11 Coors Light 1,012.4 5.6 55.94.6 16.10
Miller Lite 866.1 0.046.20.717.94 Budweiser 735.6 -3.7 40.5 -4.3 16.16 Natural 355.4 -3.5 24.6 -5.614.41 Light
Michelob 346.9 9.01575.721.98 Ultra Light Busch Light 304.5 2.3 21.4 0.4 14.21 Miller High 204.2 -3.913.65.3
14.75 Life Busch 194.9 -1.813.3 -4.014.63 Keystone 184.14.813.4 -5.913.72 Light Bud Light 169.911,771.4 6.9
12,319.224.34 Platinum Lager Bud Light 150.0 -6.1 6.1 -6.624.38 Lime Blue Moon 127.36,4 4.35.4 29.52 Belgian
White Ale Yuengling 125.0 12,1 6.1 11.0 20.35 Traditional Lager Pabst Blue 118.6 22.6 7.7 20.9 15.26 Ribbon
Natural Ice 99.6 -3.5 6.9 -5.614.37 Miller 94.9 -10.75.3 -9.9 17.89 Genuine Draft Samuel Adams 92.610.63,07.9
30.43 Seasonal Coors 91.7 9.2 5.1 9.817.87 Milwaukee's 74.0 -5.75.7 -6.912.77 Seat Light Miller 6473.7 -5.54.0
-5.0 18.10 Budweiser 70.5 -15.737 -15.0 18.74 Select 55 Sierra Nevada 69.1 8.22.27.030.91 Pale Ale Samuel
Adams 59.9 -4.5 2.0 6.8 29.93 Boston Lager Shock Top 58.541.32.1 40.927.36 Belgian White Ale Icehouse 58.2
4.63.8 -4.714.93 Budweiser 49.1 -18.92.7 -18.718.03 Select Milwaukee's 47.5 3.7 3.7 2.512.69 Best Ice Rolling
Rock 46.1 12.62.4 26.0 18.47 Samuel Adams 45.9 16.6 1.5 14.4 26.84 Variety Pack Leinenkugel 45.5 61.5 1.6
62.9 27.13 Seasonal New Belgium 44.6 3.6 1.4 2.9 31.32 Fat Tire Amb Ale Blue Moon 43.7 -3.8 1.4 -4.7 30.46
Seasonal Bud Ice 43.1 4.02.64.7 16.48 Steel Reserve 37.9 7.1 2.34.4 6.19 High Grvity Lgr Total 9,714.34.6
515.1 1.98 18.66 Source: SympiwnylRI Group

Imported Beer




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 121 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I. ...

On the import side, dollar sales and case sales were both up (3.3% and 3.0% respectively) versus last year. Some
of the biggest gainers include Dos Equis XX Lager Especial, Stella Artois Lager, Guinness Black Lager, Tecate
Light and Newcastle Seasonal The top sellers were Corona Extra and Heineken.

Total U.S. sales through supermarkets, drugstores, mass merchandise outlets and select club and dollar chains for
the 52 weeks ended Jan. 27.

TOP BRANDS $ SALES CHANGE CASES CHANGE AVG. (MILLIONS) VS. YEAR (MILLION) VS. YEAR PRICE
AGO AGO PER CASE Corona Extra $555-4 0.7% 20.4 0.3% $27.13 Heineken 347.0 0.0 12.7 0.6 27.31 Modelo
174.526.67.1 25.0 24.40 Especial Corona Light 153.02.05.92.527.34 Stella Ariois 126.924.73.625.632.96
Lager Dos Equis XX 103.7 22.93.720.827.56 Lager Especial Tecate 94.9 -2.6 5.3 0.6 17.70 Guinness 57.51.4
1.6 1.633.86 Draught Newcastle 57.3 -2.8 1.9 -1.6 29.85 Brown Ale Heineken 53.4 -9.2 1.9 -8.1 27.77 Premium
Light Lager BECKA 46.6 -9.8 1.7 -9.7 26.71 Pacifico 46.6 3.7 1.74.726.38 Labatt Blue 43.0 -7.4 2.3 -7.1 18.21
Labatt Blue 38.2 -3.7 2.2 -3.8 17.37 Light Foster's 30.5 -2.5 1.2 2.5 23.81 Lager Negra Modelo 28.9 10.9 1.0 12.4
28.74 Guinness 26.2 3.6 .75 3.9 35.04 Extra Stout Amstellight 26.0 -8.8 .90 -8.7 28.65 Dos Equis XX 25.7 1.6 .93
1.027.68 Ambar Lager Red Stripe 24.4 -5.7.86 -4.4 28.56 Molson 16.6 -9.0 .84.8.219.65 Canadian Beers of 16.5
120.5 .68 92.4 24.49 Mexico Variety Pack Tec ale 14.820.3 .8724.4 17.04 Light Victoria 12.5 -31.4 .43 -31.1 29.30
Peroni Nastre 11.5 12.7 .35 11.2 32.95 Azzurro Bass Ale 11.5 -15.4 .39 -15.0 29.01 Guinness 11.5 125.2 .35 143.9
32.79 Black Lager Foster's 11.4 11.4 .49 11.2 23.38 Premium Ale St Pauli 11.1 -29.0 .41 -30.4 27.20 Girl
Hoegaarden 10.6 13.5 .29 13.036.07 White Ale Newcastle 9.7 126.2 .33 128.529.32 Seasonal Sapporo 9.5 5.6
.274.835.21 Premium Draft Pilsner 6.5 -13.5 .26 15.832.67 Urquel Smithwick's 73 -10.6 .22 -9.5 32.27 Irish Ale
Presidente 7.2 -12.9.31 -15.623.30 Pitsener Total 2,424.2 3.3 91.2 3.0 26.58 Source: SymphonylRI Group

Ground Coffee

Starbucks was the biggest winner, up 7.9% in dollars and 8.1 % in units. Other gainers included Community and
Chock Full 0' Nuts. Top brand Folgers accounted for 32% of category sales, neary double that of number two
Maxwell House.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. YEAR (MILLIONS)
VS. YEAR PRICE AGO AGO PER UNIT J M Smucker $1,801.6 -4.4% 41.0% 230.3 -5.4% $7.82 Co. Kraft 870.1
4.2 19.8 131.05.88.64 Foods Private 447.7 -0.3 10.280.4 -3.4 5.57 label Starbucks 340.3 3.5 7.738.63.28.82
Coffee Co. Massimo 177.2 3.4 4.0 34.6 7.3 5.12 Zanetti Beverage USA Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. I $ SALES
CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS. YEAR (MILLIONS) VS. YEAR PRICE AGO AGO
PER UNIT Folgers $1,407.2 -3.7% 32.0% 182.34.6% $7.72 Maxwell 720.5 -4.716.4 110.62.7 6.51 House Private
447.7 -0,3 10.2 80.4 3.4 5.57 label Starbucks 335.3 7.9 7.8 38.0 8.1 8.83 Dunkin' 294.8 -1.8 6.7 30.7 -0.1 6.60
Donuts Eight 99.4 -0.8 2.317.4 -3.25.70 O'Clock Community 86.5 4.1 2.012.1 -2.27.12 Chock Full 83.3 2.4 1.9
17.1 7.84.86 O'Nuts Peets 82.3 3.91.98.75.29.49 Coffee Gevalia 76.6 2.320.8 1.7 10.92,545.4 7.02 Category
4,397.1 -0.3646.5 -1.1 6.80 total Source: SymphonylRI Group

Instant Decaffeinated Coffee

Eight of the top ten brands were down versus last year. Despite losing almost 5% of dollar sales, top brand Folgers
increased units sales by 10.6%. The only brands to see dollar gains were Nescafe Classico and Starbucks Via, up
13.8% and 17.3% respectively.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. YEAR (MILLIONS)
VS. PRICE AGO YEAR PER AGO UNIT J M Smucker $43.0 -4.7% 37.1% 9.5 10.6% $4.52 Co. Nestle USA 30.6-
4.5 26.4 5.7 -18.5 5.33 Kraft 25.0 12.7 21.6 5.9 -12.3 4.24 Foods Private 12.3 -8.0 10.6 2.5 -8.1 4.85 label
Starbucks 3.8 17.3 3.3 0.5 13.6 8.30 Coffee Co. Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $ SALES
CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Folgers $43.0 -4.7% 37.1% 9.5 10.6% $4.52 Nescafe Tasters 20.9 -10.4 18.1 4.0 -26.5 5.22 Choice


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 122 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories.(The State of the I....

Private label 12.3 -8.0 10.62.5 -8.1 4.85 Maxwell House 10.2 -17.3 8.6 3.3 -14.9 3.13 International Nescafe 9.6
13.88.31.711.85.59 Clasico Maxwell House 6.8 -7.6 7.61.5 -7.0 5.96 Maxwell House 5.9 -10.9 5.1 1.1 -10.35.18
Sanka Starbucks Via 3.817.33.3.4613.68.30 Cafe Bustelo .26 -5.0 0.2.06 -9.4 4.38 Community .26 -6.9 0.2 .04-
7.96.51 Category total 1157 -6.724.4 -6.0 4.74 Source: SymphonylRI Group

Single Cup Coffee

The single cup coffee category exploded last year as dollars were up more than 89%. The category leader was
Green Mountain with 24.4% of sales, up 62.6% from a year ago. Starbucks was the top gainer, up more than 650%.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. YEAR (MILLIONS)
VS. PRICE AGO YEAR PER AGO UNIT Green $956.5 64.4% 55.3% 87.066.1% $10.99 Mountain Coffee Roastrs
J M Smucker 341.8 97.9 19.8 33.9 90.7 10.07 Co. Starbucks 238.3 655.1 13.8 21.4 741.4 11.16 Coffee Co.
Diedrich 111.6 79.2 6.4 10.2 83.5 10.98 Coffee Kraft 27.0 6.0 1.6 3.6 -15.9 7.42 Foods Total U.S. sales through
supermarkets, drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan.
27. TOP BRANDS $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS. YEAR (MILLIONS)
VS. PRICE AGO YEAR PER AGO UNIT Green $421.562.6% 24.4% 41.4 71.5% $10.18 Mountain Folgers 267.1
95.6 15.4 25.7 87.2 10.38 Gourmet Selections Starbucks 238.2 654.8 13.821.3741.1 11.16 Donut House 129.8
148.1 7.510.7 106.3 12.10 Collection Newman's Own 126.236.97.38.4 27.8 15.07 Organics Donut Shop 82.7
105.84.87.5 110.9 10.97 Coffee People Keurig 80.725.34.76.221.9 13.01 Caribou Coffee Millstone 74.7 106.9
4.3 8.2 102.7 9.08 Tully's 60.0 -0.8 3.5 6.8 0.0 8.84 Coffee Barista Prima 35.6 479.0 2.1 3.4 583.1 10.51
Coffeehouse Category 1,730.589.3 163.9 84.3 10.56 total Source: SymphonylRI Group

Doughnuts

Little Debbie was not so little last year, as the brand was the top gainer up 39.8% in dollars. Consumers looked to
private label a bit less as dollars were off 3.5%. Not surprisingly, all Hostess products saw a significant dip as well.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Bimbo $260.5 8.0% 25.1% 84.6% 8.5% $3.08 Bakeries USA Hostess 198.4-
14.6 19.1 % 101.1 -13.3 1.96 Brands Private 189.6 -3.5 18.2 83.5 -6.1 2.27 label Krispy 158.5 3.0 15.3 39.7 1.5 3.99
Kreme Doughnut Co. Mckee 86.2 39.9 8.3 51.2 32.2 1.68 Foods Corp. Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
$SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR
YEAR PER AGO AGO UNIT Private $189.6 -3.5% 18.2% 83.5 -6.1% $2.27 label Krispy 153.02.6 14.7 37.8 0.9
4.05 Kreme Hostess 146.2 -14.4 14.1 77.7 -13.3 1.88 Donettes Entenmann's 119.07.4 11.4 35.0 6.3 3.40 Little
86.2 39.8 8.3 51.2 32.2 1.68 Debbie Entenmann's 69.1 6.3 6.6 19.9 4.9 3.46 Softee's Entenmann's 43.4 19.8 4.2
16.727.22.60 Pop 'ems Blue Bird 26.5 0.8 2.5 15.1 -2.3 1.76 Hostess 25.9 -14.9 2.5 12.2 -15.02.13 Sweet Sixteen
Hostess 19.2 -13.91.87.6 -9.8 2.53 Category 1,039.52.4 419.91.02.48 total Source: SymphonylRI Group

Refrigerated Orange Juice

Tropicana held the top brand with its Pure Premium products, with $945.2 million in sales. Minute Maid was up
152.1% in dollars though Minute Maid Premium was down 17.7%. Overall, the category was flat in dollars, down
2.7% in units.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Coca $1,081.0 0.4% 33.0% -2.9% 311.2 $347 Cola Co. Tropicana 989.6 -1.1
30.2 -5.1 3.80260.3 Dole Beverages Private 555.4 -2.4 17.0 196.8 -0.8 2.82 label Citrus 428.36.713.1 127.61.3
3.36 World Sweeney 38.5 0.8 1.2 17.3 4.3 2.23 Enterprises Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES
CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR
PER AGO AGO UNIT Tropicana $945.2 -1.6% 28.9% 245.2 -5.9% $3.86 Pure Premium Simply 652.5 1.3 19.9
181.8 -1.0 3.59 Orange Private 555.4 -2.4 17.0 196.8 -0.8 2.82 label Florida's 402.37.7 12.3 116.4 2.1 3.46 Natural


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 123 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I....

Minute 294.3 -17.7 9.0 85.6 -21.6 3.44 Maid Premium Minute 91.2 152.1 2.8 30.2 153.7 3.02 Maid Homemaker
38.5 0.8 1.2 17.3 4.3 2.23 Minute 36.6 -6.6 1.1 11.3 -11.4 3.23 Maid Premium Kids Plus Dole 19.2 64.9 0.6 7.548.7
2.56 Citrus 18.2 -0.7 0.6 7.9 0.3 2.31 World Donald Duck Category 3,272.8 -0.3 971.8 -2.7 3.37 total Source:
SymphonylRI Group

Ready-to-Eat Cereal

Kellogg's (30.6%) and General Mills (30.1 %) continue to go neck and neck for cereal supremacy. However, private
label sales outdid all brands, capturing 9.0% of dollars. though units did regress nearly 3.5%. Overall, the category
remained flat.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Kellogg Co. $2,896.4 0.3% 30.6% 829.9 -1.4% $3.24 General 2,858.3 -1.6 30.1
854.1 -3.6 3.35 Mills Post 984.4 -4.0 10.4 311.1 -6.3 3.16 Holdings Pnvate 857.8 0.1 9.0 348.8 3.4 2.46 label Mom
653.2 5.1 6.9 171.8 -0.9 3.80 Brands Total U.S. sales through supermarkets, drugstores, mass merchandise outlets
and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE SHARE UNIT SALES
CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO AGO UNIT Private
$857.80.1% 9.0% 348.8 -3.4% $2.46 label General 543.1 1.4 5.7151.4 -0.8 3.59 Mills Hny Nt Cheerios Kelloggs
435.1 9.4 4.6 133.3 5.0 3.27 Frosted Flakes Post 392.6 -9.8 4.1 118.6 -12.63.31 Honey Bunches of Oats General
374.7 0.1 4.0 113.9 -2.6 3.29 Mills Cheerios General 292.8 -6.0 3.1 84.7 -12.3 3.45 Mills Cnnrnon Tst Crnch
Kelloggs 287.3 1.3 3.0 85.1 1.03.38 Frosted Mini Wheats General 247.4 4.1 2.6 73.5 0.1 3.37 Mills Lucky Charms
Kelloggs 225.6 -14,4 2.4 67.6 -15.03.34 Special K General 192.924.32.054.7 25.7 3.53 Mills Mitt Grn Cheerios
Category 9,480.7 -0.2 2,957.4 -2.4 3.21 total Source: SymphonylRI Group

Frozen Yogurt

Frozen yogurt sales continue to soar. Dollar and units were up 28.5% and 33.8% repsectively. Ben & Jerry's brands
were the biggest gainers followed by Kemps. Like its ice cream counterpart, private label sales remained strong.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Private $59.1 19.9% 19.2% 19.032.9% $3.10 label Ben & 49.1 118.5 16.0 14.0
133.4 3.49 Jerry's Homemade Dreyer's 42.8 -24.913.910.6 -26.9 4.03 Grand Ice Cream Hldngs Kemp's 28.617.8
9.37.6 17.93.76 Turtle 26.0 16.88.504.87.0 5.33 Mountain Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select dub and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS
$SALES CHANGE VS YEAR SHARE UNIT SALES (MILLIONS) AGO (MILLIONS) Private $59.1 19.9% 19.2% 19.0
label Ben & 25.8 10,601,403.4 8.4 8.0 Jerry's Ben & Jerry's 23.2 3.4 7.5 6.0 Froyo Kemp's 18.6 27.8 6.0 5.0 Wells
Blue 18.2 17.2 5.94.5 Bunny Dreyer's 17.3 -24.2 5.64.3 Edy's Siowchurned Healthy 13.7 NIA 4.4 4.7 Choice So
Delicious 12.4 156.94.02.3 Haagen-Dazs 11.6 -29.0 3.8 2.9 Turkey Hill 9.9 -1.1 3.23.2 Category 306.9 28.5 84.1
total TOP BRANDS CHANGE VS AVG YEAR AGO PRICE PER UNIT Private 32.9% $3.10 label Ben &
12,916,0981 3.22 Jerry's Ben & Jerry's 0.33.84 Froyo Kemp's 27.73.72 Wells Blue 13.74.00 Bunny Dreyer's -26.4
4.03 Edy's Siowchurned Healthy NIA 2.88 Choice So Delicious 145.4 6.31 Haagen-Dazs -31.2 3.97 Turkey Hill -1.9
3.10 Category 33.8 3.65 total Source: SymphonylRI Group

Ice Cream

Ice cream continues to be a consumer favorite as sales increased 2.1 % versus last year. Top gaining brands
include Dryer's Edy's Grand, Breyers Blasts and Wells Blue Bunny. Private brand remained strong, accounting for
more than 22% of sales.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Private $1,138.1 0.1 % 22.4% 353.1 -1.2% $3.22 label Dreyer's 960.6 -0.2 18.9
243.6 -2.9 3.94 Grand Ice Crm Hldngs Good 680.4 -8.1 13.4 187.8 -6.3 3.62 Humorl Breyers Ice Crm Blue 501.9
7.3 9.9 123.7 6.2 4.06 Bell Creameries Wells 386.2 8.8 7.6 89.8 5.4 4.30 Dairy Total U.S. sales through
supermarkets, drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan.


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 124 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the 1....

27. TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Private $1,138.1 0.1% 22.4% 353.1 -1.2 $3.22 label Blue 501.9 7.3 9.9
123.76.2 4.06 Bell Breyers 473.8 -8.5 9.3 130.8 -8.4 3.62 Haagen-Dazs 318.9 8.9 6.3 77.0 5.94.14 Ben 314.4 2.3
6.283.0 -0.3 319 &Jerry's Dreyer's 295.1 -4.1 5.875.0 -6.7 3.93 Edy's Siowchurned Wells 289.7 9.3 5.7 67.9 6.0
4.26 Blue Bunny ice cream Dreyer's 182.326.53.647.723.63.82 Edy's Grand Turkey 180.8 7.0 3.5 60.7 6.5 2.98
Hill Broyers 106.2 16.9 2.1 30.2 16.8 3.51 Blasts Category 5,061.9 2.1 1,381.3 0.4 3.66 Source: SymphonylRI
Group

SherbeUSorbeUlces

The category remained flat. Blue Bell was clearly the biggest brand gainer, up more than 13%. Kemp's and Tal-enti
also had strong years. Private label captured the lion's share with more than 44% of sales.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Private $95.80.0% 44.1% 37.5 -3.5% $2.55 label Dreyer's 42.4 -2.719.510.8-
6.3 3.92 Grand Ice Cream Blue 13.4 13.1 6.1 5.0 10.9 2.64 Bell Creameries Ciao 8.1 0.8 3.7 2.0 -3.2 3.92 Bella
Gelato Co. Kemp's 7.4 7.2 3.4 2.5 4.82.98 Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select dub and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE SHARE UNIT
SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO AGO UNIT
Private $95.80.0% 44.1% 37.5 -3.5% $2.55 label Haagen- 32.1 -3.4 14.88.2 -7.4 3.90 Dazs Blue 13.4 13.16.1 5.0
10.92.64 Bell Dreyer's 8.9 -12.9 4.1 2.2 -14.4 3.98 Edy's Ciao 8.1 0.83.72.0 -3.2 3.92 Beta Kemp's 7.4 7.2 3.4 2.5
4.82.98 Wholefruit 5.7 -10.7 2.6 2.0 -8.0 2.77 Prairie 5.3 5.2 2.41.71.33.10 Farms Dean's 3.6 2.51.71.5 7.9 2.38
Talenti 3.6 5.9 1.6 .8 3.1 4.38 Category 217.2 0.3 75.3 -1.7 2.88 total Source: SymphonylRI Group

Frozen Handheld Entrees (Non-breakfast)

The overall category was flat, but the top brands fared well. Sales for the top three (Hot Pockets, EI Monterey and
State Fair) were up 5.1 %,6.4% and 3.2% respectively. Smucker's Uncrustables was the biggest gainer, up 16.8%.

TOP $ SALES CHANGE SHAKE UNIT SALES CHANGES AVG, VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Nestle $948.9 -4.3 39.4% 315.5 -6.6% $3.01 USA Ruiz Food 268.8 5.3
11,1 90.9 -1.1 2.95 Products Hillshire 190.0 5.6 7.9 30.9 6.4 8.14 Brands Foster 119.5 7.1 4.9 20.0 1.9 5,98 Poultry
Farms White 111.3 -3.1 4.620.6 -8.6 5.39 Castle System Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP VENDORS $ SALES
CHANGE SHAKE UNIT SALES CHANGES AVG, (MILLIONS) VS. (MILLIONS) VS. RICE YEAR YEAR PER AGO
AGO UNIT Hot Pockets $637.8 5.1 % 26.5% 189.0 2.5% $3.37 EI Monterey 266.96.4 11.1 89.6 -0.5 2.98 Slate Fair
177.03.27.327.1 2.66.53 Lean Pockets 173.4 0.3 7.1 71 61.4 2.41 Foster Farms 119.4 7.24.919.9 1.95.98
White Castle 111.3 -3.1 4.6 20.6 -8.6 5.39 Smucker's 1084 16.8 4.5 24.8 10.2 4,42 Uncrustables Pnvate label 94.3
-7.63.940.014.82.36 Jose Ole 54 3 -4.92.2 39.4 2.61.38 Amy's 47.7 16.0 1.9 18,0 1372,65 Category 2,403.7
0.6822.0 -1.9 2.92 total Source: SymphonylRI Group

Frozen Pizza

Frozen pizza dollars and units were down 3.2% and 2.3% respectively. Two brands did enjoy success. Red Baron
was up 6.3% and Jack's Original was up 2.9%. The DiGiomo brand accounted for 25% of market share.

TOP $ SALES CHANGE SHAKE UNIT SALES CHANGES AVG, VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Nestle $2,049.6 -3.1% 47.3% 478.5 -1.8% $4.28 USA Schwan 896.8-
6.520.7270.51.93.32 Food Co. Private 430,0 -3.4 9.9143.1 -1.72.94 label General 366.0 -3.7 8.5 278.7 7.0 1.32
Mills Pinnacle 75.2 -0.7 1.7 72.5 0.4 1.04 Foods Group Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP VENDORS $ SALES
CHANGE SHAKE UNIT SALES CHANGES AVG, (MILLIONS) VS. (MILLIONS) VS. RICE YEAR YEAR PER AGO
AGO UNIT DiGiomo $1,095.6 -3.9% 25.3% 195.6 -4.6% $5.60 Red Baron 452.8 6.3 10.4 125.9 15.2 3.60 Private
430.0 -3.4 9.9146.1 -1.7 2.94 label Tombstone 323.9 -2.37.4 90.51.93.58 Totino's 316.1 -3.1 7.3237.7 -6.81.33


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 125 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the 1.. ..

Party Pizza Jack's 188.7 2.9 4.3 66.74.4 2.83 Original California 147.9 -14.0 3.4 29.7 -13.3 4.96 Pizza Kitchen
FrescheUa 140,0 -12.4 3.2 27.3 -5.25.12 Tony's 102.4 -18.6 2.347.1 -9.02.17 Siouffefs 90.2 -3.0 2.0 31.2 -2.4
2.89 Category 4,326.9 -3.2 1,373.9 -2.3 3.15 total Source: SymphonylRI Group

Frozen Pizza

CrusUDough Home made pizza seems to be catching on. Dollars are up more than 60%. Units are up nearly 45%.
Udi's outpaced the category, up 83.5% in dollars. Category leader FrescheUa also did well, up 45.5% in dollars.

TOP $ SALES CHANGE SHAKE UNIT SALES CHANGES AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Schwan Food $7.245.4% 27.7% 1.841.6% $3.94 Co. Private 4.8
1,301.6 18.4 1.5 694.9 3.02 label Udi's Denver 3.7 83.5 14.3 .720 84.1 5.18 Co. Kmnikrnnrck 1.2 -1.1 4.9 .166 -2.6
8.30 Foods Dolimex .748 NfA 2.8 .150 NfA 4.98 Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP VENDORS $ SALES
CHANGE SHAKE UNIT SALES CHANGES AVG. (MILLIONS) VS. (MILLIONS) VS. RICE YEAR YEAR PER AGO
AGO UNIT FreacheUa $7.2 45.4% 27.7% 1.841.6% $3.94 Private 4.6 1,301.6 18.4 1.5694.9 3.02 label Udi'a 3.7
83.5 14.3 -72; 84.1 5.18 Kinnikinnick 1.2 -1.1 4.9 .16 -2.6 8.30 Foods Delimex .74 NfA 2.8 -1.5 NfA 4.98 Tiaeo .73
3.2 2.7 .42 4.0 1.71 House of .70 -4.1 2.7 .26 5.4 2.68 Pasta Calise & .62 0.7 2.3 .42 0.9 1.49 Son's Bakery
Stefano's .60 19.1 2.3 .34 17.6 1.78 Porteai .60 24.8 2.3 .12 11.24.94 Category 26.0 60.9 7.944.9 3.27 total
Source: SymphonylRI Group

Liquid Laundry Detergent

Innovations in the detergent category have led to declines in liquid laundry detergent sales. Dollars are down 4.3%
while units are down almost 6.0%. Tide is the brand leader with more than 30.0% of market share. Average unit
price increased to $7.38.

TOP $ SALES CHANGE SHAKE UNIT SALES CHANGES AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
YEAR PRICE YEAR AGO PER AGO UNIT Procter & $3,216.5 -4.7% 57.3% -4.9% -4.9% $10.59 Gamble Church
&.854.35.1 15.2177.80.1 4.80 Dwight Co. Sun 826.0 -9.914.7134.0 -12.1 6.16 Products Corp. The Dial 388.9 -
3.56.979.3 -0.8 4.900 Corp. Private 169.3 -11.3 3.0 27.3 -20.9 6.20 label Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $
SALES CHANGE SHAKE UNIT SALES CHANGES AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS. YEAR
PRICE YEAR AGO PER AGO UNIT Tide $1,694.7 8.1 % 30.2% 154.6 -8.5% $10.96 Gain 661.0 -0.4 11.6 87.9 0.0
9.72 All 320.6 -10.4 5,7 39.6 -15.7 8.08 Purex 276.0 0.5 4,9 57.3 -4.6 4.81 Arm & 272.1 -0.94.847.8 -11.7 5.69
Hammer Tide plus 207.5 2.33,7 15.7 -0.913.17 Febresee Xlra 186.70.53.352.6 1.63.54 Arm & 171.57.4 3.0
29.56.85.81 Hammer Plus Oxi Clean Private 169.3 -11.3 3.0 27.3 -20.9 6.20 label All 143.2 8.2 2.5 20,2 3.2 7.07
Oxi-active Category 5,604.4 -4.3 759.4 -5.9 7.38 total Source: SymphonylRI Group

Paper Towels

Procter & Gamble has a stronghold on paper towels. The manufacturer controls 44.4% of the category with its
various Bounty brands. Private label is a distant second with 26.2% of dollars. Avergage unit price topped $4.50 for
the category.

TOP $ SALES CHANGE SHAKE UNIT SALES CHANGES AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
YEAR PRICE YEAR AGO PER AGO UNIT Procter & $2,140.7 0.8% 44.4% 302.5 2.4% $7.07 Gamble Private
1,262.1 0.8 26.2 470.1 -1.6 2.68 label Georgia- 857.2 2.3 -17.8 161,6 4.0 5.30 Pacific Corp. Kimberly 497.6 5.4
10.3 103.6 2.6 4.80 Clark Corp. Marcal 19.5 -40.3 0.4 5.0 -35.8 3.89 Paper Mills Total U.S. sales through
supermarkets, drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan.
27. TOP $ SALES CHANGE SHAKE UNIT SALES CHANGES AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
YEAR PRICE YEAR AGO PER AGO UNIT Private 1,262.1 0.826.2470.1 -1.62.68 label Sparkle 487.95.010.1
107.78.64.53 Bounty 296.6 -2.7 6.1 68.65.4 4.32 Basic Kfeenex 261.32,75.4 55.3 -0.8 4.72 Viva Scott 167.1 6.8
3,4 32.2 6.3 5.18 Brawny 167.3 5.3 3.2 26.9 0.1 5.83 Brawny 94.4 -18.8 1,9 20.3 -9.6 4.64 Pick A Size Marathon


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 126 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the 1.. ..

82.816.51.72.914.027.76 Bounty 63.9 -14.61.37.7 -22,6 8.31 Extra Soft Category 4,816.81.31,068.5 -1.0 4.51
total Source: SymphonylRI Group

Toilet Tissue

The big three toilet tissue manufacturers (Georgia-Pacific, Procter & Gamble and Kimberly Clark) were separated
by less than 4.0%. Yet private label was tops on the brand side, up an impressive 9.4% in dollars versus a year
ago.

TOP $ SALES CHANGE SHAKE UNIT SALES CHANGES AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
YEAR PRICE YEAR AGO PER AGO UNIT Georgia- $2,384.5 -2.3% 26.5% 386.5 -5.8% $6.17 Pacific Corp.
Procter & 2,318.50.827.7255.8 -1.6 0.06 Gamble Kimberly 2,079.6 2.1 24.8306.1 -2.36.79 Clark Corp. Prrvale
1,442.89.4 17.2 407.B 4.5 3.54 label Marcal 43.2 -10.6 0.5 10.2 -25.1 4.22 Paper Mills Total U.S. sales through
supermarkets, drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan.
27. TOP $ SALES CHANGE SHAKE UNIT SALES CHANGES AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
YEAR PRICE YEAR AGO PER AGO UNIT Private 1,442.89.4% 17.2% 407.8 4.5% $3.54 label Angel Soft 1,300.0
-1.515.5256.2 -5.0 5.07 Charmin 1,025.63.212.2103.3 -2.1 9.93 Ultra Soft Scott 985.7 -0.911.8155.06.76.36
Charmin 904.3 0.9 10.8 91.4 -0.8 9.89 Ultra Strong Quilted 682.6 0.4 8.1 64.1 -3.6 6.12 Northern Soft & Strong
Kleenex 432.778.1 5.1 60.673.67.14 Cottonelle Clean Care Charmin 342.2 -6.4 4.1 55.3 -9.0 6.18 Basic Kleenex
306.6 7.6 3.6 39.1 9.9 7.83 Cottonelle Ultra Quilted 252.5 -9.9 3.0 35.0 -11.4 7.21 Northern Ultra Plush Category
8,356.6 1.4 1,397.8 -1.6 5.98 total Source: SymphonylRI Group

Fresh Eggs

Store brands rule the roost when it comes to fresh eggs, controlling more than 50% of the $4.7 billion category
Eggland's Best is the best of the rest, with almost 12% of dollars. Egglands dollars were also up an impressive
13.4%

TOP $ SALES CHANGE SHARE UNIT SALES CHANGEVS AVG. VENDORS (MILLIONS) VS YEAR (MILLONS)
YEAR AGO PRICE AGO PER UNIT Private $2,528.2 0.4% 53.8% 1,212.3 -1.1% $2.09 label Eggland's 571.313.3
12.2181.67.4 3.15 Best Country 389.4 4.7 8.3168.90.72.30 Creek Farma Cal Maine 147.6S 13.03.1 S2.2 12.6
2.83 Foods Sunny 113. 8 -9.5 2.4 54.6 -11.8 2.09 Farms Corp. Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES
CHANGE SHARE UNIT SALES CHANGEVS AVG. VENDORS (MILLIONS) VS YEAR (MILLONS) YEAR AGO
PRICE AGO PER UNIT Private $2,528.2 0.4% 53.8% 1,212.3 -1.1 % $2.09 label Eggland's 559.8 13.4 11.9 177.8
7.63.15 Best Great Day 193.4 -3.4 4,1 96.0 -5.1 2.01 Farmers Market Country 129.2 7.6 2.8 50.6 7.32.56 Creek
Sunny 113.8 -9.5 2.4 54.6 -11 5 2.09 Farms Cal Maine 105.7 6.7 2.3 38.6 S.9 2.74 Sunup Land 62.7 -2.5 1.3 19.4 -
0.8 3.23 O'Lakes Sauder's 53.3 -0.9 1,1 16.9 -8.2 2.62 Eggs Hi Han 4Q.1 25.2 1.026.223.4 1.87 dale Farms Dutch
43.6 165.80.927.3 185.6 1.60 Farms Category 4,695.5 3.0 2,074.5 0.2 2.26 total Source: SymphonylRI Croup

Refrigerated Skim/Lowfat Milk

Skim/lowfat milk sales reached nearly $10 billion yet were down 3% versus last year. Like whole milk, private label
controlled the category with 63.4% of dollar share.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGEVS AVG. VENDORS (MILLIONS) VS YEAR (MILLONS)
YEAR AGO PRICE AGO PER UNIT Private $6,170.5 -3.2% 63.4% 2,160.8 -3.0% $2.86 label H P 393.7 -1.5 4.0
100.6 -3.2 3.91 Hood Dean 353.6 -1.9 9123.7 -2.0 2.66 Foods Co. White 313.7 3.0 3.2 68.6 -2.1 4.56 wave Foods
Co. Prairie 166.4 0.6 1.7 59.5 0.6 2.BO Farms Dairy Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES CHANGE
SHARE UNIT SALES CHANGEVS AVG. VENDORS (MILLIONS) VS YEAR (MILLONS) YEAR AGO PRICE AGO
PER UNIT Private $6,170.5 -3.2% 63.4% 2,160.8 -3.0% $2.86 label Horizon 311.6 4.4 3.2 68.2 -0.8 4.67 Organic
Hood 307.8 0.7 3.2 72.3 -1.0 4.26 Lactaid Prairie 149.82.01.553.22.0282 Farms Dean's 136.9 -3.1 1.4 40.7 -3.0
2.7B Land 123.60.6 1.343.2 -0.3 2.B6 O'Lakes Organic 96.3 2.9 1.022.5 -1.6 4.29 Valley Hiland 90.1 0.50.930.1


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 127 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I. ...

0.02.99 Alta Dena 68.1 31.1 0.721.4 33.8 3.18 Country 66.9 -8.2 0.7 23.0 -7,9 2.91 Fresh Category 9,730.4 -3.0
3,286.4 -3.2 2.96 total Source: SymphonylRI Croup

Refrigerated Whole Milk

Private label has "Got Milk" covered. Store brands account for more than 60.0% of whole milk sales. However, both
dollars (-3.1) and units (-3.0) were down. The top brand was Horizon Organic. Average price per unit topped $3.00.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGEVS AVG. VENDORS (MILLIONS) VS YEAR (MILLONS)
YEAR AGO PRICE AGO PER UNIT Private $2,359.4 -3.1% 61.3% 794.9 -3.0% $2.97 label White 133.27.53.5
29.6 3.3 4.50 wave Foods Co. Dean 113.9 1.0 3.0 36.4 1.6 2.07 Foods Co. H P Hood 96.3 0.2 2.5 24.4 -0.7 3.94
Milk 82.9 7.4 2.2 27.2 9.9 . 3.04 Products Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES CHANGE SHARE UNIT
SALES CHANGEVS AVG. VENDORS (MILLIONS) VS YEAR (MILLONS) YEAR AGO PRICE AGO PER UNIT
Private $2,359.4 -3.1 % 61.3% 794.9 -3.0% $2.97 label Horizon 133.0 8.7 3,529.64.4 4.50 Organic Hood 75.0 1.2
1.917.00.74.41 Lactaid Borden 61.614.41.6 20.119.13.05 Hiland 54.13.71,418.04.23.01 Prairie 49.16.61.3
17,1 7.4 2.87 Farms Dean's 44.1 -3.2 1.1 15.9 -3,6 2.77 Oak 41.1 27.0 1.1 13.2 26.2 3.10 Farms Country 39.4 -4.8
1.0 125 -2.8 3.16 Fresh Land 34.6 0.5 0.9 11.70.4 2.95 O'Lakes Category 3,850.6 -1.7 1,266.3 -1.7 3.04 total
Source: SymphonylRI Croup

Frozen Cooked Shrimp

One of the most popular foods in the frozen case, shrimp dollars were down 1.6%, though units were up slightly.
Store brands accounted for almost 60% of dollars. despite the average price of $7.68 was higher than the category
average, $7.53.

TOP VENDORS $ SALES CHANGE SHARE UNIT SALES CHANGEVS AVG. (MILLIONS) VS YEAR (MILLONS)
YEAR AGO PRICE AGO PER UNIT Private $682.0 -10.358.1% 88.8 -7.7% $7.68 label Rich-Seapak 101.5 15.8
8.6 16.3 6.5 6.22 Corp. National 62.9 89.1 6.3 9.6 107.5 6.59 Fish & Seafood Tampa Bay 34.3 15.9 2.9 2.0 42.1
16.50 Fisheries Aqua Star 32.9 20.1 2.8 4.6 40.8 7.16 Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP VENDORS $ SALES
CHANGE SHARE UNIT SALES CHANGEVS AVG. (MILLIONS) VS YEAR (MILLONS) YEAR AGO PRICE AGO
PER UNIT Private label $682.0 -10.3% 58.1% 88.8 -7.7% $7.66 Seapak 101.515.88.616.36.58.22 Nobrand 81.0
97.25.29.2116.96.59 Aqua Star 31.619.62.74.4 41.1 7.04 Nobrand 30.77.92.61.58.920.38 Chicken of the
276149.62.35.0179.35.51 Sea Sea Best 22.9 -4,61.93.1 -11.77.26 Cape Gourmet 14.8 5.41.2 .93 -3.815.98
Gorton's Shrimp 14.3 -0.3 1.22.3 -2.3 6.06 Temptations Margaritaville 11.726.91.01.918.76.16 Category total
1,172.1 -1.6155.50.77.53 Source: SymphonylRI Croup

Frozen Dinners/Entrees (Single-serve)

The category was down in both units (-4.8%) and dollars (-2.2%). Nestle and ConAgra were the top players with
32.3% and 29.8% market share respectively.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGEVS AVG. VENDORS (MILLIONS) VS YEAR (MILLONS)
YEAR AGO PRICE AGO PER UNIT Nestle $1.497.6 -1.5% 32.3% 580.7 -2.8% $2.58 USA ConAgra 1,363.4 -6.0
29.8 766.6 -10.3 1.80 Foods Heinz 532.8 -4.1 11.4 240.1 -5.0 2.22 Frozen Foods Bellisio 265.5 1.8 5.7 262.4 2.2
1.01 Foods Pinnacle 206.1 -0.24.4 75.1 -0.4 2.74 Foods Group Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP VENDORS $
SALES CHANGE SHARE UNIT SALES CHANGEVS AVG. (MILLIONS) VS YEAR (MILLONS) YEAR AGO PRICE
AGO PER UNIT Stouffer's $536.0 -2.7% 11.5% 197.7 -4.4% $2.71 Weight 415.31.38.9194.70.32.13 Watchers
Smart Ones Banquet 360.6 -11.87.7352.3 -16.4 1.02 Marie 327.2 6.1 7.0 124.08.1 2.64 Callender's Stouffer's
266.4 55.9 5.7 123.4 66.0 2.16 In Csne Smpl Fvriltes Stopfer's In 255.2 1,044.2 5.5 96.5 854.3 2.64 Csne Clnary
Cllctn Healthy 171.4 -1.8 3.7 77.7 -2.0 2.20 Choice Hungry Man 129.3 -16.0 2,7 46.1 -13.72.66 Healthy 106.9 -37.6




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 128 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I....

2.340.1 -36.72.66 Choice Cafe Steamers Healthy 105.6 -15.12.241.8 -12.9 2.53 Choice Cmplt Sictions Category
4,637.1 -2.2 2,188.8 -4.8 2.12 total Source: SymphonylRI Croup

Frozen Dinners/Entrees (Multi-serve)

It seems as if parents are looking away from the frozen case to feed the family. The category is down 6.2% in
dollars and 9.2% in units. Top brand Stouffer's (32.1 % market share) held its own, remaining relatively flat.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGEVS AVG. VENDORS (MILLIONS) VS YEAR (MILLONS)
YEAR AGO PRICE AGO PER UNIT Nestle $840.3 -3.4% 39.6% 119.2 -6.3% $7.05 USA Unilever 336.5 -15.215.8
47.6 -14,0 7.07 Bestfoods Nrth Amrica Bird's Eye 224.7 -0.410.6 51.1 -5.1 4.39 Foods Con Agra 156.25.1 7.336.0
-13.54.30 Foods Private 127.4 -5.1 6.0 18.2 -10.7 6.98 label Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP VENDORS $
SALES CHANGE SHARE UNIT SALES CHANGEVS AVG. (MILLIONS) VS YEAR (MILLONS) YEAR AGO PRICE
AGO PER UNIT Stouffer's $661.5 0.3% 32.1 % 88.9 -3.0% $7,80 Bird's Eye 224.4 -0.3 10.6 51.1 -5.0 4.39 Voila
Bertolli 180.9 -9.9 8.5 26.6 -7.5 6.78 P F Chang's 128.3 -8.0 6.016.5 -7.0 7.76 Home Menu Private 127.4 -5.1 6.0
18.2 -10.7 6.98 label Marie 87.9 14.84.1 14.0 -6.95.89 Callender's Stouffer's 67.3 -7.1 3.1 18,2 -6.4 4.14 Easy
Express Skillets Michael 63.813.83.07.26.38.80 Angelo's Banquet 58.2 -5.6 2.7 20.0 -18.8 2.91 Gourmet 51.2
53.63.4 11.1 72.64.81 Dining Category 2,118.1 -6.2351.7 -9.2 6.02 total Source: SymphonylRI Croup

Baby Formula (Ready-to-Drink)

Though the category struggled (-6.4% in dollars, -18.9% in units) some brands enjoyed solid gains. Gerber Good
Start Gentile dollars were 437%, primarlily because of its $10.10 price point, more than $2.00 above category
average.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Abbott $158.6 -8.2% 60.9% 19.3 -22.6% $8.21 Nutrition Mead 85.1 -10.032.6
12.7 -16.1 6.69 Johnson Nutrition Gerber 15,8 63.6 6.1 1.6 16.4 9.68 Products Co. Private 1.0 -274 0.4 0.2 -28,6
6.40 label Nestle .069 10.7 0.0 .013 2.5 5.11 Healthcare Nutrition Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $
SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR
YEAR PER AGO AGO UNIT Similac $73.8 -1.3% 28.3% 8,6 -11.4% $8.55 Advance Enfamil64.6 -5.9 24.810,1 -
13.4 6.41 Premium Similac 36.1 13.0 14.65,2 1.67.39 Sensitive Similac 17.98.9 6 9 1.93.29.49 Expert Care
Alimentum Gerber 13.9437.1 5.3 1.4 242.4 10.10 Good Start Gentle Similac 10.9 59.04.2 1.647.86.67 isomil
Enfamil10,2 53.6 3.91.237,98.23 Gent lease Similac 6.0 -71,6 2.3.92 -79.7 6.54 Sensitive R S Similac 4.970.0
1.9.30320.1 16.30 Similac 4.93.61.9.62 -0.6 7.84 Neosure Advance Category 260,6 -6.4 33.8 -18.9 7.70 Total
Source: SymphonylRI Croup

Baby Formula (Powder)

Abbott Nutrtion overtook Mead Johnson at the top of the manufacturer list with a 9.8% boost in sales of its Similac
products. The category's biggest gainer was Gerber Good Start Gentile, up almost 85%. Overall, dollars were up
4.7%.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Abbott $1,349.9 9.8% 37.9% 747 2.3% $18.07 Nutrition Mead 1,327.5 -1.137.3
68.0 -6.8 19.51 Johnson Nutrition Gerber 665.3 7.4 18,7 41.5 0.4 16.04 Products Co. Private 201.5 2.5 57 12.4 -3.5
16.21 label The Hain 7.3 38.5 0.2 0.3 367 29.01 Celestial Group Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $
SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR
YEAR PER AGO AGO UNIT Enfamil $603.6 4.8% 17.0% 33.3 -0,8% $18.14 Premium Similac 505,66.4 14.2 31.4
2.6 16.09 Advance Gerber Good 438.2 84.9 12.3 27.9 80.0 15.69 Start Gontle Similac 418,2 25.0 11.7 23.6 18.2
17.73 Sensitive Enfamil 271.99.4 7.813.63.020.03 Gent lease Private 201.5 2.5 5.712.4 -3.516.21 label Sirmi,


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 129 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories.(The State of the I. ...

146.7 10.84.1 6.23.323.76 Advance Early Shield Enfamil 114.9 14.4 3,24,4 6.8 25.97 Nutramigen Lipil En fag
row 109.4 -17.6 3.1 4.8 -19.6 22.64 Premium Enfamil 96.712.8275.1 7.5 18.69 Prosobee Category 3,560.1 4.7
197.2 -1.6 18.05 Total Source: SymphonylRI Croup

Convenience/PET Still Water

Nestle Waters NA stable of brands (Nestle-Pure Life, Poland Spring, Deer Park and Ozarka) earned it the top
vendor spot with 33.2% of dollars. Private label was the biggest individual brand at 23.2%, up 17%. versus last
year.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Nestle $2,168.4 1.5% 33.2% 620.8 0.8% $3,49 Waters North America Private
7,519.717.023,2563.315.1 2.75 label Glaceau 698.0 -1.310.7 469.3 871.43 Water Co. Coca 564.6 9.7 8.6 208.5
8.02.71 Cola Co. Pepsico 552.2 178.4 193.0 -0.5 2.86 Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES CHANGE
SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Private $1,519.717.0% 23.2% 553.3 15.1% $2.75 label Nestle 748.8 -1.2 11.5 199.0 -3.0 3.76 Pure Life
Dasani 558.8 9.6 8.5 206.1 7.72.71 Aquafma 534.4 3.58.2 186.8 1.3286 Poland 407.71,76.2 124.6 -2.6 3.27
Spring Glaceau 311.8 11.54.8243.4 -15.7 1.28 Vitamin Water Deer 246.80.53.864.1 -0.2 3.85 Park Ozarka
207.3 -0,3 3.2 56.4 -1.2 3.68 Glaceau 194.3 14.23.0103,4 7,71.88 Smart Water Glaceau 191.94.029142.65.8
1.35 Vitamin Water Zero Category 6,538.5 4.3 2,580,3 0.4 2.53 Total Source: SymphonylRI Croup

Licorice Box/Bag

Top brand Twizzlers was up 3.0% in dollars, though down 3.2% in units. However, Twizzlers Pull n' Peel more than
picked up the slack, up 17.0% in dollars and 11.1 % in units. Category dollars were up 2.7%. Units were down 1.7%.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT The $278.4 4.0% 74.6% 144.2 1.5% $1.93 Herehey Co. American 51.9 -6.1
13.9 25.5 -8.1 2.04 Licorice Co. Foreign 7.6 15.6 2.1 5.7 16.0 1.36 Candy Co. Private 7.6 -21.0 2.0 4.8 -22.6 1.60
label Danell Lea 6.7 37.5 1.8 2.5 43.9 2.72 Chocolate Shops Ply Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $
SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR
YEAR PER AGO AGO UNIT Twizzlers $205.1 3.0% 55,0% 100.6 -3.2% $2.04 Red Vines 475 -6.4 12.7 23.0 9.0
2.07 Twizzlers 34.8 17.0 9.3 16.4 11.1 2.12 Pull n' Peel Good & 22.9 -0.9 6.2 19.2 -0.2 1.19 Plenty Twizzlers 6.9 -
0.4 2.4 4.38.32.07 Cherry Kick Private 7.6 -21.0 2.0 4.3 -22.6 1.60 label Rips 7.1 14.9 1.94.9 15.3 1.44 Darrell 6.7
37.51.82.543,92.72 Lea Darrell 6.6 11.0 1.83.64,71,82 Lea Nibs Lucky 3.617.9 1.0 1.4 25.6 2.59 Country
Category 373 2.7193.1 -1.71.93 Total Source: SymphonylRI Croup

Non-Chocolate Chewy Candy

Sour has never been sweeter. Sour Patch Kids was the category's biggest gainer, up 16.6% in dollars and 18.8% in
units. Skittles and Starburst were the top national brands, with 8.3% and 6.9% market share respectively. Store
brands topped the category with 12.1 % market share, up 6.5%.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Mars $385.1 3.1% 22.6% 195.4 -2,1% $1.97 Private 205.5 6.512.1 163.74.0
1.26 label Kraft 1677 11.2 11.0 100.6 137 1.67 Foods The 127.60.2 7.6 90.7 -371.41 Hershey Co. Parley's 99.7-
11.6 5.9 66.8 -12.3 1.45 & Salhers Candy Co. Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES CHANGE
SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Private $205.5 6.5% 12.1% 163.74.9% $1.26 label Skittles 140.86.38.376.30.2 1.85 Star 117.1 -4.0
5.9 61.6 -8.9 1.90 burst Sour Patch 73.6 16.6 4.3 41,9 18.8 1.75 Kids Reese's 66.1 -3.7 3.9 46,6 -0.9 1.42 Pieces
Swedish 58.1 4.1 3.4 26.93.1 2.01 Fish Life 51.2 -15,03.029.3 -23.51.75 Savers Gummies Skittles 51.1 1373.0


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 130 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the 1.. ..

7,7466 6.61 and Starburst Tootsie 49.0 -2.6 2.8 20.6 -10.62.33 Roll Haribo 44.8 16.1 2.630.1 84 1.49 Gold Bears
Category 1,701.32.81,100.7 -0.71.55 Total Source: SymphonylRI Croup

Sugar-Free Diet Candy

More consumers may be watching their sugar intake, but they are not turning to sugar-free candy. The category
was down almost 5% in dollars and more than 9% in units. Overall the category generated $110 million.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE
YEAR YEAR PER AGO AGO UNIT Storck $32.75.8% 29.7% 15.53.5% $2.11 USA Wm 22.4 -7.4 20.4 12.58.1
1.79 Wrigley Jr. Co, The 10.1 4.60.1 4.95.2 2.05 Hershey Co. Farley's 8.1 17.8744.36.81.87 A Sathers Candy
Co. Private 7.8 11.4 7.1 6.0 -4.6 1.30 label Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES CHANGE SHARE UNIT
SALES CHANGE AVE VENDORS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO AGO UNIT
Werther's $32.75.8% 29.7% 15.53.5% $2.11 Original Life Savers 22.4 -7.1 20.4 12-6 -7.7 1.79 Private 7.8 11.4 7.1
6.0 -4.61.30 label Brach'e 4.8 37.1 4.4 2.4 29.01.96 Ice 4.1 -6.23.72.2 -3.21.91 Breakers Jolly 4.024.6361.8
22,4 2.16 Rancher Russell 3.6 53.2 3.3 1.8 68.4 1.99 Stover Too Tarts 3.4 -11,3 3.1 2.2 -23.1 1.56 SmartChoice
Halls 3.2 -67.4 2.9 1.9 64.2 1.68 Refresh Nips 3.2 -16.3 2.9 1.6 -19.3 1.80 Category 110.1 -4.7 60.8 -9.3 1.81 Total
Source: SymphonylRI Croup

Chocolate Candy Box! Bag/Bar> 3.5 ounces

With sales up 6.3% versus last year, Hershey's remains the top vendor with more than 40% of dollars. However,
the top brand was Mars' M&M's, with 15% market share.

TOP VENDORS $ SALES CHANGE SHARE UNIT SALES CHANGE AVC (MILLIONS) VS. I (MILLIONS) VS. I
PRICE TEAR TEAR PER AGO AGO UNIT The Hershey $1,663.5 6.3% 40.2% 628.7 0.9% $2.65 Co. Mm 1,175.4
6.9 28.4 256.9 6.04.57 Nestle USA 306.9 8.9 7.4 152.3 -4.0 2.02 Lindt & 211.6 6.9 5.1 66.3 2.6 3.20 Sprungli A.G.
Ghirardelli 149.2 20.4 3.6 46.1 19.9 3.24 Chocolate Co. Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES CHANGE
SHARE UNIT SALES CHANGE AVC BRANDS (MILLIONS) VS. I (MILLIONS) VS. I PRICE TEAR TEAR PER AGO
AGO UNIT M & M's $620.1 5.7% 15.0% 138.72.2% $4.47 Hershey's 293.2 2.87.1107.4 -4.6 2.73 Reese's 231.2-
0.65.655.2 -6.1 4.19 All 174.312.84.224.9 -0.1 7.01 Hershey's products Hershey's 170.88.54.1 41.62.94.11
Kisses Dove 136.27.63.3 37.4 6.8 3.64 Promises Snickers 133.4 4.7 3.2 19.88.4 6.72 AIL Mars4 122.06.7 2.9
16.09.57.64 products Hershey's 116.98.72.828.06.54.18 Nuggets Lindt 113.1 0.72.730.3 -5.1 3.73 Lindor
Category 4,142.57.01,395.01.32.97 total Source: SymphonylRI Group

Chocolate Candy Snack Size

Snickers (13.4%) gave up the top spots to Reese's (13.7%), with Kit Kat (11.1%) a close third. The category
suffered with units, down 9.0%, though dollars were only down 1.8%.

TOP VENDORS $ SALES CHANGE SHARE UNIT SALES CHANGE AVC (MILLIONS) VS. I (MILLIONS) VS. I
PRICE TEAR TEAR PER AGO AGO UNIT The Hershey $643.7 -3.7% 50.0% 307.9 10.9% $2.11 Co. Mars 537.8
1.5 41.4 237.7 B.5 2.26 Nestle USA 105.2 8.6 8.1 36.2 3.4 2.91 Tootsie Roll 2.6 35.0 0.2 1.0 24.0 2.61 Industries
Just Born 1.4 43.2 0.1 0.5 35.1 2.96 Total U.S. sales through supermarkets, drugstores, mass merchandise outlets
and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $ SALES CHANGE SHARE UNIT
SALES CHANGE AVC (MILLIONS) VS. I (MILLIONS) VS. I PRICE TEAR TEAR PER AGO AGO UNIT Reese's
$1779 -4.3% 13.7% 98.8 -14.6% $1,80 Snickers 173.9 -6.9 13.4 81.1 -15.32.15 Kit Kat 144.34.711.1 74.7 -8.2
1.93 All 96.0 -30.0 7.4 10.5 -38.2 9.11 Hershey's products Hershey's 93.1 15.6 7.247.3 -3.3 1.97 All Mars' 85.3 2.9
6.610.01.08.54 products M&M's 79.3 6.9 6.1 39.90.61.99 Milky Way 77.81146.043.911.01.77 Peter Paul 59.1
-274.533.6 -15.4 1.78 Almond Joy Twix 58.1 -77 4.533.0 -16.1 1.76 Category 1,298.3 -1.8 584.3 -9.0 2.22 total
Source: SymphonylRI Group



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 131 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I....

Hard Sugar Candy! Pkg & Roll Candy

Hard sugar was on a roll last year. Dollars were up 14.3% and units up 17.0%. Top brand Werther's outpaced the
category, up more than 22%. Overall, eight of the top ten brands were up for the year.

TOP VENDORS $ SALES CHANGE SHARE UNIT SALES CHANGE (MILLIONS) VS. I (MILLIONS) VS. I TEAR
TEAR AGO AGO The Hershey $104,4 39.4% 20.4% 49.7 55.9% $2.10 Co. Storck USA 80.8 22.4 15.839.8 16.5
2,03 Tootsie Roll 55.8 3.1 10.924.60.02.27 Industries Spangler 49.67159.7 13.7 3.8 3.62 Candy Co. Charms
40.6 -3.0 7.9 31.0 -7.7 1.31 Total U.S. sales through supermarkets, drugstores, mass merchandise outlets and
select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $ SALES CHANGE SHARE UNIT
SALES CHANGE AVC (MILLIONS) VS. I (MILLIONS) VS. I PRICE TEAR TEAR AGO PER AGO UNIT Werther's
$80.8 224% 15.8% 39.8 16.5% $2,03 Original Jolly 790 6.7 15.5 32.0 2.7 2.46 Rancher Spangler 38,2 6.6 7.5 9.7
5.03.93 Dum Dum Pops Private 37.916.87.4 33.612.91.13 label Charms Blow 35.6 -3.8 7.0 24.3 -9.61.46 Pop
Tootsie 30.1 -6.95.9 13.3 -9.1 2.26 Roll Pops Life 287 2.1 5.614.4 -5.0 2.00 Severs Jolly 25.4 2,947.3 5.017.6
2,599.1 1.44 Rancher Crunch 'N Chew Nips 22.1 18.2 4.3 21.2 17.4 1.04 Original 20.8 88.4 4.1 42.2 89.0 0.49
Gourmet Category 510.514.3331.017.01.54 total Source: SymphonylRI Group

Granola Bars

General Mills and Quaker Oats are the top vendors, capturing 38.5% and 25.9% of market share respectively.
Quaker did close the gap, up 6.9% in dollars and 10.6% in units while Genral Mills was down 4.4% in dollars and
9.9% in units.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVC VENDORS (MILLIONS) VS. I (MILLIONS) VS. I
PRICE TEAR TEAR PER AGO AGO UNIT General $636,0 -4.4% 38.5% 177.5 -0.9% $3.56 Mills Quaker 428.1 6.9
25.9157.710.62.71 Oats Co. Private 173.0 13.610.576.710.7 2.26 label Kashi 105.2 12.2 6.4 32.2 12.2 3.27 Co.
Kellogg 96.1 -11.7 5.9 31.8 -9.2 3.09 Co. Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES CHANGE SHARE UNIT
SALES CHANGE AVC BRANDS (MILLIONS) VS. I (MILLIONS) VS. I PRICE TEAR TEAR PER AGO AGO UNIT
Nature $386.5 -0.2% 23.4% 107.3 -7.0% $3.60 Valley Quaker 230.1 -5.713.979.4 -7.0 2.90 Chewy Nature 179.3-
1.2 10.951.8 -8.1 3.46 Valley Sweet & Salty Nut Private 173.0 13.8 10.576.710.72.26 label Quaker 115.4 28.2
7.042.0 324 275 Chewy Dipps Kashi 95.1 1.5 5.8 29.3 2.3 3.24 TLC Kelloggs 70.6 -34.3 4.3 21.9 -35.0 3.22 Fiber
Plus Nature 57.4 -28.5 3.5 14.234.54.05 Valley Chewy Trail Mix Quaker 43.9 -25.4 27 17.1 -13.32.57 Chewy 90
Cat Sunbelt 43.4 -48.9 2.6 21.3 -50.9 2.04 Category 1,651.9 1.2556.3 -0.4 2.97 total Source: SymphonylRI Group

Salad Dressing Mixes

HV Foods and its Hidden Valley Ranch brand control more than half of the category. The only other significant
player is Kraft and its Good Seasons brand. Private label grew by almost 19% but still only accounted for 4.2% of
market share.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVC VENDORS (MILLIONS) VS. I (MILLIONS) VS. I
PRICE TEAR TEAR PER AGO AGO UNIT HV Food $73.5 6.8% 54.9% 31.34.5% $2.35 Products Co. Kraft 53.0-
0.539.6 21.1 -0.4 2.51 Foods Private 5.6 18.94.24.530.1 1.25 label Uncle 1.4 3.4 1.0 .582.02.39 Dan's Unilever
0.3 10.6 0.1 .07 13.6 2.85 Bestfoods North America Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $ SALES
CHANGE SHARE UNIT SALES CHANGE AVC (MILLIONS) VS. I (MILLIONS) VS. I PRICE TEAR TEAR PER AGO
AGO UNIT Hidden $73.5 6.8% 54.9% 31.3 4.5% $2.35 Valley Ranch Good 63.0 -0.5 39.6 21.1 -0.4 2.51 Seasons
Private 5.6 18.94.24.5 30.1 1.25 label Uncle Dan's 1.4 3.4 1.0 .58 2.0 2.39 Knorr .19 1.14 0.1 .08 14.2 2.85 J & D's
.10 9.2 0.1 .06 11.2 1.74 Simply .07 2.6 0.1 .06 2.2 1.52 Organic Naturally .06 22.4 0.1 .07 18 0 0.77 Fresh
Braswell's .03 0.4 0.1 .0214.61.67 The Chef in .02 -17.6 0.1 .01 -3.82.33 Black Category 134.04.257.84.1 2.32
total Source: SymphonylRI Group

Shelf Stable Pourable Salad Dressings


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 132 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the 1.. ..

Strore brands continue to gain market share, up 8.8% in dollars. Kraft still held the top brand, but was down 6.2%.
Category sales nearly reached $2 billion, up 3.3%. Units were relatively flat.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVC VENDORS (MILLIONS) VS. I (MILLIONS) VS. I
PRICE TEAR TEAR PER AGO AGO UNIT HV Food $437.3 6.7% 22.1 % 112.1 2.4% $3.90 Products Co. Kraft
405.0 -6.7 20.5 181.35.8 3.23 Foods Private 320.1 8.8 18.2 170.1 3.3 1.88 label Unilever 256.3 1.0 13.0 115.6 -1.2
2.22 Bestfoods Nrth America Ken's 205.4 5.2 10.4 94.2 4.9 2.18 foods Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $
SALES CHANGE SHARE UNIT SALES CHANGE AVC BRANDS (MILLIONS) VS. I (MILLIONS) VS. I PRICE
TEAR TEAR PER AGO AGO UNIT Kraft $346.7 -6.2% 17.6% 154.B -67% $2.24 Private 320.1 8.816.2 170.1 3.3
1.88 label Wishbone 231.5 2.111.7104.50.32.22 Ken's 187.7 3.6 9.5 84.4 2.8 2.22 Steak House Newman's 57.4
9.02.916.5673.49 Own Newman's 38.8 -9.2 2.010.9 -11.1 3.57 Own Lighten Up Brianna's 29.8 3.71.68.1 3.3
3.66 Girard's 20.4 -1.6 1.05.2 -0.9 3.97 Kraft 20.3 -7.6 1.09.1 -7.72.24 Free Category 1,978.3 3.3 793.6 0.3 2.49
total Source: SymphonylRI Group

Cheese Snacks

Cheese snack sales were off last year, down 4.6% in dollars and 8.7% in units. The Cheetos brand owned the
category with nearly 75% of market share. Utz and store brands each captured 4.1 % of category sales, both down
for the year.

TOP VENDORS $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS.
PER UNIT YEAR YEAR AGO AGO Frito-Lay $885.4 -4.9% 79.5% 458.9 -9.8% $1.93 Utz Quality 46.6 -4.3 4.2 15.2
-4.93.06 Foods Private 45.9 -13.3 4.1 25.6 -15.4 1.79 label Wise Foods 27.713.22.517.621.4 1.57 Herr Foods
12.2 41.1 1.1 7.7 37.6 1.59 Total U.S. sales through supermarkets drugstores, mass merchandise outlets and
select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES CHANGE SHARE UNIT
SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS. PER UNIT YEAR YEAR AGO AGO Cheetos
$832.1 0.5% 74.7% 443.4 -5.5% $1.88 Private 45.9 -13.3 4.4 25.6 -15.4 1.79 label Utz 45.3 -6.9 4.1 15.0 -6.3 3.02
Baked 28.6 -11.62.68.3 -12.83.46 Cheetos Wise 26.6 9.8 2.417.1 18.71.56 Cheez Doodles Cheetos 13.2 -39.8
1.23.7 -38.0 3.54 Natural Herr's 12.241.21.1 7.737.51.59 Golden 10.822.81.08.225.01.32 Flake Cheetos 7.8
N/A 0.7 2.3 N/A 3.46 Simply Natural Robert's 7.5 10.6 0.7 2.3 3.4 3.25 American Gourmt Smer Pffs Category
1,114.4 -4.6 576.3 -8.7 1.93 total Source: SymphonylRI Group

Potato Chips

Four of the top six brands belong to Frito-Lay, which controls nearly 60% of the potato chip category. However,
Procter & Gamble's Pringles was the biggest gainer with dollars up 13.8%. Overall sales surpassed $5 billion, up
3.5% versus last year.

TOP VENDORS $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS.
PER UNIT YEAR YEAR AGO AGO Frito-Lay $3,137.1 2.2% 58.9% 1,281.5 -1.3% $2.45 Procter & 593.4 10.7
11.14350.712.31.69 Gamble Private 420.3 6.9 7.9 211.7 3.9 1.991able Utz Quality 205.9 5.7 3.9110.1 4.4 1.87
Foods Cape Cod 147.0 11.52.848.1 7.73.06 Potato Chip Total U.S. sales through supermarkets drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES
CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS. PER UNIT YEAR YEAR
AGO AGO Lays $1,521.4 3.8% 28.6% 656.6 -0.9% $2.32 Ruffles 506.3 1.09.5 192.1 -3.82.64 Pringles 447.9 13.8
8.4 301.5 14.7 1.49 Wavy Lays 423.0 2.9 7.9 153.5 -1.1 2.76 Private 420.3 6.9 7.9 211.7 3.9 1.99 label Lays Kettle
262.9 10.24.996.09.82.74 Cooked Utz 170.23.1 3.295.82.6 1.78 Cape Cod 147.0 11.52.848.1 7.73.06 Kettle
145.3 -0.2 2.7 54.6 -0.5 2.66 Baked 101.8 -16.2 1.931.1 -16.03.27 Lays Category 5,325.0 3.5 2,380.5 1.4 2.24
total Source: SymphonylRI Group

Tortilia/Tostada Chips




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 133 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories.(The State of the 1.. ..

Consumer favorite Doritos nearly doubled runner-up Tostitos (34.2% to 17.3%). Tostitos Scoops was a top gainer,
up 10.6% in dollars. Overall the category generated $3.5 billion in dollars, up 4.6%. Units sales were relatively flat,
up 0.7%.

TOP VENDORS $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS.
PER UNIT YEAR YEAR AGO AGO Frito-Lay $2,595.7 2.3% 73.7% 966.5 -2.0% $2.69 Pricate 189.68.05.4 103.4
3.5 1.831able Mission 123.1 0.83.544.7 -0.82.75 Foods Truco 113.4 55.7 3.2 37.6 56.73.02 Enterprises Bimbo
75.744.2 2.1 37.730.52.01 Bakeries USA Total U.S. sales through supermarkets drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES CHANGE
SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS. PER UNIT YEAR YEAR AGO AGO
Doritos $1,204.1 -1.0% 34.2% 492.0 -8.2% $2.45 Tostitos 610.8 -3.817.3189.1 -4.23.23 Tostitos 393.4 10.6 11.2
117.611.2 3.34 Scoops Santitas 230.7 -1.4 6.5112.6 -3.12.05 Private 189.68.05.4 103.4 3.5 1.83 label Mission
121.0 0.7 3.4 44.3 -0.8 2.73 On The 112.9 60.0 3.2 37.2 63.4 3.03 Border Batcel Takis 62.1 52.1 1.8 31.0 33.8 2.00
Fuego Doritos 51.14,337,1.519.71,826,5.29 Jacked 848, 844,234.5803.3 Calidad 35.3 -2.1 1.022.0 -2.91.60
Category 3,523.4 4.61,353.90.72.60 total Source: SymphonylRI Group

Noodles

With more than 26.0% of market share, private label topped the noodles category. The entire category was flat (-
0.7%) in dollars, yet units were down 4.5%. Average price per unit was under $2.00, though up 5-cents versus last
year.

TOP VENDORS $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS.
PER UNIT YEAR YEAR AGO AGO Private $62.8 1.5% 26.9% 38.4 -0.9% $1.63 lable New World 40.9 3.0 17.5
20.7 -3.2 1.98 Pasta Strom 40.4 -5.0 17.3 19.7 -12.82.05 Products American 25.4 -11.5 10.9 13.6 -11.1 1.87 Italian
Pasta Co. Dutch 6.8 -5.4 2.9 2.2 -7.2 3.06 Corp Total U.S. sales through supermarkets drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES
CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS. PER UNIT YEAR YEAR
AGO AGO Private $62.81.5% 26.9% 38.4 -0.9% $1.63 label No Yolks 40.4 -5.017.319.7 -12.8 2.05 Light 'N 15.9
1.96.8 8.4 -6.7 1.90 Fluffy Pennsylvania 13.0 -3.7 5.6 7.4 -0.4 1.77 Dutch Creamette 7.3 7.1 3.1 3.54.4 2.09
Mueller's 7.3 -25.4 3.1 3.8 -26.6 1.89 Das 6.8 -5.4 2.9 2.2 -7.23.06 Dutchman Essenhaus Inn Maid 5.8 -10.0 2.5
3.4 -14.1 1.73 Manischewitz 5.6 7.1 2.4 2.9 14.2 1.96 American 5.0 -3.3 2.1 2.3 -10.9 2.19 Beauty Category 233.3 -
0.7120.7 -4.51.93 total Source: SymphonylRI Group

Spaghetti/Macaroni/Pasta (No Noodles)

Pasta continues to be a family favorite as dollars reached nearly $2 billion. Store brands, up 0.8%, accounted for
29.0% of market share while number two Barilla inched closer to the top, up 4.0%.

TOP VENDORS $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS.
PER UNIT YEAR YEAR AGO AGO Private $561.2 0.8% 29.0% 425.0 0.1 % $1.32 lable Barilla 541.7 0.928.0384.7
1.6 1.41 Americal New World 380.0 -3.9 19.7283.1 -5.6 1.35 Pasta American 159.0 5.68.2 117.0 3.5 1.36 Italian
Pasta Co. Molino E 33.2 -6.4 1.7 14.0 -9.6 2.37 Pastificio De Cecco pescara Total U.S. sales through supermarkets
drugstores mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
BRANDS $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS. PER
UNIT YEAR YEAR AGO AGO Private $561.2 0.8% 29.0% 425.0 0.1% $1.32 label Barilla 471.7 4.0 24.4 348.8 4.6
1.35 Ronzoni 97.3 -1.0 5.0 80.0 -4.2 1.22 Mueller's 89.4 8.04.670.65.8 1.27 Creamette 67.8 2.8 3.547.22.1 1.44
Barilla 57.9 -6.5 3.0 26.5 -8.7 2.18 Plus San Giorgio 44.2 6.4 2.3 34.6 -8.8 1.28 American 38.9 -4.6 2.0 25.1 -2.9
1.55 Beauty Skinner 38.2 9.7 2.0 27.1 14.6 1.41 De Cecco 33.2 -6.4 1.7 14.0 -9.6 2.37 Category 1,932.6 0.8
1,435.0 0.0 1.35 total Source: SymphonylRI Group

Spaghetti/Italian Sauce




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 134 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the 1.. ..

Though Campbell Soup's Prego was the top brand, Unilever garnered the top vendor spot, led by its Ragu and
Bertolli brands. Other than Prego (up 5.0%), the only other brand to show significant gains was Francesco Rinaldi,
up 4.0%.

TOP VENDORS $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS.
PER UNIT YEAR YEAR AGO AGO Unilever $756.3 -3.4% 34.5% 352.8 -2.0% $2.14 Bestfooods Nrth American
Campbell 386.9 2.8 17.6 156.9 2.3 2.47 Soup Co. H J Heinz 245.4 -4.2 11.2 96.3 -4.6 2.55 Co. Private 195.5 0.6
8.9118.20.1 1.65 label Conagra 125.4 -12.35.7119.8 -11.01.05 Foods Total U.S. sales through supermarkets
drugstores mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
BRANDS $SALES CHANGE SHARE UNIT SALES CHANGE AVG PRICE (MILLIONS) VS. (MILLIONS) VS. PER
UNIT YEAR YEAR AGO AGO Prego $352.6 5.0% 16.1 % 142.2 4.8% $2.48 Ragu 260.7 -2.6 11.9 131.0 -0.6 1.99
Ragu Old 245.6 -4.9 11.2 105.9 -3.7 2.32 World Style Private 195.5 0.6 8.9 118.2 0.1 1.65 label Bertolli 154.6 0.0
7.065.00.82.38 Classico 144.7 -5.4 6.6 58.8 -6.0 2.46 Signature Recipes Hunts 124.6 -12.4 5.7 119.3 -11.0 1.04
Classico 96.6 -3.6 4.4 36.2 -3.9 2.67 Traditional Favorites Ragu 73.3 -7.3 3.341.4 -5.4 1.77 Robusto Francesco
68.04.03.1 45.2 -1.2 1.51 Rinaldi Category 2,194.2 -0.7 1,039.2 -1.63 2.11 total Source: SymphonylRI Group

Refrigerated Breakfast Sausage/Ham

The category did well last year, up 2.4% in dollars and 3.4% in units. Hillshire and its Jimmy Dean brand paced the
category with almost 34% market share. Johnsonville also did well, up almost 10%.

TOP VENDORS $SALES CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Hillshire $485.8 2.7% 34.4% 143.0 1.1% $3.40 Brands Johnsonville
141.89.910.044.211.73.21 Sausage Bob Evans 126.5 -8.9 9.0 37.9 -1.23.33 Farms Private 123.6 5.2 8.8 45.1
5.6 2.74 label Odom's 87.2 1.1 6.2 25.8 6.7 3.39 Tennessee Pride Ssge Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Ian. 27. TOP
BRANDS $SALES CHANGE SHARE UNIT SALES CHAGE AVG (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR
YEAR PER AGO AGO UNIT Jimmy Dean $476.9 2.7% 33.8% 141.3% 1.1 $3.38 Johnsonville 141.8 9.9 10.044.2
11.7 3.21 Bob Evans 123.8 -6.5 8.8 37.0 2.5 3.35 Private 123.6 5.2 8.8 45.1 5.62.74 label Tennessee 87.0 2.3 6.2
25.77.93.38 Pride Swaggerty 30.8 29.7 2.2 5.6 35.9 5.48 Owen's 27.8 8.2 2.0 8.018.63.47 Eckrich 26.9 38.4 1.9
10.4 38.6 2.58 Smok-y Jennie-O 20.6 -3.1 1.5 5.3 -5.4 3.92 Turkey Store Farmland 18.5 2.0 1.3 10.0 6.1 1.85
Category 1,411.72.4 440.7 3.4 2.20 total Source: SymphonylRI Group

Frozen Breakfast (handheld)

The category was up nearly 10%, led primarily by Hillshire Brands Jimmy Dean products. Overall, Hillshire
accounted for more than 55% of dollars, up 7.9%. Store brands also did well, increasing by more than 13% in
dollars and a whopping 48.1 % in units.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS YEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Hillshire $487.2 7.9% 55.9% 73.8 0.9% $6.60 Brands Odom's 91.7 2.8 10.5
17.83.35.13 Tennessee Pride Sausage Private 57.3 13.36.514.748.1 3.89 label Heinz 48.220.05.516.6 18.2
2.89 Frozen Foods Nestle 46.2 5.0 5.3 21.6 12.0 2.14 USA Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27, TOP $SALES
CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS YEAR (MILLIONS) VS. PRICE AGO
YEAR PER AGO UNIT Jimmy $386.1 7.0% 44.3% 58.3 0.1% $6.61 Dean Odom's 64.5 14.37.4 12.0 16.9 5.37
Tennessee Pride Jimmy Dean 64.2 2.055,7.39.61.606,6.67 Delights 204.9 964.1 Private 57.313.36.514.748.1
3.89 label Wght 35.1 -11.6 4.0 11.T -15.6 2.99 Wtchrs Smrt Ones Mrnn Exp Hot 29.9 5.6 3.4 12.9 11.8 2.31
Pockets Jimmy Dean 27.7 -61.9 3.1 4.0 -62.9 6.79 Dlights Tennessee 27.2 -16.8 3.1 5.8 -16.54.64 Pride Kellogg's
21.6 N/A 2.4 3.9 N/A 5.52 Special K Pillsbury 16.7 6.5 1.9 6.4 4.5 2.57 Category 70.9 9.8 185.68.2 4.69 total
Source: SymphonylRI Group

Spice/Seasoning--No Salt/Pepper



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 135 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I. ...

The competion is closing in on category leader McCormick. Store brands were up 13.2% and ACM was up 8.9%
versus only 1.9% for McCormick. Overall dollars were up 6% and units 2.8%.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS YEAR (MILLIONS) VS.
PRICE AGO YEAR PER AGO UNIT McCormick $711.2 1.9% 37.1 % 240.7 -2.2% $2.95 & Co. Private 285.1 13.2
14.9 135.66.22.10 label ACH Food 160.08.98.4 43.7 4.7 3.66 Companies B & G 90.5 -2.9 4.7 29.3 -1.83.08
Foods Goya 71.8 6.8 3.7 34.8 5.8 2.06 Foods Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES
CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT McCormick's $398.4 3.3% 20.8% 113.5 0.0% $3.51 Private 285.1 13.2 14.9 135.6 6.2 2.10 label
McCormick 122.4 -0.4 6.4 23.0 -6.6 5.32 Gourmet Collection McCormick 93.2 6.0 4.9 35.3 1.0 2.64 Grill Mates
Tones 67.911.53.518.33.03.71 Mrs. Dash 62.1 -2.53.221.1 -1.02.94 Spice 55.5 6.9 2.910.79.4 5.16 Islands
Badia 53.813.4 2.8 25.2 10.32.13 Spice World 52.1 -0.22.718.50.4 2.81 Sazon Goya 44.7 6.0 2.3 21.8 5.5 2.05
Category 1,916.4 6.0 724.5 2.82.65 total Source: SymphonylRI Group

Condensed Wet Soup

Campbell's stands unchallenged. With eight of the top 10 brands, the soup giant controls more than 80% of the
category. The only other significant player is private label, with almost 18% market share, down 1.2% versus last
year.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS. (MILLIONS) VS. YEAR (MILLIONS)
VS. PRICE AGO YEAR PER AGO UNIT Campbell $1,324.9 0.6% 81.4% 1,010.0 -6.4% $1.31 Soup Co. Private
291.4 -1.2 17.9307.0 -5.1 0.95 label Snow's/2.2 -10.5 0.41 1.3 -9.71.63 Doxsee Pacific 2.0 41.5 0.1 0.830.22.66
Foods of Oregon Looks 1.8 26.4 0.1 0.5 32.8 3.76 Gourmet Food Co. Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
BRANDS $SALES CHANE SHARE UNIT SALES CHANGE AVG (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR
YEAR PER AGO AGO UNIT Campbell's $1,089.3 -0.5% 66.9% 847.9 -7.6% $1.28 Private 291.4 -1.217.9307.0-
5.1 0.95 label Campbell's 191.1 8.511.7131.33.1 1.46 Healthy Request Campbell's 13.2 -14.4 0.8 9.1 -17.8 1.45
Light Campbell's 7.2 13.2 0.4 5.0 9.5 1.45 Disney Princess Campbell's 5.9 N/A 0.4 4.1 N/A 1.45 Disney Phineas &
Ferb Campbell's 5.2 N/A 0.3 3.5 N/A 1.46 Scooby Doo Campbell's 4.2 1.50.32.9 -0.3 1.45 Batman Campbell's 3.7
-21.80.22.6 -24.31.41 Danny Phantom Snow's 2.2 -10.5 0.1 1.3 -9.71.63 Category 1,627.30.31,322.7 -6.01.23
total Source: SymphonylRI Group

Dry Soup

The Lipton brand took two of the top three spots. Overall, the category was flat, with dollars around $361 million and
units around 217 million. Average price per unit was $1.66, nearly 20 cents less than last year.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS YEAR (MILLIONS) VS.
PRICE AGO YEAR PER AGO UNIT Unilever $161.1 -1.4% 44.6% 110.00.3% $1.47 Bestfoods Nrth America Bear
Creek 59.6 -1.2 16.5 17.32.53.45 Country Kitchens Private 29.4 -0.5 8.1 25.3 -3.4 1.16 label Nongshim 19.77.6
5.5 14.9 7.3 1.32 H.J. Heinz 14.6 -5.9 1.0 7.3 -3.9 2.00 Co. Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS
$SALES CHANGE SHARE UNIT SALES CHANGE AVG (MILLIONS) VS. (MILLlOS) VS. PRICE YEAR YEAR PER
AGO AGO UNIT Lipton $83.3 -1.6% 23.1% 52.8% -0.6% $1.58 Recipe Secrets Bear Creek 59.6 -1.216.517.32.5
3.45 Country Kitchens Lipton Soup 40.6 1.2 11.2 27.6 1.8 1.47 Secrets Private 29.4 -0.5 8.1 25.3 -3.4 1.16 label
Knorr 25.9 -0.5 7.2 21.8 4.91.19 Nongshim 19.67.25.4 14.97.2 1.32 Wylers Mrs. 14.6 -5.9 4.0 7.3 -3.9 2.00 Grass
Hurst's 14.3 -0.6 4.0 5.4 -3.6 2.64 HamBeens Lipton 11.2 -10.6 3.1 7.8 -10.4 1.45 Cup-a-Soup Shore Lunch 5.34.3
1.5 1.57.83.63 Category 361.1 -0.1 217.70.9 1.66 total Source: SymphonylRI Group

Ready-to-Serve Wet Soup




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 136 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I. ...

General Mills' Progresso captured top brand honors. However, Campbell's and its extensive product line led the
way on the manufacturers side. Overall, category dollars were up nearly 3.0%, with sales of nearly $1.9 billion.
Units were up 1.6%.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. YEAR (MILLIONS) VS.
PRICE AGO YEAR PER AGO UNIT Campbell $835.9 -0.7% 44.5% 449.3 -1.2% $1.86 Soup Co. General 749.0 7.8
39.9427.76.8 1.75 Mills Private 76.2 -9.1 4.1 43.1 -13.9 1.77 label Conagra 75.6 -2.4 4.0 36.3 -6.9 2.09 Foods
Amy's 40.0 20.1 2.1 14.6 16.8 2.74 Kitchen Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES CHANGE
SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS. (MILLIONS) VS YEAR PRICE YEAR AGO PER AGO UNIT
Progresso $722.5 9.5% 38.5% 412.8 8.4% $1.75 Campbell's 402.0 0.2 21.4 218.6 1.4 1.84 Chunky Campbell's
144.35.37.780.4 5.7 1.79 Chunky Hlthy Reqst Campbell's 96.2 N/A 5.1 52.5 N/A 1.83 100% Natural Private 76.2 -
9.1 4.1 43.1 -13.91.77 label Healthy 66.0 -10.8 3.5 33.7 -11.81.96 Choice Campbell's 50.4 7.9 2.7 27.1 3.4 1.86
Amy's 39.6 19.02.1 14.6 16.52.72 Campbell's 36.3 N/A 1.922.7 N/A 1.60 Go Campbell's 27.7 60.2 1.58.363.6
3.35 Slow Kettle Category 1,878.6 2.9 1,008.9 1.6 1.86 total Source: SymphonylRI Group

Dog Biscuits/Treats/Beverages

A strong year by Milk-Bone (up 9.2%) catapulted the brand over private label (-2.9%) and into the top spot. The
category as a whole did well with dollars just below $2 billion, up 5%. and up almost 3% in units.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG VENDORS (MILLIONS) VS. (MILLIONS) VS YEAR
PRICE YEAR AGO PER AGO UNIT Del $757.2 11.5% 37.9% 219.1 9.3% $3.46 Monte Foods Nestle 263.4 8.2
18.278.84.34.61 Purina Petcare Co. Waggin' 274.3 -8.613.741.0 -5.8 6.70 Train Private 211.3 -2.910.672.8-
5.8 2.90 label Mars 194.7 12.8 9.7 46.4 1.4 4.20 Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE
SHARE UNIT SALES CHANGE AVG BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Milk-Bone $216.6 8.2% 10.8% 55.0 7.1 % $3.93 Private 211.3 -2.9 10.6 72.8 -5.8 2.90 label Waggin'
184.9 -11.3 9.3 21.2 -3.6 8.71 Train Jerky Tenders Purina 169.20.68.529.5 -7.6 5.74 Beggin' Strips Pup 146.8-
4.37.4 26.6 -10.25.53 Peroni Milo's 109.869.55.518.248.56.03 Kitchen Pedigree 108.736.05.4 22.4 19.54.85
Dentastix Canine 90.5 38.7 4.5 62.7 44.91.44 Carry Outs Purina 57.4 8.7 2.913.1 -1.54.39 Busy Bone Milk-Bone
52.4 -9.6 2.6 11.2 -12.6 4.69 Flavor Snacks Category 1,997.4 5.0 510.4 2.93.91 total Source: Symphony IRI Group

Dry Dog Food

Private label dollar share (18%) was more than double any national brand. However, Nestle Purina was far and
away the top vendor with 45% market share. Overall category dollars topped $5 billion, up almost 3%. Units were
off slightly.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS YEAR (MILLIONS) VS.
PRICE AGO YEAR PER AGO UNIT Nestle $2,337.3 5.0% 45.0% 178.9 1.7% $13.06 Purina Petoare Co. Private
932.6 -0.4 18.081.9 -7.5 11.38 label Mars 617.7 3.211.948.83.512.65 Procter 556.8 -1.210.732.2 -0.917.32 &
Gamble Del 489.9 -1.4 9.4 52.9 -1.7 9.26 Monte Foods Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES
CHANGES SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS YEAR (MILLIONS) VS YEAR PRICE AGO AGO
PER UNIT Private $932.6 -0.4% 18.0% 81.9 -7.5% $11.38 label Pedigree 423.6 6.3 8.2 29.6 5.814.31 Purina One
283.6 55.9 5.5 15.5 42.6 18.26 Smartblend Purina Dog 264.2 -38.9 5.1 19.4 -36.7 13.61 Chw Hlthy Lif Nutritn
Kibble 'n 262.6 -2.5 5.1 27.4 -2.4 9.57 Bits Purina 259.0 -1.4 5.0 19.9 -4.712.99 Beneful Purina Dog 253.7200.2
4.9 14.0 234.5 18.09 Chow Purina 221.4 -2.6 4.3 16.0 -4.1 13.85 Beneful Healthy Weight Imas 156.0 5.2 3.0 8.0
11.919.49 Proactive Health Purina Alpo 110.6 13.7 2.1 11.75.89.47 Prime Cuts Category 5,189.9 2.9 420.5 -0.6
12.34 total Source: SymphonylRI Group

Wet Dog Food



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 137 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories.(The State of the I. ...

Category dollars were the same as last year while units were down slightly (-1.5%). Cesar Canine Cuisine (13.9%)
and Pedigree (12.2%) were the top brands, followed closely by private label (11.1%). Mars was the top vendor at
47.6%.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS YEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Mars $640.8 2.2% 47.6% 533.5 -0.1% $1.20 Nestle 446.9 -3.233.2341.3 -2.7
1.31 Purina Petcare Co. Private 150.1 -12.2 11.1 144.4 -18.8 1.04 label Del 48.6 29.9 3.6 67.349.4 0.72 Monte
Foods Procter 27.6 -7.3 2.1 14.8 -12.0 1.87 & Gamble Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE
SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Cesar $187.1 -2.9% 13.9% 176.8 -10.7% $1.06 Canine Cuisine Pedigree 164.36.4 12.2 145.25.71.13
Private 150.1 -12.2 11.1 144.4 -18.8 1.04 label Pedigree 127.1 2.59.4 89.0 0.91.43 Choice Cuts Purina 93.5 0.2
6.968.8 -0.6 1.36 Alpo Prime Cuts Purina 83.8 -7.9 6.2 45.3 -9.9 1.85 Beneful Prepared Meals Pedigree 77.7 -4.0
5.830.1 -11.92.58 Little Champions Purina 40.9 -9.4 3.0 32.3 -4.7 1.26 Alpo Prime Slices Purina 31.5 -4.7 2.3 27.5
1.2 1.15 Alpo Chop House Originals Purina 28.8 7.0 2.1 31.9 3.3 0.90 Alpo Chop House Category 1,346.8 0.0
1,121.8 -1.51.20 total Source: SymphonylRI Group

Cat Snacks/Beverages

Cats love their snacks. The category was up 5.2% in dollars and almost 2% in units. Top vendors Mars (57.5%) and
Nestle (34.8%) grabbed the lion's share of dollars and were up 6.7% and 7.2% respectively. Average price per unit
was $1.82.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG BRANDS (MILLIONS) VS YEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Mars $216.5 6.7% 57.5% 111.83.2% $1.94 Nestle 131.07.2 34.8 76.4 3.3
1.71 Purina Petcare Co. Del Monte 14.3 -15.6 3.810.7 -8.51.33 Foods Worldwise 5.2 -1.91.4 1.5 -10.5 3.42 Del
Monte 3.0 -15.9 0.8 3.0 -14.4 1.00 Pet Foods Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES
CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS. (MILLIONS) VS. PRICE YEAR YEAR PER AGO
AGO UNIT Whiskas $149.91.7% 39.8% 74.0 -4.2% $2.03 Temptations Friskies 75.614.520.1 41.38.81.83 Party
Mix Whiskas 28.6 86.2 7.616.1 72.61.77 Temptations Mixups Purina 16.4 -4.2 4.4 10.7 -4.4 1.54 Whisker Lckn's
Crnch Lvrs Purina 13.8 -5.7 3.711.3 -7.2 1.22 Whiskr Lckn's Tnder Mmnts Whiskas 8.6 -19.9 2.3 5.1 -11.9 1.70
Temptations Natural The Goodlife 7.4 -28.1 2.02.8 -31.0 2.60 Recipe Pounce 7.2 -6.3 1.96.74.3 1.08 Purina 6.9
16.5 1.8 2.4 16.6 2.83 Whisker Lickin's Friskies 6.9 48.6 1.8 4.6 49.8 1.50 Crispies Category 376.2 5.2 207.3 1.8
1.82 total Source: SymphonylRI Group

Dry Cat Food

Nestle Purina was the runaway leader with 50.6% of dollar share, up 3.8%. Private label captured top spot on the
brand side with 9.8% dollar share. Overall category dollars topped $2.2 billion, while units were down 3.4%.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Nestle $1,135.7 3.8% 50.6% 163.3% -2.6% $6.95 Purina Petcare Co.
Del 409.6 6.4 18.2 58.0 6.8 7.07 Monte Pet Foods Private 219.8 -14.2 9.8 38.4 -14.25.72 label Procter 213.1 -0.3
9.5 20.0 1.2 10.63 & Gamble Del 147.4 -1.3 6.6 23.2 -3.1 6.34 Monte Foods Total LI.S. sales through
supermarkets, drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan.
27. TOP BRANDS $SALES CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Private $219.8 -14.2% 9.8% 38.4 -14.2% $5.72 label Meow Mix 189.0-
22.58.422.5 -35.2 8.41 Purina Kit 146.342.1 6.517.629.38.23 & Kaboodle Purina Cat 129.0 -28.0 5.713.9 -36.5
9.26 Chow Cmplte Formula Meow Mix 123.4 34.7 5.5 18.5 115.97.48 Original Choice Purina Cat 104.2 -29.7 4.6
12.4 -40.7 8.43 Chow Indoor Formula Friskies 94.84.74.2 13.0 -2.4 7.31 Seafood Sensations lams 92.0 7.64.1 8.0
9.9 11.44 Proactive Health 9 Lives 80.7 -5.1 3.6 10.6 -5.0 7.68 Daily Essentials Friskies 70.6 22.9 3.1 10.2 8.9 6.95
Feline Favorites Category 2,245.7 0.4 325.7 -3.4 6.89 total Source: SymphonylRI Group



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 138 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I. ...

Wet Cat Food

Purina Fancy Feast (25.2%) and Friskies (23.2%) went neck and neck for the top brand spot. No other brand
reached double-digits. Private label held the third spot with 6.6% market share. Overall, the category was up 4.6%.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS. (MILLIONS) VS.
PRICE YEAR YEAR PER AGO AGO UNIT Nestle $1,423.0 6.2% 73.4% 1,629.3 0.0% $0.87 Purina Petcare Co.
Del 151.5 -2.77.9132.5 -1.61.14 Monte Foods Private 126.6 -5.5 6.6186.0 -8.0 0.68 label Del 97.2 20.6 5.1 75.6
18.1 1.28 Monte Pet Foods Mars 91.5 6.3 4.8 63.7 -6.3 1.44 Total U.S. sales through supermarkets, drugstores,
mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS
$SALES CHANGE SHARE UNIT SALES CHANGE AVG (MILLIONS) VS YEAR (MILLIONS) VS YEAR PRICE
AGO AGO PER UNIT Purina $483.4 0.1% 25.2% 560.2 -4.4% $0.86 Fancy Feast Friskies 444.90.523.2519.1 -
4.9 0.86 Private 126.6 -5.5 6.6 186.0 -8.0 0.68 label 9 Lives 111.6 5.5 5.8 90.4 0.1 1.23 Friskies 99.5 4.4 5.2 123.1
-9.60.81 Prime Filets Purina 95.3 -1.3 5.0 69.9 -6.8 1.36 Fancy Feast Elgant Mdlys Meow Mix 80.9 0.84.259.7 -
6.3 1.35 Market Select Friskies 67.763.4 3.5 100.932.30.67 Tasty Treasures Fancy Feast 53.7 41.0 2.8 64.5 11.9
0.83 Gravy Lovers Fancy Feast 43.9 -1.7 2.3 34.6 -4.4 1.27 Appetizers Category 1,914.9 4.6 2,119.0 -0.4 0.90 total
Source: SymphonylRI Group

Breakfast/Cereal/Snack Bars

With five of the top six brands, Kellogg's is the first name in the category, capturing almost 60% market share.
Private label was a distant second at 8.1 %, down 8.5% in dollars. General Mills took 5.7% market share. Overall the
category was down in dollars (-5.5%) and units (-4.4%).

TOP VENDORS $ SALES CHANGEVS SHARE UNIT SALES CHANGEYS AVG. (MILLIONS) YEAR AGO
(MILLIONS) YEAR AGO PRICE PER UNIT Kellogg Co. $668.8 $3.1% 59.8% 214.7 -2.3% $3.11 Private 91.2 -8.5
8.1 43.9 -8.3 2.08 label General 64.4 -10.9 5.7 24.6 -10.2 2.61 Mills Small Planet 47.5 22.2 4.2 29.0 26.6 1.64
Foods Atkins 33.6 21.4 3.0 5.3 20.2 6.29 Nutritionals Total U.S. sales through supermarkets; drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $ SALES CHANGE
SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS YEAR (MILLIONS) VS YEAR PRICE AGO AGO
PER UNIT Kellogg's $203.0 -3.5% 18.1 % 65.3 -2.4% $3.11 Kellogg's 167.6 -1.3 15.0 51.8 0.5 3.23 Rice Krispies
Kellogg's 162.6 -22.0 14.5 52.2 -21.7 3.11 Special K Private 91.2 -8.5 8.1 43.9 -8.3 2.08 label Kellogg's 77.1 -9.2
6.923.6 -14.8 3.26 Special K Fruit Crisps Kellogg's 50.4 N/A 4.5 18.1 N/A 2.78 Special K Pastry Crisps Larabar
43.311.93.826.817.31.62 Atkins Day 33.6 21.4 3.0 5.3 20.2 6.29 Break Kashi TLC 23.2 -30.8 2.0 7.3 -30.3 3.15
General 16.6 7.2 1.4 6.2 0.1 2.66 Mills Lucky Charms Treats Category 1,117.3 -5.5 402.6 -4.4 2.77 total Source:
SymphonylRI Group

Margarine/Spreads/ Butter Blends

The category struggled through an off year as dollars were down 4.5% and units were down 6.4%. Unilever brands
accounted for more than half of category sales. Overall, sales reached $1.9 billion.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS YEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Unilever $977.5 -3.5% 51.2% 372.8 -3.2% $2.62 Bestfoods Nrth America
ConAgra 322.6 -3.5 16.9 219.6 -7.6 1.47 Foods Smart 220.8 -14.9 11.6 65.1 -20.3 3.39 Balance Land 204.8 3.3
10.779.6 -1.2 2.57 O'Lakes Private 103.7 -8.1 5.4 64.7 -11.7 1.60 label Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $
SALES CHANGE SHARE UNIT SALES CHANGE AVG. BRANDS (MILLIONS) VS YEAR (MILLIONS) VS YEAR
PRICE AGO AGO PER UNIT Shedds $315.6 -0.2% 16.5% 108.8 -0.5% $2.90 Country Crock I Cant 287.7 -6.4 15.1
87.3 -7.4 3.30 Believe It's Not Butter Blue 198.1 -0.4 10.4 150.6 -5.01.32 Bonnet Smart 184.3 -11.3 9.7 53.6 -15.7
3.44 Balance Land 176.9 5.5 9.3 67.8 0.4 2.61 O'Lakes Private 103.7 -8.1 5.4 64.7 -11.7 1.60 label Shedds 89.9
0.84.7 26.8 2.4 3.35 Country Crock Plus Imperial 84.7 7.8 4.4 80.8 4.8 1.05 I Cant 78.6 -5.3 4.1 25.9 -5.1 3.04
Believe It's Not Butter Light Parkay 73.3 -8.1 3.8 36.5 -13.3 2.01 Category 1,908.2 -4.5 840.2 -6.4 2.27 total Source:
SymphonylRI Group


     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 139 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                         at dozens of supermarket categories.(The State of the 1.. ..

Refrigerated Butter Apparent price decreases led to greater units (5.1 %) but decreased dollars (-3.8%). Private
label accounted for more than 55% of dollars, though down 8%. Land O'Lakes was the top national brand, with 25%
market share.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS YEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Private $1,055,9 -8.0% 55.1% 377.7 2.3% $2.80 label Land 479.8 0.2 25.0
139.1 7.0 3.45 O'Lakes Challenge 74.4 -2.6 3.9 23.3 5.9 3.19 Dairy Products Kellers 73.4 1.8 3.827.2 3.9 2.69
Creamery Tillamook 29.3 -2.1 1.5 9.1 5.8 3.22 County Creamery Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
BRANDS $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS YEAR (MILLIONS) VS YEAR
PRICE AGO AGO PER UNIT Private $1,055.9 -8.0% 55.1 % 377.7 2.3% $2.80 label Land O'Lakes 476.6 -0.4 24.9
138.06.33.45 Challenge 68.5 -2.73.621.85.63.15 Butter Breakstone's 33.4 -4.7 1.7 13.1 -4.82.56 Tillamook
29.3 -2.1 1.5 9.1 I 0.8 3.22 Crystal 21.8 -11.1 1.1 7.3 -4.5 2.99 Farms Cabot 20.5 -2.7 1.1 6.4 3.9 3.19 Keller's 19.8
3.5 1.06.79.62.93 Hotel Bar 19.3 11.6 1.07.1 16.4 2.70 Smart 16.8 N/A 0.9 7.8 N/A 2.15 Balance Category
1,917.4 -3.8 641.7 5.1 2.99 total Source: SymphonylRI Group

Cookies

Cookie sales are certainly not crumbling. The category continues to inch closer to $7 billion in sales, up almost 5%
versus last year. Consumer favorites are spread out as no national brand was able to capture double-digit market
share.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS YEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Kraft $2,515.8 5.4% -37.0% 877.4 1.5% $2.87 Foods Private 1,041.2 0.5 15.3
462.6 -5.3 2.25 label Keebler 558.8 -4.1 8.2 209.3 -2.0 2.67 Co. McKee Foods 458.3 3.5 6.7 236.9 -2.3 1.93 Corp.
Pepperidge 340.3 -2.8 5.0 113.5 0.1 3.00 Farm Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $ SALES
CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS YEAR (MILLIONS) VS YEAR PRICE AGO AGO
PER UNIT Private $1.041.2 0.5% 15.3% 462.6 -5.3% $2.25 label Nabisco 528 2 3.9 7.7 167.4 3.1 3.16 Oreo
Nabisco 519.8 0.3 7.6 198.8 -4.6 2.61 Chips Ahoy Nabisco 237.3 7.4 3.5 77.4 4.6 3.06 Oreo Double Stuf Little
210.33.1 3.1 111.8 -2.81.88 Debbie Lot t ho 185.8 12.1 2.751.63.83.59 use Little 148.04.02.1 73.9 -2.7 2.00
Debbie Nutty Bar Nabisco 131.8 6.4 1.9 38.6 3.3 3.41 Nilla Nabisco New 130.1 10.7 1.9 38.0 0.7 3.42 tons
Pepperidge 98.0 -7.9 1.4 34.6 -6.9 2.83 Farm Milano Category 6,787.7 4.9 2,720.5 1.8 2.50 total Source:
SymphonylRI Group

Crackers

On the vendor side Kraft was king, (33.3% market share), but Pep-peridge Farm was the biggest gainer, up almost
10%. On the brand side Cheez It captured the top spot on the strength of $590 million in sales. The category was
up 5.1%

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS YEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Kraft $1,567,8 2.7% 33.3% 576.92.5% $2.72 foods Kellogg 831.56.5 17.7
281.34.82.95 Co. Pepperidge 726.3 9.9 15.4 282.8 9.3 2.57 Farm Keebler 477.3 -4.6 10.1 164.3 -4.1 2.90 Co.
Private 223.8 1.64.7 122.60.7 1.82 label Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $ SALES CHANGE
SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS YEAR (MILLIONS) VS YEAR PRICE AGO AGO PER UNIT
Sunshine $590.7 7.8% 12.5% 200.0 5.8% $2.95 Cheez It Nabisco 542.915.211.5202.4 17.52.68 Ritz Pepperidge
423.4 14.29.0161.513.4 2.62 Farm Goldfish Nabisco 364.1 5.57.7130.75.92.79 Wheat Thins Nabisco 326.5 9.2
6.9120.1 11.02.72 Triscuit Private 223.81.64.7122.60.71.82 label Keebler 204,6 -1.0 4.3 72.9 -0.2 2.81 Club
Stacy's 179.4 19.2 3.8 52.0 15.7 3.44 Pita Chips Snack 144.6 63.5 3.0 48.0 65.1 3.01 Factory Pretzel Crisps
Kellogg's 136.4 25.9 2.9 46.3 27.3 2.94 Special K Category 4,697.8 5.1 1,723.34.4 2.73 total Source: SymphonylRI
Group



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 140 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I. ...

Snack Nuts

Snack nuts were a hit last year. Dollars were up an impressive 11.2%, generating more than $3.5 million. Store
brands led with almost 30% of market share while the Planters brand was not .1 far behind at 23.6%. Average price
per unit increased to $4.22.

TOP $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. VENDORS (MILLIONS) VS YEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Private $1.061.2 10.4% 29.6% 249.0 4.4% $4.26 label Kraft 967.7 1.4 27.0
176.0 -15.9 5.50 Foods Paramount 558.9 37.1 15.6 103.3 45.7 5.41 Farms Blue 308.8 25.6 8.6 75.2 17.5 4.10
Diamond Growers Diamond 176.8 -5.2 4.9 46.8 -12.1 3.78 Foods Total U.S. sales through supermarkets,
drugstores, mass merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP
BRANDS $ SALES CHANGE SHARE UNIT SALES CHANGE AVG. (MILLIONS) VS YEAR (MILLIONS) VS YEAR
PRICE AGO AGO PER UNIT Private $1,061.210.4% 29.6% 249.0 4.4% $4.26 label Planters 845.4 0.8 23.6154.6
-17.55.47 Wonderful 527.9 38.514.795.947.85.50 Blue 308.8 25.6 8.6 75.2 17.54.10 Diamond Emerald 171.4-
2.84.748.0 -11.0 3.72 Planters 83.7 51.3 2.314.938.65.59 Nutrition Hampton 53.518.01.518.77.62.86 Farms
Everybody's 26.0 21.1 0.7 5.6 14.4 4.64 Nuts Hines 25.9 83.7 0.7 9.0 66.5 2.80 Imperial 24.1 6.4 0.6 8.7 -1.2 2.76
Nuts Category 3,580.3 11.2 848.0 2.6 4.22 total Source: SymphonylRI Group

Cooking & Salad Oils

Wesson, Crisco and Mazola may be the big names, but store brands are bringing home the money. Private label
accounted for 44.4% of dollars up 1.4%. Overall, the category was up 2.4%, generating almost $1.9 billion in sales.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AGO VENDORS (MILLION) VS TEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Private $840.31.4% 44.4% 201.8 -0.7% $4.16 label ConAgra 322.51.217.0
64 1 -0.8 5.03 J. M. Smucker 234.8 -5.8 12.4 53.5 -8.1 4.39 Co. ACH Food 191.7 1.0 10.1 34.0 3.7 5.83 Companies
Ventura 94.5 6.4 5.0 14.4 7.6 8.55 Foods Total U.S. sales through supermarkets, drugstores, mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP $SALES CHANGE SHARE UNIT
SALES CHANGE AGO BRANDS (MILLION) VS TEAR (MILLIONS) VS YEAR PRICE AGO AGO PER UNIT Private
$840.3 1.4% 44.4% 201.8 -0.7% $4.16 label Wesson 322.5 1.2 17.0 64.1 -0.85.03 Cirsco 233.5 -5.5 12.353.1 -8.1
4.39 Mazola 168.2 1.78.828.1 5.4 5.97 Lou Ana 94.4 6.4 4 9 14.4 7.8 6.55 1 2328.8 15.0 1.5 12.64.32.29
Spectrum 28.8 91.6 1.53.567.56.00 Naturals CWP 24.7 32.6 1.3 12.028.4 2.05 Smart 16.6 -15.1 0.94.5 -18.4
4.10 Balance Omega Mazola 11.7 -2.9 0.6 2.8 -2.9 4.15 Vegetable Plus Category 1,892.3 2.4 419.7 0.4 4.51 total
Source: SymphonylRI Group

Microwave Browning/Pan Spray

Not surprisingly, ConAgra's PAM controlled more than half of category sales and was up 4.3% in dollars. Private
label is the only significant competition, with market share approaching 37%, up 5.8%.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AGO VENDORS (MILLION) VS TEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT ConAgra $169.3 4.8% 51.3% 62.0 -1.0% $3.26 Foods Private 121.1 5.B 38.7
52.9 -1.5 2.29 label J.M. 18.8 18.04.76.811.72.28 Smucker Co. B&G Foods 9.6 -0.4 2.9 4.30.22.22 Smart 7.0
34.4 2.1 2.532.72.60 Balance Total U.S. sales through supermarkets, drugstores, mass merchandise outlets and
select club and dollar chains for the 52 weeks ended Ian. 27. TOP BRANDS $SALES CHANGE VS SHARE UNIT
SALES CHANGE AGO (MILLION) TEAR AGO (MILLIONS) VS YEAR PRICE AGO PER UNIT PAM $168.1 4.3%
51.0% 91.2 -2.1 % $3.28 Private 121.1 5.8 38.7 52.9 -1.5 2.29 label Crisco 14.2 16.74.36.3 11.1 2.27 Baker's 8.8 -
2.8 2.74.0 -2.5 2.19 Joy Smart 6.6 29.4 2.1 2.4 27.7 2.80 Balance Omega Mazola 1.9 35.4 0.6 0.8 33.8 2.30
Winona 1.592.80.50.4 109.03.48 Pure Pillsbury 1.4 19,1 0.4 0.616.95.42 Naturally 1.2 1,177.60.4 0.7 948.1
1.69 Spectrum 1.1 24.8 0.3 0.2 21.2 6.60 Naturals Category 329.8 6.3 120.8 0.3 2.73 total Source: SymphonylRI
Group

Olive Oil



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 141 of 272
   A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                           at dozens of supermarket categories.(The State of the I. ...

Olive oil dollars dipped a bit (-1.7%) while unit sales were identical to last year. Store brands were the best sellers
at $271.8 million, though down 6.0%. Sales for the top three national brands (Bertolli, Filippo Berio and Pompeian)
were essentially flat.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AGO VENDORS (MILLION) VS TEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Private $271.8 -6.0% 27.5% 43.4 -0.7% $6.25 label Med Foods 211.6 -0.7
21.4 24.5 -0.9 8.64 Salov 144.21.4 14.5 19.07.1 7.68 S.PA Pompeian 81.8 0.1 8.213.4 -1.2 8.08 Colavita 34.0-
0.7 3.4 3.00.6 11.11 USA Total US. sales through supermarkets, drugstores, mass merchandise outlets and select
club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES CHANGE SHARE UNIT SALES
CHANGE AGO (MILLION) VS TEAR (MILLIONS) VS YEAR PRICE AGO AGO PER UNIT Private $271.8 -6.0%
27.5% 43.4 -0.7% $6.25 label Bertolli 167.6 0.9 18.9 19.4 0.8 6.61 Filippo 143.8 1.3 14.5 18.9 7.0 7.57 Berio
Pompeian 81.4 0.0 8.2 13.4 -1.4 6.08 Colavita 32.1 -4.7 3.2 2.8 -5.5 11.44 Star 29.7 -18.9 3.0 3.9 -17.8 7.52
Botticelli 21.0 0.2 2,1 2.84.27.43 Carapelli 20.9 -3.3 2.1 2.5 -4.0 6.06 Capatriti 16.3 18.5 1.6 1.6 30.09.70 Crisco
15.9 -22.31.63.2 -18.1 4.92 Category 988.4 -1.7138.80.07.12 total Source: SymphonylRI Group

Canned/Bottled Corn

Dollars in the category were flat while units decreased by 3.1 %. Del Monte and General Mills continue to chase
private label for the top spot. All three lost ground, however. The biggest brand gainer was Libby's, up 59% in
dollars.

TOP BRANDS $SALES CHANGE SHARE UNIT SALES CHANGE AGO (MILLION) VS TEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Private $231.9 -2.6% 35.4% 335.5 -5.1 % $0.69 label Del Monte 188.S -0.6
28.8 158.8 -12.4 1.19 Foods General 109.3 -5.2 16.796.4 -3.8 1.13 Mills Seneca 40.8 47.4 6.2 47.3 49.9 0.86
Foods Corp. Juanita's 22.7 6.3 3.5 10.1 1.92.24 Foods Total U.S. sales through supermarkets, drugstores, mass
merchandise outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES
CHANGE SHARE UNIT SALES CHANGE AGO (MILLION) VS TEAR (MILLIONS) VS YEAR PRICE AGO AGO
PER UNIT Private $231.9 -2.6% 35.4% 335.5 -5.1% $0.69 label Del Monte 134.0 -5.8 20.4 133.8 -14.81.00 Fresh
Cut Green Giant 95.5 -4.1 14.687.8 -2.51.09 Libby's 37.4 59.0 5.7 43.5 68.7 0.86 Del Monte 30.023.04.66.218.1
4.86 Juanita's 22.7 6.33.510.1 1.92.24 Del Monte 17.5 10.82.712.04.6 1.45 Fresh Cut Specialties Bush's Best
12.71.51.97.8 -1.0 1.62 Green Giant 10,8 12.3 1.67.2 -16.1 1.47 Mexicorn Del Monte 6.5 -3.51.05.9 -0.1 1.11
Summer Crisp Category 655.2 1.0 702.5 -3.1 0.93 total Source: SymphonylRI Group

Canned/Bottled Green Beans

Del Monte's Fresh Cut brand was down 7.7% in dollars. The more expensive Del Monte brand ($4.73 per unit) was
up 34%. Private labelled the way with 35.5% market share.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AGO VENDORS (MILLION) VS TEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Del Monte $235.6 -0.5% 3B.2% 185.9 -11.9% $1.27 Foods Private 219.2 -1.8
35.5 306.8 -3.9 0.71 label General 51.6 -6.6 8.4 52.6 -1.2 0.98 Mills Seneca 38.1 45.0 5.7 43.3 41.4 0.81 Foods
Corp. Aliens 30.7 -6.2 5.0 22.6 -10.0 1.36 Total U.S. sales through supermarkets drugstores mass merchandise
outlets and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES CHANGE
SHARE UNIT SALES CHANGE AGO (MILLION) VS TEAR (MILLIONS) VS YEAR PRICE AGO AGO PER UNIT
Private $219.2 -1.8% 35.5% 306.8 -3.9% $0.71 label Del Monle 161.5 -7.7 26.2 151.0 -15.51.06 Fresh Cui Del
Monte 47.034.07.89.926.34.73 Green Giant 41.8 -7.2 6.B 40.8 -1.3 1.02 Libby's 31.4 58.9 5.1 39.355.00.80
The Aliens 25.2 -6.3 4.1 15.5 -6.8 1.62 Del Monte 23.2 -4.0 3.8 15.8 -9.6 1.46 Fresh Cui Specialties Hanover 18.0 -
1.02.98,4 -1.8 2.14 Green Giant 9.8 -3.91.611.7 -1.2 0.S4 Kitchen Sliced Glory Foods 8.918.51.4 4.1 16.02.16
Category 617.5 0.6 641.7 -3.8 0.96 total Source: SymphonylRI Group

Canned Mixed Vegetables




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 142 of 272
  A numbers game: the grocery headquarters annual State of the Industry almanac takes a comprehensive look
                          at dozens of supermarket categories.(The State of the I....

Consumers are eating their canned vegetables to the tune of $123 million in sales. Private label led the way with
$33.2 million in sales good for 27.196 market share. Del Monte and Aliens round out the top of the vendor list at
23.3% and 21.8% respectively.

TOP $SALES CHANGE SHARE UNIT SALES CHANGE AGO VENDORS (MILLION) VS TEAR (MILLIONS) VS
YEAR PRICE AGO AGO PER UNIT Private $33.2 -3.3% 27,1% 46.3 -4.3% $0.72 label Del Monte 28.6 1.023.3
24.2 -5.4 1.18 Foods Aliens 26.7 -3,2 21.8 20.2 -4.71.32 McCall 14.5 16.9 11.8 13.6 13.6 1.07 Farms Seneca 5.4
20.94.4 6.5 22.5 0.83 Foods Corp. Total U.S. sales through supermarkets, drugstores, mass merchandise outlets
and select club and dollar chains for the 52 weeks ended Jan. 27. TOP BRANDS $SALES CHANGE SHARE UNIT
SALES CHANGE AGO (MILLION) VS TEAR (MILLIONS) VS YEAR PRICE AGO AGO PER UNIT Private $33.2 -
3.3% 27.1% 46.3 -4.3% $0.72 label Veg All 19.22.8 15.6 14.3 1.3 1.35 Del Monte 18.80.3 15.3 15.1 -6.7 1.24
Margaret 14.016.911.4 13.0 13.6 1.0B Holmes Libby's 5.3 29.9 4.4 6.4 35.4 0.83 Del Monte 4.37.1 3.54,70.7
0.90 Specialties Del Monte 3.512.02.92.56.61.41 Fresh Cut Specialties Le Sueur 3.4 -7.5 2.8 2.1 -17.4 1.64 Veg
All Home 3.4 -4.B 2.7 1.7 -5.4 1.93 style The Aliens 3.3 -28.0 2.7 3.2 -26.3 1.05 Category 122.7 0.9 120.2 -1.7 1.02
total Source: SymphonylRI Group


Load-Date: June 9, 2018




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 143 of 272
     Lance[R] Sandwich Crackers Is Giving You 100 Days To Win $100,000.
                                                        Benzinga.com
                                                        March 15, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 604 words

Bod


Byline: Newswire

To celebrate turning 100, Lance launches 100 days of prizes

CHARLOTTE, N.C., March 15, 2013 /PRNewswire-USNewswire/ -- In honor of the 100th anniversary of the
Lance[R] brand, Lance sandwich crackers will be giving one lucky winner $100,000 as part of its "100 Days To Win"
sweepstakes.

(Photo: http://photos.prnewswire .com/prnh/20 130315IDC7820 7-1 N FO )

The Lance[R] brand is celebrating its 100th anniversary in 2013 with a promise to continue giving consumers "more
of what they love." During the "100 Days to Win" sweepstakes, which launched this week, consumers can visit
www.Happy1 OOLance.com to participate in fun, familychallenges for a chance to win one of several instant and
weekly prizes, leading up to the grand prize of $100,000. The challenges range from asking a simple question such
as "How would you celebrate your 100th birthday?" to encouraging consumers to submit a photo of their family
enjoying snack time.

"Lance has become the nation's favorite sandwich cracker over the last 100 years because of our loyal consumers,
and we want to give them even 'more of what they love,'" said Tom Ingram, Senior Brand Director, Bakery at
Snyder's-Lance, Inc. "The '100 Days to Win' sweepstakes, culminating with the $100,000 grand prize, is one of the
many ways we are thanking those who have made this milestone possible and making our birthday really special
this year."

More than 500 consumers who complete at least one of the fun, daily challenges will instantly win a gift card or
entertainment prize valued up to approximately $70. Throughout the 100-day (or 14-week) challenge, a weekly
prize will also be awarded in the form of gift cardsfor home improvement, entertainment or outdoor prizes valued up
to approximately $500.

The Lance "100 Days to Win" sweepstakes ends at 11 :59 p.m. ET on June 18, 2013. For more information about
the history of Lance[R] sandwich crackers and the 100th anniversary celebrations, visit the LanceSnacks Facebook
page, www.lance.com or          www.Happy100Lance.com.

About Lance[R] Sandwich Crackers

Lance[R] sandwich crackers and Lance[R] Cracker Creations[R] are available in nearly twenty varieties, including
Toastchee[R], Whole Grain and the new Cracker Creations[R] Granola and 5 Grain varieties. Each product is made
with freshly-baked, crispy crackers or granola wafers and real peanut butter, cheese, cream cheese or chocolate
filling. Lance[R] sandwich crackers and Lance[R] Cracker Creations[R] have 0 grams trans fat, no preservatives



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 144 of 272
                     Lance[R] Sandwich Crackers Is Giving You 100 Days To Win $100,000.

and no high fructose corn syrup. For more information about Lance[R] sandwich crackers, visit www.lance.com or
the Lance Snacks Facebook page.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover[R], Lance[R], Cape Cod[RJ, Pretzel Crisps[RJ,
Krunchers![RJ, Tom's[RJ, Archway[RJ, Jays[RJ, Stella D'oro[R], Eatsmart[R], O-Ke-Doke[RJ, Grande[R] and
Padrinos[R] brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G LNCE-E

SOURCE Lance[R] Sandwich Crackers

[Graphic omitted]


Load-Date: March 19, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 145 of 272
      Lance; R Sandwich Crackers Is Giving You 100 Days To Win $100,000.
                                                        Benzinga.com
                                                        March 15, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 604 words

Body


Byline: Newswire

To celebrate turning 100, Lance launches 100 days of prizes

CHARLOTTE, N.C., March 15, 2013 IPRNewswire-USNewswirel -- In honor of the 100th anniversary of the
Lance(R) brand, Lance sandwich crackers will be giving one lucky winner $100,000 as part of its "100 Days To
Win" sweepstakes.

(Photo: http://photos.prnewswire.com/prnh/20130315/DC78207-INFO )

The Lance(R) brand is celebrating its 100th anniversary in 2013 with a promise to continue giving consumers "more
of what they love." During the "100 Days to Win" sweepstakes, which launched this week, consumers can visit
www.Happy100Lance.com to participate in fun, familychallenges for a chance to win one of several instant and
weekly prizes, leading up to the grand prize of $100,000. The challenges range from asking a simple question such
as "How would you celebrate your 100th birthday?" to encouraging consumers to submit a photo of their family
enjoying snack time.

"Lance has become the nation's favorite sandwich cracker over the last 100 years because of our loyal consumers,
and we want to give them even 'more of what they love,'" said Tom Ingram, Senior Brand Director, Bakery at
Snyder's-Lance, Inc. "The '100 Days to Win' sweepstakes, culminating with the $100,000 grand prize, is one of the
many ways we are thanking those who have made this milestone possible and making our birthday really special
this year."

More than 500 consumers who complete at least one of the fun, daily challenges will instantly win a gift card or
entertainment prize valued up to approximately $70. Throughout the 100-day (or 14-week) challenge, a weekly
prize will also be awarded in the form of gift cardsfor home improvement, entertainment or outdoor prizes valued up
to approximately $500.

The Lance "100 Days to Win" sweepstakes ends at 11 :59 p.m. ET on June 18, 2013. For more information about
the history of Lance(R) sandwich crackers and the 100th anniversary celebrations, visit the LanceSnacks Facebook
page, www.lance.com or          www.Happy100Lance.com.

About Lance(R) Sandwich Crackers

Lance(R) sandwich crackers and Lance(R) Cracker Creations(R) are available in nearly twenty varieties, including
Toastchee(R), Whole Grain and the new Cracker Creations(R) Granola and 5 Grain varieties. Each product is made
with freshly-baked, crispy crackers or granola wafers and real peanut butter, cheese, cream cheese or chocolate
filling. Lance(R) sandwich crackers and Lance(R) Cracker Creations(R) have 0 grams trans fat, no preservatives



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 146 of 272
                     Lance; R Sandwich Crackers Is Giving You 100 Days To Win $100,000.

and no high fructose corn syrup. For more information about Lance(R) sandwich crackers, visit www.lance.com or
the Lance Snacks Facebook page.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel Crisps(R),
Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(R), O-Ke-Doke(R), Grande(R) and
Padrinos(R) brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G LNCE-E

SOURCE Lance(R) Sandwich Crackers

[Graphic omitted]


Load-Date: March 19, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 147 of 272
       Lance® Sandwich Crackers Is Giving You 100 Days To Win $100,000
                                                           PR Newswire
                                              March 15,2013 Friday 5:10 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 597 words
Dateline: CHARLOTTE, N.C., March 15,2013

Bod


To celebrate turning 100, Lance launches 100 days of prizes

 In honor of the 100th anniversary of the Lance® brand, Lance sandwich crackers will be giving one lucky winner
$100,000 as part of its "100 Days To Win" sweepstakes.

(Photo:http://photos.prnewswire.com/prnh/20130315/DC78207 -INFO)

The Lance® brand is celebrating its 100th anniversary in 2013 with a promise to continue giving consumers "more
of what they love." During the "100 Days to Win" sweepstakes, which launched this week, consumers can
visithttp://www.Happy100Lance.comto participate in fun, family challenges for a chance to win one of several
instant and weekly prizes, leading up to the grand prize of $100,000. The challenges range from asking a simple
question such as "How would you celebrate your 1OOth birthday?" to encouraging consumers to submit a photo of
their family enjoying snack time.

"Lance has become the nation's favorite sandwich cracker over the last 100 years because of our loyal consumers,
and we want to give them even 'more of what they love,'" said Tom Ingram, Senior Brand Director, Bakery at
Snyder's-Lance, Inc. "The '100 Days to Win' sweepstakes, culminating with the $100,000 grand prize, is one of the
many ways we are thanking those who have made this milestone possible and making our birthday really special
this year."

More than 500 consumers who complete at least one of the fun, daily challenges will instantly win a gift card or
entertainment prize valued up to approximately $70. Throughout the 100-day (or 14-week) challenge, a weekly
prize will also be awarded in the form of gift cards for home improvement, entertainment or outdoor prizes valued
up to approximately $500.

The Lance "100 Days to Win" sweepstakes ends at 11 :59 p.m. ET on June 18, 2013. For more information about
the history of Lance® sandwich crackers and the 100th anniversary celebrations, visit theLance Snacks Facebook
page,http://www.lance.comorhttp://      www.Happy100Lance.com.

About Lance® Sandwich Crackers
Lance® sandwich crackers and Lance® Cracker Creations® are available in nearly twenty varieties, including
Toastchee®, Whole Grain and the new Cracker Creations® Granola and 5 Grain varieties. Each product is made
with freshly-baked, crispy crackers or granola wafers and real peanut butter, cheese, cream cheese or chocolate
filling. Lance® sandwich crackers and Lance® Cracker Creations® have 0 grams trans fat, no preservatives and no
high fructose corn syrup. For more information about Lance® sandwich crackers, visithttp://www.lance.comor
the Lance Snacks Facebookpage.

About Snyder's-Lance, Inc.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 148 of 272
                      Lance® Sandwich Crackers Is Giving You 100 Oays To Win $100,000

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart®, O-Ke-Ooke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G LNCE-E

SOURCE Lance® Sandwich Crackers


CONTACT: Ashlene Larson, +1-410-234-2401/+1-443-406-0047, Ashlene.larson@gkv.com


Load-Date: March 16, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 149 of 272
                        Lance Brand 'Relaunches' For 100th Anniversary
                                                  MediaPost.com
                                                  March 14, 2013


Copyright 2013 Factiva ®. from Dow Jones
All Rights Reserved




                           I
Copyright 2013. MediaPost.com

Length: 677 words

Body


One hundred-year-old snack brand Lance is starting its next century with a repositioning that includes a redesigned
logo and packaging, new product offerings and a consumer marketing push driven by social and digital platforms.

The first manifestation of the new marketing strategy is an anniversary campaign centered on a "100 Days to Win"
social sharing program/sweepslinstant-win game.

Each day for 100 days (March 11 to June 18), consumers who register can participate in a new text- and photo-
based challenge, announced on the Happy100Lance.com of the brand's Lance.com site. (For example, fans
have been asked to snap and share photos of their families enjoying their favorite Lance snacks and photos of
school lunches including Lance snacks, and to share about how has Lance been a part of their families over the
years.)

Participants earn chances to win a grand prize of $100,000, daily instant-win prizes ($25 Visa gift cards and Six
Flags tickets) and weekly prizes ($500 Visa or retailer gift cards or a Six Flags adventure package). Consumers can
participate online via social media and blogs, and can view all entries and the tally of prizes won to date.

Lance's overall new marketing strategy forgoes traditional media in favor of digital's greater targeting and brand-
advocacy-building capabilities, according to Tom Ingram, senior brand director at parent company Snyder's-Lance,
Inc. and Sloane Kelley, interactive strategy director at BFG, Lance's creative agency. The focus is leveraging digital
and social to engage moms with content and fun activities they can enjoy with their kids, they report.

To support an ongoing series of engagement implementations going forward (apps may also be forthcoming),
Lance's Web site, Facebook page (currently showing 68,000 "likes"), Twitter and Pinterest presences have all
been relaunched.

The site, for example, now has a "snacktivities" tab with recipes, pairings and ways to decorate crackers with other
edible elements to turn them into animal creations. Lance's social community managers are engaging consumers
with similar content/ideas and questions that reflect the brand's voice, which Kelley describes as "approachable and
fun" ("What's your family's favorite movie?," "Where is your favorite place to sneak away for a snack break?").

Lance's snack products span a wide variety of sandwich crackers, cookies, popcorn, and nuts and seeds. One new
line is Toasty and ToastChee Xtra Fulls (filled with extra peanut butter), and new flavors within lines are being made
available in multipacks, as well as other sizes, says Ingram.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 150 of 272
                                  Lance Brand 'Relaunches' For 100th Anniversary

Lance's is carried in grocery, mass, club, dollar and convenience stores throughout the country, and now derives a
relatively small portion of its sales from third-party vending machines. However, its business model was not that
long ago heavily reliant on company-owned vending machines (a business it exited in 2007, according to Hoover's).

Hence, Lance's marketing mission calls for educating consumers about the brand in the retail environment, as well
as about its snack products, Ingram explains.

Digital marketing will be strategically supported by in-store promotion (for instance, in-store promotions will highlight
new products and the "100 Days" promotion, encouraging consumers to access and participate in the
activities/sweeps ).

While Lance's is up against the likes of Frito-Lay, Mondelez International and Kellogg's snacks division, it's now part
of a company that's grown significantly, particularly over the past decade or so.

The company changed its name to Snyder's-Lance in late 2010, after acquiring Snyder's of Hanover. Last year, it
acquired Snack Factory (Pretzel Crisps). Other acquisitions have included Cape Cod Potato Chips and Tamming
Foods (sugar wafers), in 1999; Tom's Foods (for $40 million, in 2005); organic snack food maker Late July products
(for $2 million, in 2007); Archway and private-label gourmet cookie-maker Brent & Sam's (for $31 million and $23
million respectively, in 2008); and Stella D'Oro (for $24 million in 2009).



Notes

PUBLISHER: MediaPost Communications


Load-Date: March 15, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 151 of 272
                           Classic Cape Cod® Flavor with 400/0 Less Fat
                                                           PR Newswire
                                           March 6, 2013 Wednesday 9:30 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 633 words
Dateline: HYANNIS, Mass., March 6, 2013

Body


Cape Cod Lightens Up Its Sea Salt & Cracked Pepper Variety

When it comes to Cape Cod® Potato Chips, sometimes less is more. This month the iconic New England brand
adds 40% Less Fat Sea Salt & Cracked Pepper to its popular lineup of reduced fat kettle-cooked chips. A spin off
from the classic salt and pepper flavor, the small-batch crafted kettle chip delivers the distinctive taste and crunch
that Cape Cod fans love, but with 40% less fat than the leading brand of regular potato chips.

(Photo:http://photos.prnewswire.com/prnh/20130306/DC71871 )

Cape Cod's 40% Less Fat Sea Salt & Cracked Pepper chips are made with real sea salt and a blend of
peppercorns, including a slightly sweet premium white pepper. When added to the robust potato flavor and hearty
crunch of a Cape Cod Potato Chip, this reduced fat snack is hard to resist.

Like all Cape Cod reduced fat varieties, 40% Less Fat Sea Salt & Cracked Pepper chips are kettle-cooked in 100%
canola oil with no trans fat and contain no chemical additives or dehydrated potato flakes. The chips are made from
fresh sliced potatoes, which are flash baked and spun to remove excess oil. This natural method of reducing the fat
content ensures that the chips have the same unmistakable crunch and bold flavor as the original varieties. The
new product joins the existing family of reduced fat chips offered by Cape Cod:

40% Reduced Fat Original 40% Less Fat Sea Salt & Vinegar 40% Less Fat Sweet Mesquite Barbeque 40% Less
Fat Aged Cheddar & Sour Cream

In addition to these reduced fat varieties, Cape Cod's snack offerings also include half a dozen varieties of Original
kettle-cooked potato chip flavors, as well as Waffle Cut and Chefs Recipe chip varieties. All Cape Cod Potato
Chips are all-natural and preservative-free.

The well-known Cape Cod® lighthouse on the package makes it easy for consumers to find among the sea of salty
snacks. An 8-ounce bag of the new 40% Less Fat variety retails around $3.79 and can be found at major retailers
or ordered online at CapeCodChips.com.

About Cape Cod Potato Chips
For 30 years the legendary crunch ofCape Cod® Potato Chipshas made them a favorite on the Cape and across
the U.S. Their distinctive crunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod® Potato Chips are made with all-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod® Potato Chips are available at
major U.S. retailers. Visithttp://www.CapeCodChips.comorFacebook.com/CapeCodChipsto locate a retailer or to
order online.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 152 of 272
                                  Classic Cape Cod® Flavor with 40% Less Fat

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Krunchers!, Cape Cod,
EatSmart Naturals, Pretzel Crisps, Jays, Grande, Tom's, Archway, O-Ke-Doke, and Stella D'oro brand names
along with a number of private label and third party brands. Products are distributed widely through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Cape Cod Potato Chips


CONTACT: Ashlene Larson, +1-410-234-2401/+1-443-406-0047, Ashlene.Larson@gkv.com; Jessica Farmer, +1-
410-234-2531/+1-443-904-3456, Jessica.Farmer@gkv.com


Load-Date: March 7, 2013


  End of DO(UIH(,Il!




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 153 of 272
 ()                       Classic Cape Cod; R Flavor with 40% Less Fat.
                                                        Benzinga.com
                                                        March 6,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 625 words

Body


Byline: Newswire

Cape Cod Lightens Up Its Sea Salt & Cracked Pepper Variety

HYANNIS, Mass., March 6, 2013 IPRNewswire-USNewswirel -- When it comes to Cape Cod(R) Potato Chips,
sometimes less is more. This month the iconic New England brand adds 40% Less Fat Sea Salt & Cracked Pepper
to its popular lineup of reduced fat kettle-cooked chips. A spin off from the classic salt and pepper flavor, the small-
batch crafted kettle chip delivers the distinctive taste and crunch that Cape Cod fans love, but with 40% less fat
than the leading brand of regular potato chips.

(Photo: http://photos.prnewswire.com/prnh/20130306IDC71871)

Cape Cod's 40% Less Fat Sea Salt & Cracked Pepper chips are made with real sea salt and a blend of
peppercorns, including a slightly sweet premium white pepper. When added to the robust potato flavor and hearty
crunch of a Cape Cod Potato Chip, this reduced fat snack is hard to resist.

Like all Cape Cod reduced fat varieties, 40% Less Fat Sea Salt & Cracked Pepper chips are kettle-cooked in 100%
canola oil with no trans fat and contain no chemical additives or dehydrated potato flakes. The chips are made from
fresh sliced potatoes, which are flash baked and spun to remove excess oil. This natural method of reducing the fat
content ensures that the chips have the same unmistakable crunch and bold flavor as the original varieties. The
new product joins the existing family of reduced fat chips offered by Cape Cod:

* 40% Reduced Fat Original

* 40% Less Fat Sea Salt & Vinegar

* 40% Less Fat Sweet Mesquite Barbeque

* 40% Less Fat Aged Cheddar & Sour Cream

In addition to these reduced fat varieties, Cape Cod's snack offerings also include half a dozen varieties of Original
kettle-cooked potato chip flavors, as well as Waffle Cut and Chefs Recipe chip varieties. All Cape Cod Potato
Chips are all-natural and preservative-free.

The well-known Cape Cod(R) lighthouse on the package makes it easyfor consumers to find among the sea of salty
snacks. An 8-ounce bag of the new 40% Less Fat variety retails around $3.79 and can be foundat major retailers or
ordered online at CapeCodChips.com.

About Cape Cod Potato Chips



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 154 of 272
                                  Classic Cape Cod; R Flavor with 40% Less Fat.

For 30 years the legendary crunch ofCape Cod(R) Potato Chips has made them a favorite on the Cape and across
the U.S. Their distinctivecrunch, flavor and freshness are a welcome discovery for those looking for an
extraordinary snack. Cape Cod(R) Potato Chips are made withall-natural ingredients and are cooked in 100%
canola oil with no trans fat or preservatives. Our process of cooking in only small kettle batches may take a little
longer, but it offers a more satisfying and fulfilling snack experience. Cape Cod(R) Potato Chips are availableat
major U.S. retailers. Visit http://www.CapeCodChips.comorFacebook.com/CapeCodChips to locate a retailer or to
order online.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., (Nasdaq-GS: LNCE) headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. The Company's products include pretzels, sandwich crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio, and Ontario, Canada. Products are sold under the Snyder's of Hanover, Lance, Krunchers!, Cape Cod,
EatSmart Naturals, Pretzel Crisps, Jays, Grande, Tom's, Archway, O-Ke-Doke, and Stella D'oro brand names
along with a number of private label and third party brands. Products are distributed widely through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Cape Cod Potato Chips

[Graphic omitted]


Load-Date: March 9, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 155 of 272
           VMG Partners Announces Promotion of Wayne Wu To Principal
                                                           PR Newswire
                                          February 28,2013 Thursday 8:15 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 506 words
Dateline: SAN FRANCISCO, Feb. 28, 2013

Body


VMG Partners, a private equity firm that specializes in investing in and building branded consumer product
companies in the lower middle market, today announced the promotion of Wayne K. Wu to Principal.

"As we continue to grow and build our firm we are pleased to strengthen the management team by promoting from
within our existing group of talented professionals," said Michael L. Mauz8, a Managing Director of VMG. "Since
Wayne joined the firm he has been closely involved with a breadth of transactions across industries and played a
leading role in our most recent investment in BabyGanics. He has worked closely with the management teams of
our portfolio companies to build stronger and more enduring businesses and also served as a mentor to his
colleagues. We are pleased with his progress within our organization and recognize his contributions with this
promotion."

Mr. Wu joined VMG in 2008 as an Associate with diverse experience in transactions, operations, and accounting.
Since then, he has worked on transactions across the firm's investment focus, including in the food, beverage, pet
and household products, lifestyle, and personal care sectors. He was promoted to Vice President in 2010. As is
typical for senior members of the firm, he is involved in originating new investment opportunities, due diligence on
new business opportunities, structuring transactions, and working with partner companies. Prior to joining VMG, he
was CFO and Vice President of Corporate Development for Thomason Autogroup. He also was an investment
banker with RBC Capital Markets, and he began his career as an associate at Deloitte & Touche LLP. Mr. Wu
currently serves on the Board of Directors of Mighty Leaf Tea, Speck Products, and BabyGanics, the pioneering
lifestyle brand of safe and effective household and personal care products for families with babies and children. He
received his B.S.C. from the Leavey School of Business at Santa Clara University and is a licensed CPA in the
State of California.

About VMG Partners

VMG Partners is an investor in branded consumer products companies in the lower middle market. Since its
inception in 2005, VMG has participated meaningfully in the better-for-you food and beverage sector with
investments in Snack Factory Pretzel Crisps®, sold to Snyder's Lance in 2012, KIND Healthy Snacks, Pirate
Brands Pirate's Booty, Mighty Leaf Tea, Sequel Naturals Vega® and Kernel Season's. Other investments within
VMG's portfolio include Waggin' Train Pet Treats, sold to Nestle Purina PetCare Company in 2010, Natural Balance
Pet Food, BabyGanics, Speck Products, Timbuk2, Skin Medica, sold to Allergan in 2012, and PLV Studio. VMG's
defined set of target industries includes food, beverage, well ness, pet and household products, personal care and
lifestyle brands. VMG Partners is headquartered in San Francisco and in Los Angeles. For more information about
the fund please visithttp://www.vmgpartners.com.

Contact:
Chris Tofalli
Chris Tofalli Public Relations, LLC



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 156 of 272
                      VMG Partners Announces Promotion of Wayne Wu To Principal

914-834-4334

SOURCE VMG Partners



Load-Date: March 1,2013


  End of Dncllmnl!




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 157 of 272
                BLOG: Stylize: Gilt City Boston Warehouse Sale: It's Back
                                                         Stylize
                                        February 27, 2013 Wednesday 11 :07 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 300 words
Byline: Sara Gaynes

Body


Feb 27, 2013 (Stylize:http://www.bostonherald.com/blogs/entertainmentistylizel Delivered by Newstex)
 Feb. 27--We're so glad Gilt City [     http://www.giltcity.com/boston] is bringing their famed warehouse sale back
to town next weekend (March 8 9). Tickets go on sale tomorrow, ranging in price (more expensive tickets get earlier
access) for the event at Artists for Humanity, 100 W 2nd St. on Friday from 9:30-11 :30 p.m. and Saturday from 9
a.m. to 5 p.m.

 http://farm9.staticflickr.com/8524/8514334982_be84e34b54.jpg
http://farm9.staticflickr.com/852 4/8514334 982_be84e34b54.j pg]
 The deep discounts on designer duds aren't for the faint of heart, though. If you're serious about scoring at the
sale, check out Gilt's tips for going home with the best merchandise:
 -- Early Bird Gets The Worm. Buy your tickets early to get your ideal time slot -- but don't be heartbroken if you
don't get one of the earlier sessions. We are constantly restocking and replenishing inventory!
 -- Whats Happening? Before you even go to the sale -- make a list of upcoming events -- ie. birthdays,
anniversaries, parties, and go into the sale with a plan. You'll leave with some steals for those special occasions.
 -- Plastic Please. No cash. Bring your debit or credit cards!
 -- Think Ahead. Don't be afraid to shop for future seasons. It's a great chance to score designer ski or swimwear.
 -- Take a Risk. Always been afraid to invest in a high priced trend? Now's your chance to score those trends for
less at the Boston Warehouse Sale, so go with an open mind.

 In addition to the sale, a ticket gets you complimentary refreshments from AQUAhydrate and Coco Cafe, a bar
sponsored by La Marca Prosecco, a $20 Uber gift card (for new users), a SMART Pics photo kiosk, a live OJ and
probably all the Pretzel Crisps you can eat.


Load-Date: February 27, 2013


  Lnd or Horumn1!




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 158 of 272
                               Snyder's-Lance to close bakery in Canada
                                                     Charlotte Business Journal
                                                    February 26, 2013 Tuesday


Copyright 2013 American City Business Joumal, Inc. All Rights Reserved




 BusiNEssJOURNAL
Length: 308 words
Byline: Staff

Body


Snack producer Snyder's-Lance Inc. is closing a bakery operation in Canada, saying its production will be shifted to
other company facilities.

The number of workers affected by the shutdown wasn't immediately available.

The facility in Cambridge, Ontario, will close May 17, the company says.

In a statement, Charlotte-based Snyder's-Lance (NASDAQ:LNCE) says it "conducted a comprehensive review of
current manufacturing facilitates including capacity, capabilities and distribution costs to key markets. Based on that
review, management has decided to close the Cambridge facility in order to reduce operating costs while
consolidating production into other existing manufacturing sites."

Affected workers will receive severance and outplacement benefits and may be considered for other jobs with the
company.

Snyder's-Lance products are sold under brand names that include Snyder's of Hanover, Lance, Cape Cod, Tom's,
Archway and Pretzel Crisps, as well as private-label and third-party brands.

The company has more than 1,000 employees in Charlotte and operates manufacturing facilities in North Carolina,
Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and Ontario.

Earlier this month, Snyder's-Lance Inc. reported net income of $7.8 million, or 11 cents per diluted share, for its
fourth quarter ended Dec. 29, down from $22.6 million, or 33 cents per share, in the corresponding period in 2011.

Excluding special items, which include an $11.5 million impairment charge, Snyder's-Lance earned $20.4 million in
the fourth quarter, an increase of 20 percent over the comparable figure for a year earlier.

The company is celebrating 100 years in the snack business.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.



Load-Date: February 26, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 159 of 272
                     Snyder's-Lance to close bakery in Canada




Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 160 of 272
                             US: Snyder's-Lance to shutter Ontario plant.
                                                   just-food.com
                                                February 26,2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 AROO Limited

Length: 555 words

Body


Byline: Michelle Russell

US snack manufacturer Snyder's-Lance is to close its bakery facility in Ontario as part of a company-wide review.

In a statement yesterday (25 February), the firm said its plant inCambridge will close on 17 May. The company did
not say how many jobs might be at risk as a result of the closure.

"Snyder's-Lance conducted a comprehensive review of current manufacturing facilitates including capacity,
capabilities and distributioncosts to key markets," Snyder's-Lance said. "Based on that review, management has
decided to close the Cambridge facility in order to reduce operating costs while consolidating production into other
existing manufacturing sites."

The company said it is providing impacted staff with "severance and outplacement benefits" and will offer them the
opportunity to be considered for jobs at other Snyder's-Lance facilities.

In 2012, the firm closed two facilities in Texas: a manufacturing plant in Corsica and a distribution centre in
Greenville.

Last week, Snyder's issued a 2013 profit forecast below Wall Street consensus, sending shares down. The
company saw its profits increase in 2012 but the company closed the year with a fall in earnings in the fourth
quarter.

Press release follows:

Snyder's-Lance Announces Plant Closing - Cambridge, Ontario

CHARLOTTE, N.C., Feb. 25, 2013 IPRNewswirel --Snyder's-Lance Inc. (NASDAQ-GS: LNCE) today announced
plans to close its bakery facility in Cambridge, Ontario effective May 17, 2013.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO )

Snyder's-Lance conducted a comprehensive review of current manufacturing facilitates including capacity,
capabilities and distribution costs to key markets. Based on that review, management has decided toclose the
Cambridge facility in order to reduce operating costs while consolidating production into other existing
manufacturing sites.

The Company is providing impacted associates with severance and outplacement benefits as well as the
opportunity to be considered for jobs that may exist in other Snyder's-Lance facilities.




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 161 of 272
                                   US: Snyder's-Lance to shutter Ontario plant.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada.

Products are sold under the Snyder's of Hanover&reg;, Lance&reg;, Cape Cod&reg;, Pretzel Crisps&reg;,
Krunchersl&reg;, Tom's&reg;, Archway&reg;, Jays&reg;, Stella D'oro&reg;, Eatsmart&reg;, O-Ke-Doke&reg;,
Grande&reg; and Padrinos&reg; brand names along with a number of private label and third party brands. Products
are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-G

SOURCE Snyder's-Lance, Inc.

CONTACT: Heather Woolford, associate director of public relations,GKV, +1-410-234-2519

Original source: Snyder's-Lance

This article was originally published on just-food.com on 26 February 2013. For authoritative and timely food
business information visit http://www.just-food.com.


Load-Date: February 27,2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 162 of 272
 1          Snyder's-Lance Announces Plant Closing - Cambridge, Ontario
                                                           PR Newswire
                                           February 25,2013 Monday 4:30 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 291 words
Dateline: CHARLOTTE, N.C., Feb. 25, 2013

Body


Snyder's-Lance Inc. (NASOAQ-GS: LNCE) today announced plans to close its bakery facility in Cambridge, Ontario
effective May 17,2013.

(Logo:http://photos.prnewswire.com/prnh/2011 0411 ICL80943LOGO)

Snyder's-Lance conducted a comprehensive review of current manufacturing facilitates including capacity,
capabilities and distribution costs to key markets. Based on that review, management has decided to close the
Cambridge facility in order to reduce operating costs while consolidating production into other existing
manufacturing sites.

The Company is providing impacted associates with severance and outplacement benefits as well as the
opportunity to be considered for jobs that may exist in other Snyder's-Lance facilities.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada.

Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel Crisps®, Krunchers!®, Tom's®,
Archway®, Jays®, Stella O'oro®, Eatsmart®, O-Ke-Ooke®, Grande® and Padrinos® brand names along with a
number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Snyder's-Lance, Inc.


CONTACT: Heather Woolford, associate director of public relations, GKV, + 1-410-234-2519


Load-Date: February 26, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 163 of 272
           Snyder's-Lance Announces Plant Closing - Cambridge, Ontario.
                                                         Benzinga.com
                                                        February 25, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 293 words

Body


Byline: Newswire

CHARLOTTE, N.C., Feb. 25, 2013 IPRNewswirel --Snyder's-Lance Inc. (NASDAQ-GS: LNCE) today announced
plans to close its bakery facility in Cambridge, Ontario effective May 17, 2013.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO )

Snyder's-Lance conducted a comprehensive review of current manufacturing facilitates including capacity,
capabilities and distribution costs to key markets. Based on that review, management has decided toclose the
Cambridge facility in order to reduce operating costs while consolidating production into other existing
manufacturing sites.

The Company is providing impacted associates with severance and outplacement benefits as well as the
opportunity to be considered for jobs that may exist in other Snyder's-Lance facilities.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada.

Products are sold under the Snyder's of Hanover(R), Lance(R), CapeCod(R), Pretzel Crisps(R), Krunchers!(R),
Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(R), O-Ke-Doke(R), Grande(R) and Padrinos(R) brand
names along with a number of private label and third party brands. Products are distributed nationally through
grocery and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-
G

SOURCE Snyder's-Lance, Inc.

[Graphic omitted]


Load-Date: February 27, 2013


   Eml of Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 164 of 272
~\
      Snyder's-Lance, Inc. Announces Webcast of Investor Presentation on
                  Tuesday, February 26th at 8:45 am Eastern
                                                           PR Newswire
                                         February 21, 2013 Thursday 10:30 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 368 words
Dateline: CHARLOTTE, N.C., Feb. 21, 2013

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that the Company is scheduled to webcast a
presentation to investors and analysts, live from NASDAQ MarketSite in New York City, beginning at approximately
8:45 am ET on Tuesday, February 26, 2013. Following the presentation, management will host a question and
answer session with investors attending this event. The question and answer session will also be webcast live.
Participants from management include Dave Singer, Chief Executive Officer, Carl Lee, Jr., President and Chief
Operating Officer, Rick Puckett, Executive Vice President and Chief Financial Officer and Mark Carter, Vice
President and Investor Relations Officer.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO )

The live audio webcast of the meeting and an accompanying slide presentation may be accessed beginning at 8:45
am     ET     on   February     26th    from   the   Investor    Relations    section  of   the    Company's
website.http://www.snyderslance.com. Investors may also access a web-based replay for up to 30 days following
the meeting at       http://www.snyderslance.com.

For more information please contact investor relations at 212-827-3746.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP and Investor Relations Officer, +1-704-557-8386, or Joe Calabrese, Financial
Relations Board, +1-212-827-3772


Load-Date: February 22, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 165 of 272
Snyder's-Lance, Inc. Announces Webcast of Investor Presentation on Tuesday, February 26th at 8:45 am
                                              Eastern




Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 166 of 272
      Snyder's-Lance, Inc. Announces Webcast of Investor Presentation on
                  Tuesday, February 26th at 8:45 am Eastern.
                                                         Benzinga.com
                                                        February 21, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 359 words

Body


Byline: Newswire

CHARLOTTE, N.C., Feb. 21, 2013 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that the Company is scheduled to webcast a presentation to investors and analysts, live from NASDAQ MarketSite
in New York City, beginning at approximately 8:45 am ET on Tuesday, February 26, 2013. Following the
presentation, management will host a question and answer session with investors attending this event. The
question and answer session will also be webcast live. Participants from management include Dave Singer, Chief
Executive Officer, Carl Lee, Jr., President and Chief Operating Officer, Rick Puckett, Executive Vice President and
Chief Financial Officer and Mark Carter,Vice President and Investor Relations Officer.

(Logo: http://photos.prnewswire.com/prnh/2011 0411/CL80943LOGO )

The live audio webcast of the meeting and an accompanying slide presentation may be accessed beginning at 8:45
am ET on February 26th from the Investor Relations section of the Company's website, www.snyderslance.com.
Investors may also access a web-based replay for up to 30 days following the meeting at
www.snyderslance.com.

For more information please contact investor relations at 212-827-3746.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel Crisps(R),
Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), O-Ke-Doke(R) and Grande(R) brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, clubstores, food service outlets and other channels. LNCE-G

SOURCE Snyder's-Lance. Inc.

[Graphic omitted]


Load-Date: February 26, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 167 of 272
Snyder's-Lance, Inc. Announces Webcast of Investor Presentation on Tuesday, February 26th at 8:45 am
                                             Eastern.




Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 168 of 272
                               Snyder's-Lance Q4 net income decreases
                                         MarketLine NewsWire (Formerly Datamonitor)
                                           February 21,2013 Thursday 5:34 AM GMT


Copyright 2013 MarketLine All Rights Reserved




     ar
Section: FOOD
Length: 260 words
Highlight: Snyder's-Lance, Inc., a salty snack maker, has reported that net income attributable to the company for
the fourth quarter ended December 29, 2012 was $7.78 million, or $0.11 per share, compared to $22.43 million, or
$0.33 per share, for the fourth quarter ended December 31, 2011.

Body


Net revenue for the fourth quarter ended December 29, 2012 was $419.83 million, compared to $412.13 million for
the fourth quarter ended December 31, 2011. Net income attributable to the company for the year ended December
29,2012 was $59.08 million, or $0.85 per diluted share, compared to $38.26 million, or $0.56 per diluted share, for
the year ended December 31, 2011. Net revenue for the year ended December 29, 2012 was $1.62 billion,
compared to $1.63 billion for the year ended December 31, 2011. "This was an important and successful year for
Snyder's-Lance," commented David V. Singer, CEO. "During 2012, we grew our earnings more than 35%,
excluding special items, and grew our sales by 2.2% when the impact of our IBO conversion is excluded.

We completed our merger integration, while we also rolled out and began to implement our strategic plan. In line
with this plan, we delivered strong growth in our core branded items of Snyder's of Hanover, Lance and Cape Cod,
and we acquired Snack Factory and the fast growing Pretzel Crisps brand. In 2012, we also invested in capacity
and innovation capabilities while we improved margins on our non-branded items by discontinuing sales to certain
customers who did not accept price increases. In the coming year, we'll continue to build on this solid foundation as
we drive for results that grow our top line and expand our margins through innovation and continued strong
execution in the marketplace. Our new R&D center will open in 2013, and it will support aggressive innovation goals
for our future."



Load-Date: February 27, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 169 of 272
                            Snyder's-Lance Posts Full Year 2012 Results



                                                          Entertainment Close-up
                                                    February 19, 2013 Tuesday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                   BUSINESS
                                     MEDIA INC                  NEWS + VIEWS

Length: 799 words

Body


Snyder's-Lance, Inc. reported results for its fiscal year 2012.

In a release dated Feb. 12, the Company said that net revenues for the year ended Dec. 29, 2012, were $1.62
billion, a decrease of 1.0 percent from prior year net revenues of $1.64 billion.

Net revenue, when adjusted for the impact of the independent business owner route system conversion, increased
2.2 percent year over year. The Company realized full year net income of $66.1 million, excluding special items, or
$0.95 per diluted share, as compared to full year 2011 net income of $47.8 million, excluding special items, or $0.70
per diluted share. Net income, including special items, was $59.1 million, or $0.85 per diluted share, for the full year
2012 compared to $38.3 million, or $0.56 per diluted share, for 2011.

Special items for 2012 were $7.0 million, after tax expense, and included approximately $2.6 million in severance
costs and professional fees related to merger and integration activities, approximately $6.6 million in asset
impairment charges, approximately $4.9 million in charges related to consolidation activities, and approximately
$1.2 million in expenses associated with the acquisition of Snack Factory. Special items for 2012 also included
gains on the sale of route businesses of approximately $8.3 million, net of the incremental taxes incurred on these
gains. Special items, after tax expense, for 2011 included approximately $12.8 million of severance and
professional fee expenses associated with merger and other integration efforts, approximately $6.5 million related
to the impairment of transportation equipment, and approximately $1.7 million of impairment charges related to the
closing of a manufacturing facility in Corsicana, Texas. Special items for 2011 also included after-tax gains on the
sale of route businesses of approximately $5.0 million and approximately $6.5 million related to a change in
vacation plan.

Fourth quarter 2012 net revenues were $420 million including sales of Pretzel Crisps, an increase of 1.9 percent
compared to prior year fourth quarter net revenues of $412 million. Fourth quarter 2012 net income was $20.4
million, excluding special items, which was 44.4 percent above the $14.1 million of net income, excluding special
items for the prior year. Net income including special items was $7.8 million for the fourth quarter 2012 compared to
a fourth quarter 2011 net income including special items of $22.4 million.

"This was an important and successful year for Snyder's-Lance," said David Singer, Chief Executive Officer.
"During 2012, we grew our earnings more than 35 percent, excluding special items, and grew our sales by 2.2
percent when the impact of our IBO conversion is excluded. We completed our merger integration, while we also



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 170 of 272
                                    Snyder's-Lance Posts Full Year 2012 Results

rolled out and began to implement our strategic plan. In line with this plan, we delivered strong growth in our core
branded items of Snyder's of Hanover, Lance and Cape Cod, and we acquired Snack Factory and the fast growing
Pretzel Crisps brand. In 2012, we also invested in capacity and innovation capabilities while we improved margins
on our non-branded items by discontinuing sales to certain customers who did not accept price increases. In the
coming year, we'll continue to build on this solid foundation as we drive for results that grow our top line and expand
our margins through innovation and continued strong execution in the marketplace. Our new R&D center will open
in 2013, and it will support aggressive innovation goals for our future.

"As we recently announced, I have elected to retire from my role as CEO following our annual shareholders
meeting on May 3. Carl E. Lee, Jr. our President and COO, will take on the title of CEO at that time. Our plans for
2013 and beyond look very bright, and with Carl's exceptional leadership, I am confident in our ability to grow the
Company and drive shareholder value as we expand our reach to new consumers and markets."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on March 6, to stockholders of record at the close of business on Feb. 27.

Estimates provided for 2013 The Company estimates that its net revenue for the full year 2013 will be up 10 percent
to 12 percent when compared to 2012. Estimates for earnings per diluted share show an increase between 22
percent and 32 percent compared to 2012 earnings per diluted share, excluding special items. Capital expenditures
for 2013 are projected to be between $78 and $83 million as investments are made in plant improvements, quality,
capacity and innovation.

Snyder's-Lance, Inc. manufactures and markets snack foods.

((Comments on this story may be sent to newsdesk@closeupmedia.com))



Load-Date: February 18, 2013


  End of DOtlHllt'tli




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 171 of 272
             Snyder's-Lance Posts Full Year 2012 Results; Financial report
                                                Entertainment Close-up
                                                   February 19, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Close-Up Media, Inc.

Length: 797 words

Body


Snyder's-Lance, Inc. reported results for its fiscal year 2012.

In a release dated Feb. 12, the Company said that net revenues forthe year ended Dec. 29, 2012, were $1.62
billion, a decrease of 1.0 percent from prior year net revenues of $1.64 billion.

Net revenue, when adjusted for the impact of the independent business owner route system conversion, increased
2.2 percent year over year. The Company realized full year net income of $66.1 million, excluding special items, or
$0.95 per diluted share, as compared to full year 2011 net income of $47.8 million, excluding special items, or $0.70
per diluted share. Net income, including special items, was $59.1 million, or $0.85 per diluted share, for the full year
2012 compared to $38.3 million, or $0.56 per diluted share, for 2011.

Special items for 2012 were $7.0 million, after tax expense, and included approximately $2.6 million in severance
costs and professional fees related to merger and integration activities, approximately $6.6 million in asset
impairment charges, approximately $4.9 million incharges related to consolidation activities, and approximately $1.2
million in expenses associated with the acquisition of Snack Factory.Special items for 2012 also included gains on
the sale of route businesses of approximately $8.3 million, net of the incremental taxes incurred on these gains.
Special items, after tax expense, for 2011 included approximately $12.8 million of severance and professional fee
expenses associated with merger and other integration efforts, approximately $6.5 million related to the impairment
of transportation equipment, and approximately $1.7 million of impairment charges related tothe closing of a
manufacturing facility in Corsicana, Texas. Specialitems for 2011 also included after-tax gains on the sale of route
businesses of approximately $5.0 million and approximately $6.5 million related to a change in vacation plan.

Fourth quarter 2012 net revenues were $420 million including salesof Pretzel Crisps, an increase of 1.9 percent
compared to prior yearfourth quarter net revenues of $412 million. Fourth quarter 2012 netincome was $20.4
million, excluding special items, which was 44.4 percent above the $14.1 million of net income, excluding special
items for the prior year. Net income including special items was $7.8 million for the fourth quarter 2012 compared to
a fourth quarter 2011 net income including special items of $22.4 million.

"This was an important and successful year for Snyder's-Lance," said David Singer, Chief Executive Officer.
"During 2012, we grew our earnings more than 35 percent, excluding special items, and grew our sales by 2.2
percent when the impact of our IBO conversion is excluded. We completed our merger integration, while we also
rolled out and began to implement our strategic plan. In line with this plan, we delivered strong growth in our core
branded items of Snyder's of Hanover,Lance and Cape Cod, and we acquired Snack Factory and the fast growing
Pretzel Crisps brand. In 2012, we also invested in capacity and innovation capabilities while we improved margins
on our non-branded items by discontinuing sales to certain customers who did not accept price increases. In the
coming year, we'll continue to build on this solid foundation as we drive for results that grow our top line and expand
our margins through innovation and continued strong execution in the marketplace. Our new R&D center will open
in 2013, and it will support aggressive innovation goals for our future.


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 172 of 272
                          Snyder's-Lance Posts Full Year 2012 Results; Financial report

"As we recently announced, I have elected to retire from my role as CEO following our annual shareholders
meeting on May 3. Carl E. Lee, Jr. our President and COO, will take on the title of CEO at that time. Our plans for
2013 and beyond look very bright, and with Carl's exceptional leadership, I am confident in our ability to grow the
Company and drive shareholder value as we expand our reach to new consumers and markets."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on March 6, to stockholders of record at the close of business on Feb. 27.

Estimates provided for 2013 The Company estimates that its net revenue for the full year 2013 will be up 10 percent
to 12 percent when compared to 2012. Estimates for earnings per diluted share show an increase between 22
percent and 32 percent compared to 2012 earnings per diluted share, excluding special items. Capital expenditures
for 2013 are projected to be between $78 and $83 million as investments aremade in plant improvements, quality,
capacity and innovation.

Snyder's-Lance, Inc. manufactures and markets snack foods.

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: February 20, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 173 of 272
                            Snyder's-Lance kicks off 100-year celebration
                                                     Charlotte Business Journal
                                                     February 19, 2013 Tuesday


Copyright 2013 American City Business Journal, Inc. All Rights Reserved




 BusiNESSJOURNAL
Length: 294 words
Byline: Ken Elkins

Body


Snyder's-Lance Inc. is celebrating 100 years in the snack-food business with some improvements to its products, a
$1.5 million charitable giving program and social-media contests.

The Charlotte-based snack maker started as Lance in 1913, when food broker Philip Lance devised innovative
ways to sell 500 pounds of unwanted peanuts.

First came nickel-a-bag peanuts sold on the streets of Charlotte. Then Lance expanded into peanut butter and,
later, the iconic Lance peanut butter sandwich cracker.

Today, the company has more than 1,000 employees in Charlotte and operates manufacturing facilities in North
Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and Ontario, Canada.

Snyder's-Lance products are sold under brand names that include Snyder's of Hanover, Lance, Cape Cod, Tom's,
Archway and Pretzel Crisps, as well as private-label and third-party brands.

Last month, its chief executive, David Singer, announced that he will retire after the company's annual meeting on
May 3. He'll be replaced by Carl Lee Jr., who has been president and chief operating officer since late 2010.

As part of its 1DO-year anniversary, Snyder's-Lance will introduce two innovations to its sandwich-cracker products
by adding extra peanut butter. The crackers will be called Xtra Fulls Toastchee and Xtra Fulls Toasty.

The company also is making improvements to existing sandwich-cracker products.

In addition, Snyder's-Lance will award $1.5 million in one-time grants to 13 Charlotte-area nonprofits. And next
month, the company will launch sweepstakes on Facebook and on the Web.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: February 19, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 174 of 272
               America's Favorite Sandwich Cracker Celebrates 100 Years
                                                           PR Newswire
                                          February 18, 2013 Monday 12:28 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 1019 words
Dateline: CHARLOTTE, N.C., Feb. 18, 2013

Body


Lance® has been satisfying America's snacking appetite for 100 years - and this is just the beginning. The brand is
celebrating its 100th anniversary in 2013 with product launches and improvements, social media giveaways and a
promise to continue giving consumers "more of what they love."

(Photo:http://photos.prnewswire.com/prnh/20130218/DC61175)

"Turning 100 years old is a big moment for any brand, but when you're the nation's favorite snack cracker, it's a
really big opportunity to do something special," said Tom Ingram, Senior Brand Director, Bakery at Snyder's-Lance,
Inc. "To celebrate a century of Lance, we will show appreciation to our loyal fans by giving them 'more of what they
love.'"

100 Years of Innovation

Born out of innovation, the story of the Lance® brand begins one hundred years ago, when Philip L. Lance, a
Charlotte, N.C. food broker, turned 500 pounds of unwanted peanuts into an entrepreneurial endeavor. Philip Lance
began selling the peanuts on the street for a nickel a bag. He soon expanded his peanut business to include peanut
butter, and shortly after, the first peanut butter sandwich cracker was born.

The Lance® product line expanded again when an American soldier gave the company his mother's recipe for
peanut brittle. The peanut brittle, now known as Peanut Bar, remains an important part of Lance's® product line.
The brand has since added nuts, seeds, cookies and popcorn varieties to its product offerings.

From the streets of Charlotte to the homes of families across America, Lance continues to innovate. Lance was the
first company to make significant nutritional changes as part of its Snack Right campaign in 1988. More recent
product innovation milestones include:

2004 - Lance eliminates trans fats from its products. 2008 - Lance eliminates high-fructose corn syrup from all
sandwich cracker products. 2009 - Lance adds Whole Grain sandwich crackers and 100 Calorie pouches to its
product line. 2011 - Lance launches Cracker Creations®, a line of premium, all-natural sandwich crackers.

As part of its ongoing celebrations in 2013, Lance is introducing Xtra Fulls(TM) Toastchee® and Xtra Fulls(TM)
Toasty(TM). The new products, the lead items to celebrate Lance's 100th Anniversary, offer more peanut butter
filling for an extra satisfying snacking experience. Over the years, more peanut butter has been a top consumer
request and Lance is responding by giving consumers "more of what they love" - real peanut butter, freshly-ground
in Georgia. Xtra Fulls(TM) offer up to 6 grams of protein per serving and, like all Lance® sandwich crackers, contain
no preservatives. In mid-April, Lance will also unveil product extensions for its Cracker Creations®, Captain's
Wafers® sandwich crackers and Nekot® cookies.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 175 of 272
                             America.s Favorite Sandwich Cracker Celebrates 100 Years

In addition to the new products being introduced, Lance will complete several product improvements this year,
including using a creamier peanut butter filling and increasing the number of whole grains in its Whole Grain
sandwich crackers.

100 Days of Celebrations

As a thank you to consumers, Lance will host the "100 Days to Win Snack Challenge" from March through June.
The sweepstakes will launch March 11 on the Lance SnacksFacebook pageand at Happy100Lance.com.
Consumers can take daily "Snacking Challenges" for a chance to win instant and weekly prizes, in addition to the
$100,000 grand prize to fulfill their ultimate birthday wish.

For more information about the history of Lance® sandwich crackers and the 1DOth anniversary celebrations, visit
the Lance Snacks Facebook page.http://www.lance.comorHappy100Lance.com (after March 11).

100 Years of Giving Back

Lance has a long history of supporting a variety of causes and organizations. In 2012 the Lance Foundation
announced that in recognition of the upcoming 1DO-year anniversary of the Lance® brand, it would make one-time
grants totaling $1.5 million to 13 Charlotte-area nonprofit organizations. These grants benefit programs that are
closely aligned with the Foundation's focus areas of supporting education, championing healthy living, fighting
hunger and assisting military causes.

The Lance Foundation is managed by the parent company, Snyder's-Lance, Inc. Snyder's-Lance has a long history
of supporting a variety of causes and organizations in both the Charlotte community and those communities where
the company has operations. For more information on Snyder's-Lance's commitment to corporate responsibility,
please visithttp://www.snyderslance.com/community.

About Lance® Sandwich Crackers

Lance® sandwich crackers and Lance ®Cracker Creations® are available in more than two dozen varieties,
including Toastchee®, Whole Grain and the new Cracker Creations® Granola and 5 Grain varieties. Each product
is made with freshly-baked, crispy crackers or granola wafers and real peanut butter, cheese, cream cheese or
chocolate filling. Lance® sandwich crackers and Lance® Cracker Creations® have 0 grams trans fat, no
preservatives and no high fructose corn syrup. For more information about Lance® sandwich crackers,
visithttp://www.lance.comor theLance Snacks Facebookpage.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-G

SOURCE Lance® Sandwich Crackers


CONTACT: Ashlene Larson, +1-410-234-24011 +1-443-406-0047, Ashlene.larson@gkv.com


Load-Date: February 19, 2013



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 176 of 272
                     America's Favorite Sandwich Cracker Celebrates 100 Years




End of n(lctlm~!lt




    Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 177 of 272
                          Snyder's-Lance Reports Full Year 2012 Results



                                                     Food & Beverage Close-up
                                                      February 15, 2013 Friday


Copyright 2013 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                BUSiNESS
                                     MEDIA INC               NEWS + VIEWS

Length: 799 words

Body


Snyder's-Lance, Inc. reported results for its fiscal year 2012.

In a release dated Feb. 12, the Company said that net revenues for the year ended Dec. 29, 2012, were $1.62
billion, a decrease of 1.0 percent from prior year net revenues of $1.64 billion.

Net revenue, when adjusted for the impact of the independent business owner route system conversion, increased
2.2 percent year over year. The Company realized full year net income of $66.1 million, excluding special items, or
$0.95 per diluted share, as compared to full year 2011 net income of $47.8 million, excluding special items, or $0.70
per diluted share. Net income, including special items, was $59.1 million, or $0.85 per diluted share, for the full year
2012 compared to $38.3 million, or $0.56 per diluted share, for 2011.

Special items for 2012 were $7.0 million, after tax expense, and included approximately $2.6 million in severance
costs and professional fees related to merger and integration activities, approximately $6.6 million in asset
impairment charges, approximately $4.9 million in charges related to consolidation activities, and approximately
$1.2 million in expenses associated with the acquisition of Snack Factory. Special items for 2012 also included
gains on the sale of route businesses of approximately $8.3 million, net of the incremental taxes incurred on these
gains. Special items, after tax expense, for 2011 included approximately $12.8 million of severance and
professional fee expenses associated with merger and other integration efforts, approximately $6.5 million related
to the impairment of transportation equipment, and approximately $1.7 million of impairment charges related to the
closing of a manufacturing facility in Corsicana, Texas. Special items for 2011 also included after-tax gains on the
sale of route businesses of approximately $5.0 million and approximately $6.5 million related to a change in
vacation plan.

Fourth quarter 2012 net revenues were $420 million including sales of Pretzel Crisps, an increase of 1.9 percent
compared to prior year fourth quarter net revenues of $412 million. Fourth quarter 2012 net income was $20.4
million, excluding special items, which was 44.4 percent above the $14.1 million of net income, excluding special
items for the prior year. Net income including special items was $7.8 million for the fourth quarter 2012 compared to
a fourth quarter 2011 net income including special items of $22.4 million.

"This was an important and successful year for Snyder's-Lance," said David Singer, Chief Executive Officer.
"During 2012, we grew our earnings more than 35 percent, excluding special items, and grew our sales by 2.2
percent when the impact of our IBO conversion is excluded. We completed our merger integration, while we also



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 178 of 272
                                   Snyder's-Lance Reports Full Year 2012 Results

rolled out and began to implement our strategic plan. In line with this plan, we delivered strong growth in our core
branded items of Snyder's of Hanover, Lance and Cape Cod, and we acquired Snack Factory and the fast growing
Pretzel Crisps brand. In 2012, we also invested in capacity and innovation capabilities while we improved margins
on our non-branded items by discontinuing sales to certain customers who did not accept price increases. In the
coming year, we'll continue to build on this solid foundation as we drive for results that grow our top line and expand
our margins through innovation and continued strong execution in the marketplace. Our new R&D center will open
in 2013, and it will support aggressive innovation goals for our future.

"As we recently announced, I have elected to retire from my role as CEO following our annual shareholders
meeting on May 3. Carl E. Lee, Jr. our President and COO, will take on the title of CEO at that time. Our plans for
2013 and beyond look very bright, and with Carl's exceptional leadership, I am confident in our ability to grow the
Company and drive shareholder value as we expand our reach to new consumers and markets."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on March 6, to stockholders of record at the close of business on Feb. 27.

Estimates provided for 2013 The Company estimates that its net revenue for the full year 2013 will be up 10 percent
to 12 percent when compared to 2012. Estimates for earnings per diluted share show an increase between 22
percent and 32 percent compared to 2012 earnings per diluted share, excluding special items. Capital expenditures
for 2013 are projected to be between $78 and $83 million as investments are made in plant improvements, quality,
capacity and innovation.

Snyder's-Lance, Inc. manufactures and markets snack foods.

«Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: February 15,2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 179 of 272
           Snyder's-Lance Reports Full Year 2012 Results; Financial report
                                              Food & Beverage Close-Up
                                                   February 15, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Close-Up Media, Inc.

Length: 797 words

Body


Snyder's-Lance, Inc. reported results for its fiscal year 2012.

In a release dated Feb. 12, the Company said that net revenues forthe year ended Dec. 29, 2012, were $1.62
billion, a decrease of 1.0 percent from prior year net revenues of $1.64 billion.

Net revenue, when adjusted for the impact of the independent business owner route system conversion, increased
2.2 percent year over year. The Company realized full year net income of $66.1 million, excluding special items, or
$0.95 per diluted share, as compared to full year 2011 net income of $47.8 million, excluding special items, or $0.70
per diluted share. Net income, including special items, was $59.1 million, or $0.85 per diluted share, for the full year
2012 compared to $38.3 million, or $0.56 per diluted share, for 2011.

Special items for 2012 were $7.0 million, after tax expense, and included approximately $2.6 million in severance
costs and professional fees related to merger and integration activities, approximately $6.6 million in asset
impairment charges, approximately $4.9 million incharges related to consolidation activities, and approximately $1.2
million in expenses associated with the acquisition of Snack Factory.Special items for 2012 also included gains on
the sale of route businesses of approximately $8.3 million, net of the incremental taxes incurred on these gains.
Special items, after tax expense, for 2011 included approximately $12.8 million of severance and professional fee
expenses associated with merger and other integration efforts, approximately $6.5 million related to the impairment
of transportation equipment, and approximately $1.7 million of impairment charges related tothe closing of a
manufacturing facility in Corsicana, Texas. Specialitems for 2011 also included after-tax gains on the sale of route
businesses of approximately $5.0 million and approximately $6.5 millionrelated to a change in vacation plan.

Fourth quarter 2012 net revenues were $420 million including salesof Pretzel Crisps, an increase of 1.9 percent
compared to prior yearfourth quarter net revenues of $412 million. Fourth quarter 2012 netincome was $20.4
million, excluding special items, which was 44.4 percent above the $14.1 million of net income, excluding special
items for the prior year. Net income including special items was $7.8 million for the fourth quarter 2012 compared to
a fourth quarter 2011 net income including special items of $22.4 million.

"This was an important and successful year for Snyder's-Lance," said David Singer, Chief Executive Officer.
"During 2012, we grew our earnings more than 35 percent, excluding special items, and grew our sales by 2.2
percent when the impact of our IBO conversion is excluded. We completed our merger integration, while we also
rolled out and began to implement our strategic plan. In line with this plan, we delivered strong growth in our core
branded items of Snyder's of Hanover,Lance and Cape Cod, and we acquired Snack Factory and the fast growing
Pretzel Crisps brand. In 2012, we also invested in capacity and innovation capabilities while we improved margins
on our non-branded items by discontinuing sales to certain customers who did not accept price increases. In the
coming year, we'll continue to build on this solid foundation as we drive for results that grow our top line and expand
our margins through innovation and continued strong execution in the marketplace. Our new R&D center will open
in 2013, and it will support aggressive innovation goals for our future.


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 180 of 272
                         Snyder's-Lance Reports Full Year 2012 Results; Financial report

"As we recently announced, I have elected to retire from my role as CEO following our annual shareholders
meeting on May 3. Carl E. Lee, Jr. our President and COO, will take on the title of CEO at that time. Our plans for
2013 and beyond look very bright, and with Carl's exceptional leadership, I am confident in our ability to grow the
Company and drive shareholder value as we expand our reach to new consumers and markets."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on March 6, to stockholders of record at the close of business on Feb. 27.

Estimates provided for 2013 The Company estimates that its net revenue for the full year 2013 will be up 10 percent
to 12 percent when compared to 2012. Estimates for earnings per diluted share show an increase between 22
percent and 32 percent compared to 2012 earnings per diluted share, excluding special items. Capital expenditures
for 2013 are projected to be between $78 and $83 million as investments aremade in plant improvements, quality,
capacity and innovation.

Snyder's-Lance, Inc. manufactures and markets snack foods.

((Comments on this story may be sent to newsdesk@closeupmedia.com))



Load·Date: February 19, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 181 of 272
                   Snyder's-Lance posts 65.3% decline in Q4 net earnings
                                              Progressive Media - Company News
                                                   February 14, 2013 Thursday


Copyright 2013 Progressive Media Group Limited All Rights Reserved




Section: WATER & WASTE WATER MANAGEMENT; Company News
Length: 296 words
Highlight: US-based snack food company Snyder's-Lance has reported a 65.3% decline in net earnings to $7.78m
for the fourth quarter of 2012, compared to $22.43m for the same period in 2011, due to increased impairment
charges.

Body


US-based snack food company Snyder's-Lance has reported a 65.3% decline in net earnings to $7.78m for the
fourth quarter of 2012, compared to $22.43m for the same period in 2011, due to increased impairment charges.

For the quarter ended on 29 December, the company posted a 1.86% increase in net revenue to $419.83m,
compared to $412.13m in fiscal 2011.

For the full-year 2012, Snyder's-Lance reported a 54.4% increase in net earnings to $59.09m, compared to
$38.26m in 2011, while net revenue decreased 1.2% to $1.62bn, compared to $1.64bn in the previous year.

Snyder's-Lance chief executive officer David Singer said that during 2012 the company increased earnings by more
than 35%, excluding special items, and grew sales by 2.2% when the impact of its IBO conversion is excluded.

The company completed its merger integration, and also rolled out and began to implement its strategic plan,
Singer said.

"In line with this plan, we delivered strong growth in our core branded items of Snyder's of Hanover®, Lance® and
Cape Cod®, and we acquired Snack Factory® and the fast-growing Pretzel Crisps® brand," Singer added.

For fiscal 2013, the company expects 10% to 12% increase in net revenues, and an increase between 22% and
32% for earnings per diluted share, compared to 2012, excluding special items.

Meanwhile, the company announced that its president and COO Carl Lee will be taking over as the new CEO
replacing David Singer, who will retire in May.

Snyder's-Lance, headquartered in Charlotte, North Carolina, produces pretzels, sandwich and restaurant style
crackers, potato chips, cookies, tortilla chips, nuts and other snacks.

Image: For the full-year 2012, Snyder's-Lance reported a 54.4% increase in net earnings to $59.09m. Photo
courtesy of PRNewsFoto/Snyder's-Lance, Inc.


Load-Date: February 15, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 182 of 272
                Snyder's-Lance posts 65.3% decline in 04 net earnings




Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 183 of 272
                US: Snyder's-Lance 2013 outlook below Wall St estimates.
                                                   just-food.com
                                                 February 13, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 AROQ Limited

Length: 1482 words

Body


Byline: Dean Best

US snack manufacturer Snyder's-Lance has set 2013 forecasts below Wall Street consensus, hitting the company's
shares.

Shares in Snyder's-Lance closed down 3.26% at $25.25 yesterday (12February) after an earnings forecast that
lower than analysts' predictions.

"Initial 2013 EPS guidance at the high end is a penny light of consensus and figures to be a slight disappointment
for investors," Janney Montgomery Scott analyst Jonathan Feeney said.

The company said earnings per share, excluded special items, wouldbe up 22-32% in 2013. For the year to 29
December, adjusted EPS was $0.95.

Snyder's-Lance saw its profits increase in 2012 but the company closed the year with a fall in earnings in the fourth
quarter.

Snyder's-Lance booked net income of US$59.1 m for last year, compared to $38.3m in 2011. The increase in
annual profits came despite a 1% dip in reported revenues to $1.64bn. However, Snyder's-Lance benefited from
lower SG&A costs in 2012.

In the fourth quarter of the year, net income more than halved, reaching $7.8m, against $22.4m 12 months earlier.
Impairment charges offset higher sales to hit the bottom line for the last three months of2012.

The company's fourth-quarter earnings per share, excluding specialitems, beat Wall Street forecasts.

"Snyder's-Lance reported 04 2012 EPS of $0.29 compared to consensus $0.26 and our $0.26 estimate &ndash; a
solid quarter with strong synergy realisation evident, driving [the company] ever closer to its 10% target margin,"
Feeney added.

Press release follows:

Snyder's-Lance, Inc. Reports Results for Full Year 2012 -- Grows earnings per diluted share more than 51 % vs.
prior year, 35% excludingspecial items

-- Reports 2012 full year earnings per diluted share of $0.95 excluding special items

-- Reports 2012 full year earnings per diluted share of $0.85 including special items

-- Completes merger integration work and Snack Factory acquisitionduring 2012


       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 184 of 272
                              US: Snyder's-Lance 2013 outlook below Wall St estimates.

-- Positive outlook in 2013 for Net Revenue and Earnings per Share

CHARLOTTE, N.C., Feb. 12, 2013 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq: LNCE) today reported results
for its fiscal year 2012. Net revenues for the year ended December 29, 2012, were $1.62 billion, a decrease of 1.0%
from prior year net revenues of $1.64 billion. Netrevenue, when adjusted for the impact of the independent business
owner ("I BOil) route system conversion, increased 2.2% year over year. The Company realized full year net income
of $66.1 million, excludingspecial items, or $0.95 per diluted share, as compared to full year 2011 net income of
$47.8 million, excluding special items, or $0.70 per diluted share. Net income, including special items, was $59.1
million, or $0.85 per diluted share, for the full year 2012 compared to $38.3 million, or $0.56 per diluted share, for
2011.

(Logo: hUp:llphotos.prnewswire.com/prnh/2011 0411/CL80943LOGO)

Special items for 2012 were $7.0 million, after tax expense, and included approximately $2.6 million in severance
costs and professional fees related to merger and integration activities, approximately $6.6 million in asset
impairment charges, approximately $4.9 million incharges related to consolidation activities, and approximately $1.2
million in expenses associated with the acquisition of Snack Factory.Special items for 2012 also included gains on
the sale of route businesses of approximately $8.3 million, net of the incremental taxes incurred on these gains.
Special items, after tax expense, for 2011 included approximately $12.8 million of severance and professional fee
expenses associated with merger and other integration efforts, approximately $6.5 million related to the impairment
of transportation equipment, and approximately $1.7 million of impairment charges related tothe closing of a
manufacturing facility in Corsicana, TX. Special items for 2011 also included after-tax gains on the sale of route
businesses of approximately $5.0 million and approximately $6.5 million related to a change in vacation plan.

Fourth quarter 2012 net revenues were $420 million including salesof Pretzel Crisps&reg;, an increase of 1.9%
compared to prior year fourth quarter net revenues of $412 million. Fourth quarter 2012 net income was $20.4
million, excluding special items, which was 44.4% above the $14.1 million of net income, excluding special items for
the prior year. Net income including special items was $7.8 million for the fourth quarter 2012 compared to a fourth
quarter 2011 net income including special items of $22.4 million.

Comments from Management

"This was an important and successful year for Snyder's-Lance," commented David V. Singer, Chief Executive
Officer. "During 2012, we grew our earnings more than 35%, excluding special items, and grew oursales by 2.2%
when the impact of our IBO conversion is excluded. Wecompleted our merger integration, while we also rolled out
and beganto implement our strategic plan. In line with this plan, we delivered strong growth in our core branded
items of Snyder's of Hanover&reg;, Lance&reg; and Cape Cod&reg;, and we acquired Snack Factory&reg; and the
fast growing Pretzel Crisps&reg; brand. In 2012, we also invested in capacity and innovation capabilities while we
improved margins on our non-branded items by discontinuing sales to certain customers who did not accept price
increases. In the coming year, we'll continue to build on this solid foundation as we drive for results that grow our
top line and expand our margins through innovation and continued strong execution in the marketplace. Our new
R&D center will open in 2013, and it will support aggressive innovation goals for our future."

Mr. Singer continued, "As we recently announced, I have elected toretire from my role as CEO following our annual
shareholders meetingon May 3, 2013. Carl E. Lee, Jr. our President and COO, will take onthe title of CEO at that
time. Our plans for 2013 and beyond look very bright, and with Carl's exceptional leadership, I am confident inour
ability to grow the Company and drive shareholder value as we expand our reach to new consumers and markets."

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividendis payable on March 6, 2013 to stockholders of record at the close of business on
February 27,2013.

Estimates provided for 2013


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 185 of 272
                             US: Snyder's-Lance 2013 outlook below Wall St estimates.

The Company estimates that its net revenue for the full year 2013 will be up 10% to 12% when compared to 2012.
Estimates for earnings per diluted share show an increase between 22% and 32% compared to 2012 earnings per
diluted share, excluding special items. Capital expenditures for 2013 are projected to be between $78 and $83
million as investments are made in plant improvements, quality, capacity and innovation.

Conference Call

Management will conduct a conference call and live webcast at 9:00am eastern time on Tuesday, February 12,
2013 to review the Company's full year results. The conference call and accompanying slide presentation will be
webcast live through the Investor Relations section of the Company's website, www.snyderslance.com. In addition,
the slide presentation will be available to download and print approximately30 minutes before the webcast at
www.snyderslance.com. To participate in the conference call, the dial-in number is (866) 814-7293 for U.S. callers
or (702) 696-4943 for international callers. A continuoustelephone replay of the call will be available between 1:00
pm on February 12 and midnight on February 19. The replay telephone number is(855) 859-2056 for U.S. callers or
(404) 537-3406 for international callers. The replay access code is 93605983. Investors may also access a web-
based replay of the conference call at        www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,Ohio and
Ontario, Canada. Products are sold under the Snyder's of Hanover&reg;, Lance&reg;, Cape Cod&reg;, Pretzel
Crisps&reg;, Krunchersl&reg;, Tom's&reg;, Archway&reg;, Jays&reg;, Stella O'oro&reg;, Eatsmart&reg;, O-Ke-
Ooke&reg;, Grande&reg; and Padrinos&reg; brand names along with a number of private label and third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E

Original source: Snyder's-Lance

This article was originally published on just-food.com on 13 February 2013. For authoritative and timely food
business information visit http://www.just-food.com.


Load-Date: May 25,2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 186 of 272
                         Snyder's-Lance fiscal 2012 net income up 54.4%
                                              Progressive Media - Company News

                                                  February 13, 2013 Wednesday


Copyright 2013 Progressive Media Group Limited All Rights Reserved




Section: WATER & WASTE WATER MANAGEMENT; Savory Snacks
Length: 178 words
Highlight: US-based snack company Snyder's-Lance has reported that its net earnings increased by 54.4% to
$59.09m for the full-year 2012, compared to $38.26m in 2011.

Body


For the year ended 29 December 2012, the company posted 1.2% decrease in net sales to $1.62bn, compared to
$1.64bn in fiscal 2011.

Snyder's-Lance reported 65.3% decrease in net income to $7.78m for the fourth quarter of 2012 , compared to
$22.43m for the same period in 2011.

For the quarter, the company posted 1.86% increase in net sales to $419.83m, compared to $412.13m in fiscal
2011.

Snyder's-Lance chief executive officer David Singer said that during 2012 the company has seen more than 35% in
earnings, excluding special items, and rise in sales by 2.2% when the impact of its 180 conversion is excluded.

"We completed our merger integration, while we also rolled out and began to implement our strategic plan. In line
with this plan, we delivered strong growth in our core branded items of Snyder's of Hanover®, Lance® and Cape
Cod®, and we acquired Snack Factory® and the fast growing Pretzel Crisps® brand," Singer added.

For the fiscal 2013, the company expects its net revenue and earnings per diluted share to increase by 10% - 12%
and 22% - 32%, respectively.



Load-Date: February 20, 2013


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 187 of 272
                         The Supply Side: Wal-Mart Supplier News Briefs
                                                  State Capital Newsfeed
                                                 Talk Business (Arkansas)
                                        February 13, 2013 Wednesday 1:22 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 728 words

Body


Feb 13,2013 (Talk Business:http://www.talkbusiness.net Delivered by Newstex)
 A round-up of news notes concerning suppliers to the Wal-Mart community. 'The Supply Side' series appears
courtesy of our content partner, The City Wire.

 SNYDER'S-LANCE POSTS BIGGER PROFITS
 Growth in its core branded items provided a boost for Snyder's-Lance Inc. in the fiscal year ended Dec. 29, 2012.
Net income was $59.5 million, equal to 86 cents per share. This compared with $38.7 million, or 57 cents per share,
in the previous fiscal year. Excluding special items, net income was $66.1 million, which compared with $47.8
million in the previous fiscal year.
 Fiscal-year net revenues dipped 1% to $1,619 million from $1,635 million. When adjusted for the impact of the
independent business owner route system conversion, net revenues increased 2%.
 Snyder's-Lance began to implement its strategic plan in the 2012 fiscal year, said David V. Singer, CEO of
Charlotte-based Snyder's-Lance.

 'In line with this plan, we delivered strong growth in our core branded items of Snyder's of Hanover, Lance and
Cape Cod, and we acquired Snack Factory and the fast-growing Pretzel Crisps brand,' Singer said. 'In 2012, we
also invested in capacity and innovation capabilities while we improved margins in our non-branded items by
discontinuing sales to certain customers who did not accept price increases.'
 For fiscal year 2013, Snyder's-Lance estimates its net revenue will rise 10% to 12% and that its earnings per
diluted share will rise between 22% and 32%, excluding special items.
 Also in fiscal year 2013, Singer plans to retire as CEO at an annual shareholders meeting on May 3. Carl E. Lee
Jr., president and chief operating officer, will assume the CEO position at that time.
 Snyder's Lance is a supplier at Wal-Mart Stores Inc. and has a sales office in Rogers.
 NATIONAL BEEF SHEDS JOBS AFTER LOSS OF WAL-MART CONTRACT
National Beef Packing Co. announced plans to layoff 433 employees by April 13. The company said 150 layoffs will
be at the Hummel's Wharf, Pa. location and 283 at the Moultrie, Ga. facility.
 'National Beef was notified in October by one of its key customers (Wal-Mart Stores Inc.) that it would transition
away from using National Beef as a supplier of case-ready beef,' the company said in a statement. 'Today, there
are no plans to close the Hummel's Wharf or Moultrie facilities; however, they will begin to operate at reduced
levels.
 'National Beef is working to bring additional business to each facility and to preserve the jobs, skills and experience
of the National Beef team at each location,' the company said.
  National Beef lost its contract with Wal-Mart in October. The company produced case-ready beef, hamburger and
pork for Wal-Mart, the largest U.S. retailer. Company officials said they anticipated the change and had a
contingency plan aimed at diversifying the company's customer base.
 National Beef has operations in Liberal, Dodge City and Kansas City, Kan.; Brawley, Calif.; Hummel's Wharf, Pa.;
Moultrie and St. Joseph, Mo. The company employs approximately 9,100 workers company-wide. National Beef



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 188 of 272
                                  The Supply Side: Wal-Mart Supplier News Briefs

processes and markets fresh beef, case-ready beef, beef by-products and wet-blue leather for domestic and
international markets.
 National Beef is a competitor to Tyson Foods, who is a major supplier to Wal-Mart Stores Inc.
 KRAFT FOODS TO EXPAND BEVERAGE PLANT
Kraft Foods is planning a $40 million expansion project at its plant in Granite City, IL. The 660,000-sq.-ft. plant
produces more than 100 varieties of Capri Sun and Kool-Aid ready-to-drink beverages.
 The company's expansion project would include new construction, additional equipment and reconfiguring existing
equipment; the work would add four new lines to fill pouches of Capri Sun.
 Kraft is a major supplier to Wal-Mart with a local sales office in Rogers.
 You just finished reading The Supply Side: Wal-Mart Supplier News Briefs[1]! Consider leaving a comment!
Follow on Facebook[2] I Follow on Twitter[3] I Back to TalkBusiness[4]
The post The Supply Side: Wal-Mart Supplier News Briefs[5] appeared first on Talk Business[6].
 [1]: http://talkbusiness.netl?p=16485 [2]:                        http://www.facebook.com/robybrock [3]:
http://twitter.com/RobyBrock [4]:         http://talkbusiness.net [5]:       http://talkbusiness.netl2013/02/the-supply-
side-wal-mart-supplier-news-briefsl [6]:          http://talkbusiness.net


Load-Date: February 13, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 189 of 272
                      Q4 2012 Lance, Inc. Earnings Conference Call - Final
                                       FD (Fair Disclosure) Wire
                                       February 12,2013 Tuesday


Copyright 2013 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2013 CCBN, Inc.

Length: 7452 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance Inc - VP & IR Officer

* Dave Singer

Snyder's-Lance Inc - CEO

* Carl Lee

Snyder's-Lance Inc - President & COO

* Rick Puckett

Snyder's-Lance Inc - EVP & CFO

Conference Call Participants

* Akshay Jagdale

KeyBanc Capital Markets - Analyst

* Heather Jones

BB& T Capital Markets - Analyst

* Rohini Nair

Deutsche Bank - Analyst

* Jonathan Feeney

Janney Montgomery Scott - Analyst

* Amit Sharma

BMO Capital Markets - Analyst



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 190 of 272
                               042012 Lance, Inc. Earnings Conference Call- Final

* Michael Gallo

CL King & Associates - Analyst

Presentation

OPERATOR: Good morning, everyone. My name is Sarah, and I will be your conference operator today. At this
time I would like to welcome you all to the fourth-quarter 2012 earnings conference call. All lines have been placed
on mute to prevent any background noise. After the speakers' remarks, there will be a question-and-answer
session.

(Operator Instructions)

Thank you. I would now like to turn the call over to our host, Mr. Mark Carter, Vice President and Investment
Relations Officer. Sir, you may begin your conference.

MARK CARTER, VP & IR OFFICER, SNYDER'S-LANCE INC: Thank you very much, Sarah, and good morning,
everyone. With me today are Dave Singer, our Chief Executive Officer; Carl Lee, our President and Chief Operating
Officer; as well as Rick Puckett, our Executive Vice President and Chief Financial Officer. On today's call, Dave,
Carl and Rick will discuss our full-year 2012 results, as well as estimates for the coming year. As a reminder, we
are webcasting this conference call, including a supporting slide presentation on our website at
www.SnydersLance.com. Before we begin I would like to point out that during today's presentation, management
may make forward-looking statements about our Company's performance. Please refer to the Safe Harbor
language included in each of our presentations. And I'll now turn the call over to Dave Singer, Chief Executive
Officer, to begin management's comments.

DAVE SINGER, CEO, SNYDER'S-LANCE INC: Thanks, Mark. Good morning, everybody, and thanks for joining
the call. We are really excited to review our results for 2012 and to provide our perspective on what we believe is a
very bright future. 2012 was an important and successful year for Snyder's-Lance, and I'm really pleased with our
progress. Carl and Rick will speak to some details, but before they do, I would like to make a few comments about
some of the great things we accomplished last year. During 2012, we grew our earnings by more than 35%,
excluding special items, when compared to 2011. While we also executed several clinical initiatives that were
important to building our Company's foundation. One of our most important accomplishments last year was the
completion of our merger integration and the transition of our DSD network to an independent business owner, or
IBO model. This transition, which began in 2011, has put in place a national distribution network that helps drive
market share for our products and allows us to reach more consumers than ever before. This integration was
completed with amazing efficiency and in an incredibly short time. And everyone involved deserves our thanks and
appreciation.

In 2012 we also rolled out and began to implement our strategic plan, which calls for a focus on overall quality and
growth of our core brands, while reaching additional consumers and using our resources wisely. In line with this
plan, and through the strength of our lBO-based DSD network, we delivered strong growth in the core branded
items of Snyder's of Hanover, Lance, and Cape Cod as we executed changes in other parts of our business to
improve margin. In 2012 we also acquired Snack Factory and the fast-growing Pretzel Crisps line, which became
our fourth core brand. Pretzel Crisps has performed well in the short time we have owned this brand, and our
outlook for 2013 is very good and in line with our expectations. There were numerous other achievements for
Snyder's-Lance in 2012, including new marketing campaigns, infrastructure investments, margin improvement
strategies and a number of distributor acquisitions to more completely fill in our DSD network coverage. Carl and
Rick will speak to these little bit more in detail.

In the coming year, we'll continue to build on this solid foundation as we drive to deliver results that grow our top
line and expand our margins. As we recently announced, I will step off the Board and retire from my role of CEO
following our annual shareholders meeting in May of this year. It has been a great honor to be part of this Company
for the past decade, and I am incredibly proud of the accomplishments made by the thousands of dedicated and
hard-working employees that make all our success possible. Over the past decade, the Company's revenue and


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 191 of 272
                                042012 Lance, Inc. Earnings Conference Call - Final

earnings have tripled. And the average annual return to shareholders was more than 13%, about double the return
for the S&P 500. More importantly, the hard work and great improvements made over this timeframe have
positioned the Company for even faster growth, higher profitability and strong free cash flow, which will extend our
track record of excellent returns for shareholders. Carl Lee, our current President and Chief Operating Officer, will
become our new CEO in May. Carl has the experience and skill to lead our Company to new heights, and he has
my full confidence and that of our Board of Directors. I feel confident that Snyder's-Lance is very well-positioned for
continued growth and success for years to come, and I look forward to working with Carlon the other directors to
ensure a seamless transition. Now Carl and Rick will provide some additional details about the progress we have
made in 2012 and our outlook for 2013. Carl?

CARL LEE, PRESIDENT & COO, SNYDER'S-LANCE INC: Thank you, Dave. I want to take a few moments and
share my appreciation for all Dave has accomplished during his time with our Company. Thanks to Dave's vision
and drive, we have accomplished a lot over the last few years as we successfully merged two great businesses into
a stronger national Company. We completed our integration on time, launched our strategic plan, acquired Snack
Factory, and created significant shareholder value during 2012. Dave, I'm very grateful for your partnership,
leadership and support over the past two years. Everyone at Snyder's-Lance is proud to have worked with you, and
is thankful for all that you have done for our great organization. Now as we turn to 2012 and look at our strategic
plan accomplishments, I would like to share some outlines.

Let's begin with our four core brands -- Snyder's Pretzels, Lance Sandwich Crackers, Cape Cod Kettle Chips, and
Snack Factory Pretzel Crisps. Our brands grew faster than their respective categories in the fourth quarter to gain
market share across the board. Not only did our team accomplish this for the quarter, they increased our market
position during each of the quarters in 2012. We racked up sales and market share growth in varying competitive
categories across all four brands by focusing our retail execution, innovative new products, and exciting consumer
events. Our team expanded our margins on core, allied and private brands by changing our sales mix and price
points. We exited our improved sales programs when they did not meet our margin hurdles. We walked away from
a number of marginal programs this past year and have been working to replace that business with sales that
deliver our margin goals.

Regarding our consumer activities, we launched a very successful movie tie-in for our Lance Sandwich Crackers,
and we developed great new TV ads for Snyder's and Cape Cod. Each of which tested extremely well, and each
will be used to drive consumer activation in 2013. Our innovative new products drove profitable growth as we
worked to expand our consumer reach. Our Waffle Cut Cape Cod, Snyder's Braided Twist and Lance Cracker
Creations helped us expand our franchise and revenue growth. Our R&D leaders were busy in 2012, overseeing
the building of our new research and development center. It is due to open in the next 30 days and will support our
aggressive innovation plans, helping us deliver category-expanding new products that deliver profitable incremental
growth for our retailers. Our DSD leaders led our integration initiatives, delivering our conversion to an IBO system
on time. We are pleased with our DSD execution, margins and growth potential. Not only did we complete our DSD
integration in 2012, we acquired a number of DSD businesses to strengthen our network. We are committed to
further expansion of our DSD system and the long-term growth potential it provides.

Our supply chain leaders consolidated our production and shipping locations to lower our cost of goods and raise
our margins. Our supply chain associates were actively engaged in our Vision Stream of what we now call Fund the
Future process, as they identified and executed a long list of projects to drive operating efficiency, expense
reduction, quality, and service enhancements. Our team also executed a large number of major capital projects to
support innovation, productivity, and packaging upgrades. In 2012 we also launched a number of capability
programs to improve the tools our associates use on a daily basis. These include the new trait management
software that enhances our promotion budgeting, planning and tracking to better rnanage our ROI. As well as
enhance the P&Ls for zone and district sales leaders to help them better manage their local businesses, just to
name a few. Finally, we improved support for all of our associates with organization development programs that
support their personal development, advancement opportunities, and idea sharing. We saw a number of key
promotions across the Company as we continue to develop our team internally, helping our people grow in order to
support our Company growth.



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 192 of 272
                                042012 Lance, Inc. Earnings Conference Call - Final

Now taking a short view of Snack Factory, and an update there. As you know, we acquired Snack Factory and the
fast-growing Pretzel Crisps brand in October. Along with a team of very talented and driven associates, Pretzel
Crisps brings significant growth potential to Snyder's-Lance. Pretzel Crisps will help us push up our operating
margins and our plans of reaching a 10% target. Our plans called for a quick integration of Snack Factory that we
wanted to complete by the end of 2012. We also wanted to do this in a way that would be seamless to our
customers. I am pleased to announce that this integration was completed on time and as planned. Looking forward,
we are focused on leveraging the resources of Snyder's-Lance to support our Pretzel Crisps team, giving them
plenty of flexibility to drive this very profitable business. Our goal in 2013 is to reach more first-time buyers, and to
bring an even higher number of repeat customers into our franchise, and continue to grow the business.

Now looking forward to 2013. We already have some exciting, new innovative products ready for '13 that were
developed through a cross-functional team effort of our marketing, R&D, sales and supply chain teams, all of which
are very exciting and will help us reach our category growth targets. These teams have been busy creating a robust
pipeline of new products for packaging and flavors that will enhance our current SKUs and allow us to win more
consumers, while we delight our long-term consumers as well. Our sales teams are in the process of executing a
number programs to expand our in-store merchandising, display and space allocation, with good success so far.
Our marketing team has robust plans in place to support our core brands with exciting consumer events. The
supply chain team will be leveraging our Fund the Future programs to drive further cost improvement, as well
service and quality initiatives.

Now let me call out one of the biggest events we have for 2013. And that is our 100-year celebration and
anniversary for our Lance Sandwich Crackers. In 2013, Lance Sandwich Crackers will celebrate its100th year as
the number one sandwich cracker. Our tagline -- The Goodness is Baked in -- makes a clear statement about our
product quality, and we are excited to be celebrating 100 years of success. We will be introducing a very exciting
new product called Xtra Fulls. It's a premium-filled sandwich cracker that gives our consumers more of what they
like. You can see some of the graphics for our Lance 100-year anniversary on the online slide presentation, along
with the image of our new Xtra Full product. In celebration of this great event, the Lance brand will see significant
innovation this year as we also introduce new flavors of our Nekot cookies that we think will be a big hit. Now in
conclusion. As Dave said, 2012 was a very important and successful year for Snyder's-Lance in many ways. We
put a great foundation in place and accomplished a number of important steps in a short amount of time. I look
forward to building on this success, and thank every one of our associates and partners for all of their support. I'll
now turn it over to Rick for a closer look at the numbers.

RICK PUCKETT, EVP & CFO, SNYDER'S-LANCE INC: Thank you very much, Carl. And welcome, everybody, for
our call. I want to refer you to the slide presentation that was posted this morning. And we will start on page 8 of
that presentation, which shows the fourth-quarter revenue summary. And this does include, as footnoted,
approximately $27 million of Snack Factory revenue. Branded revenue was up versus last year by 10.6%. That is
excluding the IBO impact. The IBO impact, by the way, will be with us until the second -- or the end of the second
quarter of 2013. But we will continue to call that out as an adjustment. Excluding acquisitions, branded revenue was
even with last year, with our core brands growing by 3%. Acquisitions contributed, as I had mentioned before, about
$27 million in the quarter. Private brands were improved over previous quarters, as Carl mentioned, but still down
versus last year, which was, again, purposed as we exited the unprofitable business. We are now in the volume-
rebuilding stage, with new volume be driven from new and existing customers.

On page 9, you will see the year-to-date or the full year of revenue summary. Excluding Snack Factory, branded
revenue was up 4%, while core brands are up 7.5% for the year. Again, Snack Factory was in the fourth quarter
only, so it contributed about $27 million for the year. Private brands were again very close to our internal targets,
with our deliberate reduction there, so we are quite happy with what we have done on private brands. The other
category is impacted by a one-time bulk sale from 2011 of approximately $5.5 million. So most of that variance is a
result of a bulk sale that happened last year that did not occur in 2012. On page 10 you will see some key financial
summary metrics for the fourth quarter. And I bring your attention to the gross margin of 34.7%. More than 34.1 %
last year. And approximately 170 basis points, or $7 million, resulted in the negative impact year-over-year related
to the IBO conversion. Continued favorable manufacturing efficiency is contributing significantly to the improved



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 193 of 272
                                Q4 2012 Lance, Inc. Earnings Conference Call - Final

gross margin for the quarter. The consolidation of facilities have been executed and are resulting in efficiencies over
last year. In addition, our work on investing in capital improvements are starting to have a favorable impact. So all of
the capital that we have been putting into place over the last year or so and will continue in 2013 are driving some
improved margins and efficiencies.

I would also bring attention to the operating income percent at 7.9%, versus 6.2% last year. And I will make some
comments relative to the full year as it relates to special items. But if we think about our operating margins, during
this year we reported operating income of 5% in the first quarter, 6.3% in the second quarter, 7.8% in the third
quarter, and now 7.9% in our final quarter. The integration savings have been fully realized as we expected and,
quite honestly, as we talked at the last call. Our operating margins of 7.9% in the fourth quarter actually included
100 basis points of additional advertising spend. So that was the advertising that we had delayed from the third
quarter as we repositioned our advertising and the messaging.

I also want to talk to you about the significant special items in the quarter. These related to three primary
categories. For the year, these are largely offset by the gains on the sales of the routes that we completed in the
year. The first category is impairment of trade unions. As we defined the value two years ago at the time of merger,
we have not yet decided on where all the brands would be used. During this past year we have determined that
some of the original Snyder's brands that were revalued would in fact be reduced in their use. And therefore we
made an adjustment in their carrying value. The impairments of equipment is similar in that it's a result of making
changes for optimizing our production as a result of merger and the closing of facilities. And then the third category
is the M&A activity. So this includes the cost associated with the Snack Factory acquisition. And those are included
in special items for the quarter.

Turning our attention to page 11. One highlight is that we are reporting diluted earnings per share of $0.95, which is
135%, or 35.7% better than last year. Of the $0.95, $0.02 of that is related to Snack Factory. On page 12 is cash
flow items. Our inventory levels were elevated this year-end, due primarily to the Snack Factory acquisition. Our
days on hand, excluding Snack Factory, are still at 32 days, consistent with prior quarters. Our leverage ratio is
around 3.0 at the end of the year. And we have an effective interest rate below 3%. So therefore, we will continue to
use cash to fund growth through M&A and other investments, as we have stated in our strategy. On page 12 you'll
see free cash flow at $12.5 million, compared to $53.8 million last year. The $53.8 million in 2011 included the $21
million tax refund, which did not re-occur in 2012. And also you can see on the capital expenditure line that we
spent $23 million more in CapEx this year versus last year.

Now we will turn to page 14 and talk briefly about our full-year estimates for 2013. We do expect net revenue to be
10% to 12% increase over 2012, which includes Snack Factory. If we exclude Snack Factory, we do estimate the
increase to be approximately 4% to 6% on the organic growth expectation. We also estimate EPS to increase by
22% to 32%, with Snack Factory accounting for approximately 10% to 14%, and the remainder of the business
accounting for a 12% to 18% increase. Commodities are committed to the first half, consistent with our normal
practice. Capital spending estimates are at $78 million to $83 million, as we continue to invest in our manufacturing
facilities. I will now turn it back over to Sarah for any questions.

Questions and Answers

OPERATOR: (Operator Instructions)

Heather Jones of BB& T Capital Markets.

CARL LEE: Good morning, Heather.

OPERATOR: Heather Jones, your line is open. Akshay Jagdale of KeyBanc.

AKSHAY JAGDALE, ANALYST, KEYBANC CAPITAL MARKETS: Can you hear me?

CARL LEE: We can, good morning, Akshay.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 194 of 272
                               04 2012 Lance, Inc. Earnings Conference Call - Final

AKSHAY JAGDALE: Good morning. First of all, Rick, congratulations on the retirement. In terms of my questions,
the first one is how do you bridge the gap between the 10% to 12% sales increase and 4% to 6% organic?
Specifically, how much of the negative impact is the IBO conversion going to have? And what is the implied
branded and core brand sales growth that you are assuming in those numbers? Thanks.

RICK PUCKETT: Yes, I think that we would not provide that at this point, Akshay. But to the 4% to 6% -- includes
only around 2% in pricing. So most of that is volume growth driven by the innovation in ACV gains that we expect
on our core brands. I don't have the core brand break-out at the moment, but we will be talking to that as we go
through the year.

AKSHAY JAGDALE: Okay, that is helpful. And then just on this quarter, something that jumped out at me was your
branded growth slowed down significantly. And it wasn't easy to get to that. But you mentioned in your comments
that branded growth was fJattish, I believe. What happened there? Because it was growing around 5% coming into
the quarter, and it seems to have been flat if you exclude Snack Factory. So one, am I understanding that correctly?
And two, why did that happen?

CARL LEE: Hi, Akshay, this is Carl. I'd love to work with you on the question. I think what I mentioned to you earlier
was clearly, we gained market share in all four of our core brands. You know that we've got some very strong
competitors, larger multinational companies that we compete within each of our four categories. And we were
growing faster than them, and growing faster than the category during 04, in order to achieve the market share gain
I alluded to. And we drove that with some additional improvements in ACV. We drove it with some additional SKU
stock per store. We also saw our base business perform quite well. And we were not relying a lot on non-promoted
business in our growth. It was basically volume and base business growth. So overall, we performed quite well
bench-marked against the category, and then in particular bench-marked against our competitors. Overall, I'm
pleased with 04's progress when you look at the dynamics of what was going on in the broader category and what
was going on in the industry.

AKSHAY JAGDALE: So in other words, the weakness or the deceleration in sales is driven by category dynamics.
Is that correct?

CARL LEE: I think it's not driven by category dynamics. I just think it's probably driven more by just what we see in
the broader macroeconomics, and the marketplace in general.

AKSHAY JAGDALE: So you are looking--

CARL LEE: Rick mentioned that our core brands were up about 3% in the quarter, and the overall was softer and
really the issue. We made some conscious decisions as we have been all year long in our allied brands to adjust
pricing and promotional strategies, to build capacity and position us for better margins in the future. So that was
another dynamic.

AKSHAY JAGDALE: So in your guidance for '13, you are assuming the current environment holds, correct? So in
your sales guidance for your base business, you are assuming the current macroeconomic dynamics hold. But you
will still be able to return to the growth rate that you had earlier in the year based on your innovation pipeline,
pricing, et cetera. Is that correct?

CARL LEE: That sounds -- yes, with the target that Rick shared with you, we're very comfortable with those. And it
will require us to grow a little faster, driven by some of the things that you mentioned.

AKSHAY JAGDALE: Okay, perfect. And then just two questions. One on commodity inflation. Can you remind us
what the impact was in the quarter for 2012? And then what your expectations are next year? And then broadly, you
have had Snack Factory not for too long. But just help me understand why warehouse-delivered product still makes
sense, and doesn't say anything about your affinity towards DSD products going forward, as you think of acquisition
pipeline. I mean, does it mean that -- because you bought Snack Factory -- does it mean you are not going to be
doing DSD acquisitions? I don't think that's the answer, but I just want to get your sense on that. Thank you.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 195 of 272
                                 042012 Lance, Inc. Earnings Conference Call - Final

RICK PUCKETT: Akshay, I will take care of the commodity question and I will let Carl handle the Snack Factory
question. As I mentioned on the last call, I think we expected somewhere around $50 million to $20 million of
headwinds going into 2013. I think we're still comfortable with that. We don't necessarily break out the impact on a
quarterly basis.

CARL LEE: And the question regarding Snack Factory and DSD. I think that that question can be answered pretty
straightforward. I think when you take a look at Snack Factory, Snack Factory success is -- naturally the product
itself is very unique (technical difficulty). But what has really helped beyond that is the placement in the deli. And the
deli is not a friendly place to work with DSD. You know, based on the constraints of getting in there and getting out
of there and dealing with the back-door hours that we deal with, getting over to the deli that serves it, in addition to
the main aisles, is a little difficult. Obviously, servicing the deli with a direct sales force is very advantageous. So we
are very committed to our DSD. We are looking for ways to continue to expand that. And we will continue to do
work on acquisitions, we will continue to work on some enhancements to grow our DSD organization. We are very,
very committed to our DSD, and will continue to grow and expand it. But we also see a beautiful opportunity over
and above that to get to some areas in the store that, again, are not DSD-friendly. So we want to kind of divide and
conquer, and use our direct sales force to go after some of these unique placements in the store. And then add to
what we are already doing with our DSD system by covering that and continuing to expand our DSD. So we're
going to leverage both organizations to grow our overall business.

AKSHAY JAG DALE: Perfect, thank you, I will get back in queue. Thanks.

CARL LEE: Thank you.

OPERATOR: Heather Jones of BB& T Capital Markets.

HEATHER JONES, ANALYST, BB& T CAPITAL MARKETS: Sorry about earlier. Congratulations, Carl, on the new
position. And good luck, David, in your future endeavors.

DAVE SINGER: Thank you.

HEATHER JONES: I wanted to revisit the sales growth question. First on the branded side, I backed into roughly a
$4 million to $5 million hit from 1/0. Is that the 1/0 conversion? Did I do my math correctly?

RICK PUCKETT: It's about $7 million, Heather.

HEATHER JONES: $7 million in the branded section? Okay. So revisiting the question of the deceleration from 03
to 04. So it sounds like a combination of you are saying that the economic environment was more challenging,
which you alluded to that on your 03 call. But also a combination of -- did I understand that you walked away from
some allied brand business?

CARL LEE: We did adjust our sales mix, we did adjust the business. So we didn't so much walk away from allied
brand business. What we did was reposition it to be more profitable. So there was some adjustments in promotions,
adjustments in price points, a little bit of adjustment in distribution, and those things to try to work on that. Private
brands, however, we did intentionally walk away from some business that was not going to be able to meet our
margin hurdles. I would say more adjustment on allied and some tough decisions on private brands led to what you
were referring to.

HEATHER JONES: Okay. And you talked about the 4% to 6% organic sales growth outlook, only 2% price. So
pretty substantial volume gain, which we didn't have in 04. So I wanted to revisit Akshay's question. Do you have
enough in the pipeline as far as new product development, et cetera, that causes you to be confident that you are
going to achieve that, even if the economy doesn't improve from what you saw in 04?

CARL LEE: I think we do have a strong sense of comfort level there. Because we are focused not only on the
innovation you talked about. And the Xtra Fulls is something we are very excited about because it gives our
consumers much more peanut butter, something that they have always asked for. So that's going to be a very new,



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 196 of 272
                                042012 Lance, Inc. Earnings Conference Call- Final

exciting new product. But beyond that, we continue to focus on what I call the blocking and tackling. The efforts to
secure more space in our key customers is well underway. Working on our display coverage and our execution
there is important. Working on the number of ACV coverage, working on the number of items that we stock per
store. All of that is well underway as well. So it's going to be driven by, obviously, our advertising, our new products
and our retail execution.

HEATHER JONES: You may have said this and I missed this. But how much are you projecting advertising up in
2013 versus '12?

RICK PUCKETT: Yes, we did not say that, Heather, so you did not miss it. It is increased over this year. We have
not yet shared how much, but it is a 15% increase or so.

HEATHER JONES: Okay. And then finally, on the margin trends. Your guidance for 2013 looks like you are
projecting EBIT margins somewhere in the 8% to 8.5% range. Should we expect margins in '13 to follow the normal
seasonal pattern? Or I would assume, as you make progress towards achieving the double-digit goal, should we
assume that those margins accelerate as we move through the year?

RICK PUCKETT: Yes, I think that you assume the latter. There are some start-up costs associated with these
capital programs that are hitting earlier in the year, and then also impacting the full-year margins. Your 8% to 8.5%
is a good number.

HEATHER JONES: Okay, thank you.

OPERATOR: Rohini Nair of Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Hi, thank you, good morning, everyone.

CARL LEE: Good morning.

ROHINI NAIR: I guess I wanted to go back to the question of productivity, because I had hoped we would get some
more details today around the Company's initiatives. Especially given the commodity-cost environment, the fact that
a lot of your peers are talking about how cost savings are becoming a part of their algorithms going forward. You
have talked in general terms about Fund the Future, you know, how Vision Stream became Fund the Future,
recently launched this year. Can you put that program into context for us? Can you let us know maybe how much
that has been contributing to results? And what you expect to see out of that next year?

CARL LEE: I think that without going into a lot more detail, I think obviously it is an initiative led by our associates
on the floor of our plants. And if anyone knows how to operate more efficiently, how to look for improvements in the
way we manage our equipment, the timing that we run our products and things like that, it's our very valuable and
very talented front-line folks. And by really adding some energy around and process around them sharing there
ideas, us listening to them, putting together a plan jointly that goes after it, we have seen significant productivity
savings, overall cost savings, and initiatives that enhanced our products throughout 2012. We saw some very good
savings drop to the bottom line in '12. Some of those initiatives are being implemented today. And we will continue
to fund some savings in '13, and they will continue to go forward. So the savings have indeed been significant, and
they are indeed helping us offset some of our investment in marketing that we are adding this year. It is also helping
us offset a little bit of the commodity pressures that we've got. And we are just enthused about the progress that our
team is making, and just continue to encourage them to do what they have done so successfully, really, over the
last 18 months.

ROHINI NAIR: Okay, thank you for that. And going back to Heather'S point about margins in 2013 that you are
targeting around 8% to 8.5%. Before the Pretzel Crisps acquisition, I think you had pointed to similar types of
numbers. In a way, I thought that Pretzel Crisps would be a way to accelerate it. But it feels a bit like maybe you're
pushing that further out now. Is there a reason that maybe you are being a little bit more cautious on that front?




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 197 of 272
                                04 2012 Lance, Inc. Earnings Conference Call - Final

RICK PUCKETT: I don't think that we're pushing it out any further. We never really said it was going to be 10% by
2014 or 2013. We do expect that the investments that we have made and will be making, as it relates to the capital,
will start to return some efficiencies as well. And in 2013, as I mentioned a few minutes ago, there are pretty
significant start-up costs associated with these large capital projects. When you put in an entire line, there is quite a
few hours spent in getting the product through and getting it right and having the right quality. We are incurring
those costs as an expense in our P&L. So I think what you'll find is that 2013 will be a year where we are positioned
to exponentially grow operating margins in the future.

ROHINI NAIR: Great, thank you so much. I will pass it on.

OPERATOR: Jonathan Feeney of Janney.

JONATHAN FEENEY, ANALYST, JANNEY MONTGOMERY SCOTT: Thanks very much. And Dave, let me add my
congratulations. I remember maybe seven or eight years ago being in a conference with you in Florida, sort of
laying out these plans to enhance margin through more distribution efficiencies. And it's really come a long way,
and it's a great credit. So congratulations.

DAVE SINGER: Thanks, Jonathan.

JONATHAN FEENEY: I just have one question for Rick. I would love to understand, maybe looking at the capital
expenditure. What maybe is a good maintenance run rate of capital expenditure for this business? And to the extent
that next year is above that level, which I understand it is, could you talk about the payback period that you sort of
look at on these productivity initiatives? And how we can expect those to flow into earnings in years ahead, just
philosophically? Thank you.

RICK PUCKETT: Yes. I mean, our maintenance capital, we estimate around $30 million to $35 million, which is
similar to our depreciation. The rest of that is amortization of a lot of intangibles. So it's probably closer to $35
million than $30 million. When we look at a capital expenditure -- and these are large capital expenditures -- they
are $20 million each, and north of that, right? So it's a pretty significant investment in our business. And our hurdle
rates are at least a 12% internal rate return on those. Which kind of gives you a payback of somewhere around
three or four years, or something like that. We expect that after we go through the start-up process, that we will start
to see cash flow being generated from those investments. And we are making a lot of those investments in our
Charlotte facility, we are making them in other facilities as well. In our Cape Cod facility up in Hyannis. So we will
continue to make those investments to enhance our quality and to enhance our efficiencies going forward. We feel
that we are in a place which, coming out of 2013, will be closer to that. So in future years, our CapEx is probably
going to be a little bit lower, and a little bit more like the 4% or so of revenue that we see our peer group in.

JONATHAN FEENEY: Okay, thank you very much.

OPERATOR: (Operator Instructions)

Amit Sharma of SMO Capital Markets.

AMIT SHARMA, ANALYST, SMO CAPITAL MARKETS: Hi, good morning, everyone.

CARL LEE: Good morning.

AMIT SHARMA: Carl, just a question on the non-branded portion of the portfolio. As we look at 2013, should we
assume that that portfolio is stabilized to the point where we won't see a year-over-year decline? Or are you still
going through the process of culling out some of the unprofitable business?

CARL LEE: Most of the heavy lifting is behind us. So we are beginning to see some stabilization in 2013. We are
going to continue to manage that business to really protect the franchise, but at the same time, make sure that we
kind of maximize our margins. So we will see the top line improve. And we will continue to see some additional
ways to try to make sure we just kind of leverage that business to not only grow, but to support our core brands as
well.


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 198 of 272
                                 042012 Lance, Inc. Earnings Conference Call - Final

AMIT SHARMA: Got it. And as I calculate margins on that business, I have like 3% to 4% margin in that business.
Should I expect that to increase, given all the portfolio realignment that you are doing in that business? Maybe 50-,
50-basis point increase in operating margin from that business?

RICK PUCKETT: Yes. We obviously are not talking about margins in our specific businesses. But if you look at the
peer group on private brands, it is somewhere between some 7% and 9% operating margins. And we believe that
we are producing and running our businesses to be consistent with that.

AMIT SHARMA: Okay. So 7% to 9% for the private label business, and then probably lower margins for partner
brands, is that right?

RICK PUCKETT: Well, partner brands is simply a distribution model, right? So what you have there is what you
might see in other distributors, which could be anywhere from 2% to 5%, depending on the distributor.

AMIT SHARMA: Got it. And then, just a clarification. Carl, in response to an earlier question, you were saying that
some of the growth in acquisition could be -- through acquisition -- could be in the areas where they are traditionally
difficult to service by DSD. As we look at going forward, is acquisition going to be driven by a desire to become
bigger in your core categories? Or does the Snack Factory acquisition give you the flexibility of maybe going
outside of the current portfolio, and maybe leverage your expertise in DSD?

CARL LEE: I think it's a little bit more the latter. I think the key for us is, we are very in-tune to building distribution.
We clearly see distribution as a driver for our overall business. And we see it as a way to really support our brands.
But we also come to the realization that while we are committed to our DSD distribution -- we will continue to
expand it, continue to grow, continue to look for acquisitions in distribution -- we have to realize that not everything
is going to be able to go to through that system to hit the store shelves as we see today. So it does create some
flexibility for us to have a world-class DSD system, to continue to bring new product innovation through in our new
brands that we acquire or build. It also gives us the added flexibility to fill in where DSD cannot get, with our direct
sales organization. So we see it as an incremental opportunity for us over and above DSD, to have an item like
Snack Factory, and the flexibility to have a distribution in place to support it and other brands that we may work with
over time.

AMIT SHARMA: Great, I appreciate it, thank you very much.

OPERATOR: Michael Gallo of CL King.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Hi, good morning, and congratulations to David on his
retirement.

DAVE SINGER: Thank you.

MICHAEL GALLO: My question is just on the private brands business. Should we expect to see some moderation
in the declines there in 2013? At this point, is the portfolio where you want it to be in terms of being able to get
adequate pricing and margins? Or do you expect we will see further rationalization this year? Thank you.

CARL LEE: The rationalization for the most part is behind us. We went through a lot of heavy lifting throughout
2012. It was a pretty deep dive on where we are making money and how we could improve it. And so most of the
rationalization is behind us. And we will just continue to watch commodity costs, input costs, and then if we have to
make future adjustments, we will. But overall, we're in pretty good shape as we look into 2013, based on everything
we know today with input costs and commodities.

MICHAEL GALLO: Thank you.

MARK CARTER: Hello?

OPERATOR: Akshay Jagdale of KeyBanc.



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 199 of 272
                                Q4 2012 Lance, Inc. Earnings Conference Call - Final

AKSHAY JAGDALE: Thanks for taking the of follow-up. This question is more philosophical or longer-term, looking
at acquisitions. The way I look at your business -- I want to make sure I'm not misunderstanding the opportunity.
But when I look at your business from our perspective, I see that there is a lot of room on the manufacturing side in
terms of utilization, as evidenced by the volume you have flowing through on private label, as well as co-
manufacturing. And I also similarly see a lot of room to expand through your DSD network. Because, from what I
understand, there is a lot more room for more product to flow through each of the trucks that operate in your DSD
network. So if that is the right understanding, I would also assume that if you were to acquire a DSD brand, it would
tend to be more accretive than, let's say, a warehouse product. So am I thinking of this, generally speaking,
correctly? I mean, I know you can't go out there and buy something that is not available, right? You have to be
opportunistic, and that seems to be what you did with Snack Factory. But is that really where the leverage is, the
way I understand it? Or am I understanding your business model incorrectly?

CARL LEE: I think your overall understanding of our business model is correct. I think that when we do look for
targets, clearly the number one criteria is that it will be accretive. And I think what we have been able to
demonstrate is that Snack Factory is accretive. And to your point, we can always expand our DSD system and put
more products through that, so that could also be a way to leverage that infrastructure and add additional margin. I
think that we have really opened some unique flexibility to be able to fully leverage a DSD system works really
good. And then use a direct model to fill in where we can get with DSD. So I would expect anything that we can do
to expand either one of those distribution systems would be to our advantage.

AKSHAY JAGDALE: Okay. And just to that end from a financial standpoint, can you remind us where your leverage
is today? Where you expect it to go post this acquisition? How quickly it could get leveraged down? And in the
short-term, if you still have flexibility and the appetite to continue to expand if the right thing comes along?

RICK PUCKETT: Yes. Our leverage is around 3.0 right now, Akshay. And we do believe we have capacity to do --
to be able to react to things, or proactively look at things today. And to Carl's point, we will look at things that are
accretive right away, as we have done in the past. So we do believe we have that capacity. As far as paying down
our debts, that is where all of our free cash flow goes right now. That plus the dividend. You know, that is our
strategy. We expect to drive that down much more in line with 2 to 2.5 times leverage throughout this year, probably
closer to 2.5, as we pay down that debt. But the industry average right now is probably around 3.0. We are
comfortable right where we are. We would not be comfortable too much higher than that. So our goal would be to
reduce that leverage over time.

AKSHAY JAGDALE: Okay, thank you. I will pass it on.

OPERATOR: There are no further questions at this time. I turn the call back over to Mr. Dave Singer, Chief
Executive Officer, for closing remarks.

DAVE SINGER: Sarah, thank you very much, and thanks, everybody, for joining the call. Appreciate all the support,
and really look forward to watching Carl and management team and the organization go forward. It's been a great
decade involved with the Company, a great eight years as CEO. And I am really proud of what has been
accomplished, and incredibly optimistic that the foundation is built to really continue to drive this business going
forward. So thanks for everything, and I look forward to the future. Thank you.

OPERATOR: This concludes today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 200 of 272
                               04 2012 Lance, Inc. Earnings Conference Call - Final

incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: February 16, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 201 of 272
         Event Brief of Q4 2012 Lance, Inc. Earnings Conference Call - Final
                                             FD (Fair Disclosure) Wire
                                            February 12, 2013 Tuesday


Copyright 2013 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2013 CCBN, Inc.

Length: 6246 words

Body


CORPORATE PARTICIPANTS

. Mark Carter - Snyder's-Lance Inc,VP & IR Officer. Dave Singer - Snyder's-Lance Inc,CEO . Carl Lee - Snyder's-
Lance Inc,President & COO. Rick Puckett - Snyder's-Lance Inc,EVP & CFO

CONFERENCE CALL PARTICIPANTS

. Akshay Jagdale - KeyBanc Capital Markets,Analyst . Heather Jones - BB& T Capital Markets,Analyst . Rohini Nair
- Deutsche Bank,Analyst . Jonathan Feeney - Janney Montgomery Scott,Analyst . Amit Sharma - BMO Capital
Markets,Analyst . Michael Gallo - CL King & Associates,Analyst

OVERVIEW

LNCE reported 2012 diluted EPS of $0.95. Expects 2013 net revenue to be up 10-12% over 2012, including Snack
Factory.

FINANCIAL DATA

1.2012 diluted EPS = $0.95. 2. 4012 GM = 34.7%. 3. 2013 net revenue guidance (including Snack Factory) = up
10-12% over 2012. 4.2013 net revenue guidance (excluding Snack Factory) = up approx. 4-6% on organic growth
expectations.

PRESENTATION SUMMARY -

2012 Review (D.S.) 1. Overview: 1. Grew earnings by more than 35%, excluding special items vs. 2011. 2.
Executed several critical initiatives that were important to building foundation. 2. Accomplishments: 1. Completed
merger integration and transition of DSD network to independent business owner (IBO model). 1. Transition which
began in 2011, put in place national distribution network that helps drive market share for products and allows to
reach more consumers than ever before. 2. Integration completed with amazing efficiency and short-time. 2. Rolled
out and began to implement strategic plan. 1. Focus on overall quality and growth of core brand while reaching
additional consumers and using resources wisely. 3. In line with this plan, and through strength of IBO based DSD
network, delivered strong growth in core branded items of Snyder's of Hanover, Lance and Cape Cod as Co.
executed changes in other parts of business to improve margins. 4. Acquired Snack Factory and fast growing
Pretzel Crisps line. 1. Pretzel Crisps became fourth core brand. 1. Performed well in short-time. 2. 2013 outlook is
good and in line with expectations. 5. Other achievements, including: 1. New marketing campaigns. 2. Infrastructure
investments. 3. Margin improvement strategies. 4. Number of distributor acquisitions to more completely fill in DSD
network coverage. 6. In coming year, will continue to build on this solid foundation as Co. drives to deliver results



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 202 of 272
                        Event Brief of Q4 2012 Lance, Inc. Earnings Conference Call - Final

that grow top line and expand margins. 3. Management Update: 1. David Singer will step-off the Board and retiree
from role of CEO following Annual Shareholders Meeting in May of this year. 1. Over past decade: 1. Revenue and
earnings have tripled. 2. Avg. annual return to shareholder was more than 13%; about double the return for S&P
500. 2. Hard work and great improvements made over this timeframe, positioned Co. for even faster growth, higher
profitability and strong free cash flow, which will extend track record of excellent returns for shareholders. 2. Carl
Lee current President and COO will become new CEO in May.

2012 Operational Review (C.L.) 1. David Singer Accomplishments: 1. Successfully merged two great businesses
into stronger national company. 1. Completed integration on time. 2. Launched strategic plan. 3. Acquired Snack
Factory. 4. Created significant shareholder value during 2012. 2. Brands: 1. Four core brands: 1. Pretzel. 2. Lance
Sandwich Cracker. 3. Cape Cod Potato Chips. 4. Snack Factory Pretzel Crisps. 2. Grew faster in respective
categories in 4Q to gain market share across board. 1. Not only did team accomplish this for qtr., increased market
share position during each of quarters in 2012. 3. Raked up sales and market share growth in competitive
categories across all four brands by focusing on: 1. Retail execution. 2. Innovated new products. 3. Exciting
consumer events. 4. Expanded margins on core allied and private brands by changing: 1. Sales mix. 2. Price
points. 5. Exited or improved sales programs when they did not meet margin hurdles. 6. Walked away from number
of marginal programs this past year. 1. Working to replace this business with sales that deliver margin goals. 3.
Consumer Activities: 1. Launched great movie tie-in Lance Sandwich Crackers. 2. Developed new TV ads for
Snyder's and Cape Cod. 1. Each of which contested extremely well. 2. Each will be used to drive consumer
activation in 2013. 3. Innovative new products drove profitable growth as Co. works to expand consumer reach. 1.
Waffle Cut Cape Cod, Snyder's Ready Twist and Lance Cracker Creations helps expand franchise and revenue
growth. 4. R&D Center: 1. R&D leaders were busy overseeing building of new R&D center. 2. Due to open in next
30 days. 3. Will support aggressive innovation plans, helping to deliver category expanding new products to deliver
profitable incremental growth for retailers. 5. DSD: 1. Lead integration initiatives delivering conversion to IBO
system on time. 2. Pleased with: 1. DSD execution. 2. Margins. 3. Growth potential. 3. Not only did Co. completes
DSD integration in 2012 required number of DSD businesses to strengthen network. 4. Committed to further
expansion of DSD system and long-term growth potential it provides. 6. Supply Chain: 1. Leaders consolidated
production in shipping locations to: 1. Lower cost of goods. 2. Raise margins. 2. Associates were actively engaged
in vision stream, as they identified and executed long list of projects to drive: 1. Operating efficiency. 2. Expense
reduction. 3. Quality and service enhancements. 7. Other Details: 1. Executed large number of major capital
projects to support: 1. Innovation. 2. Productivity. 3. Packaging upgrades. 2. Launched number of capability
programs to improve tools associate use on a daily basis; includes new trade management software that enhances:
1. Current promotion budgeting, planning, and tracking to better manage ROI. 2. P&L for zone and district sales
leaders to help them better manage their local businesses. 3. Improved support for all of associates with
organization development programs that supports: 1. Personal developments. 2. Advancement opportunities. 3.
Idea sharing. 4. Saw number of key promotions across as Co. continues to develop team internally, helping people
grow in order to support Co. growth. 8. Snack Factory: 1. Acquired Snack Factory and fast growing Pretzel Crisps
brand in Oct. 2. Pretzel Crisps: 1. Bring significant revenue growth potential. 2. Will help push up operating
margins and plans of reaching 10% target. 3. Plans call for quick integration of Snack Factory that Co. wanted to
complete by 2012-end. 1. Wanted to be seamless to customers. 4. Integration was completed on time and as
planned. 5. Looking forward, focused on leveraging resources to support Pretzel Crisps giving them plenty of
flexibility to drive this profitable business. 1. 2013 goal is to reach more first time buyers and to bring even higher
number of repeat customers into franchise and keep continue to grow business. 9. 2013 Outlook: 1. Already have
some exciting new and innovative products ready that were developed through cross functional team effort of
 marketing, R&D, sales and supply chain. 1. Will help to reach category growth targets. 2. Busy creating robust
 pipeline of new products for packaging and flavors that will enhance current SKUs, allow to win more consumers
while Co. delights long-term consumers as well. 2. Sales teams are in process of executing number of programs to
expand: 1. In-store merchandizing. 2. Display and safety allocation with good success so far. 3. Marketing team as
 robust plans in place to support core brands with exciting consumer events. 4. Supply chain teams will be
 leveraging fund to future programs to drive: 1. Further cost improvement. 2. Service and quality initiatives. 5. 100-
 years celebration and anniversary for Lance Sandwich Crackers. 1. Reintroducing new product called XTRA
 FULLS, premium filled sandwich cracker. 6. Sees Significant innovation this year as Co. introduces new flavors of
 Nekot cookies.


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 203 of 272
                        Event Brief of Q4 2012 Lance, Inc. Earnings Conference Call - Final

Financials (R.P.) 1. Revenues: 1. 4Q12: 1. Includes approx. $27m of Snack Factory revenue. 2. Branded, up vs.
last year by 10.6%, excluding IBO impact. 1. IBO impact will be there until 2Q13-end; will continue to call that out as
adjustment. 2. Excluding acquisitions, even with last year with core brands scoring by 3%. 3. Acquisitions
contributed about $27m. 3. Private brands were improved over previous quarters, but still down vs. last year, which
was purposed as Co. exited unprofitable business. 1. In volume rebuilding stage with new volumes being driven
from new and existing customers. 2. Full-Year: 1. Excluding Snack Factory: 1. Branded up 4%. 2. Core brands up
7.5% 2. Snack Factory was in 4Q12 only, contributed about $27m for year. 3. Private brands close to internal
targets with [deliberate reduction]. 4. Other category is impacted by one-time bulk sale from 2011 of approx. $5.5m.
1. Most of this variance is result of bulk sales that happened last year, but did not occur in 2012. 2. GM: 1. 4Q12,
34.7%. 1. More than 34.1 % last year. 2. Approx. 170 BP or $7m resulted in negative impact YoverY related to IBO
conversion. 3. Continued favorable manufacturing efficiency is contributing significantly to improved GM for qtr. 4.
Consolidations of facilities has been executing. 1. Resulting in efficiencies over last year. 5. Work on investing and
capital improvements are starting to have favorable impact. 6. All of capital that Co. has been putting in place over
last year, will continue into 2013 are driving some improved margins and efficiencies. 3. Operating Income: 1.
4Q12, 7.9% vs. 6.2% in 4Q11. 2. Thinking about operating margin, during this year recorded operating income of:
1. 5% in 3Q. 2. 6.3% in 2Q. 3. 7.8% in 3Q. 4. 7.9% in 4Q. 3. Integration savings have been fully realized as Co.
factored in. 4. Included 100 BP of additional advertising expense. 1. Advertising that Co. had delayed from 3Q as it
repositioned advertising and messaging. 4. 4Q12 Significant Special Items: 1. For year, these are likely offset by
gains on sale of routes completed in year. 2. (inaudible). 1. As Co. defined value two years ago at time of merger,
has not yet decided on where all brands would be used. 2. During this past year, determined that some of original
Snyder's brand that were revalued would in fact be reduced in their use. 1. Made an adjustment in carrying values.
3. Impairment of equipment is similar. 1. Result of making changes for optimizing production due to merger and
closing of facilities. 4. M&A activity: 1. Includes cost associated with Snack Factory acquisitions. 2. Included in
special items. 5. 2012 EPS: 1. Diluted EPS $0.95. 1. 35.7% better than 2011. 2. Off $0.95, $0.02 was related to
Snack Factory. 6. Cash Flow: 1. Inventory levels were elevated at year-end. 1. Due primarily to Snack Factory
acquisition. 2. Days on hand, excluding Snack Factory, is still at 32. 1. Consistent with prior quarters. 3. Leverage
ratio around 3.0 at year-end. 4. Effective interest rate below 3%. 5. Will continue to use cash to fund growth through
M&A and other investments. 6. 2012 free cash flow $12.5m vs. $53.8m in 2011. 1. $53.8m in 2011 included $21 m
tax refunds which did not reoccur in 2012. 7. Spend $23m more in CapEx this year vs. last year. 7. 2013 Guidance:
1. Net revenue: 1. Including Snack Factory, up 10-12% over 2012.2. Excluding Snack Factory, up approx. 4-6% on
organic growth expectations. 2. EPS up 22-32%. 1. Snack Factory accounting for approx. 10-14%. 2. Remainder of
business accounting for 12-18% increase. 3. Commodities are committed to 1H, consistent with normal practice. 4.
CapEx $78-83m. 1. Continues to invest in manufacturing facilities.

QUESTIONS AND ANSWERS

OPERATOR: (Operator Instructions)

Heather Jones of BB&T Capital Markets.

CARL LEE, LANCE INC - PRESIDENT & COO, SNYDER'S: Good morning, Heather.

OPERATOR: Heather Jones, your line is open. Akshay Jagdale of KeyBanc.

AKSHAY JAGDALE, ANALYST, KEYBANC CAPITAL MARKETS: Can you hear me?

CARL LEE: We can, good morning, Akshay.

AKSHAY JAGDALE: Good morning. First of all, Rick, congratulations on the retirement. In terms of my questions,
the first one is how do you bridge the gap between the 10% to 12% sales increase and 4% to 6% organic?
Specifically, how much of the negative impact is the IBO conversion going to have? And what is the implied
branded and core brand sales growth that you are assuming in those numbers? Thanks.

RICK PUCKETT, LANCE INC - EVP & CFO, SNYDER'S: Yes, I think that we would not provide that at this point,
Akshay. But to the 4% to 6% -- includes only around 2% in pricing. So most of that is volume growth driven by the


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 204 of 272
                        Event Brief of 04 2012 Lance, Inc. Earnings Conference Call - Final

innovation in ACV gains that we expect on our core brands. I don't have the core brand break-out at the moment,
but we will be talking to that as we go through the year.

AKSHAY JAGDALE: Okay, that is helpful. And then just on this quarter, something that jumped out at me was your
branded growth slowed down significantly. And it wasn't easy to get to that. But you mentioned in your comments
that branded growth was fiattish, I believe. What happened there? Because it was growing around 5% coming into
the quarter, and it seems to have been flat if you exclude Snack Factory. So one, am I understanding that correctly?
And two, why did that happen?

CARL LEE: Hi, Akshay, this is Carl. I'd love to work with you on the question. I think what I mentioned to you earlier
was clearly, we gained market share in all four of our core brands. You know that we've got some very strong
competitors, larger multinational companies that we compete within each of our four categories. And we were
growing faster than them, and growing faster than the category during 04, in order to achieve the market share gain
I alluded to. And we drove that with some additional improvements in ACV. We drove it with some additional SKU
stock per store. We also saw our base business perform quite well. And we were not relying a lot on non-promoted
business in our growth. It was basically volume and base business growth. So overall, we performed quite well
bench-marked against the category, and then in particular bench-marked against our competitors. Overall, I'm
pleased with 04's progress when you look at the dynamics of what was going on in the broader category and what
was going on in the industry.

AKSHAY JAGDALE: So in other words, the weakness or the deceleration in sales is driven by category dynamics.
Is that correct?

CARL LEE: I think it's not driven by category dynamics. I just think it's probably driven more by just what we see in
the broader macroeconomics, and the marketplace in general.

AKSHAY JAG DALE: So you are looking --

CARL LEE: Rick mentioned that our core brands were up about 3% in the quarter, and the overall was softer and
really the issue. We made some conscious decisions as we have been all year long in our allied brands to adjust
pricing and promotional strategies, to build capacity and position us for better margins in the future. So that was
another dynamic.

AKSHAY JAGDALE: So in your guidance for '13, you are assuming the current environment holds, correct? So in
your sales guidance for your base business, you are assuming the current macroeconomic dynamics hold. But you
will still be able to return to the growth rate that you had earlier in the year based on your innovation pipeline,
pricing, et cetera. Is that correct?

CARL LEE: That sounds -- yes, with the target that Rick shared with you, we're very comfortable with those. And it
will require us to grow a little faster, driven by some of the things that you mentioned.

AKSHAY JAGDALE: Okay, perfect. And then just two questions. One on commodity inflation. Can you remind us
what the impact was in the quarter for 2012? And then what your expectations are next year? And then broadly, you
have had Snack Factory not for too long. But just help me understand why warehouse-delivered product still makes
sense, and doesn't say anything about your affinity towards DSD products going forward, as you think of acquisition
pipeline. I mean, does it mean that -- because you bought Snack Factory -- does it mean you are not going to be
doing DSD acquisitions? I don't think that's the answer, but I just want to get your sense on that. Thank you.

RICK PUCKETT: Akshay, I will take care of the commodity question and I will let Carl handle the Snack Factory
question. As I mentioned on the last call, I think we expected somewhere around $50 million to $20 million of
headwinds going into 2013. I think we're still comfortable with that. We don't necessarily break out the impact on a
quarterly basis.

CARL LEE: And the question regarding Snack Factory and DSD. I think that that question can be answered pretty
straightforward. I think when you take a look at Snack Factory, Snack Factory success is -- naturally the product



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 205 of 272
                         Event Brief of 042012 Lance, Inc. Earnings Conference Call - Final

itself is very unique (technical difficulty). But what has really helped beyond that is the placement in the deli. And the
deli is not a friendly place to work with DSD. You know, based on the constraints of getting in there and getting out
of there and dealing with the back-door hours that we deal with, getting over to the deli that serves it, in addition to
the main aisles, is a little difficult. Obviously, servicing the deli with a direct sales force is very advantageous. So we
are very committed to our DSD. We are looking for ways to continue to expand that. And we will continue to do
work on acquisitions, we will continue to work on some enhancements to grow our DSD organization. We are very,
very committed to our DSD, and will continue to grow and expand it. But we also see a beautiful opportunity over
and above that to get to some areas in the store that, again, are not DSD-friendly. So we want to kind of divide and
conquer, and use our direct sales force to go after some of these unique placements in the store. And then add to
what we are already doing with our DSD system by covering that and continuing to expand our DSD. So we're
going to leverage both organizations to grow our overall business.

AKSHAY JAGDALE: Perfect, thank you, I will get back in queue. Thanks.

CARL LEE: Thank you.

OPERATOR: Heather Jones of BB& T Capital Markets.

HEATHER JONES, ANALYST. BB&T CAPITAL MARKETS: Sorry about earlier. Congratulations, Carl, on the new
position. And good luck, David, in your future endeavors.

DAVE SINGER, LANCE INC - CEO, SNYDER'S: Thank you.

HEATHER JONES: I wanted to revisit the sales growth question. First on the branded side, I backed into roughly a
$4 million to $5 million hit from I/O. Is that the I/O conversion? Did I do my math correctly?

RICK PUCKETT: It's about $7 million, Heather.

HEATHER JONES: $7 million in the branded section? Okay. So revisiting the question of the deceleration from 03
to 04. So it sounds like a combination of you are saying that the economic environment was more challenging.
which you alluded to that on your 03 call. But also a combination of -- did I understand that you walked away from
some allied brand business?

CARL LEE: We did adjust our sales mix, we did adjust the business. So we didn't so much walk away from allied
brand business. What we did was reposition it to be more profitable. So there was some adjustments in promotions,
adjustments in price points, a little bit of adjustment in distribution, and those things to try to work on that. Private
brands, however, we did intentionally walk away from some business that was not going to be able to meet our
margin hurdles. I would say more adjustment on allied and some tough decisions on private brands led to what you
were referring to.

HEATHER JONES: Okay. And you talked about the 4% to 6% organic sales growth outlook, only 2% price. So
pretty substantial volume gain, which we didn't have in 04. So I wanted to revisit Akshay's question. Do you have
enough in the pipeline as far as new product development, et cetera, that causes you to be confident that you are
going to achieve that. even if the economy doesn't improve from what you saw in 04?

CARL LEE: I think we do have a strong sense of comfort level there. Because we are focused not only on the
innovation you talked about. And the Xtra Fulls is something we are very excited about because it gives our
consumers much more peanut butter, something that they have always asked for. So that's going to be a very new,
exciting new product. But beyond that, we continue to focus on what I call the blocking and tackling. The efforts to
secure more space in our key customers is well underway. Working on our display coverage and our execution
there is important. Working on the number of ACV coverage, working on the number of items that we stock per
store. All of that is well underway as well. So it's going to be driven by, obviously, our advertising, our new products
and our retail execution.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 206 of 272
                        Event Brief of 042012 Lance, Inc. Earnings Conference Call - Final

HEATHER JONES: You may have said this and I missed this. But how much are you projecting advertising up in
2013 versus '12?

RICK PUCKETT: Yes, we did not say that, Heather, so you did not miss it. It is increased over this year. We have
not yet shared how much, but it is a 15% increase or so.

HEATHER JONES: Okay. And then finally, on the margin trends. Your guidance for 2013 looks like you are
projecting EBIT margins somewhere in the 8% to 8.5% range. Should we expect margins in '13 to follow the normal
seasonal pattern? Or I would assume, as you make progress towards achieving the double-digit goal, should we
assume that those margins accelerate as we move through the year?

RICK PUCKETI: Yes, I think that you assume the latter. There are some start-up costs associated with these
capital programs that are hitting earlier in the year, and then also impacting the full-year margins. Your 8% to 8.5%
is a good number.

HEATHER JONES: Okay, thank you.

OPERATOR: Rohini Nair of Deutsche Bank.

ROHINI NAIR, ANALYST, DEUTSCHE BANK: Hi, thank you, good morning, everyone.

CARL LEE: Good morning.

ROHINI NAIR: I guess I wanted to go back to the question of productivity, because I had hoped we would get some
more details today around the Company's initiatives. Especially given the commodity-cost environment, the fact that
a lot of your peers are talking about how cost savings are becoming a part of their algorithms going forward. You
have talked in general terms about Fund the Future, you know, how Vision Stream became Fund the Future,
recently launched this year. Can you put that program into context for us? Can you let us know maybe how much
that has been contributing to results? And what you expect to see out of that next year?

CARL LEE: I think that without going into a lot more detail, I think obviously it is an initiative led by our associates
on the floor of our plants. And if anyone knows how to operate more efficiently, how to look for improvements in the
way we manage our equipment, the timing that we run our products and things like that, it's our very valuable and
very talented front-line folks. And by really adding some energy around and process around them sharing there
ideas, us listening to them, putting together a plan jointly that goes after it, we have seen significant productivity
savings, overall cost savings, and initiatives that enhanced our products throughout 2012. We saw some very good
savings drop to the bottom line in '12. Some of those initiatives are being implemented today. And we will continue
to fund some savings in '13, and they will continue to go forward. So the savings have indeed been significant, and
they are indeed helping us offset some of our investment in marketing that we are adding this year. It is also helping
us offset a little bit of the commodity pressures that we've got. And we are just enthused about the progress that our
team is making, and just continue to encourage them to do what they have done so successfully, really, over the
last 18 months.

ROHINI NAIR: Okay, thank you for that. And going back to Heather's point about margins in 2013 that you are
targeting around 8% to 8.5%. Before the Pretzel Crisps acquisition, I think you had pointed to similar types of
numbers. In a way, I thought that Pretzel Crisps would be a way to accelerate it. But it feels a bit like maybe you're
pushing that further out now. Is there a reason that maybe you are being a little bit more cautious on that front?

RICK PUCKETT: I don't think that we're pushing it out any further. We never really said it was going to be 10% by
2014 or 2013. We do expect that the investments that we have made and will be making, as it relates to the capital,
will start to return some efficiencies as well. And in 2013, as I mentioned a few minutes ago, there are pretty
significant start-up costs associated with these large capital projects. When you put in an entire line, there is quite a
few hours spent in getting the product through and getting it right and having the right quality. We are incurring
those costs as an expense in our P&L. So I think what you'll find is that 2013 will be a year where we are positioned
to exponentially grow operating margins in the future.



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 207 of 272
                        Event Brief of 042012 Lance, Inc. Earnings Conference Call- Final

ROHINI NAIR: Great, thank you so much. I will pass it on.

OPERATOR: Jonathan Feeney of Janney.

JONATHAN FEENEY, ANALYST, JANNEY MONTGOMERY SCOTT: Thanks very much. And Dave, let me add my
congratulations. I remember maybe seven or eight years ago being in a conference with you in Florida, sort of
laying out these plans to enhance margin through more distribution efficiencies. And it's really come a long way,
and it's a great credit. So congratulations.

DAVE SINGER: Thanks, Jonathan.

JONATHAN FEENEY: I just have one question for Rick. I would love to understand, maybe looking at the capital
expenditure. What maybe is a good maintenance run rate of capital expenditure for this business? And to the extent
that next year is above that level, which I understand it is, could you talk about the payback period that you sort of
look at on these productivity initiatives? And how we can expect those to flow into earnings in years ahead, just
philosophically? Thank you.

RICK PUCKETT: Yes. I mean, our maintenance capital, we estimate around $30 million to $35 million, which is
similar to our depreciation. The rest of that is amortization of a lot of intangibles. So it's probably closer to $35
million than $30 million. When we look at a capital expenditure -- and these are large capital expenditures -- they
are $20 million each, and north of that, right? So it's a pretty significant investment in our business. And our hurdle
rates are at least a 12% internal rate return on those. Which kind of gives you a payback of somewhere around
three or four years, or something like that. We expect that after we go through the start-up process, that we will start
to see cash flow being generated from those investments. And we are making a lot of those investments in our
Charlotte facility, we are making them in other facilities as well. In our Cape Cod facility up in Hyannis. So we will
continue to make those investments to enhance our quality and to enhance our efficiencies going forward. We feel
that we are in a place which, coming out of 2013, will be closer to that. So in future years, our CapEx is probably
going to be a little bit lower, and a little bit more like the 4% or so of revenue that we see our peer group in.

JONATHAN FEENEY: Okay, thank you very much.

OPERATOR: (Operator Instructions)

Amit Sharma of BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Hi, good morning, everyone.

CARL LEE: Good morning.

AMIT SHARMA: Carl, just a question on the non-branded portion of the portfolio. As we look at 2013, should we
assume that that portfolio is stabilized to the point where we won't see a year-over-year decline? Or are you still
going through the process of culling out some of the unprofitable business?

CARL LEE: Most of the heavy lifting is behind us. So we are beginning to see some stabilization in 2013. We are
going to continue to manage that business to really protect the franchise, but at the same time, make sure that we
kind of maximize our margins. So we will see the top line improve. And we will continue to see some additional
ways to try to make sure we just kind of leverage that business to not only grow, but to support our core brands as
well.

AMIT SHARMA: Got it. And as I calculate margins on that business, I have like 3% to 4% margin in that business.
Should I expect that to increase, given all the portfolio realignment that you are doing in that business? Maybe 50-,
60-basis point increase in operating margin from that business?

RICK PUCKETT: Yes. We obviously are not talking about margins in our specific businesses. But if you look at the
peer group on private brands, it is somewhere between some 7% and 9% operating margins. And we believe that
we are producing and running our businesses to be consistent with that.


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 208 of 272
                         Event Brief of 042012 Lance, Inc. Earnings Conference Call - Final

AMIT SHARMA: Okay. So 7% to 9% for the private label business, and then probably lower margins for partner
brands, is that right?

RICK PUCKETT: Well, partner brands is simply a distribution model, right? So what you have there is what you
might see in other distributors, which could be anywhere from 2% to 5%, depending on the distributor.

AMIT SHARMA: Got it. And then, just a clarification. Carl, in response to an earlier question, you were saying that
some of the growth in acquisition could be -- through acquisition -- could be in the areas where they are traditionally
difficult to service by DSD. As we look at going forward, is acquisition going to be driven by a desire to become
bigger in your core categories? Or does the Snack Factory acquisition give you the flexibility of maybe going
outside of the current portfolio, and maybe leverage your expertise in DSD?

CARL LEE: I think it's a little bit more the latter. I think the key for us is, we are very in-tune to building distribution.
We clearly see distribution as a driver for our overall business. And we see it as a way to really support our brands.
But we also come to the realization that while we are committed to our DSD distribution -- we will continue to
expand it, continue to grow, continue to look for acquisitions in distribution -- we have to realize that not everything
is going to be able to go to through that system to hit the store shelves as we see today. So it does create some
flexibility for us to have a world-class DSD system, to continue to bring new product innovation through in our new
brands that we acquire or build. It also gives us the added flexibility to fill in where DSD cannot get, with our direct
sales organization. So we see it as an incremental opportunity for us over and above DSD, to have an item like
Snack Factory, and the flexibility to have a distribution in place to support it and other brands that we may work with
over time.

AMIT SHARMA: Great, I appreciate it, thank you very much.

OPERATOR: Michael Gallo of CL King.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Hi, good morning, and congratulations to David on his
retirement.

DAVE SINGER: Thank you.

MICHAEL GALLO: My question is just on the private brands business. Should we expect to see some moderation
in the declines there in 2013? At this point, is the portfolio where you want it to be in terms of being able to get
adequate pricing and margins? Or do you expect we will see further rationalization this year? Thank you.

CARL LEE: The rationalization for the most part is behind us. We went through a lot of heavy lifting throughout
2012. It was a pretty deep dive on where we are making money and how we could improve it. And so most of the
rationalization is behind us. And we will just continue to watch commodity costs, input costs, and then if we have to
make future adjustments, we will. But overall, we're in pretty good shape as we look into 2013, based on everything
we know today with input costs and commodities.

MICHAEL GALLO: Thank you.

MARK CARTER, LANCE INC - VP & IR OFFICER, SNYDER'S: Hello?

OPERATOR: Akshay Jagdale of KeyBanc.

AKSHAY JAGDALE: Thanks for taking the of follow-up. This question is more philosophical or longer-term, looking
at acquisitions. The way I look at your business -- I want to make sure I'm not misunderstanding the opportunity.
But when I look at your business from our perspective, I see that there is a lot of room on the manufacturing side in
terms of utilization, as evidenced by the volume you have flowing through on private label, as well as co-
manufacturing. And I also similarly see a lot of room to expand through your DSD network. Because, from what I
understand, there is a lot more room for more product to flow through each of the trucks that operate in your DSD
network. So if that is the right understanding, I would also assume that if you were to acquire a DSD brand, it would
tend to be more accretive than, let's say, a warehouse product. So am I thinking of this, generally speaking,


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 209 of 272
                        Event Brief of 04 2012 Lance, Inc. Earnings Conference Call - Final

correctly? I mean, I know you can't go out there and buy something that is not available, right? You have to be
opportunistic, and that seems to be what you did with Snack Factory. But is that really where the leverage is, the
way I understand it? Or am I understanding your business model incorrectly?

CARL LEE: I think your overall understanding of our business model is correct. I think that when we do look for
targets, clearly the number one criteria is that it will be accretive. And I think what we have been able to
demonstrate is that Snack Factory is accretive. And to your point, we can always expand our DSD system and put
more products through that, so that could also be a way to leverage that infrastructure and add additional margin. I
think that we have really opened some unique flexibility to be able to fully leverage a DSD system works really
good. And then use a direct model to fill in where we can get with DSD. So I would expect anything that we can do
to expand either one of those distribution systems would be to our advantage.

AKSHAY JAGDALE: Okay. And just to that end from a financial standpoint, can you remind us where your leverage
is today? Where you expect it to go post this acquisition? How quickly it could get leveraged down? And in the
short-term, if you still have flexibility and the appetite to continue to expand if the right thing comes along?

RICK PUCKETT: Yes. Our leverage is around 3.0 right now, Akshay. And we do believe we have capacity to do --
to be able to react to things, or proactively look at things today. And to Carl's point, we will look at things that are
accretive right away, as we have done in the past. So we do believe we have that capacity. As far as paying down
our debts, that is where all of our free cash flow goes right now. That plus the dividend. You know, that is our
strategy. We expect to drive that down much more in line with 2 to 2.5 times leverage throughout this year, probably
closer to 2.5, as we pay down that debt. But the industry average right now is probably around 3.0. We are
comfortable right where we are. We would not be comfortable too much higher than that. So our goal would be to
reduce that leverage over time.

AKSHAY JAGDALE: Okay, thank you. I will pass it on.

OPERATOR: There are no further questions at this time. I turn the call back over to Mr. Dave Singer, Chief
Executive Officer, for closing remarks.

DAVE SINGER: Sarah, thank you very much, and thanks, everybody, for joining the call. Appreciate all the support,
and really look forward to watching Carl and management team and the organization go forward. It's been a great
decade involved with the Company, a great eight years as CEO. And I am really proud of what has been
accomplished, and incredibly optimistic that the foundation is built to really continue to drive this business going
forward. So thanks for everything, and I look forward to the future. Thank you.

OPERATOR: This concludes today's conference call. You may now disconnect.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Briefs are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT BRIEFS REFLECTS THOMSON FINANCIAL'S SUBJECTIVE
CONDENSED PARAPHRASE OF THE APPLICABLE COMPANY'S CONFERENCE CALL AND THERE MAY BE
MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN THE REPORTING OF THE SUBSTANCE OF THE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APPLICABLE COMPANY ASSUME
ANY RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 210 of 272
                     Event Brief of Q4 2012 Lance, Inc. Earnings Conference Call - Final

INFORMATION PROVIDED ON THIS WEB SITE OR IN ANY EVENT BRIEF. USERS ARE ADVISED TO REVIEW
THE APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC
FILINGS BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: February 17, 2013


  End or Do('umrnt




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 211 of 272
                  Snyder's-Lance, Inc. Reports Results for Full Year 2012.
                                                         Benzinga.com
                                                        February 12, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba Benzinga.com

Length: 3971 words

Bod

  Byline: Newswire
       Grows earnings per diluted share more than 51% vs. prior year, 35% excluding special items
       Reports 2012 full year earnings per diluted share of $0.95 excluding special items
       Reports 2012 full year earnings per diluted share of $0.85 including special items
       Completes merger integration work and Snack Factory acquisitionduring 2012
       Positive outlook in 2013 for Net Revenue and Earnings per Share
    CHARLOTTE, N.C., Feb. 12, 2013 !PRNewswire! -- Snyder's-Lance, Inc.          (Nasdaq: LNcr~) today reported
results for its fiscal year 2012. Netrevenues for the year ended D€c€mber 29, 2012, were $1. 62 billion,
adecrease of 1.0't from prior year net revenues of $1.64 billion. Net revenue, when adjust€d for the impact
of the independent business owner (ttIBOlt) route system conversion, increased 2.2% year over year.
The     Company realized full year net income of $66.1 million, excluding special items, or $0.95 per
diluted share, as compared to full year 2011 net income of $47.8 milL.on, €xc1uding special items, or
$0.70 p€rdiluted share. N€t income, including special items, was $59.1 million, or $0.85 per dllut€d
share, for the full year 2012 compared to $38.3 rrd.lU.on, or ~O.56 per rjj.luted share, for 2011.

    (LogO: http://photos.prn€wswire.com/prnh/20110411/CL80943LOGO)
   Special items for 2012 were $7.0 million, after tax ~xpense, and included approximately $2.6 million in
severance costs and professional        fees related to merger and integration activities, approximately $6.6
million in asset impairment charges, approximately $4.9 million incharges related to consolidation
activities,    and approximately $1.2 million in expenses associated with the acquisition of Snack
Factory.Special items for 2012 also included gains on the sale of route businesses of approximately $8.3
million, net of the incremental taxes incurred on these gains. Special items, after tax expense, for 2011
included approximately $12.8 mi 11 ion of severance and professional fee expenses associa t.ed v,'i th merger and
other integration efforts,       approximately $6.5 million relat€d to the impairment of transportation
equipment, and approximately $1.7 million of impairment charg~s related tothe closing of a manufacturing
facilit.y in Corsicana, TX. Special items for 20:1.1 also included after-tax gains on the sale of route
businesses of approximately $5.0 million and approximately $6.5 million related to a change in vacation
plan.

   Fourth quart€r 2012 net revenues wer€ 6420 million including sales of Pretzel Crisps(R), an increase of
1. 9% compared to prior y",ar fourth quart€r net revenues of $412 million.  Fourth quarter 2012 n€t income
was $20.4 million, excluding special items, which was 44.4% abovethe        $14.1 million of ne~ income,
excluding special items for the prior year. Net income including special items was $7.8 million for the
fourth quart€r 2012 compared to a fourth quarter 2011 net income including special items of $22.4 million.
   Comments from tJIanagement

   nThis was an important and successful year for Snydt2r Is-Lance, n comrnented David V. Singer, Chief
Executive Officer. 'IOuring 2012, we grew our earnings more than 35%, excluding special items, and grew our
sales by 2.2't 1/·,1hen the impact of our IBO conVersion is excluded. ';lie completed our merger integration,
while we also rolled out and began to          implement our strategic plan. In line \'lith this plan, vIe
delivered strong growth in our core branded items of Snyder's of Hanover(R), Lance(R) and Cape Cod(R), and
we acquired Snack Factory (R) and th", fastgrm·,ing Pretzel Crisps (E) brand. In 2012, ,Ie also invest€d in
capacity and innovation capabilities while we improved margins cn our non-branded items by discontinuing
sales to certain customers who did not accept price increases. In the coming year, weIll continue to build




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 212 of 272
                                         Snyder's-Lance, Inc. Reports Results for Full Year 2012.

on     this solid foundation as we drive for results that gro~1 our top line       and expand our margins
through innovation and continued strong execution in the marketplace. Our neVi R&D center Hill open in
2013, and it     will support aggressive innovation goals for our future."
    Mr. Singer continued, "As we recently announced, I have elected toretire from my role as CEO following
our annual shareholders meetingon May 3, 2013. Carl E. Lee, Jr. our Pres ident and COO, will take onthe
ti.tle of CEO at that time. Our plans for 2013 and beyond look very bright, and with Carl's exceptional
leadership, I am confident in our ability to grow the Company and drive shareholder value as we expand our
                                                          11
reach to new consumers and markets.
    Dividend Declared
    The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the
Company's common stock. The dividend is payable on t-1arch 6, 2013 to stockholders of record at the close
of business on February 27, 2013.
    Estimates provided for 2013
    The Company estimates that its net revenue for the full year 2013 vlill be up 10'1; to 12% when compared
to 2012. Estimates for earnings per diluted share shoH an increase betHeen 22% and 32% compared to
2012     earnings per diluted share, excluding special items. Capital expenditures for 2013 are proj eoted
to be betVleen $78 and $83 million as investments are made in plant improvements, quality, capacity and
innovation~

   Conference Call
   Management Vlill conduct a conference oall and live Vlebcast at 9:00am eastern time on Tuesday, February
12, 2013 to review the Company's         full year results. The conference call and accompanying slide
presentation Vii. 11 be Hebcast live through the Investor Relations section of         the Company's \olebsi.te,
       www.snyderslance.com. In addition, the slidepresentation vlill be available to download and print
approximately 30      minutes before the Vlebcast at            VlwVI.snyderslance.com. 1'0 participate in the
conference call, the dial-in number is (866) 814-7293 for U.S.callers or (702) 696-4943 for international
callers. A continuous telephone replay of the call Vlill be available betVleen 1:00 pm on February 12 and
midnight on February 19. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406
for international callers. The replay access code is 93605983. Investors may also aocess aweb-based replay
of the conference call at                                      www.snyderslance.com.
      ~~out   Snyder's-Lance,         Inc.

      Snyder's-Lance,      Inc.,        headquartered             in    Charlot-ce,    NC,    manufacturesand markets                     snack      foods     throughout
the United States and internat.i.onally. The Company's prod'lcts include pretzels,                                                 sandwich crackers, pretzel
crackers,       potato    chips,        cookies,          tortilla       chips,    restaurant         style           crackers,          nuts       and    other     snacks.
Snyder's-Lance       has       manufacturing              facilities        in    North     Carolina,        Pennsylvania,              Iowa,       Indiana,       Georgia,
Arizona,      Massachusetts,            Florida,          Ohio     and    Ontario,         Canada.     Products            aresold       under       the     Snyder'S       of
Hanover (R), Lance (R), Cape Cod (R), Pretzel  Crisps (P), Krunchers! (R), Tom's (R), ~.rohway (P), Jays (R) ,
Stella D'oro(R), Eatsmart(R), O-Ke-Doke(R), Grande(R) and Padrinos(R) brand names along with a number of
private label and third party brands. Produots are distributed nationally through grocery and mass
merchandisers,            convenience stores,                   club stores,      food service outlets and other channels.                                LNCE-E
      Cautionary Note Regarding Forward-Looking Statements
      This press release includes statements about future economic performance,                                               finances,         expectations,          plans
and      prospects   of      Snyder's-Lance,                     that    constitute        forward-looking             statements             for    purposes        of   the
safeharbor       provisions        of     the       Private        Securities       Litigation         Reform         Act     of1995.         Some        forward-looking
statements               may             be                    identified             by             use              of             terms                  such            as
'tbelieve,llffanticipate,'tt'intend,'t"expect,'t'fproject,t'llplan,"'fmay,'I"should,""couJ.d,I"'will,'"'estimate,""predic
t, Illtpotential, 11"continue,'t and similar words. Such forward-looking statements ar~ subjectto certain risks,
unoertainties and other important factors that oould oause aotual results to differ materially from those
expressed in or suggested by such statements.
      For further information regarding cautionary statements and factors     affecting future results, please
refer to the risk factors    in the Company ' s most recent Annual Report on F0rm IO-K and Quarterly Reportson
;'"orm   10-Q filed      subsequent          to     the        Annual   Report.     Readers     are        oautioned        not    to    unduly       rely on        fOrlo/arc!
looking statements,            which speak only as of the date made.                           The Company undertakes no obligation to update
or     revise    publicly       any      forward-looking                statement      whether        as     a   result       af        new     information,          future
developments or otherwise.
         SNYDEH t S-LANCE,      INC.      Jl...ND   SUBSIDIARIESConsolidated                 Statements          of    Income        (Unaudited) (in           thousands,
except per share data)

         Quarter E:nded             Fiscal Year E:nded
      December      29,          2012      December                                2011          December               29,          2012                 December        31,
2011




         Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 213 of 272
                              Snyder's-Lance, Inc. Reports Results for Full Year 2012.

Net revenue $ 419,826        $ 412,127    $ 1,618,634     $ 1,635,036
Cost of sales 277,209        268,012    1,079,777    1,065,107
Gross ma.rg in 142,617      144,115    538,857    569,929

 Selling,          general           and           administrative      115,733                       110,412                  440,597
495,267
 Impairment charges 11,655      2,585     11,862    12,704
 Gain      on       sale      of        route       businesses,            net     (739)                   (5,652)           (22,335)
(9,440)
 Other (income) /expense, net    (283)    1,381    (407)    993
 Income       before       interest         and        income            taxes    16,251                    35,389            109,140
70,405

 Interest expense, net 3,229   2,496   9,487         10,560
 Income before income taxes 13,022   32,893         99,653      59,845

 Income tax expense 5,212       10,274   40,143   21,104
 Net income 7,810     22,619     59,510   38,741
 Net       income       attri.butable       to      noncontro1ling                 interests          28             192             425
483
 Net   revenue    attributable     to   Snyder's-Lance,   Inc.   $          7,782              $     22,427          $     59,085          $
38,258

 Basic earnings per share     $ 0.11    $ 0.33   $ 0.86       $ 0.57
 ~ieighted     average        shares       outstanding                     basic      68,725                  67,798              68,382
67,400

 Diluted earnings per share $ 0.11        $ 0.33    $ 0.85      $ 0.56
 Weighted      average     shares          outstanding                   diluted          69, ,586            68,882              69,215
68,478

 Cash      dividends      declared      per       share $      0.16                   $            0.16                    0.64            $
0.64
 SNYDER'S-LANCE, INC. I'.ND SUBS IDIARIESConsol ida ted Balance Sheets           (Unaudited) As of December 29,                   2012 and
December 31, 2011(in thousands, except share data)

      2012         2011
 ASSETS
 Current assets:
 Cash and cash equivalents    $   9,276     $   20,841
 Accounts       receivable,         net        of       allowances               of                $2,159            and           $1,884,
respectively    141,862       143,238
 Inventories    118,256       106,261
 Income tax receivable               18,119
 Deferred income taxes     11,625        21,042
 Assets held for sal~    E,038          57,822
 Prepaid expenses and other current assets        28,676      20,705
 Total cur~ent assets    320,733         388,028

 Noncurrent assets:
 Fixed assets, net    331,385       313,043
 Goodwill.    540,389     367,853
 Other intangible assets, net     531,735        376,062
 Other noncurrent assets     22,490       21,804
 Total assets    $ 1,746,732     $ 1,466,790


 LIABILITIES AND STOCKHOLDERS' EQUITY

 Current liabilities:
 Current portion of long-term debt   $ 20,462          $     4,256
 Accounts payable     52,753     52,930
 Accrued compensation       31,037       29,248




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 214 of 272
                                 Snyder's-Lance, Inc. Reports Results for Full Year 2012.

Accrued profit-sharing and retirement plans     354                        9,249
Accrual for casualty insurance claims    4,779                         6,957
Accrued selling and promotional costs    16,240                         21,465
Income tax payable    1,263
Other payables and accrued liabilities    27,735                         31,041
Total current liabilities    154,623      155,146

Noncurrent liabilities:
Long-term debt    514,587       253,939
Deferred income taxes     l76,037        196,244
Accrual for casualty insurance claims       9,759                      7,724
Other noncurrent liabilities      19,551       15,146
Total liabilities     874,557       628,199

Commitments and contingencies

 Stockholders' equity:
 Common stock,   SO.83 1/3 par value. Authorized 75,000,000 shares;68,863,974 and 67,820,798                                            shares
outstanding,
respectively    57,384     56,515
 Preferred stock, Sl.00 par value. Authorized 5,000,000 shares; no shares outstanding

 Additional paid-in capital          746,155            730,338
 Retained earnings    50,847               35,539
 Accumulated other comprehensive income               15,118             13,719
 Total                            Snyder's-Lance,                  Inc.                                                         stockholders'
equity          869,504  836,111
 Noncontrolling interests      2,671     2,480
 Total stockholders' equity      872,175     838,591
 Total                  liabilities                and               stockholders'                                                    equity
S 1,746,732      $  1,466,790
       SNYDER'S-LANCE, INC. AND SUBSIDIARIESCondensed Consolidated Statements of Cash FIOlo!s                                   (Unaudited) For
the Fiscal Years Ended December 29, 2012 and December 31, 2011(in thousands)

         2012             2011
 Operating activities:
 Net income        $ 59,510 $ 38,741
 Adjustments           to    reconcile                  net            income               to              cash        from         operating
ac t:Lv.i.. ties :
 Depreciation and amortization     53,764                 55,337
 Stock-based compensation expense      4,693                   2,535
 Loss on sale of fixed assets,       net       597            1,851
 Gain on sale of route businesses             (22,335)             (9,44 0)
 Impairment charges      11,862        12,704
 Change in vacation plan                (9,916)
 Deferred income taxes       (15,279)         6,026
 Provision for doubtful accounts        1,4 7 9       402
 Chang<os      in         opera t.i.ng        assets        and                        liab.i 1. i t.ies,          e>:cluding         business
acquisitions     (1,523)        13,288
 Net cash provided by operating activities           92,768                    111,528

 Inves~ing activities:
 Purchases of fixed assets          (80,304)            (57,726)
 Purchases of route businesses             (28,523)            (31,418)
 Proceeds from sale of fixed assets             9,324            4,351
 Proceeds from sale cf route businesses      93,896                      42,294
 Proceeds from sale of invE::stments   1,444        960
 Proceeds from federal grant for solar farm                              4,212
 Business                    acquisitions,                                       net                               of                     cash
acquired     (344,181)      (15,394)
 Net cash used in investing activities      (348,344)                      (52,721)




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 215 of 272
                                 Snyder's-Lance, Inc. Reports Results for Full Year 2012.

 Financing activities:
 Dividends paid to stockholders         (43,777)        (42,918)
 Dividends paid to noncontrolling interests           (234)        (281)
 Acquisition        of          remaining          interest          in                        Melisi               Snacks,           Inc.
      (3,500
 Debt issuance costs       (2,028)
 Issuances of common stock        9,710        8,142
 Excess                     tax                       benefits                                         from                          stock-based
compensation     2,618        49
 Repurchases of common stock         (335)
 Repayments of long-term debt         (2,476)        (62,309)
 Proceeds from long-term debt         325,211
 Net                  (repayments) /proceeds                     from                                     existing                            credit
facilities     (44,841)         35,098
 Net               cash                   provided                 by/(used                                    in)                         financing
activities    243,848          (65,719)

 Effect of exchange rate changes on cash                 163           (124 )

  Decrease in cash and cash equivalents    (11,565)                        (7,036)
  Cash           and        cash        equivalents                              at               beginning                   of              fiscal
year      20,841     27,877
  Cash         and       cash        equivalents                         at              end              of            fiscal                year
$   9,276     $ 20,841

 Supplemental information:
 Cash   paid     for   income   taxes, net  of     refunds  of   $12,591,  .';7,375 and    $23,   respectively
$ 3.3,554      $   2,364
 Cash paid for interest       S 10,533   S 11,341
 SNiDER'.3- LANCE, INC. p.ND SUBSIDIARIESReconcil lation of Non-SAAP Measures (Unaudi ted) (in thousands, except
per share data)

   Net of Tax   Per Diluted Share
 Quarter Ended December 29, 2012
 Net income attributable to Snyder's-Lance, Inc.                  S   7,782       $ 0.11


 Merger-related items       1,149    0.02
 Snack Factory acquisition costs          876       0.01
 Manufacturing consolidation activities              3,238      0.04
 Trademark impairment       4,966    0.07
 Disposal costs and fixed asset impairments               1,896        0.03
 Gain on sale of route businesses           (411)       0.00
 Incremental     income   tax   associated      "lith   non-deductible          goodwillon       the    sale   of    route    businesses       897
0.01


 Net    income     attributable      to      Snyder's-Lance,            Inc. ,        excluding        special       items     $    20,393            $
0.29


 Quarter Ended December 31, 2011
 Net income attributable to Snyder's-Lance,              Tnc.     $ 22,427         S 0.33


 Costs     related     to     closing       the      Corsicana,                          TX        manufactur.i.ng            faci.1i.ty     1.,690
0.02
 Change in vacation policy  (6,445)     (0.09)
 Gain on sale of route businesses   (4,618)     (0.07 )
 Other      merger-related       costs                  severance                          and           professional              fees      1,065
0.01

 Net    incose     attributable      to      Snyder's-Lance,            Inc. ,        ezcludinq        special       items     $    14,119            $
0.20

 Year Ended December 29, 2012




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 216 of 272
                             Snyder's-Lance, Inc. Reports Results for Full Year 2012.

 Net income attributable to Snyder's-Lance, Inc.       $ 59,085      $ 0.85


 Merger-related items 2,589    0.04
 Snack Factory acquisition costs 1,163     0.02
 Manufacturing consolidation activities 4,921      0.07
 Trademark impairment 4,966    0.07
 Disposal costs and fixed asset impairments 1,621       0.03
 Gain on sale of route businesses   (13,869)    (0.21)
 Incremental income tax associated Vlith non-deductible goodwillon the sale of route businesses                      5,604
0.08

 Net    income   attributable    to    Snyder's-Lance,      Inc. ,       excluding     special   items   $     66,080        $
0.95

 Year Ended December 31, 2011
Net income attributable to Snyder's-Lance,      Inc.   $   38,258    $    0.56


 Impairment of route trucks 6,481     0.09
 Costs     related     to     closing       the      Corsicana,             TX       manufacturing       fadlity    1,690
0.02
 Change in vacation policy  (6,445)     (0.09)
 Gain on sale of route businesses   (4,975)     (0.07 )
 Other      merger-related      costs                   severance            and        professional         fees   12,764
0.19


 Net   income  attributable    to    Snyder's-Lance,        Inc. ,       excluding     special   items   $     47,773        $
0.70
   SOURCE Snyder's-Lance, Inc.   [Graphic omitted]




Load-Date: February 15, 2013




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 217 of 272
 Snyder's-Lance, Inc. Reports Results for Full Year 2012; -- Grows earnings
per diluted share more than 51 % vs. prior year, 35% excluding special items
                                                           PR Newswire
                                          February 12, 2013 Tuesday 6:00 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 2665 words
Dateline: CHARLOTTE, N.C., Feb. 12,2013

Body


Snyder's-Lance, Inc. (Nasdaq: LNCE) today reported results for its fiscal year 2012. Net revenues for the year
ended December 29,2012, were $1.62 billion, a decrease of 1.0% from prior year net revenues of $1.64 billion. Net
revenue, when adjusted for the impact of the independent business owner ("IBO") route system conversion,
increased 2.2% year over year. The Company realized full year net income of $66.1 million, excluding special
items, or $0.95 per diluted share, as compared to full year 2011 net income of $47.S million, excluding special
items, or $0.70 per diluted share. Net income, including special items, was $59.1 million, or $0.S5 per diluted
share, for the full year 2012 compared to $3S.3 million, or $0.56 per diluted share, for 2011.

(Logo:http://photos.prnewswire.com/prnh/2011 0411/CLS0943LOGO)

Special items for 2012 were $7.0 million, after tax expense, and included approximately $2.6 million in severance
costs and professional fees related to merger and integration activities, approximately $6.6 million in asset
impairment charges, approximately $4.9 million in charges related to consolidation activities, and approximately
$1.2 million in expenses associated with the acquisition of Snack Factory. Special items for 2012 also included
gains on the sale of route businesses of approximately $S.3 million, net of the incremental taxes incurred on these
gains. Special items, after tax expense, for 2011 included approximately $12.S million of severance and
professional fee expenses associated with merger and other integration efforts, approximately $6.5 million related
to the impairment of transportation equipment, and approximately $1.7 million of impairment charges related to the
closing of a manufacturing facility in Corsicana, TX. Special items for 2011 also included after-tax gains on the sale
of route businesses of approximately $5.0 million and approximately $6.5 million related to a change in vacation
plan.

Fourth quarter 2012 net revenues were $420 million including sales of Pretzel Crisps®, an increase of 1.9%
compared to prior year fourth quarter net revenues of $412 million. Fourth quarter 2012 net income was $20.4
million, excluding special items, which was 44.4% above the $14.1 million of net income, excluding special items for
the prior year. Net income including special items was $7.S million for the fourth quarter 2012 compared to a fourth
quarter 2011 net income including special items of $22.4 million.

Comments from Management

"This was an important and successful year for Snyder's-Lance," commented David V. Singer, Chief Executive
Officer. "During 2012, we grew our earnings more than 35%, excluding special items, and grew our sales by 2.2%
when the impact of our IBO conversion is excluded. We completed our merger integration, while we also rolled out
and began to implement our strategic plan. In line with this plan, we delivered strong growth in our core branded
items of Snyder's of Hanover®, Lance® and Cape Cod®, and we acquired Snack Factory® and the fast growing
Pretzel Crisps® brand. In 2012, we also invested in capacity and innovation capabilities while we improved
margins on our non-branded items by discontinuing sales to certain customers who did not accept price increases.



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 218 of 272
   Snyder's-Lance, Inc. Reports Results for Full Year 2012; -- Grows earnings per diluted share more than 51 %
                                  vs. prior year, 35% excluding special items

In the coming year, we'll continue to build on this solid foundation as we drive for results that grow our top line and
expand our margins through innovation and continued strong execution in the marketplace. Our new R&D center
will open in 2013, and it will support aggressive innovation goals for our future."

Mr. Singer continued, "As we recently announced, I have elected to retire from my role as CEO following our annual
shareholders meeting on May 3, 2013. Carl E. Lee, Jr. our President and COO, will take on the title of CEO at that
time. Our plans for 2013 and beyond look very bright, and with Carl's exceptional leadership, I am confident in our
ability to grow the Company and drive shareholder value as we expand our reach to new consumers and markets."

Dividend Declared
The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on March 6, 2013 to stockholders of record at the close of business on
February 27, 2013.

Estimates provided for 2013
The Company estimates that its net revenue for the full year 2013 will be up 10% to 12% when compared to 2012.
Estimates for earnings per diluted share show an increase between 22% and 32% compared to 2012 earnings per
diluted share, excluding special items. Capital expenditures for 2013 are projected to be between $78 and $83
million as investments are made in plant improvements, quality, capacity and innovation.

Conference Call
Management will conduct a conference call and live webcast at 9:00 am eastern time on Tuesday, February 12,
2013 to review the Company's full year results. The conference call and accompanying slide presentation will be
webcast live through the Investor Relations section of the Company's website.http://www.snyderslance.com.ln
addition, the slide presentation will be available to download and print approximately 30 minutes before the webcast
at         http://www.snyderslance.com. To participate in the conference call, the dial-in number is (866) 814-7293
for U.S. callers or (702) 696-4943 for international callers. A continuous telephone replay of the call will be
available between 1:00 pm on February 12 and midnight on February 19. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 93605983.
Investors may also access a web-based replay of the conference call at          http://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart®, O-Ke-Doke®, Grande® and
Padrinos® brand names along with a number of private label and third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Cautionary Note Regarding Forward-Looking Statements
This press release includes statements about future economic performance, finances, expectations, plans and
prospects of Snyder's-Lance, that constitute forward-looking statements for purposes of the safe harbor provisions
of the Private Securities Litigation Reform Act of 1995. Some forward-looking statements may be identified by use
of terms such as "believe," "anticipate," "intend," "expect," "project," "plan," "may," "should," "could," "will,"
"estimate," "predict." "potential," "continue," and similar words. Such forward-looking statements are subject to
certain risks, uncertainties and other important factors that could cause actual results to differ materially from those
expressed in or suggested by such statements.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 219 of 272
   Snyder's-Lance, Inc. Reports Results for Full Year 2012; -- Grows earnings per diluted share more than 51 %
                                  vs. prior year, 35% excluding special items

For further information regarding cautionary statements and factors affecting future results, please refer to the risk
factors in the Company's most recent Annual Report on Form 10-K and Quarterly Reports on Form 10-Q filed
subsequent to the Annual Report. Readers are cautioned not to unduly rely on forward looking statements, which
speak only as of the date made. The Company undertakes no obligation to update or revise publicly any forward-
looking statement whether as a result of new information, future developments or otherwise.
        SNYDER'S-LANCE, INC. AND
        SUBSIDIARIESConsolidated Statements of
        Income (Unaudited)(in thousands, except per
        share data)


                                                        Quarter      Fiscal
                                                        Ended        Year
                                                                     Ended
                                                        December     December       December       December
                                                        29,2012      31,2011        29, 2012       31,2011


        Net revenue                                     $            $              $              $
                                                        419,826      412,127        1,618,634      1,635,036
        Cost of sales                                   277,209      268,012        1,079,777      1,065,107
        Gross margin                                    142,617      144,115        538,857        569,929


        Selling, general and administrative             115,733      110,412        440,597        495,267
        Impairment charges                              11,655       2,585          11,862         12,704
        Gain on sale of route businesses, net           (739)        (5,652)        (22,335)       (9,440)
        Other (income)/expense, net                     (283)        1,381          (407)          993
        Income before interest and income taxes         16,251       35,389         109,140        70,405


        Interest expense, net                           3,229        2,496          9,487           10,560
        Income before income taxes                      13,022       32,893         99,653         59,845


        Income tax expense                              5,212        10,274         40,143         21,104
        Net income                                      7,810        22,619         59,510         38,741
        Net income attributable to noncontrolling       28           192            425            483
        interests
        Net revenue attributable to Snyder's-Lance,     $            $              $              $
        Inc.                                            7,782         22,427         59,085         38,258


        Basic earnings per share                        $            $              $               $
                                                          0.11         0.33          0.86            0.57
        Weighted average shares outstanding - basic     68,725       67,798         68,382          67,400


        Diluted earnings per share                      $            $              $               $
                                                            0.11       0.33          0.85            0.56
        Weighted average shares outstanding - diluted   69,586       68,882         69,215          68,478


         Cash dividends declared per share              $            $              $               $
                                                             0.16        0.16           0.64            0.64

         SNYDER'S-LANCE, INC. AND
         SUBSIDIARIESConsolidated Balance Sheets



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 220 of 272
Snyder's-Lance, Inc. Reports Results for Full Year 2012; -- Grows earnings per diluted share more than 51 %
                               vs. prior year, 35% excluding special items

     (Unaudited)As of December 29,2012 and
     December 31, 2011 (in thousands, except share
     data)


                                                        2012               20
                                                                           11
     ASSETS
     Current assets:
     Cash and cash equivalents                          $        9,276                   $ 20,841
     Accounts receivable, net of allowances of $2,159   141,86                  143,23
     and $1,884, respectively                           2                       8
     Inventories                                        118,25                  106,26
                                                        6                       1
     Income tax receivable                                                      18,119
     Deferred income taxes                              11,625                  21,042
     Assets held for sale                               11,038                  57,822
     Prepaid expenses and other current assets          28,676                  20,705
     Total current assets                               320,73                  388,02
                                                        3                       8


     Noncurrent assets:
     Fixed assets, net                                  331,38                  313,04
                                                        5                       3
     Goodwill                                           540,38                  367,85
                                                        9                       3
     Other intangible assets, net                       531,73                  376,06
                                                        5                       2
     Other noncurrent assets                            22,490                  21,804
     Total assets                                       $        1,746,7                 $ 1,466,7
                                                                 32                         90


     LIABILITIES AND STOCKHOLDERS' EQUITY


     Current liabilities:
     Current portion of long-term debt                  $        20,462                  $ 4,256
     Accounts payable                                   52,753                  52,930
     Accrued compensation                               31,037                  29,248
     Accrued profit-sharing and retirement plans        354                     9,249
     Accrual for casualty insurance claims              4,779                   6,957
     Accrued selling and promotional costs              16,240                  21,465
     Income tax payable                                 1,263
     Other payables and accrued liabilities             27,735                  31,041
     Total current liabilities                          154,62                  155,14
                                                        3                       6


     Noncurrent liabilities:
     Long-term debt                                     514,58                  253,93
                                                        7                       9



  Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 221 of 272
Snyder's-Lance, Inc. Reports Results for Full Year 2012; -- Grows earnings per diluted share more than 51 %
                               vs. prior year, 35% excluding special items

     Deferred income taxes                              176,03                    196,24
                                                        7                         4
     Accrual for casualty insurance claims              9,759                     7,724
     Other noncurrent liabilities                       19,551                    15,146
     Total liabilities                                  874,55                    628,19
                                                        7                         9


     Commitments and contingencies


     Stockholders' equity:
     Common stock, $0.83 1/3 par value. Authorized      57,384                    56,515
     75,000,000 shares; 68,863,974 and 67,820,798
     shares outstanding, respectively
     Preferred stock, $1.00 par value. Authorized
     5,000,000 shares; no shares outstanding
     Additional paid-in capital                         746,15                    730,33
                                                        5                         8
     Retained earnings                                  50,847                    35,539
     Accumulated other comprehensive income             15,118                    13,719
     Total Snyder's-Lance, Inc. stockholders' equity    869,50                    836,11
                                                        4                         1
     Noncontroliing interests                           2,671                     2,480
     Total stockholders' equity                         872,17                    838,59
                                                        5                         1
     Total liabilities and stockholders' equity         $         1,746,7                   $ 1,466,7
                                                                  32                          90

     SNYDER'S-LANCE, INC. AND
     SUBSIDIARIESCondensed Consolidated
     Statements of Cash Flows (Unaudited)For the
     Fiscal Years Ended December 29,2012 and
     December 31,2011 (in thousands)


                                                        2012                20
                                                                            11
     Operating activities:
     Net income                                         $         59,51                    $ 38,74
                                                                  0                          1
     Adjustments to reconcile net income to cash from
     operating activities:
     Depreciation and amortization                      53,764                   55,337
     Stock-based compensation expense                   4,693                    2,535
     Loss on sale of fixed assets, net                  597                      1,851
     Gain on sale of route businesses                   (22,335                  (9,440)
                                                        )
     Impairment charges                                 11,862                   12,704
     Change in vacation plan                                                     (9,916)
     Deferred income taxes                              (15,279                  6,026
                                                        )
     Provision for doubtful accounts                    1,479                    402
     Changes in operating assets and liabilities,       (1,523)                  13,288
     excluding business acquisitions


  Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 222 of 272
Snyder's-Lance, Inc. Reports Results for Full Year 2012; -- Grows earnings per diluted share more than 51 %
                               vs. prior year, 35% excluding special items

     Net cash provided by operating activities             92,768             111,52
                                                                              8


     Investing activities:
     Purchases of fixed assets                             (80,304            (57,726
                                                           )                  )
     Purchases of route businesses                         (28,523            (31,418
                                                           )                  )
     Proceeds from sale of fixed assets                    9,324              4,351
     Proceeds from sale of route businesses                93,896             42,294
     Proceeds from sale of investments                     1,444              960
     Proceeds from federal grant for solar farm                               4,212
     Business acquisitions, net of cash acquired           (344,18            (15,394
                                                           1)                 )
     Net cash used in investing activities                 (348,34            (52,721
                                                           4)                 )


     Financing activities:
     Dividends paid to stockholders                        (43,777            (42,918
                                                           )                  )
     Dividends paid to noncontroliing interests            (234)              (281 )
     Acquisition of remaining interest in Melisi Snacks,                      (3,500
     Inc.
     Debt issuance costs                                   (2,028)
     Issuances of common stock                             9,710              8,142
     Excess tax benefits from stock-based                  2,618              49
     compensation
     Repurchases of common stock                           (335)
     Repayments of long-term debt                          (2,476)            (62,309
                                                                              )
     Proceeds from long-term debt                          325,21
                                                           1
     Net (repayments)/proceeds from existing credit        (44,841            35,098
     facilities                                            )
     Net cash provided by/(used in) financing activities   243,84             (65,719
                                                           8                   )


     Effect of exchange rate changes on cash               163                (124)


     Decrease in cash and cash equivalents                 (11,565            (7,036)
                                                           )
     Cash and cash equivalents at beginning of fiscal      20,841             27,877
     year
     Cash and cash equivalents at end of fiscal year       $         9,276              $ 20,84
                                                                                           1

     Supplemental information:
     Cash paid for income taxes, net of refunds of         $         33,55              $ 2,364
     $12,591, $7,375 and $23, respectively                           4
     Cash paid for interest                                $         10,53              $ 11,34
                                                                     3                     1


  Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 223 of 272
Snyder's-Lance, Inc. Reports Results for Full Year 2012; -- Grows earnings per diluted share more than 51 %
                               vs. prior year, 35% excluding special items

   SNYDER'S-LANCE, INC. AND
   SUBSIDIARIESReconciliation of Non-GAAP
   Measures (Unaudited)(in thousands, except per
   share data)


                                                      Net of Tax                 Per Diluted Share
   Quarter Ended December 29, 2012
   Net income attributable to Snyder's-Lance, Inc.    $            7,782        $          0.11


     Merger-related items                             1,149                     0.02
    Snack Factory acquisition costs                   876                       0.01
     Manufacturing consolidation activities           3,238                     0.04
     Trademark impairment                             4,966                      0.07
     Disposal costs and fixed asset impairments       1,896                      0.03
     Gain on sale of route businesses                 (411 )                     0.00
     Incremental income tax associated with non-      897                        0.01
   deductible goodwill    on the sale of route
   businesses


   Net income attributable to Snyder's-Lance, Inc.,   $          20,393          $         0.29
   excluding special items


   Quarter Ended December 31, 2011
   Net income attributable to Snyder's-Lance, Inc.    $          22,427          $         0.33


    Costs related to closing the Corsicana, TX        1,690                      0.02
   manufacturing facility
    Change in vacation policy                         (6,445)                    (0.09)
     Gain on sale of route businesses                 (4,618)                    (0.07)
     Other merger-related costs - severance and       1,065                      0.01
   professional fees


   Net income attributable to Snyder's-Lance, Inc.,   $          14,119          $         0.20
   excluding special items


   Year Ended December 29,2012
   Net income attributable to Snyder's-Lance, Inc.    $          59,085          $         0.85


     Merger-related items                             2,589                      0.04
     Snack Factory acquisition costs                  1,163                      0.02
     Manufacturing consolidation activities           4,921                      0.07
     Trademark impairment                             4,966                      0.07
     Disposal costs and fixed asset impairments       1,621                      0.03
     Gain on sale of route businesses                 (13,869)                   (0.21 )
     Incremental income tax associated with non-      5,604                      0.08
   deductible goodwill    on the sale of route
   businesses



  Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 224 of 272
   Snyder's-Lance, Inc. Reports Results for Full Year 2012; -- Grows earnings per diluted share more than 51 %
                                  vs. prior year, 35% excluding special items


      Net income attributable to Snyder's-Lance, Inc.,   $         66,080          $         0.95
      excluding special items


      Year Ended December 31,2011
      Net income attributable to Snyder's-Lance, Inc.    $         38,258          $         0.56


       Impairment of route trucks                        6,481                     0.09
       Costs related to closing the Corsicana, TX        1,690                     0.02
      manufacturing facility
       Change in vacation policy                         (6,445)                   (0.09)
       Gain on sale of route businesses                  (4,975)                   (0.07)
        Other merger-related costs - severance and       12,764                    0.19
      professional fees


      Net income attributable to Snyder's-Lance, Inc.,   $         47,773          $         0.70
      excluding special items

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP Strategic Initiatives and Investor Relations, +1-704-557-8386, or Joe Calabrese,
Financial Relations Board, +1-212-827-3772


Load-Date: February 13, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 225 of 272
                  Snyder's-Lance reports slight earnings decrease in 2012
                                                 York Daily Record (Pennsylvania)
                                                   February 12, 2013 Tuesday


Copyright 2013 York Daily Record

Distributed by McClatchy-Tribune Business News

Section: BUSINESS AND FINANCIAL NEWS
Length: 466 words
Byline: Lauren Boyer, York Daily Record, Pa.

Body


Feb. 12--Snyder's-Lance reported a decrease in net revenue for fiscal year 2012.

Net revenues for the year, which ended Dec. 29, were $1.62 billion, a decrease of 1 percent from 2011 revenues,
which were $1.64 billion. The total was negatively impacted by the company's efforts to change its delivery routes to
an "independent business owner" model, according to a news release.

Excluding the impact of that project, revenue, the company said, increased 2.2 percent in 2012.

Snyder's-Lance realized full year net income of $66.1 million, excluding special items, or $0.95 per diluted share, as
compared to full year 2011 net income of $47.8 million, excluding special items, or $0.70 per diluted share.

Net income, including special items, was $59.1 million, or $0.85 per diluted share, for the full year 2012 compared
to $38.3 million, or $0.56 per diluted share, for 2011.

Special items for 2012 were $7 million, after tax expense, and included approximately $2.6 million in severance
costs and professional fees related to merger and integration activities, approximately $6.6 million in asset
impairment charges, approximately $4.9 million in charges related to consolidation activities, and approximately
$1.2 million in expenses associated with the acquisition of Snack Factory, maker of Pretzel Crisps.

Special items for 2012 also included gains on the sale of route businesses of approximately $8.3 million, net of the
incremental taxes incurred on these gains.

Fourth quarter 2012 net revenues were $420 million including sales of Pretzel Crisps, an increase of 1.9 percent
compared to 2011 fourth quarter net revenues of $412 million.

Fourth quarter 2012 net income was $20.4 million, excluding special items, which was 44.4 percent above the
$14.1 million of net income, excluding special items for the prior year.

Net income including special items was $7.8 million for the fourth quarter 2012 compared to a fourth quarter 2011
net income including special items of $22.4 million.

In 2012, Snyder's-Lance improved profit margins on non-branded products by discontinuing sales to certain
customers who did not accept price increases, said CEO David V. Singer.

Carl E. Lee Jr, current president and chief operating officer, will take over the CEO role for Singer, who is retiring in
May.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 226 of 272
                              Snyder's-Lance reports slight earnings decrease in 2012

The company also declared a quarterly cash dividend of 16 cents per share of common stock. The dividend is
payable on March 6 to stockholders of record at the close of business Feb. 27.

For a more detailed earnings report, click here.

Snyder's-Lance acquires manufacturer of pretzel-shaped crackers

Snyder's-Lance names new CEO

Georgia distribution company is acquired by Snyder's-Lance

_    (c)2013 York Daily Record (York, Pa.) Visit York Daily Record (York, Pa.) at www.ydr.com Distributed by MCT
Information Services


Load-Date: February 12,2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 227 of 272
               Lance Earnings: Here's Why Investors are Not Excited Now
                                                   Wall st. Cheat Sheet
                                          February 12, 2013 Tuesday 4:13 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 523 words

Body


Feb 12,2013 (Wall St. Cheat Sheethttp://walistcheatsheet.com/Delivered by Newstex)
 Lance, Inc. (NASDAQ:LNCE[1]) delivered a profit and beat Wall Street's expectations, BUT came up short on
beating the revenue expectation. The revenue miss is a negative sign to shareholders seeking high growth out of
the company. Shares are down 1%.

Show your portfolio some love! Click here now to get our stock picks at our Valentine's Day special price[2].
Lance, Inc. Earnings Cheat Sheet
 Results: Adjusted Earnings Per Share increased 3.57% to $0.29 in the quarter versus EPS of $0.20 in the year-
earlier quarter.
 Revenue: Rose 1.86% to $419.8 million from the year-earlier quarter.
 Actual vs. Wall St. Expectations: Lance, Inc. reported adjusted EPS income of $0.29 per share. By that measure,
the company beat the mean analyst estimate of $0.26. It missed the average revenue estimate of $424.33 million.

 Quoting Management: 'This was an important and successful year for Snyder's-Lance,' commented David V.
Singer, Chief Executive Officer. 'During 2012, we grew our earnings more than 35%, excluding special items, and
grew our sales by 2.2% when the impact of our IBO conversion is excluded. We completed our merger integration,
while we also rolled out and began to implement our strategic plan. In line with this plan, we delivered strong growth
in our core branded items of Snyder's of Hanover®, Lance® and Cape Cod®, and we acquired Snack Factory®
and the fast growing Pretzel Crisps® brand. In 2012, we also invested in capacity and innovation capabilities while
we improved margins on our non-branded items by discontinuing sales to certain customers who did not accept
price increases. In the coming year, we'll continue to build on this solid foundation as we drive for results that grow
our top line and expand our margins through innovation and continued strong execution in the marketplace. Our
new Ramp;D center will open in 2013, and it will support aggressive innovation goals for our future.'
 Key Stats (on next page)

Revenue increased 3.25% from $406.57 million in the previous quarter. EPS increased 3.57% from $0.28 in the
previous quarter.
 Looking Forward: Analysts have a more negative outlook for the company's next-quarter performance. Over the
past three months, the average estimate for next quarter's earnings has fallen from a profit of $0.28 to a profit
$0.26. For the current year, the average estimate has moved down from a profit of $0.93 to a profit of $0.92 over
the last ninety days.
 Stocks with improving earnings metrics are worthy of your extra attention. In fact, 'E = Earnings Are Increasing
Quarter-Over-Quarter' is a core component of our CHEAT SHEET investing framework for this very reason. Don't
waste another minute - click here and get our CHEAT SHEET stock picks now[3].
 (Company fundamentals provided by Xignite Financials. Email any earnings discrepancies to earnings [at]
wallstcheatsheet.com)
 [1]:     http://walistcheatsheet.com/stock-research/company?qs=LNCE       [2]:
https:llwallstcheatsheet.com/newsletters/wscs-premium/?ref=PBAL 134       [3]:
https:llwallstcheatsheet.com/newsletters/wscs-premium/?ref=EAAL



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 228 of 272
                         Lance Earnings: Here's Why Investors are Not Excited Now


Load-Date: February 13, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 229 of 272
                   Snyder's-Lance income takes 4Q hit, still up for the year
                                                     Charlotte Business Journal
                                                     February 12, 2013 Tuesday


Copyright 2013 American City Business Journal, Inc. All Rights Reserved




 BUSINESSJOURNAL
Length: 343 words
Byline: Jen Wilson

Bod


Snyder's-Lance Inc. is reporting net income of $7.8 million, or 11 cents per diluted share, for its fourth quarter
ended Dec. 29, down from $22.6 million, or 33 cents per share, in the corresponding period in 2011.

Excluding special items, which include an $11.5 million impairment charge, Snyder's-Lance earned $20.4 million in
the fourth quarter, an increase of 20 percent over the comparable figure for the year-ago period.

The Charlotte-based snack maker's revenue climbed to $419.8 million in the most recent quarter from $412.1
million a year earlier, according to the company's earnings release.

For the full fiscal year, Snyder's-Lance (NASDAQ:LNCE) posted net income of $59.1 million, or 85 cents per diluted
share, in 2012, up from $38.7 million, or 56 cents per share, in 2011. Revenue remained essentially flat last year at
$1.6 billion.

"This was an important and successful year for Snyder's-Lance," says CEO David Singer, noting the company's
work on merger integration and growth in its core brands. Acquisition activity during the year included the $340
million purchase of the Snack Factory in October.

As previously reported, Singer will retire as CEO of Snyder's-Lance following the company's annual meeting in May.
He will be succeeded by Carl Lee Jr., who has been the company's president and chief operating officer since
December 2010.

Snyder's-Lance products are sold under brand names that include Snyder's of Hanover, Lance, Cape Cod, Tom's,
Archway and Pretzel Crisps, as well as private-label and third-party brands.

The company has more than 1,000 employees in Charlotte and operates manufacturing facilities in North Carolina,
Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and Ontario, Canada. It also has a
solar-powered research and development center under construction in Pennsylvania; that facility is slated to open
later this year.

Did you find this article useful? Why not subscribe to Charlotte Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: February 12, 2013



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 230 of 272
                       Snyder's-Lance income takes 4Q hit, still up for the year




End   or DOtU!lH'llt




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 231 of 272
       Snyder.s-Lance Q4 Profit Incl. Special Items Decreases - Quick Facts
                                              RTT News (United States)
                                              February 12, 2013 Tuesday


Copyright 2013 RTT News All Rights Reserved

Length: 232 words

Bod


(RTTNews) - Snyder's-Lance Inc. (LNCE) reported fourth-quarter net income including special items of $7.8 million
compared to $22.4 million last year. Profit per share was $0.11 compared to $0.33 last year. Excluding special
items, net income was $20.4 million or $0.29 per share compared to $14.1 million or $0.20 per share prior year. Net
revenues were $420 million including sales of Pretzel Crisps, an increase of 1.9% from $412 million prior year.

Although revenue increased from prior year levels, the company recorded lower gross margin for the fourth-quarter.

On average, ten analysts polled by Thomson Reuters expected the company to report profit of $0.26 per share for
the quarter. Analysts' estimates typically exclude special items. Analysts expected revenue of $424.33 million for
the quarter.

The company also announced a quarterly cash dividend of $0.16 per share. The dividend is payable on March 6,
2013 to stockholders of record at the close of business on February 27, 2013.

The company estimates that its net revenue for the full year 2013 will be up 10% to 12% from 2012. Estimates for
earnings per share show an increase between 22% and 32% compared to 2012 earnings per share, excluding
special items. Analysts expect the company to report 2013 profit per share of $1.26.

For comments and feedback: contact editorial@rttnews.com

Copyright(c) 2013 RTTNews.com. All Rights Reserved


Load-Date: February 12, 2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 232 of 272
                                   Super savings for Super Bowl Parties
                                                 Post & Courier (Charleston, SC)
                                                      February 1, 20 13 Friday


Copyright 2013 The Post and Courier All Rights Reserved

Section: 04,0; Pg. 1
Length: 726 words

Body


Football season will come to a close this weekend, and no matter if your team made it to the Super Bowl, most of
you will celebrate the event with friends, beers or other beverages and lots of snacks.

If you've been dubbed the party planner, don't panic. Super Bowl parties are casual and can be relatively
inexpensive to put together. Follow these tips and you'll save money on everything you'll need from kickoff to
cleanup.

Compare drink prices

Harris Teeter has some of the best prices on cases of beer this week. Brews by Budweiser, Miller, Coors and
Yuengling are $13.99 per 24-pack of cans. For craft beer aficionados, check out Total Wine. They carry six-packs of
high quality brews for as low as $6.99.You may want to opt for a keg if you're planning to buy more than six cases.
Safeway on Reid Street is a favorite spot for many because they have some of the best deals on keg brews, with
Keystone priced at $61 per keg, Miller High Life at $74 and Pabst Blue Ribbon at $76.You'li also want to include
nonalcoholic beverages, and soft drinks tend to be easiest for big groups. At Harris Teeter, you can get three 12-
packs of Coca-Cola can drinks for free when you buy two 12-packs. Pepsi can drinks are $4.99 per 18-pack at
Piggly Wiggly.

Buy practical food

The first way to save money on party food is to know what your guests will eat. Don't buy pre-packaged veggie or
fruit and cheese trays. They're expensive and you'll end up throwing most of it away. Instead, aim for creative dips
and finger foods.Guacamole is popular and super easy to make. You'll need lots of avocados, which you can find
for 50 cents each at Food Lion this week. Pretzel crisps and hummus are one of my favorite combinations, and
Publix has both items for buy one, get one free this week.Tostitos chips and salsa also are buy one, get one free at
Harris Teeter.Wings and pizza are typical go-to foods for football fans, so you can find good deals on both this
weekend. The 25-piece wing sampler is $21.49 at Kickin' Chicken, so if you buy two, that's about $4 cheaper than a
50-piece platter we saw at another major wings player.Local pizzeria Andolini's is offering a "4gers Special" on
Sunday, which means they're taking $4.90 off the price of any pizza, and there are no limits on the amount of
toppings you can order."Pizza is one of the biggest Super Bowl foods, and we want to be included because we offer
the best pizza in town," owner David Odie said.D'Aliesandro's Pizza is another local restaurant offering a Super
Bowl special. When ordering online at www.dalspizza.com. use the coupon code "SUPERBOWL" to get $1 off your
order.Medium pizzas with up to 2 toppings are $5.99 each when you buy two or more at Dominoes. You can visit
      www.dominos.com to print out coupons to the store nearest you.You could win a free large pizza from Papa
John's by calling the outcome of the Super Bowl coin toss by midnight Saturday. Visit          www.papajohns.com
for more information.

Use paper products




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 233 of 272
                                         Super savings for Super Bowl Parties

Part of me wants to discourage using disposable tableware because I think it can be wasteful. At the same time, if
you supply dishes to all your guests, you'll end up using quite a bit of water and time on cleanup. The best solution
to this dilemma is to go for biodegradable and paper items instead of Styrofoam products, which can't be
recycled.Check The Dollar Tree first. They typically carry paper plates, napkins and utensils for $1 per package.At
coupons.com, you can print out coupons for $1 off Sparkle paper towels and Glad trash bags, so cleanup won't cost
you as much.

Get group involved

If you're getting together with just your close friends, consider having a pot luck-style party. Ask your guests to bring
a dish and a six-pack of beer or other drinks. If most of your friends have kids, plan to hire one or two baby-sitters
and set up a supervised kids' area. It's a cheaper alternative to hiring individual sitters.Most importantly, remember
to enjoy the game and kick back with your friends. Some party hosts get so wrapped up in the planning process
they end up checking the ice and rearranging the snack table the entire time.Plan ahead and you'll be less likely to
stress during the big game.

Email Abigail Darlington at Charlestonsavvyshopper@postandcourier.com Find more ways to save by liking our
Facebook page and visiting the blog at charlestonsavvyshopper.com.


Load-Date: February 1, 2013


  End of D()('(HlIf'!lt




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 234 of 272
         STELLAR CELEBRATION; The more fun, the more money Tradition
             continues at the 13th annual Naples Winter Wine Festival
                                                    Naples Florida Weekly (Florida)
                                                          January 31, 2013


Copyright 2013 Florida Weekly
Distributed by Newsbank, Inc. All Rights Reserved

Section: TOP NEWS
Length: 3098 words
Byline: ATHENA PONUSHIS aponushis@floridaweekly.com

Body


STELLAR CELEBRATION

THE STARS, INDEED, ALIGNED FOR fine wine and big money to come out in equal abundance at the 2013
Naples Winter Wine Festival. When all was sipped and done, the stellar festivities had raised a heavenly $8.6
million.

 Two o'clock Saturday afternoon and the millionaires converge on the lawn at The Ritz. They're in the heat of it now,
guzzling and grappling over auction lots for trips to Paris, South Africa, the Kentucky Derby. They down their spirits
and raise their paddles. They sip, they bid, they clap, they kiss. Oh! The money, the wine, the lots, the charity -
they're so happy, they're spitting.

 These trustees and guests of the Naples Winter Wine Festival are titans in the world of business and industry, men
and women of utmost distinction and success. They are humanitarians, yes, but step into the big top on auction day
and see that they are also wineimbibing brutes, vintage-guzzling gluttons, carousing in the depths of their
philanthropy.

 They sit under crystal chandeliers - real crystal in a tent! - snacking on pretzel crisps, sipping away their
inhibitions. When wives act too reserved, husbands reach in: "Give me that paddle, I'll do it!" When husbands put
the paddle down too soon, wives pick it up, smiling, ever coy. They circle other tables, lean in to other couples: "Do
you want to go in on the Tuscan escape?" No one bats an eye. They're bidding, not sweating, the air conditioning
pumped in so steadily that the women wear shawls 'til they feel the glow of their wine. Warmed up now, a feisty one
pinches her sommelier on the rear. Ah, the revelry, they make it look so civilized.

 Auctioneers work to move the egos in the crowd to their pockets: "Who's the most romantic man in the room?" A
gentleman dressed in a dapper white suit raises a $120,000 bid on a ninenight Italian holiday. "What a man!"

Another lot, another nudge: "Who's the best golfer in the room? You don't want to be sitting at home watching the
Masters on TV, how anticlimactic."

 Lot 16 incites a duel: VIP tickets to the Emmys, walk the red carpet, attend the HBO after party. The British
auctioneer fans the fray: "How about $110,000 to really piss her off? How about $120,000 against you both?
$130,000 and you will make this grown man cry!"

 Lot 47 brings more prodding: "Charlie Parker's cooking for you, for God's sake. How classy can you get?" Along
with the meal, Billy Dean singing. "Holy cow! He's a sex symbol, you see ... $250,000. Shall we leave it there, or
shall we push for one more? Are you done, Madame? Are you sure?"


       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 235 of 272
     STELLAR CELEBRATION; The more fun, the more money Tradition continues at the 13th annual Naples
                                       Winter Wine Festival

 These bidders are voracious. They swirl, they swig, they bid. They swirl, they swig, they bid. Their hands never
idle. When they win, they dance. When they bid more than they intended - oh, never mind - on to the next!

As the gentry bid higher and higher, festival volunteers band around them, shaking noisemakers and tambourines.
Their festival T-shirts tout the mantra for the commotion: "Bid high. Bid often. It's all for the kids!"

 At the beginning of the day, some volunteers were taken aback: "$130,000? That's a house!" But now that they've
seen a Ferrari F12berlinetta go for $750,000 nearly as fast as its engine accelerates, they're jaded when it comes to
later lots: "$340,000? That's all? Come on! You've got more than that."

 The escalating brouhaha gives new meaning to the song lyrics that blare between the bids: Michael Jackson's
disco boogie "Don't stop, don't stop 'til you get enough," now seems geared toward charity. The hot country hit
"Here for the Party" lends to the double entendre of the fest. And then there's Katy Perry pleading, "Come on, show
'em what you're worth ... "

 Public relations specialists reach for the calculators on their cell phones to tally up the money as it flies about. One
hour in, $1 million raised. Half an hour more, another million. By the end of the 13th annual Naples Winter Wine
Festival, $8.6 million has been collected on behalf of the underprivileged children of Collier County.

The more fun, the more money

 Through the Naples Children & Education Foundation, the charitable arm of the wine festival, children suffering
from untreated tooth decay have received dental care; those in need of eye glasses have gotten two pair, one for
home, one for school; and those who are hungry have been given hot meals. So yes, the Naples Winter Wine
Festival is all about the children - but it's also all about the status, that palpable beast in the room.

 And don't forget the wine. It's as ample as the wealth, for these bidders, these donors, these festival trustees are a
crowd fit for the chronicles of Tom Wolfe.

 "I hate these people," one sommelier says to the laughter of his cohorts as he saunters back from pouring wine at
his table. He notices a reporter's notebook nearby and feels the need to clarify. "No, I didn't mean that. It's just that
these people are so remarkably generous, they can do things I will never be able to do in my whole life. And they do
it so willingly and so graciously, I wish I had the opportunity.

"So it's not hate, it's jealousy. Total jealousy."

Just look at the generosity at table 24. There are 12 bottles of wine on the table when the lot called "Chateaux and
Lights" comes up. Two couples will travel to Paris and Bordeaux in June with vintners Shahpar and Darioush
Khaledi for six nights of wining and dining. Six bottles of the Darioush flagship wine Darius II are included in the lot.
Dave and Pat Gibbons want that lot. Their friends Jim and Martha Fligg want to join them. The bidding begins.

 Bids start at $25,000 and quickly go up to $50,000, up to $80,000. Mr. Gibbons bides his time, then stands up tall
to place his $110,000 bid. The auctioneer acknowledges his assertive stance with, "Good afternoon, sir."

 Some aspirant challenges the bid. Mr. Gibbons thinks of all the fun to be had in France, the tours and private
tastings. He raises his paddle for $130,000. The aspirant strikes again. Mr. Gibbons thinks of his 48th wedding
anniversary coming up June 12 - in the midst of this trip. He raises his paddle for $150,000. The aspirant paddles
back.

 Mr. Gibbons thinks of the children, the boy who spoke at the beginning of the auction about how he packs lunches
for his nephews every day and if it were not for the wine fest, he would have no food to give them. Mr. Gibbons
raises his paddle for $170,000.

 Shot down by the aspirant. Cameras are zooming in on Mr. Gibbons now. He practices no restraint, raising his
paddle again and again, like he's in some championship ping-pong match.


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 236 of 272
     STELLAR CELEBRATION; The more fun, the more money Tradition continues at the 13th annual Naples
                                        Winter Wine Festival

 "Do you want it?" belts the auctioneer. Mrs. Gibbons bellows back, "Yes, we do!" Woo hoo! The Gibbonses and the
Fliggs win the French excursion for $220,000. They hug and kiss. Fellow bidders walk over to pat their backs in
congratulations, pointing fingers at the winners as if to say, "You! You!"

 Mr. Gibbons sighs in the afterglow of his triumph, then sits down to eat his short rib slider with Vidalia onion relish.
He does not see the decadence, the rampant indulgence of the festival as too much. He looks at the effect, not the
excess.

 "What makes this so successful is that it's so much fun," he says. "The best chefs in the world, the best vintners in
the world, ask us, 'Can we please be invited back again?' They turn down countless other invites to come here.
They want to come here. They ask to come back here to Naples."

 The more fun, the more money. The more chefs, the more vintners, the more bidders, the more the end result
achieves what the festival trustees set out to do: Raise money to help the disadvantaged and at-risk kids of Collier
County. That's how the obscenity of it all turns to charity. And all the pampering, all the extravagance, all the
attentive wining and dining are perfectly paced to put the bidders in the mood.

Affecting our corner of the world

 As trustees of NCEF and thereby the festival, Mr. and Mrs. Gibbons hosted a vintner dinner the Friday evening
before the auction. Emeritus trustees Frank and Mary Pat Hussey stepped in as their co-hosts. In keeping with the
theme of the 2013 festival, "When the Stars Align," the dinner was designed around the concept of "Stars in a
Burgundy Sky," playing off the color, the wine and the region in France.

 Guests arrived at dusk. As the doors to their limos opened, a French maiden, her shoulders bare in a peasant shirt,
handed each woman a long-stemmed rose, "Bonsoir." Midway up the drive, a smiling man wearing a black beret
and a red ascot played the accordion. Instructed to stay in character, he didn't say much more than "Merci,
Madame et Monsieur," for if he got to chatting, he would hold the guests captive, "Back in my day ... "

 Up the stairs, the guests were met by a photographer to have their picture taken in front of a green screen
(unbeknownst to them at this point, at the end of the evening they would be presented a framed photograph with
the backdrop of Morey Saint Denis melded in so it would look like they had actually traveled to the vineyard of the
wine they were drinking).

 "It's a catalyst," dinner guest Rusty Staub says of the opulence, the celebrity chefs and the vintner gods. "There's a
lot of wealth here in Naples, and they made the decision they were going to take care of these kids ... If they aren't
taking care of them, nobody is."

 Wine Spectator has ranked the Naples Winter Wine Festival the most successful charity wine auction event in the
nation since 2004. Mr. Staub says the wine and the food and the wealth are the draw. "People want to come and be
a part of it."

A former major league ballplayer, Mr. Staub lives in West Palm Beach. Come January, he makes his way to the
Gulf Coast in support of the wine fest; he has attended everyone.

 "You can't pull something out of the sky," he says to those concerned that the exorbitance of the event might be
too much. "The wine festival is about people caring about those who have nothing, or almost less than nothing.
They've made the decision, because they have so much, they're not going to let that happen to all of these kids.
They're going to give these kids a chance.

 "It's not changing the path of the earth, but it's changing the path of thousands of children here."

 Setting the mood




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 237 of 272
     STELLAR CELEBRATION; The more fun, the more money Tradition continues at the 13th annual Naples
                                        Winter Wine Festival

 The Naples Winter Wine Festival might not be changing the course of the cosmos, but for her vintner dinner, Mrs.
Gibbons hired lighting engineers to make it appear as if clouds were moving across the barrel-shaped ceiling -
clouds cast in shades of burgundy, of course.

 As her guests made their way out onto her lanai to dine, it looked as though a string trio was levitating above the
spa of the swimming pool. The musicians were atop on a plate of Plexiglas. And those lighting engineers had
turned the water into wine, as theatrical ingenuity had turned the pool into a sea of burgundy.

 As they tucked into a sumptuous feast of Nantucket Bay scallops, seared foie gras and truffle-roasted pheasants,
none of her guests could have fathomed how close the details came to coming together in time. But even in the
disarray of the day before, when the scallops had not yet arrived and she still had to pick up her auction slacks from
Saks, Mrs. Gibbons did not stress. She spoke of a trip she took to Immokalee.

Mrs. Gibbons went picking in the tomato fields, filling up a 32-pound bucket for a 50-cent ticket. She went there
with NCEF to see the population and see the poverty the foundation hopes to dispel.

"There was a woman in the fields, she had been there since she was a teenager," she began. "When she heard I
was an RN, she grinned at me and said, 'My daughter's an RN at the Mayo Clinic in Minnesota. Because of your
group, she was able to go college and become an RN at the Mayo Clinic.' She was so proud. It was just beautiful.
She told me, This (picking tomatoes in the fields) is in my blood, but thank God my kids won't have to do it.'"

Ay, there's the rub of the Naples Winter Wine Festival, the power it has to roll the world away.

 French vintner Laurent Ponsot describes the festival this way: "It's kind of a parentheses in time. You're not really
in the normal world when you're here."

 The wine fest does, indeed, transcend the normal world. It can turn a Naples home into a French chateaux. Better
yet, it can transcend the misfortunes of children by way of a soiree of millionaires, leaving no one to question the
means of such wine-fueled philanthropy. :

Where the millions go

 Wine fest weekend starts off every year with "Meet the Kids Day," when Naples Children & Education Foundation
trustees and guests meet some of the youngsters who have benefited from programs and services made possible
by festival proceeds over the years.

 NCEF awards grants based on needs assessments that have shown major gaps in local children's services in the
following critical areas: medical/dental care, vision care, early childhood education, out-of-school services,
behavioral health and childhood hunger.

 This year's "Meet the Kids Day" took place at the new Baker Field at the Boys & Girls Club of Collier County. More
than 100 children and representatives from 29 nonprofit organizations were on hand. Baker Field is a state-of-the-
art facility that provides underserved and at-risk youth and children with a safe place to play and participate in
educational and character development programs designed by the Cal Ripken Sr. Foundation. All programming is
funded by an NCEF grant.

Since the first Naples Winter Wine Fest in 2001, more than $107 million has been allocated to these beneficiaries:

* ABLE Academy

• Boys & Girls Club of Collier County

* Cal Ripken Sr. Foundation

• Catholic Charities



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 238 of 272
    STELLAR CELEBRATION; The more fun, the more money Tradition continues at the 13th annual Naples
                                       Winter Wine Festival

* Child Care of Southwest Florida

* Children's Home Society

* Children's Hurricane Relief

* Collier Child Care Resources

* Collier County Child Advocacy Council I Child

Protection Team

* David Lawrence Center

* Eden Florida Weekly ELLM Project

* First Book of Collier County

* Florida's Vision Quest

* Friends of Foster Children of SWF

* Fun Time Early Childhood Academy

* Golisano Children's Hospital of SWF

* Golisano Children's Museum of SWF

* Guadalupe Center of Immokalee

* Healthcare Network of SWF

* Immokalee Child Care Center

* Immokalee Housing & Family Services

* Legal Aid for Collier Kids

* Make-A-Wish Foundation

* Marco "Eye-Land" Foundation

* Marco Island YMCA

* Naples Botanical Garden

* Naples Equestrian Challenge

* PACE Center for Girls

* Redlands Christian Migrant Association

* The Ricky King Children's Fund

* Shelter for Abused Women & Children

* Southwest Florida Workforce Development




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 239 of 272
     STELLAR CELEBRATION; The more fun, the more money Tradition continues at the 13th annual Naples
                                        Winter Wine Festival

Board

* St. Matthew's House I St. Matt's Camp for Kids

* Tutor Corps

* YMCA of the Palms

* Youth Haven

 Never ones to rest on their laurels, the NCEF grants committee is hard at work determining how to allocate this
year's $8.6 million. The recipients of grants for 2013 will be announced March 18. :

Through the years

* $116 million Amount raised by the Naples Winter Wine Festival since 2001

 * 36 Charities that have received grants from the Naples Children & Education Foundation, the festival's founding
organization, since the first festival

* 150,000 Number of underprivileged and at-risk children benefiting from festival proceeds since 2001

* 38 percent Percentage of Collier County children served by the NCEF

* No.1 Festival's ranking as nation's top charity wine auction since 2004 by Wine Spectator magazine

* 500 Guests under the auction tent in 2013

 * $2 million Winning bid at 2007 festival for a Rolls-Royce Phantom Coupe and one of the highest bids ever for a
single lot at a charity wine auction worldwide

* $8,500 Cost for one couple to attend the festival

* $20,000 Cost for two couples to attend the festival and the same Friday evening vintner dinner in a private home

* 100-by-148 feet Size of the tent at The Ritz-Carlton Golf Resort for the live auction and the Sunday celebration
brunch

* 2,500 Wine glasses on hand for Saturday's auction, wine tasting and culinary showcase

 * 420 Number of volunteers who help prepare for the gala and were involved during the festivities, serving as wine
stewards, greeters, auction spotters, etc.

Top auction lots

La Dolce Vita at 200mph+

$750,000 for the fastest, most powerful Ferrari ever made, the 2013 F12berlinetta.

Chicago, My Kind of Band

$405,000 for a private concert in Naples by the band Chicago, including dinner and fine wines.

A Hottie Maserati

 $340,000 for a 2014 Maserati Quattroporte V8, the fastest four-door Maserati and one of the first to be delivered in
the U.S.



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 240 of 272
     STELLAR CELEBRATION; The more fun, the more money Tradition continues at the 13th annual Naples
                                        Winter Wine Festival

You Cannes & You Will

 $280,000 for a trip for four to the 2013 Cannes Film Festival, followed by a week at La Grange, a 17th century
farmhouse on a private estate in Provence.

So Close, Yet Safari Away

$280,000 for a South Africa experience for two couples for 13 nights, with a $100,000 Graff jewelry credit.

Lunch Boxes of Love

 $244,500 in on-the-spot donations for the Lunch Boxes of Love fund-a-need lot that will provide meals for
thousands of hungry children and their families in Collier County.

Wheels Up, Wings Wide

 $240,000 for a 22-day, around-the-world trip for one couple on a lUxury jet designed for 50 passengers traveling to
exotic locales such as Panama, Easter Island, Fiji and Bali.

Chateaux & Lights

$220,000 for a trip to Paris and Bordeaux with private dinners and tastings with world-renowned vintners led by
Darioush vineyards proprietors Shahpar and Darioush Khaledi. Includes six bottles of Darioush's flagship wine,
Darius II.

C'est Magnifique

$220,000 for a four-night Parisian trip for eight women, with private visits to several legendary fashion houses.

Triple Treat

$200,000 for a nine-night escape for four couples to three of Aman Resorts' premier North American properties.

United Artists

$180,000 for the top wine lot, a rare 65-bottle complete vertical of Chateau Mouton Rothschild Artist Label series
housed in a display table custommade by Thomas Riley Artisans Guild.

Instant Vintner

 $180,000 for ownership of 2.5 acres of O. Fournier vineyard property in Argentina and a sixnight Argentine escape
for two.

Whisky, Golf & Heritage

$150,000 for a four-night trip to Scotland for eight men, with accommodations at a 17th century Scottish
Neoclassical mansion, complete with hunting and fishing on property, golf and more.

The Triple Crown of Racing & Wine

$130,000 for a 5-liter bottle of each of V)rit)'s three, 100-point wines from 2007, along with VIP access to the
Kentucky Derby, the Preakness and the Belmont Stakes.

$130,000 for the keys to vintner Cliff Lede's estate and Porsche for a one-month Napa Valley immersion inclusive
of a horizontal of 2009 Poetry Cab. :




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 241 of 272
     STELLAR CELEBRATION; The more fun, the more money Tradition continues at the 13th annual Naples
                                       Winter Wine Festival



Graphic


MARISA LANE / COURTESY PHOTO Guests mingle at the vintner dinner at the home of Pat and Dave Gibbons.
STEPHEN WRIGHT/ FLORIDA WEEKLY The Lunch Boxes of Love mascot gets a big hug on Meet the Kids Day.
STEPHEN WRIGHT / FLORIDA WEEKLY ABOVE: Laurent Ponsot at the Friday dinner at the home of Pat and
Dave Gibbons. LEFT: Frank Reda greeted guests at the Gibbonses'. STEPHEN WRIGHT/ FLORIDA WEEKLY
Laura and Matt Brabinski with Lola and Leo at Meet the Kids Day, for the Golisano Children's Hospital of Southwest
Florida. Martha and Jim Fligg celebrate their winning bid on a lot titled "You Cannes & You Will," a package for two
couples that includes three nights at the 2013 Cannes Film Festival followed by a week at a 17th century farmhouse
in Provence. MILA BRIDGER / COURTESY PHOTO Plating up for 29 guests at the Gibbonses'. STEPHEN
WRIGHT / FLORIDA WEEKLY Meredith Gibbons eyes the Graff Diamonds display that was part of an auction lot.
STEPHEN WRIGHT/ FLORIDA WEEKLY


Load-Date: February 3, 2013




     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 242 of 272
     Whole Planet Foundation and Partners to Host (Unofficial) Pre-Grammy
                     Benefit at Historic East West Studios
                                                      India Retail News
                                            January 29, 2013 Tuesday 6:30 AM EST


Copyright 2013 Contify.com All Rights Reserved

Length: 632 words

Body


New Delhi, Jan. 29 -- On Wednesday, February 6, 2013, Whole Planet Foundation, Whole Foods Market West
Hollywood, presenting sponsor Sambazon and other valued partners will honor Bonnie Raitt, Daryl Hannah, Jack
Johnson, Jessica Alba and Jason Mraz for their commitment to promoting sustainable practices and changing
global environments. The celebration will take place at Whole Planet Foundation's inaugural pre-GRAMMY benefit,
which will be held at the historic East West Studios in Hollywood.


GRAMMY winners Ozomatli and leading artists including Meiko and Stephen Perkins of Jane's Addiction will
perform at the benefit, which will also feature celebrity presenter Ed Begley, Jr., emcee Geno Mitchellini and more.

The event coincides with Whole Planet Foundation's annual fundraising campaign. Proceeds from the evening will
go directly to the foundation to support its efforts to alleviate global poverty through microcredit and
entrepreneurship programs in 55 countries around the world, including the United States.

"We are honored to celebrate these amazing leaders who share our commitment to making the world a better place
and are inspiring others to get involved," said Joy Stoddard, executive development and outreach director of Whole
Planet Foundation. "And with the launch of our annual fundraising campaign on February 20, 2013, the timing of
this event couldn't be more perfect. Hosting a benefit event during such a high-profile music week is a great
opportunity to raise awareness about how by donating small change, shoppers can make a big difference for poor
entrepreneurs around the world."

Whole Planet Foundation will honor recipients of the Whole Planet Foundation Vanguard awards: Bonnie Raitt and
Daryl Hannah who have been cultural icons and life-long activists in promoting sustainable practices. The
foundation will also recognize the recipients of the Whole Planet Foundation Trailblazer awards Jack Johnson,
Jessica Alba and Jason Mraz who have been proactive leaders in the changing global environments.

The event will be held in historic East West Studios. Recently updated by renowned designer Philippe Starck, this
venue is where legendary artists including Frank Sinatra, Barbara Streisand, The Rolling Stones, The Beach Boys
and many others have recorded their iconic hits.

"As entrepreneurs operating under the Triple Bottom Line philosophy, measuring our success economically, socially
and environmentally has always been the foundation for everything we do," said Ryan Black, Sambazon co-founder
and chief executive officer. "We deliver on this mission through our partnership with over 10,000 independent family
farmers and bio-diversity protection efforts in the Brazilian Amazon, which is why we're so stoked to align with
Whole Planet Foundation and its purpose."




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 243 of 272
   Whole Planet Foundation and Partners to Host (Unofficial) Pre-Grammy Benefit at Historic East West Studios

The event is also sponsored by Whole Foods Market West Hollywood, Chivas Regal and Gibson Pro Audio brands
Cerwin Vega and Stanton, and is produced by Planet LA Music and Clamorhouse. The event will feature innovative
cross-promotional efforts between the Whole Planet Foundation, Whole Foods Market, artists, brand partners and
technology platforms including Talenthouse, Thrillcall and Viddy apps. In addition, brand partners including
Sambazon, popchips, KIND Healthy Snacks and others are launching cross-promotional campaigns to raise
awareness for the benefit and their continuing support of Whole Planet Foundation.


Event partners include Hubert's Lemonade, Tito's Vodka, popchips, KIND Healthy Snacks, VOSS Water, Ciao Bella
Gelato Co., Stone Brewing Company, Uber Cars and Wild Soul. Other supporters include Essentia, Hand in Hand
Soap, Hint, Justin's, Late July Organic, PACT, Pretzel Crisps, Reason, The Republic of Tea, Steaz, Tasty Brand,
vas, World Centric, Zevia and others.


Load-Date: January 30, 2013


  End (If Honmll'nt




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 244 of 272
                                         Global Snack Foods Industry
                                                           PR Newswire
                                           January 28, 2013 Monday 6:36 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 3558 words
Dateline: NEW YORK, Jan. 28, 2013

Body


Reportlinker.com announces that a new market research report is available in its catalogue:

Global Snack Foods Industry

hUp:llwww.reportlinker.com/p097840/Global-Snack-Foods-
Industry.html#utm_source=prnewswire&utm_medium=pr&utm_campaign=Snack_and_Sweet

The global outlook series on the Snack Foods Industry provides a collection of statistical anecdotes, market briefs,
and concise summaries of research findings. Illustrated with 37 fact-rich market data tables, the report offers a
rUdimentary overview of the industry, and highlights latest trends and demand drivers. Regional markets briefly
abstracted and covered include United States, Canada, Japan, Europe (France, Germany, United Kingdom, Spain,
and Poland), Asia Pacific (China, India, Indonesia, South Korea and Taiwan) and Latin America (Mexico). The
report offers a compilation of recent mergers, acquisitions, and strategic corporate developments. Also included is
an indexed, easy-to-refer, fact-finder directory listing the addresses, and contact details of 251 companies
worldwide.

1. OVERVIEW 1

Global Market: A Quick Primer 1

Table 1: Global Current and Future Analysis for Snack Foods

by Geographic Region - US, Canada, Europe, Asia-Pacific

(including Japan), Latin America and Rest of World Markets

Independently Analyzed with Annual Revenues in US$ Million

for Years 2010 through 2015 2

Table 2: World 5-Year Perspective for Snack Foods by

Geographic Region - Percentage Breakdown of Revenues for US,

Canada, Europe, Asia-Pacific (including Japan), Latin America

and Rest of World Markets for Years 2011 & 2015 3

Table 3: Global Snacks Market (2011): Percentage Market Share

Breakdown of Revenue by Leading Players 3



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 245 of 272
                                             Global Snack Foods Industry

Recession and Beyond .. 3

A Peek Into What Drives the Snack Foods Industry 4

Alternate Snacks Market 5

Worldwide Market Trends 5

Grain Based Snacks: Playing At Center Court 5

Disparate Growth Drivers for Developed and Emerging Markets 6

Innovation is the Name of the Game in the Crowded Marketplace 6

Snacking Culture Pushes Innovation & Demand for

Microwaveable Snacks 6

Microwaveable Popcorn: The Most Successful Microwaveable Food 7

Microwaveable Snacks: Rise in Popularity 7

Healthy Snacks for Kids: A Lucrative Market Niche 8

Health Awareness Leads to Product Shifts 8

Increased Demand for Functional Food Boosts Sales in

Developed Regions 9

Private Label Frozen Appetizers Thrive During Recession 9

Indulgence - A Major Trend in Affluent Markets 9

Gluten-free Snacks, the New Growth Buzzword 9

Gourmet Instant Ramen/Noodles: An All Time Consumer

Favorite, the World Over 9

Table 4: Global Instant Noodle Market (2011): Percentage

Market Share Breakdown by Leading Players 10

Nut Snacks - Among the Fast Growing Segments 10

Chip & Dip Snack Solutions: Whipping Up Lather 10

Organic Trend Catching in 11

Innovation in the Breakfast Snacks Sector 11

RTE Popcorn Elbowed Aside by Microwave Popcorns 11

Packaged Sweet Snacks, A Sweet Indulgence Category 12

Sports Nutrition Cereal - A New Entrant 12

Trade Barriers 12



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 246 of 272
                                          Global Snack Foods Industry

Future Strategies 13

Co-Branding 13

Indulgent Products 13

Age-Specific Brands 13

Brand Localization 13

Health-Orientated Products 13

Organic Bakery Products 13

2. STRATEGIC CORPORATE DEVELOPMENTS 14

Hearthside Food Solutions Takes Over Roskam Granola Business

Division of Roskam Banking 14

PepsiCo Acquires Mabel 14

PepsiCo Argentina Takes Over Dilexis 15

Tiga Pilar Sejahtera (TPS) Food Takes Over Taro Snack 15

Flowers Foods Merges with Tasty Baking 15

Valora Trade Germany Takes Over Salty Snacks 15

Zappe Endeavors Merges with Utz Quality Foods 16

Raisio to Take Over British Big Bear Group 16

Blue Point Capital Partners Takes Over JTM Foods 16

Centre Partners Acquires Bellisio Foods 17

Bazooka Candy Brands Takes Over Sharkies® Organic Fruit Chews

from Sharkies 17

J & J Snack Foods to Take over ConAgra's Frozen Handheld Division 17

Kraft to Split into 2 Companies 17

Lance Merges with Snyder's of Hanover 18

Hearthside Food Solutions Acquires Cereal Unit from Golden

Temple of Oregon and Consolidated Biscuits 18

ConAgra Foods Takes Over Elan Nutrition 19

Raisio Acquires Glisten 19

Shearer's Foods Takes Over Snack Alliance and Affiliate 19

Diamond Foods Acquires Kettle Foods 19



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 247 of 272
                                           Global Snack Foods Industry

Biscuits Poult Acquires Lidier SKG 20

J & J Snack Foods Takes Over California Churros 20

Flowers Foods Takes Over Leo's Foods 20

Diamond Foods Takes Over Kettle Foods 20

ConAgra Foods Acquires Assets of American Pie 20

ConAgra Takes Over Elan Nutrition 20

Shearer's Foods Inc. Takes Over Snack Alliance 21

CSM Acquires Best Brands 21

VMG Partners Take Over Snack Factory 21

PepsiCo Takes Over Peruvian Snack Business, Karinto S.A.C 21

Monogram Food Solutions Acquires American Foods Group's

Virginia Unit 21

Tootie Pie Collaborates with Kraft Foods 22

Kraft Foods Divests Cad bury's Business in Romania to Oryxa

capital 22

Grupo Bimbo, S.A.B. de C.V. Acquires Weston Foods 22

TGF Management and Austin Ventures Take Over Sterling Foods 22

Federal Foods Enters into Distribution Agreement with San Carlo 23

Frito-Lay Enters into Agreement with Jack Link's Beef Jerky to

Introduce Meat Snacks 23

Zetar to Divest Baked Snacks Business to Focus on Core Business 23

3. PRODUCT LAUNCHES & DEVELOPMENTS 24

Kurkure Unveils New Variants to Ingredients of India Range 24

Munchy Seeds Rolls Out Choccy Munchy Seeds 24

Sahale Snacks Expands Nut Blend Range by Adding a New Flavor 24

Slim Secrets Launches Range of Snack Products in UK 24

Burts Potato Chips Re-Iaunches Aberdeen Angus Flavor 24

Tropical Foods Unveils ReCharge Range of Snack Mixes 25

Vadilal Industries to Introduce Frozen Food Range in Retail

Outlets 25



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 248 of 272
                                            Global Snack Foods Industry

Inventure Foods Unveils Boulder Canyon's Garden Select

Vegetable Crisps 25

Cargill Introduces Griddle Bakes Cakes 25

Crispy Snacks Introduces Vegetable and Fruit Crisps 25

ConAgra Foods Expands Microwave Popcorn Range 26

Island Delight Unveils Snack Patties 26

Lifestyle Foods Introduces G2 Snacks Range 26

United Biscuits Mixes Brands to Create New Snack 26

Navitas Naturals Introduces Power Snacks Range 27

Happyfamily to Launch 2 New Smoothies 27

Dairy Crest to Introduce Chedds Cheese Snack 27

United Biscuits to Expand McVitie's Biscuit Line in UK 27

Perfetti Van Melle to Enter Snacks Segment in India with Stop Not 28

United Biscuits Launches McVitie's Medley Biscuit and Cereal Bars 28

Tyrrells Potato Crisps Unveils Furrows Range of Potato Chips 28

Diamond Foods Rolls Out Kettle Brand Tias Chips 28

Red Smith Foods Introduces Single-Serve Pickled Sausages 29

Nakd Introduces Array of Nakd Bars 29

Corazonas Foods to Unveils Snack Food Range 29

Burton's Foods to Expand Cadbury Biscuit Range with 3 New

Variants 29

Disney and Karmel Team Up for Health Snacks 30

Sensible Portions Launches Three New Snack Food Products 30

Planters Division Launches Flavor Grove Line of Roasted Almonds 30

Pretzelmaker® Launches Mini Pretzel Dogs 30

Kashi® Launches New Cranberry Walnut Fruit and Grain Bars 31

Reliv International Launches New Relivables Range of Soy Nuts

and Snack Bars 31

Tropical Foods Re-Launches Organic Acres Range of Snacks 31

Gamer Grub to Launch New Flavors in Performance Snack Foods Range 31



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 249 of 272
                                          Global Snack Foods Industry

Boulder CanyonTM to Launch New Flavors of Natural Potato Chips 31

Johnsonville Launches Deli Bites 32

Orville Redenbacher Rolls Out Spicy Nacho, Instant Popcorn 32

Glutino Food Introduces Glutten-Free, Chocolate Coated Pretzels 32

Kettle Brand to Unveil Kettle Brand TIAS Chips 32

Frito-Lay North America Extends Low Salted Chips Range 33

Pop Weaver Unveils Microwave Popcorn Soaked in Canola Oil 33

Snack Factory Rolls Out Modern Classics Pretzel Crisps Range 33

Mars Unveils M&M's Pretzel Chocolate Candies 33

Mariani Nut Launches Almond Snacks 33

RhythmTM Superfoods Rolls Out RhythmTM Kale Chips 33

Mission Foods Launches Whole Wheat Tortillas 34

Corazonas Food to Launch Snack Food Line that Claims to Reduce

Cholesterol 34

Fresherized Foods to Introduce Wholly Queso Novel Snack Food

Product Line 34

Tulip Introduces Wicked Pig Meat Snacks 34

Hostess® Unveils Breakfast Classics, Line of Breakfast Foods 34

General Mi"s Foodservice Introduces Golden Grahams Snack Bar 34

Fred's For Starters Launches New Mini-Meal Bites 35

THANASI Foods Unveils BIGSTM Sunflower Seed Snacks 35

HAPPYFAMIL Y Launches Organic Baby Snack, HAPPYBABYPUFFS 35

Parle Agro Introduces HIPPO Snack Brand 35

Frito-Iay Launches Giant Cheetos 36

Mars Snackfood Expands Range of Chocolate Treats 36

Kraft Foods Ro"s Out Mikado, On-the-go Chocolate Sweet Biscuit 36

Mediterranean Delights Launches Hummus To Go, On-the-go Snack 36

Gourmet Popcorn Shops Introduces Popcornsicie, a Popsickle Stick 36

French Meadow Bakery Introduces Gluten-Free Tortillas 36

French Meadow Extends Tortilla Range by Adding Three New



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 250 of 272
                                            Global Snack Foods Industry

Varieties 37

Shearer's Foods Launches TangosTM Brand of Tortilla Chips 37

Frito-Lay India Unveils Aliva Crackers in India 37

Cape Cod Introduces New Potato Chip Variety 37

Kettle to Launch Mature Cheddar and Red Onion Crisps in Small

Bags 37

Intersnack Unveils Christmas Range of Pretzels 37

Biosilo Foods Unveils Gamer GrubTM Range of Performance Snacks 38

Klement's Sausage Launches Novel Meat Snack 38

Solae Launches SUPRO®, Protein Rich Soy Nugget 38

Klement's Sausage Launches Chorizo Snack Stick, Meat Snack 38

Burger King Launches 'Onion Rings' Puffed Snack 38

ACE Bakery Rolls out Artisan Granola in Ontario 39

Globe Group Introduces Cornitos, Corn Chips in India 39

Joseph BanksTM Launches Cassava Chips 39

General Mills Foodservice Rolls out Honey Nut Cheerios® Cereal

Snack Mix 39

Cape Cod Potato Chips Launches Three New Potato Chip Flavors 40

Pepperidge Farm Introduces 'Pepperidge Farm Goldfish Mix-Up

Adventures' Snack 40

Walkers to Launch Walkers Baked and SunBites in Sharing Bags 40

Intoxi-Tators Launches Intoxi-Tators Cocktail-Inspired Potato

Chips 40

Kraft Foods Rolls out Kraft Macaroni & Cheese Crackers 40

Frito-Lay North America Introduces 'Pinch of Salt' Low-Sodium

Snack Chips 41

Kettle Foods Launches 'Death Valley Chipotle' Potato Chips 41

Pepperidge Farm Rolls out 'Pepperidge Farm Baked Naturals' Snacks 41

Miss Vickie's Rolls out Six New Snack Varieties 41

Sensible Portions Launches Three New Snack Food Products 41



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 251 of 272
                                          Global Snack Foods Industry

Planters Division Launches Flavor Grove Line of Roasted Almonds 41

Pretzelmaker® Launches Mini Pretzel Dogs 42

Kashi® Launches New Cranberry Walnut Fruit and Grain Bars 42

Reliv International Launches New Relivables Range of Soy Nuts

and Snack Bars 42

Tropical Foods Re-Launches Organic Acres Range of Snacks 42

Gamer Grub to Launch New Flavors in Performance Snack Foods Range 43

Boulder CanyonTM to Launch New Flavors of Natural Potato Chips 43

Johnsonville Launches Deli Bites 43

Orville Redenbacher Rolls Out Spicy Nacho, Instant Popcorn 43

Glutino Food Introduces Glutten-Free, Chocolate Coated Pretzels 43

Kettle Brand to Unveil Kettle Brand TIAS Chips 44

Frito-Lay North America Extends Low Salted Chips Range 44

Pop Weaver Unveils Microwave Popcorn Soaked in Canola Oil 44

Snack Factory Rolls Out Modern Classics Pretzel Crisps Range 44

Mars Unveils M&M's Pretzel Chocolate Candies 44

Mariani Nut Launches Almond Snacks 45

RhythmTM Superfoods Rolls Out Rhythm TM Kale Chips 45

Mission Foods Launches Whole Wheat Tortillas 45

Corazonas Food to Launch Snack Food Line that Claims to Reduce

Cholesterol 45

Fresherized Foods to Introduce Wholly Queso Novel Snack Food

Product Line 45

Tulip Introduces Wicked Pig Meat Snacks 45

Hostess® Unveils Breakfast Classics, Line of Breakfast Foods 46

General Mills Foodservice Introduces Golden Grahams Snack Bar 46

Fred's For Starters Launches New Mini-Meal Bites 46

THANASI Foods Unveils BIGSTM Sunflower Seed Snacks 46

HAPPYFAMILY Launches Organic Baby Snack, HAPPYBABYPUFFS 47

Parle Agro Introduces HIPPO Snack Brand 47



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 252 of 272
                                            Global Snack Foods Industry

Frito-Iay Launches Giant Cheetos 47

Mars Snackfood Expands Range of Chocolate Treats 47

Kraft Foods Rolls Out Mikado, On-the-go Chocolate Sweet Biscuit 47

Mediterranean Delights Launches Hummus To Go, On-the-go Snack 47

Gourmet Popcorn Shops Introduces Popcornsicle, a Popsickle Stick 48

French Meadow Bakery Introduces Gluten-Free Tortillas 48

French Meadow Extends Tortilla Range by Adding Three New

Varieties 48

Shearer's Foods Launches TangosTM Brand of Tortilla Chips 48

Frito-Lay India Unveils Aliva Crackers in India 48

Cape Cod Introduces New Potato Chip Variety 48

Kettle to Launch Mature Cheddar and Red Onion Crisps in Small

Bags 49

Intersnack Unveils Christmas Range of Pretzels 49

Biosilo Foods Unveils Gamer GrubTM Range of Performance Snacks 49

Klement's Sausage Launches Novel Meat Snack 49

Solae Launches SUPRO®, Protein Rich Soy Nugget 49

Klement's Sausage Launches Chorizo Snack Stick, Meat Snack 50

Burger King Launches 'Onion Rings' Puffed Snack 50

ACE Bakery Rolls out Artisan Granola in Ontario 50

Globe Group Introduces Cornitos, Corn Chips in India 50

Joseph BanksTM Launches Cassava Chips 50

General Mills Foodservice Rolls out Honey Nut Cheerios® Cereal

Snack Mix 51

Cape Cod Potato Chips Launches Three New Potato Chip Flavors 51

Pepperidge Farm Introduces 'Pepperidge Farm Goldfish Mix-Up

Adventures' Snack 51

Walkers to Launch Walkers Baked and SunBites in Sharing Bags 51

Intoxi-Tators Launches Intoxi-Tators Cocktail- Inspired Potato

Chips 52



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 253 of 272
                                           Global Snack Foods Industry

Kraft Foods Rolls out Kraft Macaroni & Cheese Crackers 52

Frito-Lay North America Introduces 'Pinch of Salt' Low-Sodium

Snack Chips 52

Kettle Foods Launches 'Death Valley Chipotle' Potato Chips 52

Pepperidge Farm Rolls out 'Pepperidge Farm Baked Naturals' Snacks 52

Miss Vickie's Rolls out Six New Snack Varieties 52

Mary's Gone Crackers Launches 'Mary's Gone Crackers Sticks &

Twigs' Stick-Snack 53

Lifeway Foods Introduces 'Kefir Well ness' Probiotic Snack Bars 53

Kellogg Launches Special K BlissTM Snack Bars 53

Tribe Mediterranean Foods Rolls out Tribe All Natural 20z

Snackers 53

Bachman Launches Restaurant Style Tortilla Chips 54

Pepperidge Farm Launches Montieri Cookies and New Flavors of

Verona Cookies 54

Salty Dog Introduces New Line of Chilli-Flavored Snacks 54

Kim and Scott's Gourmet Pretzels Rolls out New Breakfast

Pretzel Line 54

General Mills Foodservice Introduces Fiber OneTM Chewy Bars 55

FunkyChunky® Launches FunkyChunky Peanut Butter Pretzels 55

Shearer's Foods Launches New Range of Rippled Potato Chips 55

Jack in the Box Rolls Out Taco Nachos 55

Sunny Crunch Foods Unveils Pro biotic Cereal Bars 55

Kashi Company Launches TLC Fruit & Grain Bars 56

Kettle Foods Launches New Sweet Onion Potato Chips 56

Kellogg Introduces New Special K Brand Snacks 56

Kraft Foods Unveils Low Fat Snack Foods Range 56

Kettle Foods Rolls Out New Sea Salt & Vinegar Flavored Potato

Chips 57

Walkers Rolls Out Red Sky Potato Chips 57



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 254 of 272
                                            Global Snack Foods Industry

Kettle Food Launches Kettle Jalapeno Potato Chips 57

Flowers Foods Specialty Unveils Two New Snack Items 57

A REGIONAL MARKET PERSPECTIVE 58

1. UNITED STATES 58

Overview 58

Key Trends and Issues 58

America Imposes Soft Taxes on Snack Foods 58

Snack Foods: A Favorite Even During Recession 59

Salty Snacks: The Favorites 59

Meat Snacks: Among the Sectors with High Growth Potential 59

Flavors: Spicing Up the Chips Market 60

Innovation in Snacks to Counteract Obesity Problem 60

Baby Boomers: Major Drivers for Healthy Snacks 60

Healthier Snack Variants Remain Resilient to Recession 60

Dried Fruit Snacks: Making Inroads 61

Comedy Flicks Provide Solace to Popcorn Market 61

'Low-Sodium' - the Latest Mantra for Success in Savory Snacks

Segment 61

Shelled Nuts: Driving the Nuts Market 61

Tortilla Chips: Prime Beneficiary of the Growing Hispanic

Population 61

Americans: Nutty Over Snack Nuts 62

Sale of Organic Snack Food On the rise 62

Snack Industry: Embroiled in Health Related Issues 63

Market Statistics 63

Table 5: US Snack Foods Market (2011): Percentage Breakdown

of Revenues by Product Segment 63

Table 6: US Snack Cake Market (2009): Percentage Breakdown of

Sales by Leading Brands 64

Table 7: US Potato Chips Market: Percentage Share breakdown



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 255 of 272
                                             Global Snack Foods Industry

of Sales by Leading Brands for the Fiscal Year 200964

Table 8: US Pretzels Market: Percentage Share Breakdown of

Sales by Leading Brands for the Fiscal Year 200964

Table 9: Cheese Snack Brands in the US (2009): Percentage

Breakdown of Value Sales by Leading Brands 65

Table 10: Leading Corn Snack Brands (Excluding Tortilla

Chips) in the US for the Fiscal Year End 2009: Breakdown of

Value Sales (in US$ Million) for Fritos, Bugles, Fritos

Flavor Twists, Tortillaz, Fritos Singles, Old Dutch and Tings 65

Table 11: US Tortilla/Tostada Chip Market: Percentage Share

Breakdown by Leading Brands for the Fiscal Year 2009 65

Table 12: Snack Nuts/Seeds/Corn Nut Brands in the US:

Percentage Breakdown of Sales by Leading Brands for the

Fiscal Year 2009 66

Table 13: US Organic Industry (2011): Percentage Share

Breakdown of Dollar Sales by Segments 66

Table 14: US Savory Snacks Market (2011): Percentage Share

Breakdown of Retail Sales by Distribution Formats 67

2. CANADA 68

Overview 68

Table 15: Canadian Snack Foods Market (2011): Percentage

Breakdown of Revenues by Product Segment 68

3. JAPAN 69

Overview 69

Characteristic Traits of the Japanese Market 69

The Japanese Flagging Behind in Snacking 69

Wholesalers: A Crucial Link in the Retail Chain 69

Demographic & Consumption Patterns 70

Snack Food Statistics 70

Table 16: Japanese Snack Foods Market (2011): Percentage



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 256 of 272
                                           Global Snack Foods Industry

Breakdown of Revenues by Product Segment 70

Table 17: Japanese Snack Food Market (2011): Percentage

Market Share Breakdown by Leading Players 71

Instant Noodles Market in Japan 71

Table 18: Japanese Instant Noodles Market (2011): Percentage

Market Share Breakdown by Leading Players 71

Table 19: Japanese Noodles Market (2011): Percentage Share

Breakdown of Consumption by Segments 72

4. EUROPE 73

Overview 73

Trends in the European Snack Foods Industry 73

Can Noodles Compete in Europe's Snack Food Market? 73

Competition from Alternative Snacks 73

Europe Makes Way for Tortillas: A Peek Into Its History 73

The European Snacks Association 74

Table 20: European Recent Past, Current and Future Analysis

for Snack Foods by Geographic Region - France, Germany,

Italy, UK, Spain, Russia and Rest of Europe Markets

Independently Analyzed with Annual Revenues in US$ Million

for Years 2010 through 2015 75

Table 21: European 5-Year Perspective for Snack Food Industry

by Geographic Region - Percentage Breakdown of Revenues for

France, Germany, Italy, UK, Spain, Russia and Rest of Europe

Markets for Years 2011 & 2015 76

Table 22: European Snack Foods Market (2011): Percentage

Breakdown of Revenues by Product Segment 76

4a. FRANCE 77

Overview 77

Table 23: French Snack Foods Market (2011): Percentage

Breakdown of Revenues by Product Segment 77



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 257 of 272
                                            Global Snack Foods Industry

Sandwiches Ignite the French Passion 78

Table 24: Sandwiches Market in France (2011): Percentage

Breakdown of Retail Value Sales by Retail Outlet - Bakery

Stores, Sandwich Stores, Supermarkets, and Others 78

Retailing Trends 78

Table 25: Snack Foods Market in France (2011): Percentage

Breakdown of Retail Value Sales by Retail Outlet -

Supermarkets, Groceriesl Bakeries, Vending Machines, Stores

at Gasoline Stations, and Tobacco Shops 78

Challenges on the Export & Import Front 79

4b. GERMANY 80

Biscuits Market 80

Table 26: German Snack Foods Market (2011): Percentage

Breakdown of Revenues by Product Segment 80

4c. UNITED KINGDOM 81

A Peek Into Europe's Largest Market 81

Trends in the Snack Food Industry 81

Nuts: Craving for Shelf Space 81

The Market for Meat Snacks Holds Promise 82

Dry Fruit Snacks: Gaining Popularity 82

Product Innovation: The Key to Success 82

Nutritious Value: The Growth Driver for Savory Biscuits Market 82

Competition 82

Bagged Snacks 83

Table 27: UK Snack Foods Market (2011): Percentage Breakdown

of Revenues by Product Segment 83

Table 28: UK Savory Snacks Market (2011): Percentage Share

Breakdown of Consumption by Age Groups 83

Table 29: UK Confectionery Market (2011) : Percentage Share

Breakdown of Retail Sales by Distribution Channel 84



     Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 258 of 272
                                           Global Snack Foods Industry

Table 30: UK Health and Wellness Confectionery Market (2011):

Percentage Share Breakdown of Dollar Sales by Segment 84

4d. SPAIN 85

Table 31: Spanish Snack Foods Market (2011): Percentage

Breakdown of Revenues by Product Segment 85

4e. POLAND 85

5. ASIA-PACIFIC 86

Overview 86

Table 32: Asia Pacific Snack Foods Market (2011): Percentage

Breakdown of Revenues by Product Segment 86

Sa. CHINA 87

Strong Growth Lends Traction to Dragonland 87

Snacking Gets Popular 87

Popcorn Likely to Lead Snack Market 88

Chocolate Confectionery Steps into Snack Market 88

5b. INDIA 89

Overview 89

Market Opens Up to the Snacking Culture 89

Potato Chips Market 90

Indian Supermarkets Welcome Australian Snacks 90

Market Statistics 91

Table 33: Indian Biscuit Market (2011): Percentage Market

Share Breakdown by Leading Players 91

Table 34: Indian Snack Foods Market (2010): Percentage Share

Breakdown by Leading Brands 91

5c. INDONESIA 92

Overview 92

Traditional Snacks Rule the Market 92

5d. SOUTH KOREA 93

Theatre Industry Fuels Popcorn Market 93



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 259 of 272
                                          Global Snack Foods Industry

US Leads the Popcorn Import Pack 93

5e. TAIWAN 93

6. LATIN AMERICA 94

Overview 94

Table 35: Latin American Snack Foods Market (2011):

Percentage Breakdown of Revenues by Product Segment 94

Table 36: Latin American Recent Past, Current and Future

Analysis for Snack Foods by Geographic Region - Brazil,

Mexico and Rest of Latin America Markets Independently

Analyzed with Annual Revenues in US$ Million for Years 2010

through 2015 95

Table 37: Latin American 5-Year Perspective for Snack Foods

Industry by Geographic Region -Percentage Breakdown of

Revenues for Brazil, Mexico and Rest of Latin American

Markets for Years 2011 & 2015 96

Competitive Landscape 96

Trends 96

6a. MEXICO 98

GLOBAL DIRECTORY

To order this report:

Snack_and_Sweet Industry:Global Snack Foods Industry

Contact Nicolas:nicolasbombourg@reportlinker.com
US: (805)-652-2626
Inti: +1 805-652-2626

SOURCE Reportlinker



Load-Date: January 29,2013




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 260 of 272
 Snyder's-Lance, Inc. to Release Fourth Quarter 2012 Results on Tuesday,
February 12th Before Market Opens. Will Host Conference Call and Webcast
              at 9:00 am Eastern on Tuesday, February 12th.
                                                           PR Newswire
                                           January 24, 2013 Thursday 3:30 PM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 419 words
Dateline: CHARLOTTE, N.C., Jan. 24, 2013

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its 2012 fourth quarter results
before the market opens on Tuesday, February 12, 2013. Management will also conduct a conference call and live
webcast at 9:00 am Eastern Time on Tuesday, February 12, 2013 to review the Company's results. Participating in
the conference call will be Dave Singer, Chief Executive Officer, Carl Lee, Jr., President and Chief Operating
Officer, Rick Puckett, Executive Vice President and Chief Financial Officer and Mark Carter, Vice President and
Investor Relations Officer.

(Logo:http://photos.prnewswire.com/prnh/2011 0411/CL80943LOGO)

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
to download and print approximately 30 minutes before the webcast at       http://www.snyderslance.com.

To participate in the conference call, the dial-in number is       (866) 8,14-7293 for U.S. callers or (702) 696-4943 for
international callers. A continuous telephone replay of the       call will be available between 1:OOpm on February 12
and midnight on February 19. The replay telephone number          is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 93605983.          Investors may also access a web-based replay of the
conference call athttp://www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida,
Ohio and Ontario, Canada. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Pretzel
Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, O-Ke-Doke® and Grande® brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, VP and Investor Relations Officer, +1-704-557-8386; Joe Calabrese, Financial Relations
Board, +1-212-827-3772




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 261 of 272
      Snyder's-Lance, Inc. to Release Fourth Quarter 2012 Results on Tuesday, February 12th Before Market
                        Opens. Will Host Conference Call and Webcast at 9:00 am East....


Load-Date: January 25, 2013


  End or DOCUtnl'llt




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 262 of 272
 1\
\II
 ,
     j
         I




  Snyder's-Lance, Inc. to Release Fourth Quarter 2012 Results on Tuesday,
 February 12th Before Market Opens. Will Host Conference Call and Webcast
               at 9:00 am Eastern on Tuesday, February 12th.
                                                         Benzinga.com
                                                        January 24, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Accretive Capital LLC dba 8enzinga.com

Length: 409 words

Body


Byline: Newswire

CHARLOTTE, N.C., Jan. 24, 2013 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its 2012 fourth quarter results before the market opens on Tuesday, February 12, 2013.
Management will also conduct a conference call and live webcast at 9:00 am Eastern Time on Tuesday, February
12, 2013 to review the Company's results. Participating in the conference call will beDave Singer, Chief Executive
Officer, Carl Lee, Jr., President and Chief Operating Officer, Rick Puckett, Executive Vice President and Chief
Financial Officer and Mark Carter, Vice President and Investor Relations Officer.

(Logo: http://photos.prnewswire.com/prnh/20110411/CL80943LOGO )

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation willbe available to
download and print approximately 30 minutes before the webcast at     www.snyderslance.com.

To participate in the conference call, the dial-in number is (866)814-7293 for U.S. callers or (702) 696-4943 for
international callers. A continuous telephone replay of the call will be available between 1:OOpm on February 12 and
midnight on February 19. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
international callers. The replay access code is 93605983. Investors may also access a web-based replay of the
conference call at www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufacturesand markets snack foods throughout the United
States and internationally. The Company's products include pretzels, sandwich crackers, pretzel crackers, potato
chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Iowa, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio and
Ontario, Canada. Products aresold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Pretzel Crisps(R),
Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), O-Ke-Doke(R) and Grande(R) brand names along
with a number of private label and third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, clubstores, food service outlets and other channels. LNCE-G

SOURCE Snyder's-Lance, Inc.

[Graphic omitted]



             Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 263 of 272
      Snyder's-Lance, Inc. to Release Fourth Quarter 2012 Results on Tuesday, February 12th Before Market
                        Opens. Will Host Conference Call and Webcast at 9:00 am East....


Load-Date: January 26,2013


  End of DOl'ument




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 264 of 272
     Spice Up Your Big Game Party with Cabot Creamery's Bold amp; Tasty
                           'Superb Bowl' Recipes
                                                        3BL Blogs
                                           January 22,2013 Tuesday 9:15 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 1644 words

Body


Jan 22, 2013 (3BL Blogs:http://3blmedia.com/Delivered by Newstex)
'Get Pinning to Win!' for The Big Game with Cabot Cheese and Pinterest
SOURCE: Cabot Creamery Cooperative[1]
DESCRIPTION: CABOT, VT, January 22,2013 13BL Medial - With the biggest sporting event of the year less than
two weeks away, now is the time to start thinking about your big game party. On February 3rd, San Francisco will
battle Baltimore in The Big Easy for the most coveted trophy in American sports. And adding to the drama, this is
the first time ever that brothers will coach two rival teams, hailing from almost exact opposite locations along their
respective coasts. This year's game is sure to be anything but ordinary, and Cabot Creamery Cooperative - best
known as the makers of the 'World's Best Cheddar' - wants to make sure your big game party is nothing short of
superb.

 'Last year, an estimated 111 million people watched the game,' says Candace Karu, Cabot's Lifestyle
Commentator and Favorite Foodie[2]. 'Of course, that translates to a lot of big game parties, and while everyone
loves watching the game, we all know the real attraction is the food. To help separate your party from the pack this
year, Cabot is showcasing nearly two-dozen bold and tasty Superb Bowl recipes[3], which feature our award
winning cheddars and Greek-Style Yogurt.'
 Cabot snacks, like Hot as a Torch! Jalapeno Poppers[4], BBQ Yogurt Dip[5], Touchdown Dip[6], and Badass
Nachos[7], are sure to bring more excitement to the party than any touchdown pass. 'Just remember to keep the
food near the TV,' advises Candace, 'you wouldn't want your guests to miss the game!'
 To add to the fun, Cabot wants fans to 'Get Pinning to Win!,[8] They can keep their friends and family in the know
by sharing slam min' Cabot Superb Bowl recipes on Pinterest. By pinning one of the four recipes above on Pinterest,
they'll be entered to win Cabot products, so they can keep snacking in style long after the big game. They'll be
entered to win Cabot prizes (60 winners total) for each recipe they pin. And, they can keep coming back and
pinning more recipes for more chances to win, up to four entries per person. Prizes include:
 • Grand Prize: $75 Cabot Gift Box, plus a second $75 Cabot Gift Box sent to a friend
 • Nine more pinners will receive a $75 Cabot Gift Box
 • 50 pinners will receive a Cabot coupon for FREE cheese
 More details and the complete contest rules are available at: http://www.cabotcheese.coop/pages/pinterest-recipe-
contesU[9]

 Hot as a Torch! Jalapeno Poppers[10]
 Makes 24
 Ingredients:
 12 jalapeno peppers, about 2 1/2 inches long 4 ounces Cabot Mild[11] Lactose-Free Cheddar
or Sharp Cheddar[12]*, grated (about 1 cup) 3 ounces cream cheese 114 teaspoon garlic powder 114 teaspoon
ground chipotle pepper 2 large eggs 2/3 cup unflavored dry bread crumbs 1/2 teaspoon salt
Cabot Regular Sour Cream[13]



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 265 of 272
          Spice Up Your Big Game Party with Cabot Creamery's Bold amp; Tasty 'Superb Bowl' Recipes


 Directions:
 1. Preheat oven to 325°F. Lightly oil baking sheet and set aside.
 2. Cut peppers in half lengthwise; scrape out and discard seeds.
 3. In small bowl, mix together cheddar, cream cheese, garlic powder and chipotle pepper; fill each pepper half with
some of mixture.
 4. In one bowl, lightly beat eggs until combined and frothy. In another bowl, stir together bread crumbs and salt.
Roll each filled pepper in egg, then in bread crumbs. Place on baking sheet.
 5. Bake until tender and browned, about 30 minutes. Serve warm, with sour cream for dipping.

 *Or use a spicy flavor, such as Cabot Chipotle Cheddar[14] or Cabot Habanero Cheddar[15], omitting ground
chipotle pepper.

 BBQ Yogurt Dip[16]
 Makes about 2 cups for 8 appetizer servings
 Ingredients:
 1 cup Cabot 2% Plain Greek-Style[17] Yogurt 1 (8-ounce) package Cabot Vermont Premium Cream Cheese[18],
softened 1-2 green onions, finely chopped 1 teaspoon lemon juice 1 teaspoon salt 1 teaspoon ground black pepper
1 teaspoon ground cumin 1 teaspoon chili powder 1 teaspoon mild paprika 1/2 teaspoon ground red pepper
(cayenne) 1 tablespoon favorite BBQ sauce

 Directions:
 1. Mix together yogurt, cream cheese, green onions, lemon juice, salt, pepper and other spices (except BBQ
sauce) until well blended
 2. Pack into small bowl or mold, cover and refrigerate for at least 4 hours or until firm.
 3. Serve in bowl or unmold onto plate. Spoon stripe of BBQ sauce across top for garnish.
 Try with our Football Cheddar Crackers[19].

Touchdown Dip[20]
Makes about 2 cups
Ingredients:

 1 tablespoon Cabot Salted Butter[21] 1 tablespoon King Arthur[22] Unbleached All-Purpose Flour 3/4 cup mild,
medium or hot tomato salsa 1/4 cup Cabot Regular Sour Cream[23] 8 ounces Cabot Sharp Cheddar[24], grated
(about 2 cups) Classic or Supreme flavored Pretzel Crisps[25], tortilla chips Carrot and celery sticks

Directions:
1. In a saucepan over medium heat, melt butter. Add flour and stir for about 30 seconds to cook flour.
2. Stir in salsa and cook, stirring, until mixture is simmering. Stir in sour cream.
3. Add cheese and continue stirring until cheese is completely melted and mixture returns to simmer.
4. Transfer to bowl and serve hot, surrounded with chips and veggies.

Badass Nachos[26]
Makes 6 servings
Ingredients:
 1 pound ground beef (10% fat) 1 (15-ounce) container Mild, Medium or Hot Wholly Salsa[27]1 (6-ounce) bag Food
Should Taste Good [28]Yellow Corn or Blue Corn Tortilla Chips 1 (7-ounce) package Classic or Spicy Wholly
Guacamole[29]     1     (2.25-ounce)     can     sliced     black   olives,    well    drained    8     ounces
Cabot Sharp Cheddar[30], Chipotle Cheddar[31] or Habanero Cheddar[32], grated (about 2 cups)

Directions:




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 266 of 272
           Spice Up Your Big Game Party with Cabot Creamery's Bold amp; Tasty 'Superb Bowl' Recipes

 1. In large skillet over medium-high heat, cook ground beef, breaking it up with spoon, until juices have evaporated.
Continue cooking for several minutes longer, scraping bottom of skillet, until meat is slightly browned and crispy.
2. Add salsa and let mixture simmer until juices have again evaporated. Remove from heat.
 3. Preheat broiler. Arrange half of tortilla chips in single layer on large baking sheet. Top with half of beef mixture.
Add half of guacamole in small spoonfuls, followed by half of black olives. Top with half of grated cheese.
4. Place under broiler for a minute or two until cheese is melted.
 5. Make second batch with remaining ingredients.

 NOTE TO EDITORS
 For hi-res photos of the recipes above, visit:              https://caboUmagerelay.com/sb/951 aa98a-3e23-47ff-b36a-
3733ba46a083[33]
 ABOUT CABOT CREAMERY COOPERATIVE
 Cabot Creamery Cooperative[34] has been in continuous operation in Vermont since 1919, and makes a full line of
cheeses, yogurt, sour cream, cottage cheese and butter. Widely known as makers of 'The World's Best Cheddar,'
Cabot is owned by the 1200 dairy farm families of Agri-Mark, the Northeast's premier dairy cooperative, with farms
located throughout New England and upstate New York. For more information on Cabot, visit:
http://www.cabotcheese.coop[35]
 Cabot Creamery Cooperative is the world's first cheese maker and dairy cooperative to achieve B Corporation
Certification[36], a validation of its attention to environmental and social impacts on stakeholders.


Tweet me: 'Get Pinning to Win!' for The Big Game with @CabotCoop http://3bl.me/ys62nd [37]
Contact Info: Bob Schiers Cabot Creamery +1 (888) 214-9444 bschiers@cabotcheese.coop[38]
 KEYWORDS: Food amp; Farming, Media and Communications, Social Media, pinterest, big game, football, Cabot,
Cabot Creamery
 [1]:                http://3blmedia.com/cabotcheese[2]:https://twitter.com/candacekaru [3]:
http://www.cabotcheese.coop/pages/recipes/list-recipes.php?catlD=96          [4]:
http://www.cabotcheese.coop/pages/recipes/recipe.php?id=75            [5]:
http://www.cabotcheese.coop/pages/recipes/recipe.php?id=769             [6]:
http://www.cabotcheese.coop/pages/recipes/recipe.php?id=50            [7]:
http://www.cabotcheese.coop/pages/recipes/recipe.php?id=590             [8]:
http://www.cabotcheese.coop/pages/pinterest-recipe-contestI          [9]:
http://www.cabotcheese.coop/pages/pinterest-recipe-contestI          [10]:
http://www.cabotcheese.coop/pages/recipes/recipe .php?id=75           [11]:
http://www.cabotcheese.coop/pages/our_prod ucts/prod uct.php ?catl 0=37 amp; id=2     [12]:
http://www.cabotcheese.coop/pages/our_prod ucts/prod uct.php ?catl 0=37 amp;id=3      [13]:
http://www.cabotcheese.coop/pages/our_products/prod uct. ph p?catl D=45amp;id=486        [14]:
http://www.cabotcheese.coop/pages/our_products/prod uct. php ?catl D=5amp; id=44      [15]:
http://www.cabotcheese.coop/pages/our_products/product.php?catlD=5amp;id=23           [16]:
http://www.cabotcheese.coop/pages/recipes/recipe.php?id=769            [17]:
http://www .cabotcheese.coop/pages/ou r_prod ucts/product. php ?catl D=39amp;id=4 71     [18]:
http://www.cabotcheese.coop/pages/our_products/product.php?catID=47amp;id=520            [19]:
http://www.cabotcheese.coop/pages/recipes/recipe.php?id=770            [20]:
http://www .cabotcheese.coop/pages/recipes/recipe .php ?id=50         [21]:
http://www.cabotcheese.coop/pages/our_prod ucts/prod uct.php ?catl D=42amp; id=4 76      [22]:
http://www.kingarthurflour.com/[23]:
http://www.cabotcheese.coop/pages/our_products/product.php?catID=45amp;id=486            [24]:
http://www .cabotcheese.coop/pages/our_products/prod uct. php ?catl 0=37 amp; id=3    [25]:
http://pretzelcrisps.com/flavors/ [26]:           http://www.cabotcheese.coop/pages/recipes/recipe.php?id=590 [27]:
     http://eatwholly.com/ [28]:        http://www.foodshouldtastegood.com/#/home/ [29]:        http://eatwholly.com/
[30]:                http://www.cabotcheese.coop/pages/our_products/product.php?catlD=37amp;id=3 [31]:
http://www.cabotcheese.coop/pages/our_products/product.php?catID=5amp;id=44           [32]:
http://www.cabotcheese.coop/pages/our_products/product.php?catID=5amp;id=23           [33]:


      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 267 of 272
             Spice Up Your Big Game Party with Cabot Creamery's Bold amp; Tasty 'Superb Bowl' Recipes

https://cabot.imagerelay.com/sb/951 aa98a-3e23-47ff-b36a-3733ba46a083       [34]:
http://www.cabotcheese.coop/ [35]:                          http://www.cabotcheese.coop/ [36]:
http://bcorporation.neUcommunity/directory/cabot      [37]:
https://twitter.com/share?text=%E2%80%98Get+Pinning+to+Win%21 %E2%80%99+for+ The+Big+Game+with+%40
CabotCoop+http%3A%2F%2F3bl.me%2Fys62nd+ [38]: bschiers@cabotcheese.coop



Load-Date: March 4, 2013


  End of DO<:tHlH'llt




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 268 of 272
    Spice Up Your Big Game Party With Cabot® Creamery's Bold & Tasty
  'Superb Bowl' Recipes; 'Get Pinning to Win!' for The Big Game with Cabot
                           Cheese and Pinterest
                                                           PR Newswire
                                          January 22,2013 Tuesday 10:13 AM EST


Copyright 2013 PR Newswire Association LLC All Rights Reserved

Length: 1105 words
Dateline: CABOT, Vt., Jan. 22, 2013

Body


 With the biggest sporting event of the year less than two weeks away, now is the time to start thinking about your
big game party. On February 3rd, San Francisco will battle Baltimore in The Big Easy for the most coveted trophy in
American sports. And adding to the drama, this is the first time ever that brothers will coach two rival teams, hailing
from almost exact opposite locations along their respective coasts. This year's game is sure to be anything but
ordinary, and Cabot Creamery Cooperative -- best known as the makers of the "World's Best Cheddar" -- wants to
make sure your big game party is nothing short of superb.

(Logo:http://photos.prnewswire.com/prnh/20120213/MM52737LOGO)

"Last year, an estimated 111 million people watched the game," saysCandace Karu, Cabot's Lifestyle Commentator
and Favorite Foodie. "Of course, that translates to a lot of big game parties, and while everyone loves watching the
game, we all know the real attraction is the food. To help separate your party from the pack this year, Cabot is
showcasing nearly two-dozen bold and tastySuperb Bowl recipes, which feature our award winning cheddars and
Greek-Style Yogurt."

Cabot snacks, IikeHot as a Torch! Jalapeno Poppers,BBQ Yogurt Dip,Touchdown Dip, andBadass Nachos, are
sure to bring more excitement to the party than any touchdown pass. "Just remember to keep the food near the
TV," advises Candace, "you wouldn't want your guests to miss the game!"

To add to the fun, Cabot wants fans to"Get Pinning to Win!"They can keep their friends and family in the know by
sharing slammin' Cabot Superb Bowl recipes on Pinterest. By pinning one of the four recipes above on Pinterest,
they'll be entered to win Cabot products, so they can keep snacking in style long after the big game. They'll be
entered to win Cabot prizes (60 winners total) for each recipe they pin. And, they can keep coming back and
pinning more recipes for more chances to win, up to four entries per person. Prizes include:

Grand Prize: $75 Cabot Gift Box, plus a second $75 Cabot Gift Box sent to a friend Nine more pinners will receive a
$75 Cabot Gift Box 50 pinners will receive a Cabot coupon for FREE cheese

More details and the complete contest rules are available athttp://www.cabotcheese.coop/pages/pinterest-recipe-
contest!

Hot as a Torch! Jalapeno Poppers
Makes 24

Ingredients:
12 jalapeno peppers, about 2 1/2 inches long



       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 269 of 272
   Spice Up Your Big Game Party With Cabot® Creamery's Bold & Tasty 'Superb Bowl' Recipes; 'Get Pinning to
                          Win!' for The Big Game with Cabot Cheese and Pinterest

4 ounces Cabot Mild Lactose-Free Cheddar or Sharp Cheddar*, grated (about 1 cup)
3 ounces cream cheese
1/4 teaspoon garlic powder
1/4 teaspoon ground chipotle pepper
2 large eggs
2/3 cup unflavored dry bread crumbs
1/2 teaspoon salt
Cabot Regular Sour Cream

Directions:
1. Preheat oven to 325°F. Lightly oil baking sheet and set aside.
2. Cut peppers in half lengthwise; scrape out and discard seeds.
3. In small bowl, mix together cheddar, cream cheese, garlic powder and chipotle pepper; fill each pepper half with
some of mixture.
4. In one bowl, lightly beat eggs until combined and frothy. In another bowl, stir together bread crumbs and salt. Roll
each filled pepper in egg, then in bread crumbs. Place on baking sheet.
5. Bake until tender and browned, about 30 minutes. Serve warm, with sour cream for dipping.

*Or use a spicy flavor, such as Cabot Chipotle Cheddar or Cabot Habanero Cheddar, omitting ground chipotle
pepper.

BBQ Yogurt Dip
Makes about 2 cups for 8 appetizer servings

Ingredients:
1 cup Cabot 2% Plain Greek-Style Yogurt
1 (8-ounce) package Cabot Vermont Premium Cream Cheese, softened
1-2 green onions, finely chopped
1 teaspoon lemon juice
1 teaspoon salt
1 teaspoon ground black pepper
1 teaspoon ground cumin
1 teaspoon chili powder
1 teaspoon mild paprika
1/2 teaspoon ground red pepper (cayenne)
1 tablespoon favorite BBQ sauce

Directions:
1. Mix together yogurt, cream cheese, green onions, lemon juice, salt, pepper and other spices (except BBQ sauce)
until well blended
2. Pack into small bowl or mold, cover and refrigerate for at least 4 hours or until firm.
3. Serve in bowl or unmold onto plate. Spoon stripe of BBQ sauce across top for garnish.


Try with our Football Cheddar Crackers.

Touchdown Dip



      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 270 of 272
   Spice Up Your Big Game Party With Cabot® Creamery's Bold & Tasty 'Superb Bowl' Recipes; 'Get Pinning to
                          Win!' for The Big Game with Cabot Cheese and Pinterest

Makes about 2 cups

Ingredients:
1 tablespoon Cabot Salted Butter
1 tablespoon King Arthur Unbleached All-Purpose Flour
3/4 cup mild, medium or hot tomato salsa
1/4 cup Cabot Regular Sour Cream
8 ounces Cabot Sharp Cheddar, grated (about 2 cups)

Classic or Supreme flavored Pretzel Crisps, tortilla chips
Carrot and celery sticks

Directions:
1. In a saucepan over medium heat, melt butter. Add flour and stir for about 30 seconds to cook flour.
2. Stir in salsa and cook, stirring, until mixture is simmering. Stir in sour cream.
3. Add cheese and continue stirring until cheese is completely melted and mixture returns to simmer.
4. Transfer to bowl and serve hot, surrounded with chips and veggies.

Badass Nachos
Makes 6 servings

Ingredients:
1 pound ground beef (10% fat)
1 (15-ounce) container Mild, Medium or Hot Wholly Salsa
1 (6-ounce) bag Food Should Taste Good Yellow Corn or Blue Corn Tortilla Chips
1 (7-ounce) package Classic or Spicy Wholly Guacamole
1 (2.25-ounce) can sliced black olives, well drained
8 ounces Cabot Sharp Cheddar, Chipotle Cheddar or Habanero Cheddar, grated (about 2 cups)

Directions:
1. In large skillet over medium-high heat, cook ground beef, breaking it up with spoon, until juices have evaporated.
Continue cooking for several minutes longer, scraping bottom of skillet, until meat is slightly browned and crispy.
2. Add salsa and let mixture simmer until juices have again evaporated. Remove from heat.
3. Preheat broiler. Arrange half of tortilla chips in single layer on large baking sheet. Top with half of beef mixture.
Add half of guacamole in small spoonfuls, followed by half of black olives. Top with half of grated cheese.
4. Place under broiler for a minute or two until cheese is melted.
5. Make second batch with remaining ingredients.

ABOUT CABOT CREAMERY COOPERATIVE
Cabot Creamery Cooperative has been in continuous operation in Vermont since 1919, and makes a full line of
cheeses, yogurt, sour cream, cottage cheese and butter. Widely known as makers of "The World's Best Cheddar,"
Cabot is owned by the 1200 dairy farm families of Agri-Mark, the Northeast's premier dairy cooperative, with farms
located throughout New England and upstate New York. For more information on Cabot,
visithttp://www.cabotcheese.coop

Cabot Creamery Cooperative is the world's first cheese maker and dairy cooperative to achieveB Corporation
Certification, a validation of its attention to environmental and social impacts on stakeholders.




      Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 271 of 272
   Spice Up Your Big Game Party With Cabot® Creamery's Bold & Tasty 'Superb Bowl' Recipes; 'Get Pinning to
                          Win!' for The Big Game with Cabot Cheese and Pinterest

Contact: Bob Schiers
(888) 214.9444 orbschiers@cabotcheese.coop

SOURCE Cabot Creamery Cooperative



Load-Date: January 23, 2013


  End of !)o('Utnl'llt




       Case 3:17-cv-00652-KDB-DSC Document 42-8 Filed 10/29/18 Page 272 of 272
